        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 1 of 210




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re:                                                      §         Case No. 20-31973 (MI)
                                                                §
    CARBO CERAMICS INC., et al.,                                §         (Chapter 11)
                                                                §
                                                                §         (Jointly Administered)
             Debtors.1                                          §         Related to Dkt. No. 254


                   NOTICE OF FILING SUPPLEMENT TO THE
    DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”), hereby file this supplement (the “Plan Supplement”) to the Debtors’
First Amended Joint Chapter 11 Plan of Reorganization [Docket No. 254] (as it may be amended,
altered, modified, or supplemented, and including all exhibits and supplements thereto, the
“Plan”), filed in these Chapter 11 Cases on April 29, 2020.2

        PLEASE TAKE FURTHER NOTICE that this Plan Supplement includes the following
documents, as may be modified, amended, or supplemented from time to time in accordance with
the Plan and the Restructuring Support Agreement:3

         •         Exhibit A – Amount of Administrative and Priority Claims Reserve
         •         Exhibit B – List of Retained Causes of Action
         •         Exhibit C – Identity and Affiliations of Plan Administrator
         •         Exhibit D – Liquidating Trust Agreement
         •         Exhibit E – Schedule of Rejected Executory Contracts and Unexpired Leases
         •         Exhibit F – Schedule of Proposed Cure Amounts
         •         Exhibit G – Form of Exit Facility Credit Agreement
         •         Exhibit H – Identity and Affiliations of the Members of the New Board of
                   Reorganized CARBO as of the Effective Date
         •         Exhibit I – Forms of Material New Organizational Documents



1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
     are: CARBO Ceramics Inc. (0013); StrataGen, Inc. (5205); and Asset Guard Products Inc. (6422). The location
     of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 575 N. Dairy Ashford Road,
     Suite 300, Houston, Texas 77079.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Plan.
3
     To the extent a document is identified in the Plan as a document to be included in the Plan Supplement and has
     not yet been filed with the Court, the Debtors will file such document with the Court as soon as practicable.


                                                            1
US 7087371
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 2 of 210




       PLEASE TAKE FURTHER NOTICE that the Plan Supplement and any exhibits,
appendices, supplements, or annexes to the Plan Supplement documents are incorporated into the
Plan by reference and are a part of the Plan as if set forth therein. If the Plan is confirmed, the
Plan Supplement will be approved as well. The documents, or portions thereof, contained in this
Plan Supplement remain subject to continuing negotiations among the Debtors and the Supporting
Lenders, and such documents are subject to any applicable consent rights contained in the Plan
and the Restructuring Support Agreement. The Debtors reserve the right to alter, amend, modify,
or supplement any document or exhibit in the Plan Supplement until the Effective Date or as
otherwise provided in the Plan, in each case in accordance with the Plan and the Restructuring
Support Agreement, as applicable; provided that if any document in the Plan Supplement is altered,
amended, modified, or supplemented in any material respect, the Debtors will file a revised version
of such document with the Court.

        PLEASE TAKE FURTHER NOTICE that a hearing (the “Combined Hearing”) will be
held before the Honorable Marvin Isgur, United States Bankruptcy Judge, in Courtroom 404 of
the United States Bankruptcy Court, 4th Floor, 515 Rusk Street, Houston, Texas 77002, on June
9, 2020, at 1:30 p.m. (Prevailing Central Time), to consider the adequacy of the Disclosure
Statement, any objections thereto, confirmation of the Plan, any objections thereto, and any other
matter that may properly come before the Court. Please be advised that the Combined Hearing
may be continued from time to time by the Court or the Debtors without further notice other than
by such adjournment being announced in open court or by a notice of adjournment filed with the
Court and served on other parties entitled to notice.

         PLEASE TAKE FURTHER NOTICE any objections (each, an “Objection”) to the Plan
or the Disclosure Statement must: (a) be in writing; (b) conform to the applicable Federal Rules
of Bankruptcy Procedure and the Bankruptcy Local Rules for the Southern District of Texas;
(c) set forth the name of the objecting party, the nature and amount of Claims or Interests held or
asserted by the objecting party against the Debtors, the basis for the Objection, and the specific
ground thereof; and (d) be filed with the Court, together with proof of service, and served on the
following parties so as to be actually received no later than June 3, 2020, at 5:00 p.m. (Prevailing
Central Time) (the “Objection Deadline”). Objections must be served on:

               i.      the Debtors, 575 N. Dairy Ashford Road, Suite 300, Houston, Texas 77079,
                       Attn: Robert J. Willette (robert.willette@carboceramics.com);

               ii.     counsel to the Debtors, Vinson & Elkins LLP, Trammel Crow Center, 2001
                       Ross Avenue, Suite 3900, Dallas, Texas 75201, Attn: Paul E. Heath and
                       Garrick C. Smith (pheath@velaw.com; gsmith@velaw.com);

               iii.    counsel to the secured lender and administrative agent under the Debtors’
                       prepetition secured credit agreement, Norton Rose Fulbright US LLP, 2200
                       Ross Avenue, Suite 3600, Dallas, Texas 75201, Attn: Greg M. Wilkes
                       (greg.wilkes@nortonrosefulbright.com); and

               i.      the Office of the United States Trustee for the Southern District of Texas,
                       515 Rusk Street, Suite 3516, Houston, Texas 77002, Attn: Hector Duran.

       PLEASE TAKE FURTHER NOTICE that copies of all pleadings, including the Plan
and Plan Supplement, may be obtained upon request made to the Debtors’ counsel at the address

                                                 2
US 7087371
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 3 of 210




specified below and are on file with the Clerk of the Court, 515 Rusk Street, Houston, Texas 77002
where they are available for review between the normal operating hours. The Plan, Plan
Supplement, and all other pleadings are also are available for inspection on the Court’s website at
www.txs.uscourts.gov or free of charge on the Debtors’ restructuring website at
https://dm.epiq11.com/Carbo.

Dated: May 29, 2020
Houston, Texas                               VINSON & ELKINS LLP

                                           By:   /s/ Paul E. Heath
                                                 Paul E. Heath (TX 09355050)
                                                 Matthew W. Moran (TX 24002642)
                                                 Garrick C. Smith (TX 24088435)
                                                 Matthew D. Struble (TX 24102544)
                                                 Trammell Crow Center
                                                 2001 Ross Avenue, Suite 3900
                                                 Dallas, TX 75201
                                                 Tel: 214.220.7700
                                                 Fax: 214.999.7787
                                                 pheath@velaw.com; mmoran@velaw.com
                                                 gsmith@velaw.com; mstruble@velaw.com

                                                 -and-

                                                 David S. Meyer (admitted pro hac vice)
                                                 Michael A. Garza (admitted pro hac vice)
                                                 The Grace Building
                                                 1114 Avenue of the Americas
                                                 New York, NY 10036-7708
                                                 Tel: 212.237.0000
                                                 Fax: 212.237.0100
                                                 dmeyer@velaw.com; mgarza@velaw.com

                                                 ATTORNEYS FOR THE DEBTORS




                                                 3
US 7087371
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 4 of 210




                                CERTIFICATE OF SERVICE

        I certify that on May 29, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.



                                             /s/       Garrick C. Smith
                                            One of Counsel




                                                   4
US 7087371
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 5 of 210




                                          Exhibit A

                  Amount of Administrative and Priority Claims Reserve

       The Debtors and the Supporting Lenders have agreed that the Administrative and Priority
Claims Reserve will be funded by the applicable Supporting Lenders in the amount of
$1,600,000.00.




                                         Exhibit A-1
US 7087371
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 6 of 210




                                             Exhibit B

                               List of Retained Causes of Action

Article IV.N of the Plan provides that:

               All Avoidance Actions of Asset Guard and StrataGen are hereby released
               as of the Effective Date. Except as provided in the preceding sentence, in
               accordance with section 1123(b)(3) of the Bankruptcy Code, but subject in
               all respects to Article VIII, the Reorganized Debtors, or with respect to any
               Avoidance Actions not otherwise released under the Plan, the Plan
               Administrator, shall retain and may enforce all rights to commence and
               pursue, as appropriate, any and all Causes of Action, whether arising before
               or after the Petition Date, including any Avoidance Actions not otherwise
               released under the Plan and any other actions specifically enumerated in the
               List of Retained Causes of Action, and such rights to commence, prosecute,
               or settle such Causes of Action shall be preserved notwithstanding the
               occurrence of the Effective Date. The Reorganized Debtors, or with respect
               to any Avoidance Actions not otherwise released under the Plan, the Plan
               Administrator, may pursue such Causes of Action, as appropriate, in
               accordance with the best interests of the Reorganized Debtors or the
               Liquidating Trust, as applicable. No Entity may rely on the absence of a
               specific reference in the Plan, the Plan Supplement, or the Disclosure
               Statement to any Causes of Action against it as any indication that the
               Debtors, Reorganized Debtors, or Plan Administrator, as applicable,
               will not pursue any and all available Causes of Action against it. The
               Debtors, the Reorganized Debtors, or the Plan Administrator, as
               applicable, expressly reserve all rights to prosecute any and all Causes
               of Action against any Entity, except as otherwise expressly provided in
               the Plan. Unless any Causes of Action against an Entity are expressly
               waived, relinquished, exculpated, released, compromised, or settled in the
               Plan or a Court order, including, pursuant to Article VIII hereof, the
               Debtors, Reorganized Debtors, or Plan Administrator, as applicable,
               expressly reserve all Causes of Action, for later adjudication, and, therefore,
               no preclusion doctrine, including the doctrines of res judicata, collateral
               estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
               otherwise), or laches, shall apply to such Causes of Action upon, after, or
               as a consequence of the Confirmation or Consummation. For the avoidance
               of doubt, in no instance will any Cause of Action preserved pursuant to this
               Article IV.N include any claim or Cause of Action released pursuant to
               Article VIII.

       In accordance with Article IV.N of the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Causes of Action not expressly released, waived, or transferred to
the Liquidating Trust under the Plan, including, but not limited to, the following:



                                            Exhibit B-1
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 7 of 210




A.     Causes of Action Related to Litigation and Potential Litigation.

        Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action against, or related to, all Entities
that are party to or that may in the future become party to litigation, arbitration, or any other type
of adversarial proceeding or dispute resolution proceeding, whether formal or informal or judicial
or non-judicial, including, but not limited to, any rights, defenses, claims, counterclaims, causes
of action, rights of offset, or rights to recoupment that the Debtors and the Reorganized Debtors
may have related to any previously filed lawsuits where a Debtor is a defendant or claims exist
against the Debtor.

         CARBO expressly retains any potential Claims or Causes of Action arising under, or
related to, that certain Escrow Holdback Agreement dated December 31, 2018, by and among
Carbo Ceramics Inc., Spruce Acquisition, LLC, and Fidelity National Title Insurance Company,
in its capacity as escrow agent.

B.     Causes of Action Related to Insurance Policies and Surety Bonds.

        Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action against, or related to, all Entities
based in whole or in part upon any and all insurance contracts, insurance policies, occurrence
policies, occurrence contracts, and surety bonds to which any of the Debtors or Reorganized
Debtors are a party, including, without limitation, Claims and Causes of Action against insurance
carriers, reinsurance carriers, insurance brokers, underwriters, occurrence carriers, or surety bond
issuers relating to coverage, indemnity, contribution, reimbursement, or any other matters.

C.     Causes of Action Related to Contracts and Leases.

       Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action against, or related to, all contracts
and leases to which any Debtor or Reorganized Debtor has any rights whatsoever, including, but
not limited to, any contracts assumed by the Debtors under the Plan or otherwise in these Chapter
11 Cases.

D.     Causes of Action Related to Taxes, Fees, and Tax Refunds or Credits.

        Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action against, or related to, all
Governmental Units or Entities that owe or may in the future owe money related to tax credits or
refunds to any of the Debtors or the Reorganized Debtors regardless of whether such
Governmental Unit or Entity is specifically identified herein. Furthermore, the Debtors and
Reorganized Debtors, as applicable, expressly reserve all Claims and Causes of Action against or
related to all Governmental Units who assert or may assert that the Debtors or the Reorganized
Debtors owe taxes or other amounts to them.




                                            Exhibit B-2
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 8 of 210




E.     Causes of Action Related to Preferential or Fraudulent Transfers.

        Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action held by the Estate for any state or
foreign law fraudulent transfer, preferential transfer, fraudulent conveyance, or similar claim that
are not released under the Plan.

        CARBO expressly retains any potential Avoidance Actions of CARBO against William C.
Morris and Robert S. Rubin (collectively “Payees”) on account of payments received by Payees
in respect of those certain Promissory Notes made by CARBO in favor of Payees dated as of May
18, 2016 (such potential Avoidance Actions, the “Payee Avoidance Actions”), which Payee
Avoidance Actions, for the avoidance of doubt, are not released under the Plan. The Payee
Avoidance Actions will constitute Liquidating Trust Assets and will be assigned to the Liquidating
Trust on the Effective Date in accordance with the Plan.

F.     Causes of Action Related to Deposits, Prepayments, Adequate Assurance Postings,
       and Other Collateral Postings.

        Unless otherwise released by the Plan, the Debtors and the Reorganized Debtors, as
applicable, expressly reserve all Claims and Causes of Action based in whole, or in part, upon any
and all postings of a security deposit, adequate assurance payment, or any other type of deposit,
prepayment, or collateral, regardless of whether such posting of security deposit, adequate
assurance payment, or any other type of deposit, prepayment, or collateral is specifically identified
herein.




                                            Exhibit B-3
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 9 of 210




                                                 Exhibit C

                          Identity and Affiliations of Plan Administrator

        [Forthcoming]4




4
    The Debtors, with the consent of the Supporting Lenders, intend to consult with the Committee to select an
    individual acceptable to the parties to serve as Plan Administrator.


                                                Exhibit C-1
US 7087371
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 10 of 210




                                    Exhibit D

                           Liquidating Trust Agreement




                                   Exhibit D-1
US 7087371
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 11 of 210




                           LIQUIDATING TRUST AGREEMENT

        THIS LIQUIDATING TRUST AGREEMENT (this “Liquidating Trust Agreement”)
dated as of June [__], 2020, by and among CARBO Ceramics Inc. (“CARBO”), a Delaware
corporation, Asset Guard Products Inc. (“Asset Guard”), a Delaware corporation, and StrataGen,
Inc., (“StrataGen”) a Delaware corporation (collectively, the “Debtors”), and [________] as
trustee (in such capacity as trustee of the Liquidating Trust, the “Plan Administrator”), is
executed to facilitate the implementation of the Debtors’ First Amended Joint Chapter 11 Plan
of Reorganization [Docket No. 254] (as amended, modified, and supplemented from time to
time, the “Plan”). All capitalized terms used and not otherwise defined in this Liquidating Trust
Agreement and defined in the Plan shall have the meanings ascribed to them in the Plan.

        WHEREAS, on March 29, 2020 (the “Petition Date”), the Debtors each filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”);

       WHEREAS, the Plan provides for, among other things, the transfer of all Liquidating
Trust Assets to the Liquidating Trust and the management and liquidation of the Liquidating
Trust Assets by the Plan Administrator and the making of distributions pursuant to the Plan; and

        WHEREAS, the Liquidating Trust is intended to qualify as a liquidating trust treated as a
grantor trust within the meaning of Treasury Regulations Section 301.7701-4(d) and is
established for the purpose of (i) liquidating the Liquidating Trust Assets for the benefit of
holders of the Liquidating Trust Interests in accordance with the Plan and (ii) making such other
distributions as set forth in the Plan.

      NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein and in the Plan, the parties hereto agree as follows:

                                          ARTICLE I.

                   ESTABLISHMENT OF THE LIQUIDATING TRUST

         1.1     Establishment of Liquidating Trust. Pursuant to the Plan, the Debtors and the
Plan Administrator hereby establish the Liquidating Trust on behalf of, and for the benefit of, the
holders of Liquidating Trust Interests (the “Liquidating Trust Beneficiaries”). The name of the
Liquidating Trust is the [CARBO Creditors’ Trust]. The Plan Administrator shall accept and
hold the Liquidating Trust Assets in trust for the Liquidating Trust Beneficiaries subject to the
terms of this Liquidating Trust Agreement and the Plan. The Liquidating Trust shall be
established as a liquidating trust treated as a grantor trust within the meaning of Treasury
Regulations Section 301.7701-4(d) with no objective or authority to carry on or conduct a trade
or business, or accept an assignment of any claim or right of action from, or assume any
liabilities of, any person or entity other than the Debtors, and no part of the Liquidating Trust
Assets or the proceeds, revenue or income from the Liquidating Trust Assets shall be used or
disposed of by the Liquidating Trust in furtherance of any trade or business.




US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 12 of 210




        1.2     Purpose of Liquidating Trust. The sole purpose of this Liquidating Trust is to
liquidate the Liquidating Trust Assets and make distributions to Holders of Allowed General
Unsecured Claims on account of their Liquidating Trust Interests as set forth in the Plan. In the
exercise of such purpose, in addition to the powers listed in Section 4.1 of this Liquidating Trust
Agreement, the Plan Administrator shall be authorized to, among other things, (i) investigate and
prosecute the Avoidance Actions that are Liquidating Trust Assets, (ii) file all U.S. federal, state,
local and foreign tax returns of the Liquidating Trust and furnish appropriate tax reporting
information to the Liquidating Trust Beneficiaries, (iii) establish reserves, including the
Undeliverable Distribution Reserve (as defined below) and any additional accounts and reserves
established in accordance with Section 4.6(a)(iii) (collectively, the “Reserve Accounts”), and
open, maintain and administer bank accounts as necessary to discharge the duties of the Plan
Administrator, and (iv) represent the Estate before the Bankruptcy Court or other courts of
competent jurisdiction with respect to matters concerning the Liquidating Trust and Liquidating
Trust Assets. The Plan further provides that the Liquidating Trust will be responsible for making
certain distributions to the Liquidating Trust Beneficiaries and holders of Claims in accordance
with the Plan. Pursuant to these express purposes and subject to the provisions of Article IV of
this Liquidating Trust Agreement, the Plan Administrator is hereby authorized and directed to
take all reasonable and necessary actions to hold, conserve, protect and maximize the
Liquidating Trust Assets, to collect upon, sell, or otherwise liquidate or dispose of the
Liquidating Trust Assets and to distribute the net proceeds of the Liquidating Trust Assets to the
Liquidating Trust Beneficiaries, in accordance with the provisions of the Plan and this
Liquidating Trust Agreement; provided, however, that the investment powers of the Plan
Administrator, other than those reasonably necessary to maintain the value of the Liquidating
Trust Assets and to further the liquidating purpose of the Liquidating Trust, shall be limited as
set forth in Section 4.3 hereof.

        1.3     No Additional Beneficiaries. The Liquidating Trust shall be solely for the
benefit of the Liquidating Trust Beneficiaries.

         1.4    Transfer of Liquidating Trust Assets and Rights to the Liquidating Trust.
As of the Effective Date, the Debtors hereby convey, transfer, assign and deliver to the
Liquidating Trust (a) all of their rights, title and interests in the Liquidating Trust Assets Free
and Clear of any Liens or Claims of any other Person, but subject to the Plan Administrator’s
obligations under the Plan, except as otherwise provided in the Plan and (b) all of their rights
with respect to the Liquidating Trust Assets and hereby waive their right and the right of any
legal, financial or other advisors to assert such rights as a defense or otherwise. The Liquidating
Trust Assets shall be subject to any sanctions, attorney fees, or other remedies imposed by any
court having jurisdiction over any Avoidance Actions; provided that such remedies shall only be
to the extent permitted by applicable law.

       1.5     Instruments of Further Assurance; Information. All such Persons as shall
have the right and power after the Effective Date, upon reasonable request of the Plan
Administrator or its successors or assigns, shall execute, acknowledge and deliver such further
instruments, documents, books and records and take, or cause to be taken, all such further actions
as may be necessary or proper to effectively carry out the purposes of this Liquidating Trust
Agreement and the Plan and to otherwise carry out the intent of the parties hereunder and under
the Plan.

                                                -2-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 13 of 210




        1.6     Title to Liquidating Trust Assets. On the Effective Date, the Liquidating Trust
Assets shall be vested in, and indefeasibly transferred to, the Liquidating Trust pursuant to the
Plan for the benefit of the Liquidating Trust Beneficiaries. As of the Effective Date, the
Liquidating Trust shall hold legal title to all Liquidating Trust Assets and will succeed to all of
the Debtors’ right, title and interest in the Liquidating Trust Assets and the Debtors will have no
further interest in or with respect to the Liquidating Trust Assets or the Liquidating Trust, except
as provided in the Plan. The Plan Administrator hereby declares that it shall hold the Liquidating
Trust Assets in trust to be administered and disposed of pursuant to the terms of this Liquidating
Trust Agreement and the Plan for the benefit of the Liquidating Trust Beneficiaries.

        1.7     Valuation of Trust Assets. The fair market value of the Liquidating Trust Assets
as of the Effective Date will be determined by the Plan Administrator, in consultation with the
Liquidating Trust Committee, in accordance with Article IV.E.2 of the Plan. As soon as
practicable after the Effective Date, the Plan Administrator shall inform the Liquidating Trust
Beneficiaries in writing of the agreed upon value of the Liquidating Trust Assets transferred to
the Liquidating Trust. Such valuation shall be used consistently by all parties, including, without
limitation, the Debtors, the Plan Administrator and the Liquidating Trust Beneficiaries, for all
U.S. federal and applicable state and local income tax purposes.

        1.8    Reliance. The Plan Administrator may rely upon the Debtors’ Schedules and all
other information provided by the Debtors or their representatives concerning Claims against the
Debtors’ Estates and their reconciliation and documents supporting such reconciliation.

        1.9     Governance of the Liquidating Trust. The Liquidating Trust shall be governed
by the Plan Administrator. The Plan Administrator’s powers are exercisable solely in a fiduciary
capacity consistent with, and in furtherance of, the purposes of this Liquidating Trust Agreement
and not otherwise. Subject to the terms and conditions of this Liquidating Trust Agreement, the
Plan Administrator may delegate responsibility for discrete issues or decisions to one or more
third parties subject to continued oversight by the Plan Administrator.

        1.10 Appointment of the Plan Administrator. As of the date hereof, the Plan
Administrator shall be [_______]. The Plan Administrator accepts the trust imposed on him or
her by this Liquidating Trust Agreement and agrees to observe and perform that trust on and
subject to the terms and conditions set forth in this Liquidating Trust Agreement.

        1.11    Liquidating Trust Interests; Transferability; Surrender.

              (a)     Liquidating Trust Interests shall be issued by the Plan Administrator to the
Liquidating Trust Beneficiaries. In lieu of certificates evidencing Liquidating Trust Interests, the
Plan Administrator shall maintain a register of the names, addresses, and interest percentages of
the Liquidating Trust Beneficiaries based upon the provisions of the Plan which designate the
Persons who are entitled to receive the Liquidating Trust Interests.

              (b)     The Liquidating Trust Interests may not be transferred, sold, pledged or
otherwise disposed of, or offered for sale except for transfers by operation of law.




                                                -3-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 14 of 210




                                          ARTICLE II.

                DURATION AND TERMINATION OF LIQUIDATING TRUST

        2.1     Duration. The duties, responsibilities and powers of the Plan Administrator shall
terminate after all Liquidating Trust Assets transferred and assigned to the Liquidating Trust, or
involving the Plan Administrator on behalf of the Liquidating Trust, are fully resolved,
abandoned, or liquidated and the net proceeds of the Liquidating Trust Assets have been
distributed in accordance with the Plan and this Liquidating Trust Agreement. Except in the
circumstances set forth below, the Liquidating Trust shall terminate no later than three years
after the Effective Date. However, if warranted by the facts and circumstances provided for in
the Plan, and subject to the approval of the Bankruptcy Court upon a finding that an extension is
necessary for the purpose of the Liquidating Trust, the term of the Liquidating Trust may be
extended, one or more times (not to exceed a total of four extensions, unless the Plan
Administrator receives a favorable ruling from the Internal Revenue Service that any further
extension would not adversely affect the status of the Liquidating Trust as a grantor trust for U.S.
federal income tax purposes) for a finite period, not to exceed six months, based on the particular
circumstances at issue. Each such extension must be approved by the Bankruptcy Court within
two months prior to the beginning of the extended term with notice thereof to the Liquidating
Trust Beneficiaries. Upon the occurrence of the termination of the Liquidating Trust, the Plan
Administrator shall File with the Bankruptcy Court a report thereof, seeking an order discharging
the Plan Administrator.

        2.2     Continuance of Liquidating Trust for Winding Up. After the termination of
the Liquidating Trust and for the purpose of liquidating and winding up the affairs of the
Liquidating Trust, the Plan Administrator shall continue to act as such until all duties under the
Plan and this Liquidating Trust Agreement have been fully performed. Upon distribution of all
of the Liquidating Trust Assets, or the proceeds thereof, the Plan Administrator shall hold the
books, records and files delivered to or created by the Plan Administrator for a period of four
years after the last distribution of net proceeds is made. All costs and expenses associated with
the storage of such documents shall be paid by the Liquidating Trust. At the Plan
Administrator’s discretion, in consultation with the Liquidating Trust Committee, all such
records and documents may be destroyed at any time after four years from the distribution of all
of the Liquidating Trust Assets. Except as otherwise specifically provided herein, upon the
distribution of all of the Liquidating Trust Assets, the Plan Administrator shall have no further
duties or obligations hereunder except (a) to account and report as provided in Sections 2.3 and
3.3 hereof and (b) to perform such other acts as may be required by law.

       2.3     Final Accounting. Upon termination of the Liquidating Trust, the Plan
Administrator shall file an accounting with the Bankruptcy Court setting forth the amount he or
she has collected and disbursed, and the fees and expenses incurred in administering the
Liquidating Trust, including the fees and expenses incurred by the Plan Administrator and its
professionals. The Plan Administrator shall seek the issuance and entry of any orders necessary
to approve such accounting and discharge it from any and all liability for acting as Plan
Administrator under the Plan and this Liquidating Trust Agreement. The Liquidating Trust’s
professionals shall be required to maintain accurate time and expense records to the extent
required by the Plan.

                                                -4-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 15 of 210




                                          ARTICLE III.

                          ADMINISTRATION OF TRUST ESTATE

       3.1    Payment of Expenses. The reasonable costs and expenses incurred by the Plan
Administrator in performing the duties set forth in the Plan shall be paid solely from the
Liquidating Trust Expense Reserve as set forth in the Plan.

        3.2    Disbursement to Liquidating Trust Beneficiaries. The Plan Administrator
shall disburse funds to the Liquidating Trust Beneficiaries in accordance with Article VI of the
Plan and the following terms and conditions:

              (a)      Any payments to be made by the Liquidating Trust to the Liquidating
Trust Beneficiaries shall be made only from the Liquidating Trust Assets to the extent that the
Liquidating Trust shall have sufficient Liquidating Trust Assets to make such payments in
accordance with the terms of this Section 3.2. Except as otherwise provided in the Plan, the
Liquidating Trust Beneficiaries shall look solely to Liquidating Trust Assets for any distributions
provided herein or in the Plan.

               (b)      The Plan Administrator shall distribute at least annually to the Liquidating
Trust Beneficiaries any net income of the Liquidating Trust plus any net proceeds derived from
the Liquidating Trust Assets, in accordance with Article VI of the Plan, except that the
Liquidating Trust may retain an amount that is reasonably necessary to maintain the value of the
Liquidating Trust Assets, administer the Liquidating Trust, satisfy Allowed Claims as set forth in
Article VI of the Plan, prosecute the Avoidance Actions that are Liquidating Trust Assets, and
pay contingent liabilities or as otherwise required by the Plan.

                (c)     Distributions shall be made by the Plan Administrator to the Liquidating
Trust Beneficiaries pursuant to the terms of the Plan until all Liquidating Trust Assets have been
exhausted. Subject to the foregoing, distributions to the Liquidating Trust Beneficiaries shall be
made on or before each anniversary of the Effective Date. In the event that any distribution is
returned to the Liquidating Trust as undeliverable or is unclaimed, such distribution shall remain
in the Liquidating Trust’s possession and be held in the Undeliverable Distribution Reserve (as
defined below) until such time as a distribution becomes deliverable or such Holder accepts
distribution, or such distribution reverts back to the Liquidating Trust (as described immediately
below), as applicable, and shall not be supplemented with any interest, dividends, or other
accruals of any kind. Such distributions shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code at the expiration of 180 days from the date of attempted
distribution. After such date, all unclaimed property or interest in property shall revert to the
Liquidating Trust, and the Claim of any other Holder to such property or interest in property
shall be discharged and forever barred. All funds or other property that vests or revests in the
Liquidating Trust pursuant to this Section 3.2(c) shall be used, first, to pay any fees and expenses
of the Liquidating Trust in accordance with this Liquidating Trust Agreement, and second, if any
balance remains, such balance shall be distributed pro rata to the other Liquidating Trust
Beneficiaries who are Holders of Allowed Claims to the extent such Claims have not already
been satisfied in full.


                                                -5-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 16 of 210




                (d)    The Plan Administrator may require any Liquidating Trust Beneficiary or
any holder of an Allowed Claim entitled to a distribution from the Liquidating Trust to furnish to
the Plan Administrator such holder’s Employer Identification Number or Federal Tax
Identification Number as assigned by the IRS, and the Plan Administrator may condition any
distribution to such holder upon receipt of such identification number.

               (e)      All checks shall be transmitted by United States Post Office – First Class
Mail, postage prepaid and addressed to the payee at such payee’s address determined as set forth
in Article VI.C.1.a of the Plan.

        3.3     Reports.

               (a)    The Plan Administrator shall maintain good and sufficient books and
records of account relating to the Liquidating Trust Assets, the management thereof, all
transactions undertaken by the Plan Administrator, all expenses incurred by or on behalf of the
Liquidating Trust, and all distributions either contemplated or effectuated under the Plan or this
Liquidating Trust Agreement.

               (b)    As soon as practicable, but no later than 35 days after each calendar
quarter or the termination of the Liquidating Trust, the Plan Administrator shall provide the
Liquidating Trust Committee with, and file with the Bankruptcy Court, a written report and
account showing (i) the assets and liabilities of the Liquidating Trust at the end of such quarter or
upon termination of the Liquidating Trust and the receipts and disbursements of the Liquidating
Trust for such quarter, (ii) any changes in the Liquidating Trust Assets or to the allowance of
Claims which have not been previously reported, (iii) a general description of the activities of the
Liquidating Trust, and (iv) if applicable, the amount of compensation paid to the Plan
Administrator for the preceding quarter pursuant to Section 6.1 hereof. The Plan Administrator
may file similar reports for such interim periods as he or she, in his or her discretion, in
consultation with the Liquidating Trust Committee, deems advisable. The Plan Administrator
shall provide such other and further information regarding the Liquidating Trust and the
Liquidating Trust Assets as may be necessary to be in compliance with applicable law and shall
prepare such additional reports as required by the Bankruptcy Court or the Plan.

                 (c)     No later than 35 days after the end of each fiscal year, the Plan
Administrator shall furnish to each Liquidating Trust Beneficiary a written statement indicating
(i) the assets and liabilities of the Liquidating Trust at the end of such fiscal year and the receipts
and disbursements of the Liquidating Trust for such fiscal year, and (ii) any changes in the
Liquidating Trust Assets or to the allowance of Claims which have not been previously reported.

               (d)    The fiscal year of the Liquidating Trust shall end on the last day of
December of each year unless some other fiscal year-end date is required by applicable law and
is permissible under the Internal Revenue Code of 1986, as amended (the “Internal Revenue
Code”).




                                                 -6-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 17 of 210




                                          ARTICLE IV.

          POWERS OF AND LIMITATIONS ON THE PLAN ADMINISTRATOR

        4.1    General Powers of Plan Administrator. Subject to the express limitations
contained in this Liquidating Trust Agreement and the Plan, the Plan Administrator shall have, in
addition to any powers conferred by other provisions of this Liquidating Trust Agreement or the
Plan, the power to take any and all actions as, in the sole discretion of the Plan Administrator, are
necessary or advisable to effectuate the purpose of the Liquidating Trust, including the following
powers, which it may exercise without the approval of the Bankruptcy Court, except to the extent
otherwise required under the provisions of the Plan or this Liquidating Trust Agreement:

                (a)    To hold legal title to any and all rights of the Liquidating Trust
Beneficiaries in or arising from the Liquidating Trust Assets, including, without limitation, the
right to collect and receive any and all money and other property belonging to the Liquidating
Trust;

               (b)    To invest or reinvest Liquidating Trust Assets as provided in Section 4.3
hereof and to cause such investments, or any part thereof, to be registered and held in its name,
as Plan Administrator, or in the names of nominees;

               (c)    To establish and maintain such bank accounts as may be necessary or
appropriate, to draw checks on such bank accounts and to perform such other necessary and
appropriate duties with respect to such accounts, or designate individuals as signatories therefor,
as the Plan Administrator may direct and authorize;

                (d)   To engage employees, agents and professional persons, including, without
limitation, former employees of the Debtors, to assist the Plan Administrator with respect to its
responsibilities;

                (e)     To perform all of the Plan Administrator’s obligations under the Plan and
this Liquidating Trust Agreement, including maintaining the Reserve Accounts and making all
required distributions to holders of Allowed Claims and payment of U.S. Trustee Fees;

               (f)    To pay all reasonable expenses of maintaining the Liquidating Trust,
solely from the Liquidating Trust Expense Reserve;

              (g)    To avoid and recover transfers of the Debtors’ property as may be
permitted by the Bankruptcy Code, applicable state law, and the Plan, to the extent the right to
avoid and recover such transfers are Liquidating Trust Assets and are not released under the Plan
or otherwise;

               (h)     To exercise offsets against Claims as permitted under the Plan, to the
extent such offset rights are Liquidating Trust Assets under the Plan;

                (i)     To object to the allowance of any Claims or Interests that are not Allowed
under the Plan or by Court Order and to compromise and settle Disputed Claims, both as set
forth in Article VII of the Plan;

                                                -7-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 18 of 210




               (j)      To pursue and prosecute all the Avoidance Actions that are Liquidating
Trust Assets as set forth in Article IV.D.3 of the Plan;

               (k)    To institute, join or defend actions or other requests for relief and to take
such other actions, including settlements thereof, on any terms deemed reasonable by the Plan
Administrator, in consultation with the Liquidating Trust Committee, to enforce or collect upon
any instruments, contracts, agreements, or Causes of Action constituting or relating to the
Liquidating Trust Assets;

              (l)     To perform any act authorized, permitted, or required under any
instrument, contract, agreement, claim, or Cause of Action constituting or relating to the
Liquidating Trust Assets, whether in the nature of an approval, consent, demand, or notice
thereunder or otherwise, unless such act would require the consent of the Liquidating Trust
Committee in accordance with the express provisions of this Liquidating Trust Agreement;

                 (m)      To file or cause to be filed all required U.S. federal, state, local, and
foreign tax filings of the Liquidating Trust, pay taxes, if any, imposed on the Liquidating Trust,
make tax elections, if any, available to the Liquidating Trust under U.S. federal, state, local, or
foreign law, and prepare applications for rulings or other administrative determinations from
U.S. federal, state, local and foreign tax authorities as may be reasonably necessary to determine
the tax liabilities of the Liquidating Trust or the Liquidating Trust Beneficiaries;

              (n)     To request any appropriate tax determination with respect to the
Liquidating Trust, including, without limitation, a determination pursuant to section 505 of the
Bankruptcy Code;

              (o)     To obtain insurance coverage with respect to its liabilities and obligations
as Plan Administrator under this Liquidating Trust Agreement (in the form of an errors and
omissions policy or otherwise);

                (p)   To close and, if necessary, re-open the Debtors’ bankruptcy cases;

                (q)    To assert or waive any privilege on behalf of the Debtors, solely with
respect to the Liquidating Trust Assets, or on behalf of the Liquidating Trust;

              (r)    To exercise such other powers as may be vested in or assumed by the Plan
Administrator pursuant to the Plan, this Liquidating Trust Agreement, or the Confirmation Order
or as may be necessary and desirable to carry out the provisions of this Liquidating Trust
Agreement and applicable law; and

                (s)    To withhold from the amount distributable to any Liquidating Trust
Beneficiaries such amounts required to be withheld under applicable tax laws of the United
States, any foreign country, any state or political subdivision thereof.

        4.2     Limitations on Plan Administrator.

               (a)     The Plan Administrator shall carry out the purposes of the Liquidating
Trust and the directions contained herein, and shall not at any time, on behalf of the Liquidating

                                                -8-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 19 of 210




Trust or the Liquidating Trust Beneficiaries, (i) enter into or engage in any business or (ii) accept
an assignment of any right of action from, or assume any liabilities of, any person or entity other
than the Debtors, and no part of the Liquidating Trust Assets or the proceeds, revenue, or income
therefrom shall be used or disposed of by the Plan Administrator in furtherance of any business
other than as contemplated by the Plan. This limitation shall apply irrespective of whether the
conduct of any such business activities is deemed by the Plan Administrator to be necessary or
proper for the conservation and protection of the Liquidating Trust.

              (b)    The Plan Administrator shall make continuing efforts to liquidate the
Liquidating Trust Assets, make timely distributions, and not unduly prolong the duration of the
Liquidating Trust.

                (c)     The Plan Administrator may not hold a controlling interest in the stock of,
or be a partner, an officer or a director of any of the Liquidating Trust Beneficiaries.

         4.3    Investment Power. The investment power of the Plan Administrator, other than
that reasonably necessary to maintain the value of the Liquidating Trust Assets and to further the
liquidating purpose of the Liquidating Trust, shall be limited to the power to invest (a) in demand
and time deposits, such as short-term certificates of deposit, (b) in banks or other savings
institutions, or (c) in other temporary, liquid investments, such as Treasury bills. Once such
funds are so invested, the Plan Administrator shall not sell or otherwise liquidate the investment
until such time as such funds are (a) needed to pay expenses incurred pursuant to this Liquidating
Trust Agreement or the Plan, or (b) to be distributed pursuant to the Plan or this Liquidating
Trust Agreement; provided, however, that the Plan Administrator may liquidate such investments
if the Plan Administrator determines in his or her discretion, subject to the consent of the
Liquidating Trust Committee, that such liquidation is necessary to protect the Liquidating Trust
from loss on the amounts invested. The Plan Administrator shall be restricted to the holding and
collection of the Liquidating Trust Assets and the payment and distribution thereof for the
purposes set forth herein and in the Plan and to the conservation, protection, and maximization of
the Liquidating Trust Assets and to the administration thereof in accordance with the provisions
of this Liquidating Trust Agreement. The Plan Administrator shall keep all Liquidating Trust
Assets segregated from and shall not commingle any Liquidating Trust Assets with any assets of
any other Person, including any of the Plan Administrator’s own assets.

        4.4    Additional Powers of Plan Administrator. Subject to the express limitations
contained herein, the Plan Administrator shall have, and may exercise with respect to the
Liquidating Trust Assets, or any part thereof, and to the administration and distribution of the
Liquidating Trust Assets, all powers now or hereafter conferred on trustees by the laws of the
State of Texas. The powers conferred by this Section 4.4 in no way limit any power conferred
on the Plan Administrator by any other section hereof or in the Plan but shall be in addition
thereto; provided, however, that the powers conferred by this Section 4.4 are conferred and may
be exercised only and solely within the limitations and for the limited purposes imposed and
expressed in the Plan and in Article III and Section 4.2 hereof.

        4.5    Tax and Reporting Duties of the Plan Administrator. The Plan Administrator
shall be responsible for all tax and other matters as set forth in Article V of this Liquidating Trust
Agreement.

                                                 -9-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 20 of 210




        4.6     Establishment and Maintenance of Accounts and Reserves.

               (a)     On the Effective Date, or as soon thereafter as practicable, the Plan
Administrator, in consultation with the Liquidating Trust Committee, shall establish the
following accounts and reserves (which, notwithstanding anything to the contrary contained in
this Liquidating Trust Agreement, may be effected by either establishing segregated accounts or
establishing book entry accounts, in the sole discretion of the Plan Administrator):

                     (i)    General Account: One or more general accounts (collectively, the
“General Account”) (A) into which shall be deposited all funds not required or permitted to be
deposited into any other account or reserve described in or contemplated by this Liquidating
Trust Agreement and (B) from which shall be made all distributions to Liquidating Trust
Beneficiaries.

                        (ii)    Disputed Claim Account: One or more accounts for Disputed
Claims (collectively, the “Disputed Claim Account”). The Plan Administrator shall retain on
account of Disputed Claims an amount the Plan Administrator estimates is necessary to fund the
Pro Rata share of such distributions to Holders of Disputed Claims if such Claims were Allowed,
with any Disputed Claims that are unliquidated or contingent being reserved in an amount
reasonably determined by the Plan Administrator. Cash retained on account of such Disputed
Claims shall be retained in the Disputed Claims Account for the benefit of the Holders of
Disputed Claims pending a determination of their entitlement thereto under the terms of the Plan.
The Plan Administrator shall, in its sole discretion, determine the best way to treat for tax
purposes the Disputed Claim Account, including electing to treat as, without limitation, a
disputed ownership fund under Treasury Regulation Section 1.468B-9 or otherwise as a separate
trust or entity, and shall file all income tax returns consistent with respect to such treatment.
Absent an election by the Plan Administrator to treat the Disputed Claim Account as a disputed
ownership fund or otherwise as a separate trust or entity, then, the Plan Administrator shall treat
as taxable income or loss of each Disputed Claim, with respect to any given taxable year, the
portion of the taxable income or loss of the Liquidating Trust that would have been allocated to
the holders of Disputed Claims had such Disputed Claims been Allowed on the Effective Date
(but only for the portion of the taxable year with respect to which such Disputed Claims are
unresolved). If a disputed ownership fund election is made, any amounts allocable to, or retained
on account of, Disputed Claims generally will be subject to tax annually on a separate entity
basis on any net income earned with respect to the Liquidating Trust Assets in the Disputed
Claim Account. All parties (including, without limitation, the Debtors, the Reorganized Debtors,
the Plan Administrator, the Liquidating Trust and the Liquidating Trust Beneficiaries) will be
required to report for tax purposes consistently with the foregoing.

                       (iii)   Subsequent Establishment of Accounts and Reserves. On or after
the Effective Date, the Plan Administrator (i) shall establish and maintain such additional
accounts and reserves as may be required by applicable law or by order of the Bankruptcy Court
and (ii) may establish and maintain such additional accounts and reserves as it deems necessary
or desirable to carry out the provisions of the Plan and this Liquidating Trust Agreement,
including without limitation, an account, designated as an “Undeliverable Distribution Reserve,”
as described more fully in Section 4.7 of this Liquidating Trust Agreement.


                                               -10-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 21 of 210




        4.7     Undeliverable Distribution Reserve.

               (a)      The Plan Administrator shall establish the Undeliverable Distribution
Reserve (which may be affected by either establishing a segregated account or establishing book
entry accounts, in the sole discretion of the Plan Administrator).

               (b)     If a distribution to any holder of an Allowed Claim is returned to the Plan
Administrator as undeliverable or is otherwise unclaimed, such distribution shall be deposited in
a segregated, interest bearing account, designated as an “Undeliverable Distribution Reserve,”
for the benefit of such holder until such time as such distribution becomes deliverable, is
claimed, or is deemed to be unclaimed property and is revested in the Liquidating Trust in
accordance with Section 3.2(c) of this Liquidating Trust Agreement.

                                           ARTICLE V.

                                         TAX MATTERS

        5.1     Classification of the Liquidating Trust. For all U.S. federal income tax
purposes, all parties (including the Debtors, the Plan Administrator, and the Liquidating Trust
Beneficiaries) are required to treat the vesting of the Liquidating Trust Assets in the Liquidating
Trust, and the transfer of the Liquidating Trust Assets to the Liquidating Trust for the benefit of
the Liquidating Trust Beneficiaries as (a) a transfer of the Liquidating Trust Assets directly to the
Liquidating Trust Beneficiaries followed by (b) the transfer by the Liquidating Trust
Beneficiaries to the Liquidating Trust of the Liquidating Trust Assets. The Liquidating Trust
will be treated as a grantor trust for U.S. federal income tax purposes and, to the extent permitted
under applicable law, for state and local income tax purposes. The Liquidating Trust
Beneficiaries shall be treated as the grantors and owners of their allocable portion of the
Liquidating Trust Assets for U.S. federal income tax purposes. The parties shall not take any
position on their respective tax returns or with respect to any other matter related to taxes that is
inconsistent with treating the Liquidating Trust as a “liquidating trust” within the meaning of
Treasury Regulation Section 301.7701-4(d), unless any party receives definitive guidance to the
contrary from the Internal Revenue Service.

        5.2    General Tax Reporting by the Liquidating Trust and the Liquidating Trust
Beneficiaries. (a) The Plan Administrator shall prepare, consistent with Section 4.1 hereof, and
file on behalf of the Liquidating Trust, at the time and in the manner prescribed by the Internal
Revenue Code and applicable state and local law, such tax returns and reports as may be
required, including but not limited to returns and reports required by Treasury Regulations
Section 1.671-4(a), and shall promptly furnish copies of such returns and reports as filed to the
Liquidating Trust Beneficiaries. The Plan Administrator shall pay or cause to be paid any and all
taxes imposed on the Liquidating Trust.

               (b)     As soon as practicable after the close of each fiscal year, the Plan
Administrator shall mail to each of the Liquidating Trust Beneficiaries a statement setting forth
the beneficiary’s share of items of income, gain, loss, deduction, or credit and will instruct all
such beneficiaries to report such items on their U.S. federal income tax returns. The Liquidating



                                                -11-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 22 of 210




Trust’s taxable income, gain, loss, deduction, or credit will be allocated to the Liquidating Trust
Beneficiaries in accordance with their relative beneficial interests in the Liquidating Trust.

                (c)    The Plan Administrator shall be responsible for payments, out of the
Liquidating Trust Assets, of any taxes imposed on the Liquidating Trust or its assets. In the
event, and to the extent any cash retained on account of Disputed Claims in any such reserve is
insufficient to pay the portion of any such taxes attributable to the taxable income arising from
the assets allocable to, or retained on account of, Disputed Claims, such taxes paid by the Plan
Administrator other than from the reserve for Disputed Claims shall be (i) reimbursed from any
subsequent cash amount retained on account of Disputed Claims or (ii) to the extent such
Disputed Claims have subsequently been resolved, deducted from any amounts distributable by
the Plan Administrator as a result of the resolutions of such Disputed Claims.

              (d)     The Liquidating Trust may retain professionals to perform the Plan
Administrator’s duties under this Section 5.2 and, subject to Section 6.6, may rely upon the
performance of such professionals with respect to such duties.

               (e)    The Plan Administrator may request an expedited determination of taxes
of the Liquidating Trust under section 505(b) of the Bankruptcy Code for all returns filed for, or
on behalf of, the Liquidating Trust for all taxable periods through the dissolution of the
Liquidating Trust.

       5.3     Withholding of Taxes and Other Charges. The Liquidating Trust may
withhold from any amounts distributable at any time to the Liquidating Trust Beneficiaries such
sum or sums as may be necessary to pay any taxes or other charges which have been or may be
imposed on the Liquidating Trust or the Liquidating Trust Beneficiaries under the income tax
laws of the United States or of any state or political subdivision by reason of any distribution
provided for in Section 3.2 hereof or in the Plan, whenever such withholding is required by any
law, regulation, rule, ruling, directive, or other governmental requirement, and the Plan
Administrator, in the exercise of its discretion and judgment, may enter into agreements with
taxing or other authorities for the payment of such amounts as may be withheld in accordance
with the provisions of this Section 5.3. All Liquidating Trust Beneficiaries shall be required to
provide any documentation reasonably requested by the Plan Administrator to establish an
exemption or reduction from withholding. Notwithstanding the foregoing, but without prejudice
to the Liquidating Trust’s rights hereunder, the Liquidating Trust Beneficiaries shall have the
right with respect to the United States or any state or political subdivision or entity to contest the
imposition of any tax or other charge by reason of any distribution hereunder or under the Plan.

       5.4     Other. The Plan Administrator shall file, or cause to be filed, any other
statements, returns, or disclosures relating to the Liquidating Trust that are required by any
governmental unit or applicable law.

                                          ARTICLE VI.

                                THE PLAN ADMINISTRATOR

        6.1     Plan Administrator’s Compensation and Reimbursement.


                                                -12-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 23 of 210




                (a)   [Beginning on the Effective Date and continuing throughout the duration
of his or her engagement, the Plan Administrator shall be compensated [on an hourly basis]. The
Plan Administrator shall bill for his or her services at his or her standard hourly rate, which
currently is $[___] per hour; provided that the Plan Administrator’s standard hourly rate may
increase annually beginning January 1, 2021 and thereafter, with each such increase subject to
prior approval of the Liquidating Trust Committee. On a daily basis, the Plan Administrator
shall maintain time sheets which record a description of the activities he or she undertakes on
behalf of the Liquidating Trust and the amount of time expended for each such activity. The
Plan Administrator shall also be entitled to reimbursement of all reasonable expenses on a
monthly basis. The payment of the fees of the Plan Administrator and any professionals retained
by the Plan Administrator shall be made by the Liquidating Trust from the Liquidating Trust
Assets in accordance with the Plan.]

               (b)     The Plan Administrator, subject to the consent of the Liquidating Trust
Committee, shall have the right to retain the services of attorneys, accountants, and other
professionals that, in the discretion of the Plan Administrator, are necessary to assist the Plan
Administrator in the performance of his or her duties. The reasonable fees and expenses of such
professionals shall be paid by the Liquidating Trust from the proceeds of the Liquidating Trust
Assets upon the monthly submission of statements to the Plan Administrator or as otherwise
agreed by the Plan Administrator and such professionals. The payment of the reasonable fees
and expenses of the Plan Administrator’s retained professionals shall be made in the ordinary
course of business from the Liquidating Trust Assets and shall not be subject to the approval of
the Bankruptcy Court.

        6.2     Resignation. The Plan Administrator may resign as Plan Administrator
hereunder by giving not less than 90 days’ prior written notice thereof to the Liquidating Trust
Beneficiaries and the Liquidating Trust Committee. Such resignation shall become effective on
the later to occur of: (a) the day specified in such notice or (b) the appointment of a successor
Plan Administrator pursuant to Section 6.4 of this Liquidating Trust Agreement and the
acceptance by such successor Plan Administrator of such appointment. If a successor Plan
Administrator is not appointed or does not accept his or her appointment within 90 days
following delivery of notice of resignation, the Plan Administrator may petition the Bankruptcy
Court for the appointment of a successor Plan Administrator.

        6.3    Removal. The Plan Administrator (and his or her successors) may be removed by
the Liquidating Trust Committee by majority vote with or without cause in its sole and absolute
discretion at any time. Such removal shall be effective thirty (30) days after the Liquidating
Trust Committee’s determination or after such shorter period (or immediately) as the Liquidating
Trust Committee may direct. Upon removal of the Plan Administrator by the Liquidating Trust
Committee in accordance with this Section 6.3, unless such removal was for cause (as defined
below), the Plan Administrator shall be entitled to all compensation that has accrued (on a
prorated basis) through the date of such removal, but remains unpaid as of such date, which
payment shall be made promptly by the Liquidating Trust from the General Account. For
purposes of this Liquidating Trust Agreement, “for cause” shall mean: (a) the willful an
continued refusal by the Plan Administrator to perform his or her duties as set forth herein;
(b) gross negligence, misconduct, fraud, embezzlement, or theft; or (c) such other cause as the
Liquidating Trust Committee shall in good faith determine.

                                              -13-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 24 of 210




        6.4    Appointment of Successor Plan Administrator. In the event of the resignation,
removal or incapacity of the Plan Administrator, a majority of the Liquidating Trust Committee
shall designate a successor Plan Administrator, subject to the approval of the Bankruptcy Court,
after notice and a hearing. The successor Plan Administrator shall give written notice of his or
her appointment to the Liquidating Trust Beneficiaries as soon thereafter as is practicable. Any
successor Plan Administrator appointed hereunder shall execute, acknowledge and deliver to the
Bankruptcy Court, the Liquidating Trust Committee, and the retiring Plan Administrator an
instrument duly accepting such appointment and agreeing to be bound by the terms of this
Liquidating Trust Agreement and thereupon such successor Plan Administrator, without further
act, deed or conveyance, shall become vested with all the rights, powers, trusts, and duties of the
Plan Administrator under this Liquidating Trust Agreement. All fees and expenses of the Plan
Administrator shall be paid unless disputed by the successor Plan Administrator, in which case
such dispute shall be subject to resolution by the Bankruptcy Court.

        6.5     Liquidating Trust Continuance. The resignation or removal of the Plan
Administrator shall not operate to terminate the Liquidating Trust or to revoke any existing
agency created pursuant to the terms of this Liquidating Trust Agreement or invalidate any
action theretofore taken by the Plan Administrator or any prior Plan Administrator. In the event
of the resignation or removal of the Plan Administrator, such Plan Administrator shall (i)
promptly execute and deliver such documents, instruments, and other writings as may be
reasonably requested by the successor Plan Administrator to effect the termination of the Plan
Administrator’s capacity under this Liquidating Trust Agreement and the conveyance of the
Liquidating Trust Assets then held by the Plan Administrator to such Plan Administrator’s
successor; (ii) deliver to the successor Plan Administrator all documents, instruments, records,
and other writings related to the Liquidating Trust as may be in the possession of the Plan
Administrator; and (iii) otherwise assist and cooperate in effecting the assumption of his or her
obligations and functions by such successor Plan Administrator.

        6.6     Reliance by Plan Administrator. The Plan Administrator may rely, and shall be
fully protected personally in acting upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, or other instrument or document which the Plan
Administrator believes to be genuine and to have been signed or presented by the proper party or
parties or, in the case of facsimile transmissions or electronic mail, to have been sent by the
proper party or parties, in each case without obligation to satisfy itself that the same was given in
good faith and without responsibility for errors in delivery, transmission, or receipt. In the
absence of fraud, willful misconduct, or gross negligence on the Plan Administrator’s part, the
Plan Administrator may rely as to the truth of any statements contained therein in acting thereon.
The Plan Administrator may consult with and rely on the advice of legal counsel and such other
experts, advisors, consultants, or other professionals as shall have been retained pursuant to this
Liquidating Trust Agreement and shall be fully protected in respect of any action taken or
suffered by them in accordance with the written opinion of legal counsel. Notwithstanding such
authority, the Plan Administrator shall be under no obligation to consult with attorneys,
accountants or his or her agents, and his or her determination to not do so should not result in
imposition of liability on the Plan Administrator unless such determination is based on willful
misconduct, gross negligence, or fraud.



                                                -14-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 25 of 210




        6.7    Standard of Care. The Plan Administrator shall not be liable for any act or
omission taken or omitted to be taken in his or her capacity as the Plan Administrator pursuant to
the discretion, power, and authority conferred on the Plan Administrator by this Liquidating
Trust Agreement, the Plan, and the Confirmation Order, other than acts or omissions resulting
from the Plan Administrator’s willful misconduct, gross negligence, or fraud. The Plan
Administrator may, in connection with the performance of his or her functions, consult with
attorneys, accountants, and agents, and shall not be liable for any act taken, omitted to be taken,
or suffered to be done in accordance with advice or opinions rendered by such professionals
unless found liable for any sanctions, attorney fees, or other remedies imposed by any court
having jurisdiction over any Avoidance Action to the extent permitted by applicable law.
Notwithstanding such authority, the Plan Administrator shall be under no obligation to consult
with attorneys, accountants, or agents, and his or her determination not to do so shall not result in
imposition of liability on the Plan Administrator unless such determination is based on willful
misconduct, gross negligence, or fraud.

      6.8     No Liability for Acts of Predecessor Trustees.              No successor Plan
Administrator shall be in any way liable for the acts or omissions of any predecessor Plan
Administrator unless a successor Plan Administrator expressly assumes such responsibility.

        6.9      Insurance. The Plan Administrator may purchase, at the expense of the
Liquidating Trust, errors and omissions insurance with regard to any liabilities, losses, damages,
claims, costs, and expenses it may incur, including but not limited to attorneys’ fees, arising out
of or due to its actions or omissions or consequences of such actions or omissions, other than as a
result of its fraud, gross negligence, or willful misconduct, with respect to the implementation of
this Liquidating Trust Agreement, the Plan, or the Confirmation Order.

        6.10 No Implied Obligations. No Plan Administrator shall be liable for any duties or
obligations except for the performance of such duties and obligations as are specifically set forth
herein, and no implied covenants or obligations shall be read into this Liquidating Trust
Agreement.

        6.11 No Personal Liability. Persons dealing with the Liquidating Trust must look
solely to the Liquidating Trust or Liquidating Trust Assets for the enforcement of any claims
against the Liquidating Trust or to satisfy any liability incurred by the Plan Administrator to such
Persons in carrying out the terms of this Liquidating Trust, and neither the Plan Administrator
nor the Debtors or any other Person shall have any personal liability or individual obligation to
satisfy any such liability.

       6.12 Indemnification. The Liquidating Trust shall indemnify and hold harmless the
Plan Administrator and his or her agents, representatives, professionals, and employees from and
against and in respect to any and all liabilities, losses, damages, claims, costs, and expenses,
including, but not limited to attorneys’ fees and costs arising out of or due to their actions or
omissions, or consequences of such actions or omissions, with respect to the Liquidating Trust or
the implementation or administration of the Plan, INCLUDING ANY SUCH LOSS THAT
MAY RESULT FROM THE ORDINARY NEGLIGENCE OF THE PLAN
ADMINISTRATOR AND HIS OR HER AGENTS, REPRESENTATIVES,
PROFESSIONALS, AND EMPLOYEES; provided, however, that no such indemnification

                                                -15-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 26 of 210




will be made to such Persons for such actions or omissions as a result of willful misconduct,
gross negligence, or fraud.

                                          ARTICLE VII.

                               LIQUIDATING TRUST COMMITTEE

           7.1   Creation of Liquidating Trust Committee; Replacement of Members.

                (a)     On the Effective Date, the Liquidating Trust Committee shall be formed
and initially constituted of [three] members to be designated by the Debtors, in consultation with
the Supporting Lenders.

                (b)     If a member of the Liquidating Trust Committee resigns or is otherwise
removed, a replacement Liquidating Trust Committee member may be appointed by the
remaining members. Alternatively, the Plan Administrator may apply to the Bankruptcy Court
for an order directing the appointment, or not, of a replacement member.

        7.2    Procedures. The Liquidating Trust Committee may adopt bylaws by majority
vote to provide procedures for the governance of the Liquidating Trust Committee.

       7.3     Function, Duties, and Responsibilities. The Liquidating Trust Committee shall
have the following function, duties and responsibilities:

               (a)     it shall meet with the Plan Administrator upon such regular basis as the
Liquidating Trust Committee and the Plan Administrator deem appropriate, but in no event less
frequently than quarterly; and

                (b)     it shall consult with the Plan Administrator regarding the carrying out of
his or her duties, including but not limited to:

                       (i)      pursuit and resolution of claims and causes of action against third
parties;

                       (ii)     resolution of Claims filed by Creditors against the Debtors;

                       (iii)    administration of the trust estate and the Liquidating Trust Assets;
and

                       (iv)     distributions to the Liquidating Trust Beneficiaries and Holders of
Allowed Claims.

       7.4    Duration. The Liquidating Trust Committee shall remain in existence until the
Liquidating Trust is terminated as set forth herein.

       7.5     Payment of Fees and Reimbursement of Costs and Expenses. The members of
the Liquidating Trust Committee may be paid for their fees and reimbursed for their costs and



                                                -16-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 27 of 210




expenses upon request. Such payment of fees and reimbursement of costs and expenses shall be
paid from the Liquidating Trust Assets without further order of the Bankruptcy Court.

         7.6    Liability; Indemnification. Neither the Liquidating Trust Committee, nor any of
its members, or designees, nor any duly designated agent or representative of the Liquidating
Trust Committee, or their respective employees, shall be liable for the act or omission of any
other member, designee, agent, or representative of the Liquidating Trust Committee, nor shall
any member of the Liquidating Trust Committee be liable for any act or omission taken or
omitted to be taken in its capacity as a member of the Liquidating Trust Committee, other than
acts or omissions resulting from such member’s willful misconduct, gross negligence, or fraud.
The Liquidating Trust Committee may, in connection with the performance of its functions, and
in its sole and absolute discretion, consult with attorneys, accountants, and agents, and shall not
be liable for any act taken, omitted to be taken, or suffered to be done in accordance with advice
or opinions rendered by such professionals. Notwithstanding such authority, the Liquidating
Trust Committee shall be under no obligation to consult with attorneys, accountants, or agents,
and its determination not to do so shall not result in the imposition of liability on the Liquidating
Trust Committee, or its members and/or designees, unless such determination is based on willful
misconduct, gross negligence, or fraud. The Liquidating Trust shall indemnify and hold
harmless the Liquidating Trust Committee and its members, designees, and professionals, and
any duly designated agent or representative thereof (in their capacity as such), from and against
and in respect to any and all liabilities, losses, damages, claims, costs, and expenses, including,
but not limited to attorneys’ fees and costs arising out of or due to their actions or omissions, or
consequences of such actions or omissions with respect to the Liquidating Trust or the
implementation or administration of the Plan, INCLUDING ANY SUCH LOSS THAT MAY
RESULT FROM ORDINARY NEGLIGENCE OF THE LIQUIDATING TRUST
COMMITTEE AND ITS MEMBERS, DESIGNEES, AND PROFESSIONALS, AGENTS,
AND REPRESENTATIVES; provided, however, that no such indemnification will be made to
such Persons for such actions or omissions as a result of willful misconduct, gross negligence, or
fraud.

                                         ARTICLE VIII.

                                        AMENDMENTS

        8.1     Amendments. The parties hereto may make and execute written amendments to
this Liquidating Trust Agreement; provided, however, that in no event shall this Liquidating
Trust Agreement be amended so as to: (a) change the purpose of the Liquidating Trust as set
forth in Article I hereof; (b) allow funds constituting Liquidating Trust Assets to be invested in a
manner other than as permitted in Section 4.3 hereof; (c) adversely affect the distributions to be
made under this Liquidating Trust Agreement to any Liquidating Trust Beneficiaries; or (d)
 adversely affect the U.S. federal income tax status of the Liquidating Trust in accordance with
Article I hereof.




                                                -17-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 28 of 210




                                         ARTICLE IX.

                              MISCELLANEOUS PROVISIONS

        9.1     Applicable Law. The Liquidating Trust created herein shall be construed,
regulated, and administered under the laws of the State of Texas, subject to any rules, regulations
and laws applied in the Bankruptcy Court and subject to Article XI of the Plan, without regard to
principles of conflicts of law; provided that the Liquidating Trust and any interpretation or
enforcement of the provisions of this Liquidating Trust Agreement shall be subject to the
jurisdiction of the Bankruptcy Court.

       9.2      No Association, Partnership, or Joint Venture. This Liquidating Trust
Agreement is not intended to create, and shall not be interpreted as creating, an association,
partnership, or joint venture of any kind.

        9.3     Partial Invalidity. If any term or provision of this Liquidating Trust Agreement
is held to be illegal, invalid, or unenforceable under present or future laws effective during the
term of this Liquidating Trust Agreement, such term or provision shall be fully severable and this
Liquidating Trust Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Liquidating Trust Agreement, and the
remaining terms and provisions of this Liquidating Trust Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Liquidating Trust Agreement, and this Liquidating Trust Agreement shall be
construed so as to limit any term or provision so as to make it a legal, valid, and enforceable
provision, provided that such construction, to the maximum extent possible, shall give effect to
the purposes of the Plan.

        9.4    Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be addressed (i) if to the Plan Administrator, [ADDRESS], Attn:
[NAME], or such other address as such Plan Administrator will have furnished; and (ii) if to any
Liquidating Trust Beneficiary, at the address determined as set forth in Article VI.C.1.a of the
Plan. All such notices, requests, consents and other communications shall be given to the Plan
Administrator by facsimile, hand delivery, overnight delivery, or, if to a Liquidating Trust
Beneficiary, by first-class mail, postage prepaid, and shall be deemed given when actually
delivered (with respect to the Plan Administrator), or three (3) business days after deposit in the
U.S. mail if mailed (with respect to a Liquidating Trust Beneficiary).

        9.5    Counterparts. This Liquidating Trust Agreement may be executed in any
number of counterparts, each of which shall be an original, but such counterparts shall together
constitute one and the same instrument.

        9.6     Headings. The section headings contained in this Liquidating Trust Agreement
are solely for convenience of reference and shall not affect the meaning or interpretation of this
Liquidating Trust Agreement or of any term or provision hereof.

       9.7    Confidentiality. The Plan Administrator shall, during the period that it serves in
such capacity under this Liquidating Trust Agreement and following either the termination of


                                               -18-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 29 of 210




this Liquidating Trust Agreement or such Plan Administrator’s removal, incapacity, or
resignation hereunder, hold strictly confidential and not use for personal gain any material,
non-public information of or pertaining to any entity to which any of the Liquidating Trust
Assets relates or of which it has become aware in its capacity as Plan Administrator.

        9.8     No Bond Required. Notwithstanding any state law to the contrary, the Plan
Administrator (including any successor trustee) shall be exempt from giving any bond or other
surety in any jurisdiction.

        9.9    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction as set
forth in Article XI of the Plan over issues related to the enforcement or interpretation of this
Liquidating Trust Agreement, including the determination of all claims, controversies, disputes
and issues arising under or in connection with the Liquidating Trust or this Liquidating Trust
Agreement and the management and administration of the Liquidating Trust and for all of the
purposes contemplated herein.

        9.10 Relationship to Plan. The principal purpose of this Liquidating Trust Agreement
is to aid in the implementation of the Plan and, therefore, this Liquidating Trust Agreement
incorporates and is subject to the provisions of the Plan. In the event any provision of this
Liquidating Trust Agreement is found to be inconsistent with a provision of the Plan or the
Confirmation Order, the provision of the Plan or the Confirmation Order shall control.

                        [Remainder of Page Internationally Left Blank]




                                             -19-
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 30 of 210




        IN WITNESS WHEREOF, the parties hereto have executed this Liquidating Trust
Agreement or caused this Liquidating Trust Agreement to be duly executed as of the day and
year first written.


CARBO CERAMICS INC.                           [___________]
                                              As Plan Administrator
By: /s/
Name:                                         By: /s/
Title:                                        Name:
                                              Title:
ASSET GUARD PRODUCTS INC.

By: /s/
Name:
Title:

STRATAGEN, INC.

By: /s/
Name:
Title:




                                           S-1
US 7083206v.4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 31 of 210




                                             Exhibit E

              Schedule of Rejected Executory Contracts and Unexpired Leases

        Pursuant to Article V.A of the Plan, on the Effective Date, except as otherwise provided in
the Plan or in any contract, instrument, release, or other agreement or document entered into in
connection with the Plan, the Plan shall serve as a motion under sections 365 and 1123(b)(2) of
the Bankruptcy Code to assume Executory Contracts and Unexpired Leases, and all Executory
Contracts or Unexpired Leases shall be assumed by the Reorganized Debtors in accordance with
the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code without the
need for any further notice to or action, order, or approval of the Court, other than: (1) those that
are identified on this Schedule of Rejected Executory Contracts and Unexpired Leases; (2) those
that have been previously rejected or assumed by a Final Order; (3) those that are the subject of a
motion to reject Executory Contracts or Unexpired Leases that is pending on the Effective Date;
or (4) those that are subject to a motion to reject an Executory Contract or Unexpired Lease
pursuant to which the requested effective date of such rejection is after the Effective Date.

        Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions or rejections, as applicable, of Executory Contracts or Unexpired Leases as set forth
in the Plan or herein, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless
otherwise indicated, assumptions or rejections of Executory Contracts and Unexpired Leases
pursuant to the Plan are effective as of the Effective Date. Each Executory Contract or Unexpired
Lease assumed pursuant to the Plan but not assigned to a third party before the Effective Date shall
re-vest in and be fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan or any order of
the Court. Any motions to reject Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by the Court on or after the Effective Date.
Notwithstanding anything to the contrary in the Plan, the Debtors reserve the right, subject to and
in accordance with the terms of the Restructuring Support Agreement and with the consent of the
Supporting Lenders, to alter, amend, modify, or supplement this Schedule of Rejected Executory
Contracts and Unexpired Leases at any time prior to the Effective Date on no less than 3 days’
notice to the applicable non-Debtor counterparties.

       Neither the exclusion nor inclusion of any Executory Contract or Unexpired Leases on this
Schedule of Rejected Executory Contracts and Unexpired Leases, nor anything else herein or in
the Plan, shall constitute an admission by the Debtors or Reorganized Debtors, as applicable, that
any such contract or lease is in fact an Executory Contract or Unexpired Lease, or that any Debtor
or Reorganized Debtor has any liability thereunder.




                                            Exhibit E-1
US 7087371
                                              Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 32 of 210


CARBO Ceramics, Inc., et al
Contract Rejection Schedule


     Contract Debtor                   Contract Counterparty Name           Contract Description         Address 1       Address 2        Address 3            City        State     Zip    Country
                                                                       TERMS AND CONDITIONS DTD      MD 5675, PO BOX                                                               75261-
CARBO Ceramics, Inc.          AMERICAN AIRLINES
                                                                       3/12/2004                     619616                                           DFI             TX           9616
                                                                       Change Request, Invoice       1641 CALIFORNIA
CARBO Ceramics, Inc.          BLUEMODUS, INC.
                                                                       Agreement                     ST              STE 400                          Denver          CO            80202
                                                                       RAILCAR STORAGE
CARBO Ceramics, Inc.          BMT CONSULTING GROUP LLC                                               ATTN PAUL
                                                                       AGREEMENT
                                                                                                     MCCARTHY, PRES 36 REDWOOD DR                     BUTTE           MT           59701
                                                                       RAILCAR STORAGE
CARBO Ceramics, Inc.          BMT CONSULTING GROUP LLC                                               ATTN PAUL
                                                                       AGREEMENT
                                                                                                     MCCARTHY, PRES     36 REDWOOD DR                 BUTTE           MT           59701
                                                                                                     D/B/A PORT OF      ATTN ERIC D
                                                                       SERVICE AGREEMENT DTD
CARBO Ceramics, Inc.          CADDO-BOSSIER PARISHES PORT COMMISSION                                 SHREVEPORT-        ENGLAND, EXEC                                              71135-
                                                                       3/28/2008
                                                                                                     BOSSIER            PORT DIR      PO BOX 52071    SHREVEPORT      LA           2071
                                                                                                     16934 Department
CARBO Ceramics, Inc.          COMPUTERSHARE-INVESTOR                   Investor Relations
                                                                                                     Ch                                               Palantine       IL            60055
CARBO Ceramics, Inc.          COULEE FRAC SAND LLC                     Letter of Intent
                                                                                                     1612 Nakomis Ave                                 La Crosse       WI            54603
CARBO Ceramics, Inc.          COULEE FRAC SAND LLC                     Sand Supply Agreement.
                                                                                                     1612 Nakomis Ave                                 La Crosse       WI            54603
CARBO Ceramics, Inc.          COULEE FRAC SAND LLC                     Sand Supply Agmt Amend No 1
                                                                                                     1612 Nakomis Ave                                 La Crosse       WI            54603
CARBO Ceramics, Inc.          COULEE FRAC SAND LLC                     Developer Agreement
                                                                                                     1612 Nakomis Ave                                 La Crosse       WI            54603
CARBO Ceramics, Inc.          Hansen Sand Products                     Sand Supply Agreement         4362 Dairy Road                                  Arpin           WI            54410
CARBO Ceramics, Inc.          HART ENERGY PUBLSHING                                                  P.O. BOX 301405                                  Dallas          TX            75303

                                                                       SUBLEASE AGREEMENT DTD        D/B/A INTERSTATE ATTN BILL
CARBO Ceramics, Inc.          IEP HOLDINGS LLC
                                                                       6/6/2013                      ENERGY           FROTHINGER &     3033 CAMPUS DR,
                                                                                                     PARTNERS LLC     NATE HOLBERG     STE W200        PLYMOUTH       MN           55441

CARBO Ceramics, Inc.          INGERSOLL RAND COMPANY                   Letter Agreement              900 POWDER
                                                                                                     RAND RD, STE 100                                 BESSEMER        AL           35022
                                                                       Maintenance Agreement
CARBO Ceramics, Inc.          INGERSOLL RAND COMPANY                                                 900 POWDER
                                                                       Addendum
                                                                                                     RAND RD, STE 100                                 BESSEMER        AL           35022

CARBO Ceramics, Inc.          INGERSOLL RAND COMPANY                   Maintenance Agreement         900 POWDER
                                                                                                     RAND RD, STE 100                                 BESSEMER        AL           35022
                                                                                                     402 W
CARBO Ceramics, Inc.          LOUISIANA DELTA RAILROAD                 Railroad Amendment
                                                                                                     Washington St.                                   New Iberia      LA            70560
                                                                       Demurrage Waivers and         402 W
CARBO Ceramics, Inc.          LOUISIANA DELTA RAILROAD
                                                                       Amendments                    Washington St.                                   New Iberia      LA            70560
                                                                                                     402 W
CARBO Ceramics, Inc.          LOUISIANA DELTA RAILROAD                 Storage Car Agreement
                                                                                                     Washington St.                                   New Iberia      LA            70560

CARBO Ceramics, Inc.          Marawood Sand & Gravel 200, LLC          Sand Supply Agreement         2025 West
                                                                                                     Veterans Parkway                                 Marshfield      WI            54449
                                                                                                     600 Washington
CARBO Ceramics, Inc.          MIDWEST PROPPANT, LLC                    Supply Agreement
                                                                                                     Ave.             Suite 2500                      Saint Louis     MO            63101




                                                                                                      Page 1 of 4
                                                 Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 33 of 210


CARBO Ceramics, Inc., et al
Contract Rejection Schedule


     Contract Debtor                   Contract Counterparty Name        Contract Description       Address 1           Address 2    Address 3         City        State     Zip     Country
CARBO Ceramics, Inc.          RAIL ESTATES LLC                      TRACK LEASE DTD 8/27/2019
                                                                                               25 DELPHINE ST                                    OWEGO        NY           13827
                                                                                               ATTN BRIAN
                                                                    ACTIVE DISCLOSURE SOLUTION
CARBO Ceramics, Inc.          RR DONNELLEY                                                     FRICK, VENUE         2001 KIRBY DR,
                                                                    PROPOSAL DTD 5/16/2016
                                                                                               ACCT MGR             STE 400                      HOUSTON      TX           77019
                                                                                               ATTN BRIAN
                                                                    VIRTUAL DATA ROOM
CARBO Ceramics, Inc.          RR DONNELLEY                                                     FRICK, VENUE         2001 KIRBY DR,
                                                                    SERVICES DTD 6/20/2016
                                                                                               ACCT MGR             STE 400                      HOUSTON      TX           77019
CARBO Ceramics, Inc.          SALESFORCE.COM INC.                                              P.O. BOX 203141                                   Dallas       TX             75320
CARBO Ceramics, Inc.          TEXAS PACIFICO                        Lease Agreement
                                                                                                106 S. Chadbourne                                San Angelo   TX            76903
CARBO Ceramics, Inc.          TEXAS PACIFICO                        Amendment 1
                                                                                                106 S. Chadbourne                                San Angelo   TX            76903
CARBO Ceramics, Inc.          TEXAS PACIFICO                        Amendment 2
                                                                                                106 S. Chadbourne                                San Angelo   TX            76903

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     LEASE AGREEMENT             ATTN FEDERICO       3814 SHERWOOD
                                                                                                DIAZ-PAGE           WAY                          SAN ANGELO   TX           76901

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     LEASE AGREEMENT             ATTN MR STAN        106 S
                                                                                                MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     LEASE AGREEMENT             ATTN MR STAN        106 S
                                                                                                MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     SUBLEASE AGREEMENT          ATTN MR STAN        106 S
                                                                                                MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903
                                                                    LEASE ARGREEMENT
                                                                    REGARDING THE LEASING OF
CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD
                                                                    LAND AMENDMENT 1 DTD        ATTN MR STAN        106 S
                                                                    7/31/2013                   MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     AMENDMENT# 1 TO LEASE       ATTN MR STAN        106 S
                                                                                                MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903

CARBO Ceramics, Inc.          TEXAS PACIFICO TRANSPORTATION LTD     AMENDMENT# 2 TO LEASE       ATTN MR STAN        106 S
                                                                                                MEADOR              CHADBOURNE ST                SAN ANGELO   TX           76903
                                                                                                The Thomson
CARBO Ceramics, Inc.          Thomson Reuters                       Services Contract
                                                                                                Reuters Building    3 Times Square               New York     NY            10036
CARBO Ceramics, Inc.          TURF TAMERS LLC                       Staffing Agreement          3503 S Central                                   Marshfield   WI            54449
CARBO Ceramics, Inc.          Waste Management of Louisiana, LLC    Services Agreement
                                                                                                382 Galleria Pkwy   Ste. 107                     Madison      MS            39110
                                                                    PRODUCT HANDLING            180 BLUE KNOB
CARBO Ceramics, Inc.          WELL SITE SUPPLY INC
                                                                    AGREEMENT                   RD                                               MARIETTA     OH           45750
                                                                                                ATTN W TRENT
                                                                    FACILITY OPERATIONS
CARBO Ceramics, Inc.          WELL SITE SUPPLY INC                                              ELLIOTT,            112 180 BLUE
                                                                    AGREEMENT LETTER
                                                                                                PRESIDENT           KNOB RD                      MARIETTA     OH           45750
                                                                                                ATTN W TRENT
                                                                    AMENDMENT TO PRODUCT
CARBO Ceramics, Inc.          WELL SITE SUPPLY INC                                              ELLIOTT,            112 180 BLUE
                                                                    HANDLING AGREEMENT
                                                                                                PRESIDENT           KNOB RD                      MARIETTA     OH           45750



                                                                                                 Page 2 of 4
                                                 Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 34 of 210


CARBO Ceramics, Inc., et al
Contract Rejection Schedule


      Contract Debtor                   Contract Counterparty Name                    Contract Description         Address 1           Address 2           Address 3         City        State    Zip    Country


The following execturoy contracts shall be rejected effective as of 11:59 p.m. (prevailing Central Time) on the date immediately preceding the Effective Date:
      Contract Debtor                  Contract Counterparty Name                     Contract Description            Address 1         Address 2           Address 3        City        State    Zip    Country
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          BAUTISTA III, ERNESTO                                                             C/O CARBO          575 N DAIRY
                                                                                 SEVERANCE AGREEMENT
                                                                                                                CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          Conkle, Don                                                                       C/O CARBO          575 N DAIRY
                                                                                 SEVERANCE AGREEMENT
                                                                                                                CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079
                                                                                 EMPLOYMENT CHANGE IN
CARBO Ceramics, Inc.          Kolstad, Gary                                      CONTROL SEVERANCE              C/O CARBO          575 N DAIRY
                                                                                 AGREEMENT                      CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          Love, Stephen                                                                     C/O CARBO          575 N DAIRY
                                                                                 SEVERANCE AGREEMENT
                                                                                                                CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          Nelson, Shannon                                                                   C/O CARBO          575 N DAIRY
                                                                                 SEVERANCE AGREEMENT
                                                                                                                CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          SMITH, ELLEN M                                                                    575 N DAIRY
                                                                                 SERVERENCE AGREEMENT
                                                                                                                ASHFORD, STE 500                                        HOUSTON     TX           77079
                                                                                 CHANGE IN CONTROL
CARBO Ceramics, Inc.          Willette, Robert                                                                  C/O CARBO          575 N DAIRY
                                                                                 SEVERANCE AGREEMENT
                                                                                                                CERAMICS INC       ASHFORD, STE 500                     HOUSTON     TX           77079


The following unexpired lease shall be rejected effective as of July 31, 2020:
      Contract Debtor                  Contract Counterparty Name                     Contract Description         Address 1           Address 2           Address 3         City        State    Zip    Country

CARBO Ceramics, Inc.          I-10 EC CORRIDOR #2 LTD PARTNERSHIP                2ND AMENDMENT TO LEASE         C/O AMERICAN    ATTN STANLEY          801 N BRAND
                                                                                                                REALTY ADVISORS IEZMAN                BLVD, STE 800     GLENDALE    CA           91203
                                                                                 5.20.23 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                              C/O AMERICAN    ATTN STANLEY L        801 N BRAND
                                                                                 Lease Acquisition Agmt
                                                                                                                REALTY ADVISORS LEZMAN                BLVD STE 800      GLENDALE    CA           91203
                                                                                 5.20.24 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                              C/O AMERICAN    ATTN STANLEY L        801 N BRAND
                                                                                 Lease Amdmt 1
                                                                                                                REALTY ADVISORS LEZMAN                BLVD STE 800      GLENDALE    CA           91203
                                                                                 5.20.25 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                              C/O AMERICAN    ATTN STANLEY L        801 N BRAND
                                                                                 Lease Amdmt 2
                                                                                                                REALTY ADVISORS LEZMAN                BLVD STE 800      GLENDALE    CA           91203
                                                                                 5.20.26 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                              C/O AMERICAN    ATTN STANLEY L        801 N BRAND
                                                                                 Lease Amdmt 3
                                                                                                                REALTY ADVISORS LEZMAN                BLVD STE 800      GLENDALE    CA           91203
                                                                                 5.20.28 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                              C/O AMERICAN    ATTN STANLEY L        801 N BRAND
                                                                                 Reimbursement Agmt
                                                                                                                REALTY ADVISORS LEZMAN                BLVD STE 800      GLENDALE    CA           91203




                                                                                                                 Page 3 of 4
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 35 of 210


CARBO Ceramics, Inc., et al
Contract Rejection Schedule


     Contract Debtor                   Contract Counterparty Name         Contract Description         Address 1         Address 2         Address 3         City        State    Zip     Country
                                                                     5.20.28 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                  C/O AMERICAN    ATTN STANLEY L     801 N BRAND
                                                                     Reimbursement Agmt
                                                                                                    REALTY ADVISORS LEZMAN             BLVD STE 800     GLENDALE    CA           91203
                                                                     5.20.29 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 CORRIDOR #2 LIMITED PARTNERSHIP                                  C/O AMERICAN    ATTN STANLEY L     801 N BRAND
                                                                     Right of Refusal
                                                                                                    REALTY ADVISORS LEZMAN             BLVD STE 800     GLENDALE    CA           91203
                                                                     5.20.22 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP                                   C/O TRAMMELL ATTN ASSET            2800 POST OAK
                                                                     Amendment
                                                                                                    CROW COMPNAY MANAGER               BLVD, STE 2300   HOUSTON     TX           77056
                                                                     5.20.22 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP                                   C/O TRAMMELL ATTN ASSET            2800 POST OAK
                                                                     Amendment
                                                                                                    CROW COMPNAY MANAGER               BLVD, STE 2300   HOUSTON     TX           77056
                                                                     5.20.27 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP    Office Lease (Houston lease    C/O TRAMMELL      ATTN ASSET       2800 POST OAK
                                                                     2009)                          CROW COMPNAY      MANAGER          BLVD, STE 2300   HOUSTON     TX           77056
                                                                     1.1340 CCI-I-10 EC Corridor    ATTN W AARON      2800 POST OAK
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP
                                                                     (Houston lease) SNDA           THIELHORN         BLVD, STE 2300                    HOUSTON     TX            77056
                                                                     1.1341 CCI-I-10 EC Corridor    ATTN W AARON      2800 POST OAK
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP
                                                                     Amendment                      THIELHORN         BLVD, STE 2300                    HOUSTON     TX            77056
                                                                     1.1342 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP                                   C/O AMERICAN      ATTN STANLEY L   801 N BRAND
                                                                     Lease Acquisition Agmt
                                                                                                    REALTY ADVISORS   IEZMAN           BLVD, STE 800    GLENDALE    CA            91203
                                                                     1.1343 CCI-I-10 EC Corridor    ATTN W AARON      2800 POST OAK
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP
                                                                     Lease Amdmt 1                  THIELHORN         BLVD, STE 2300                    HOUSTON     TX            77056
                                                                     1.1344 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP                                   C/O AMERICAN    ATTN STANLEY       801 N BRAND
                                                                     Lease Amdmt 2
                                                                                                    REALTY ADVISORS IEZMAN             BLVD, STE 800    GLENDALE    CA            91203
                                                                     1.1345 CCI-I-10 EC Corridor
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP    Office Lease (Houston lease    C/O TRAMMELL      ATTN ASSET       2800 POST OAK
                                                                     2009)                          CROW CO           MANAGER          BLVD, STE 2300   HOUSTON     TX            77056
                                                                     1.1346 CCI-I-10 EC Corridor    ATTN W AARON      2800 POST OAK
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP
                                                                     Reimbursement Agmt             THIELHORN         BLVD, STE 2300                    HOUSTON     TX            77056
                                                                     1.1347 CCI-I-10 EC Corridor    C/O TRAMMELL      ATTN W AARON     2800 POST OAK
CARBO CERAMICS INC            I-10 EC CORRIDOR #2 LTD PARTNERSHIP
                                                                     Right of Refusal               CROW CO           THIELHORN, VP    BLVD, STE 2300   HOUSTON     TX            77056




                                                                                                     Page 4 of 4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 36 of 210




                                             Exhibit F

                              Schedule of Proposed Cure Amounts

         Pursuant to Article V.C of the Plan, the Debtors or the Reorganized Debtors, as applicable,
shall pay Cure Claims, if any, on the Effective Date or as soon as reasonably practicable thereafter.
Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or
Unexpired Lease, all requests for payment of Cure Claims that differ from the amounts paid or
proposed to be paid by the Debtors or the Reorganized Debtors to a counterparty must be filed and
served on the Reorganized Debtors on or before 30 days after the Effective Date. If such Cure
Claim dispute is not resolved within seven days of the Reorganized Debtors’ receiving such Cure
Claim dispute, the counterparty to the applicable assumed Executory Contract or Unexpired Lease
shall timely file an objection with the Court within seven days. Any such request and/or
objection that is not timely Filed shall be Disallowed and forever barred, estopped, and
enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any other party in interest
or any further notice to or action, order, or approval of the Court. Any Cure Claim shall be
deemed fully satisfied, released, and discharged upon payment by the Debtors or the Reorganized
Debtors of the Cure Claim; provided, however, that nothing herein or in the Plan shall prevent the
Reorganized Debtors from paying any Cure Claim despite the failure of the relevant counterparty
to file such request for payment of such Cure Claim. The Reorganized Debtors also may settle
any Cure Claim without any further notice to or action, order, or approval of the Court. In addition,
any objection to the assumption of an Executory Contract or Unexpired Lease under the Plan must
be Filed with the Court on or before 30 days after the Effective Date. Any such objection will be
scheduled to be heard by the Court at the Debtors’ or Reorganized Debtors’, as applicable, first
scheduled omnibus hearing for which such objection is timely Filed. Any counterparty to an
Executory Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease will be deemed to have consented
to such assumption.

       If there is any dispute regarding any Cure Claim, the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” within the meaning of section
365 of the Bankruptcy Code, or any other matter pertaining to assumption, then payment of the
Cure Claim shall occur as soon as reasonably practicable after entry of a Final Order resolving
such dispute, approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the
Executory Contract or Unexpired Lease.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy or insolvency-related defaults, arising under
any assumed Executory Contract or Unexpired Lease at any time before the date that the Debtors
assume such Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed, including pursuant to the
Confirmation Order, shall be deemed Disallowed and expunged, without further notice to or
action, order, or approval of the Court.

                                            Exhibit F-1
US 7087371
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 37 of 210




        Neither the exclusion nor inclusion of any Executory Contract or Unexpired Leases on this
Schedule of Proposed Cure Amounts, nor anything else herein or in the Plan, shall constitute an
admission by the Debtors or Reorganized Debtors, as applicable, that any such contract or lease is
in fact an Executory Contract or Unexpired Lease, or that any Debtor or Reorganized Debtor has
any liability thereunder.




                                           Exhibit F-2
US 7087371
                                               Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 38 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name       Contract Description        Address 1       Address 2             Address 3                City          State       Zip            Country    Est. Cure Cost
                                                                 SHORT TERM TENANCY LEASE    ATTN W NEIL FOX
AssetGuard Products Inc.   13 MILE INDUSTRIAL LLC                                                            115 2ND AVE W                           WILLISTON         ND             58801                                   $0.00
                                                                 AGREEMENT                   III
                                                                                             C/O ROCKY
                                                                 CONSENT TO SUBLEASE         MOUNTAIN        ATTN TODD
AssetGuard Products Inc.   320 GATEWAY PARTNERS LLC                                                                                1008 S JASON ST   DENVER            CO             80223                                   $0.00
                                                                 AGREEMENT DTD 9/24/2015     INVESTMENT      POPPERT
                                                                                             TARTNERS
                                                                                             ATTN DON           4610 N GARFIELD,
AssetGuard Products Inc.   ABSOLUTE INVESTMENTS INC              LEASE AGREEMENT                                                                     MIDLAND           TX             79705                                   $0.00
                                                                                             HOFFMAN            STE A-3

                                                                 AMENDED AND RESTATED        ATTN DON           4610 N GARFIELD,
AssetGuard Products Inc.   ABSOLUTE INVESTMENTS INC                                                                                                  MIDLAND           TX             79705                                   $0.00
                                                                 LEASE AGREEMENT             HOFFMAN            STE A-3

                                                                 AMENDED AND RESTATED        ATTN DON           4610 N GARFIELD,
AssetGuard Products Inc.   ABSOLUTE INVESTMENTS INC                                                                                                  MIDLAND           TX             79705                                   $0.00
                                                                 LEASE AGREEMENT             HOFFMAN            STE A-3

                                                                 LEASE AGREEMENT FOR 60
AssetGuard Products Inc.   ALLIANCE OFFICE SYSTEMS               MONTH LEASE OF OFFICE       469 CHERRY LN                                           SOUTHLAKE         TX             76092                                   $0.00
                                                                 EQUIPMENT
                                                                 LEASE AGREEMENT FOR 39
                                                                                             587-B COMMERCE
AssetGuard Products Inc.   ALLIANCE OFFICE SYSTEMS               MONTH LEASE OF OFFICE                                                               SOUTHLAKE         TX             76092                                   $0.00
                                                                                             ST
                                                                 EQUIPMENT
                                                                 MAINTENANCE AGREEMENT       587-B COMMERCE
AssetGuard Products Inc.   ALLIANCE OFFICE SYSTEMS                                                                                                   SOUTHLAKE         TX             76092                                   $0.00
                                                                 FOR OFFICE EQUIPMENT        ST

                                                                 LETTER AGREEMENT FOR
                                                                                             ATTN: KAVEH        3221 LAWNWOOD
AssetGuard Products Inc.   AMERAGUARD PROTECTIVE COATINGS        LICENSE OF PHOTO                                                                    FORT WORTH        TX             76111                                   $0.00
                                                                                             MEGHDADPOUR        ST
                                                                 UTILIZATION DTD 4/13/2015
AssetGuard Products Inc.   ASA JOHNSON                           GRAZING LEASE               2242 E. HWY 380                                         Decatur           TX                     76234 United States             $0.00
                                                                 SETTLEMENT AND DISMISSAL    ATTN CHAD &        10130 FORESTER
AssetGuard Products Inc.   ASFI PARTNERS LP                                                                                                          SANGER            TX             76266                                   $0.00
                                                                 AGREEMENT                   RACHEL CORBIN      RD
                                                                 ENGAGEMENT LETTER DTD       ATTN RICK          313 E WILLOW ST,
AssetGuard Products Inc.   CBRE SYRACUSE NY LLC                                                                                                      SYRACUSE          NY             13203                                   $0.00
                                                                 12/3/2013                   SEARLES            STE 202
                                                                                                                1100 BEAR CREEK
AssetGuard Products Inc.   CITY OF KELLER PARKS AND RECREATION   PAVILLION RESERVATION       PO BOX 770                                              KELLER            TX             76244                                   $0.00
                                                                                                                PKWY
AssetGuard Products Inc.   CMC BUSINESS SYSTEMS                  COPIER USAGE AGREEMENT      P.O BOX 60428                                           MIDLAND           TX             79711                                 $603.33
                                                                 TRANSFER AGREEMENT
                                                                                             54341 High Ridge
AssetGuard Products Inc.   CONAWAY, JERI LYN                     REGARDING THE LEASING OF                                                            Bellaire          Ohio                   43906 United States             $0.00
                                                                                             Road
                                                                 LAND
                                                                 LEASE AGREEMENT
                                                                 REGARDING THE LEASING OF
                                                                                             54341 High Ridge
AssetGuard Products Inc.   CONAWAY, JERI LYN                     LAND AND BUILDING AT                                                                Bellaire          Ohio                   43906 United States             $0.00
                                                                                             Road
                                                                 BELLAIRE OHIO AMENDMENT
                                                                 #3
                                                                 LEASE AGREEMENT
                                                                 REGARDING THE LEASING OF    54341 High Ridge
AssetGuard Products Inc.   CONAWAY, JERI LYN                                                                                                         Bellaire          Ohio                   43906 United States             $0.00
                                                                 LAND AT BELLAIRE OHIO       Road
                                                                 AMENDMENT #4
                                                                                             54341 High Ridge
AssetGuard Products Inc.   CONAWAY, JERI LYN                     AMENDMENT #4                                                                        Bellaire          Ohio                   43906 United States             $0.00
                                                                                             Road
                                                                                             ATTN DAVID E
                                                                                                                66167 MCGREGOR
AssetGuard Products Inc.   DAVISON ELECTRIC CO INC               LEASE AGREEMENT             DEFELICE,                                               BELLAIRE          OH             43906                                   $0.00
                                                                                                                HILL RD
                                                                                             PRESIDENT
                                                                                             ATTN DAVID E
                                                                 LEASE AGREEMENT                                8080 SE
AssetGuard Products Inc.   DAVISON ELECTRIC CO INC                                           DEFELICE,                                               HOBE SOUND        FL             33455                                   $0.00
                                                                 AMENDMENT #2                                   WATERWAY DR
                                                                                             PRESIDENT




                                                                                                          Page 1 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 39 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name         Contract Description      Address 1           Address 2   Address 3         City           State       Zip   Country   Est. Cure Cost
                                                                   LEASE AGREEMENT
                                                                                              ATTN DAVID E
                                                                   REGARDING THE LEASING OF                      8080 SE
AssetGuard Products Inc.   DAVISON ELECTRIC CO INC                                            DEFELICE,                                      HOBE SOUND      FL           33455                         $0.00
                                                                   LAND AT BELLAIRE OHIO                         WATERWAY DR
                                                                                              PRESIDENT
                                                                   AMENDMENT
                                                                   TRANSFER AGREEMENT         ATTN DAVID E
                                                                                                                 8080 SE
AssetGuard Products Inc.   DAVISON ELECTRIC CO INC                 REGARDING THE LEASING OF   DEFELICE,                                      HOBE SOUND      FL           33455                         $0.00
                                                                                                                 WATERWAY DR
                                                                   LAND                       PRESIDENT
                                                                   LEASE AGREEMENT
                                                                                              ATTN DAVID E
                                                                   REGARDING THE LEASING OF                      8080 SE
AssetGuard Products Inc.   DAVISON ELECTRIC CO INC                                            DEFELICE,                                      HOBE SOUND      FL           33455                         $0.00
                                                                   LAND AT BELLAIRE OHIO                         WATERWAY DR
                                                                                              PRESIDENT
                                                                   AMENDMENT #2
                                                                   LEASE AGREEMENT FOR 60
                                                                                              10 WATERVIEW
AssetGuard Products Inc.   EVERBANK COMMERCIAL FINANCE INC         MONTH LEASE OF OFFICE                                                     PARSIPPANY      NJ           07054                         $0.00
                                                                                              BLVD
                                                                   EQUIPMENT
                                                                   LEASE AGREEMENT FOR 39
                                                                                              10 WATERVIEW
AssetGuard Products Inc.   EVERBANK COMMERCIAL FINANCE INC         MONTH LEASE OF OFFICE                                                     PARSIPPANY      NJ           07054                         $0.00
                                                                                              BLVD
                                                                   EQUIPMENT
                                                                   MAINTENANCE AGREEMENT      10 WATERVIEW
AssetGuard Products Inc.   EVERBANK COMMERCIAL FINANCE INC                                                                                   PARSIPPANY      NJ           07054                         $0.00
                                                                   FOR OFFICE EQUIPMENT       BLVD
                                                                   STANDARD CONTRACT TERMS
                                                                   AND CONDITIONS FOR         1730 E PROSPECT
AssetGuard Products Inc.   EXODUS MOVING & STORAGE INC                                                                                       FORT COLLINS    CO           80553                         $0.00
                                                                   MERCHANDISE                RD, STE 102
                                                                   WAREHOUSEMEN
                                                                   STANDARD TERMS
AssetGuard Products Inc.   GAS FIELD SPECIALISTS INC                                          2107 PA-44                                     SHINGLEHOUSE    PA           16748                         $0.00
                                                                   AGREEMENT
                                                                                              13308 N
AssetGuard Products Inc.   GROUND WATER PROTECTION COUNCIL INC     LIMITED USE LICENSE        MACARTHUR                                      OKLAHOMA CITY   OK           73142                         $0.00
                                                                                              BLVD
                                                                   SELF STORAGE LEASE         350 OLD
AssetGuard Products Inc.   GUARDIAN STORAGE SOLUTIONS                                                                                        MONROEVILLE     PA           15146                         $0.00
                                                                   AGREEMENT DTD 8/30/2010    HAYMAKER RD
                                                                   COMMERCIAL CONTRACT
AssetGuard Products Inc.   GUIA, ANTONIO R                                                    612 W BRADY                                    DECATUR         TX           76234                         $0.00
                                                                   UNIMPROVED PROPERTY
                                                                                              ATTN D N
                                                                   WAGE COLLECTION SURVEY     BROYLES,           ONE HARTFORD
AssetGuard Products Inc.   HARTFORD FIRE INSURANCE CO                                                                                        HARTFORD        CT           06155                         $0.00
                                                                   BOND                       ATTORNEY-IN-       PLAZA
                                                                                              FACT
                                                                   LEASE AGREEMENT DTD
AssetGuard Products Inc.   HENNESSEY GROUP, THE                                               2706 W WALL ST                                 MIDLAND         TX           79701                         $0.00
                                                                   2/28/2017
                                                                   LIMITED WARRANTY FOR       14490 WAGG WAY
AssetGuard Products Inc.   HYDRAFAB                                                                                                          HOUSTON         TX           77041                         $0.00
                                                                   TANKGUARD ETC              ROAD
                                                                   CERTIFICATE OF LIABILITY   ONE RIVERWAY,
AssetGuard Products Inc.   IRONSHORE SPECIALTY INSURANCE CO                                                                                  HOUSTON         TX           77056                         $0.00
                                                                   INSURANCE DTD 9/11/2018    STE 400
                                                                                              4310 SOUTH
                                                                   STANDARD TERMS
AssetGuard Products Inc.   K&G RENTAL SERVICES INC                                            STATE HIGHWAY                                  MIDLAND         TX           79706                         $0.00
                                                                   AGREEMENT
                                                                                              349
                                                                   LEASE AGREEMENT FOR        ATTN KENNETH E
AssetGuard Products Inc.   KEDERIKE LEMAY LLC                                                                PO BOX 2410                     DENVER          CO           80201                         $0.00
                                                                   CERTAIN PREMISES           DELINE
                                                                   ESTOPPEL STATEMENT DTD     ATTN KENNETH E
AssetGuard Products Inc.   KEDERIKE LEMAY LLC                                                                PO BOX 2410                     DENVER          CO           80201                         $0.00
                                                                   7/6/2017                   DELINE
                                                                                              6411 SEA GULL
AssetGuard Products Inc.   LEMON, JUDY                             LEASE AGREEMENT                                                           LOVELAND        CO           80538                         $0.00
                                                                                              CIRCLE
                                                                   CERTIFICATE OF LIABILITY   11524 KLUKHOHN
AssetGuard Products Inc.   LIBERTY MUTUAL FIRE INSURANCE COMPANY                                                                             STITZER         WI           53825                         $0.00
                                                                   INSURANCE DTD 9/11/2018    ST
                                                                   CERTIFICATE OF LIABILITY   1111 BAGBY ST,
AssetGuard Products Inc.   LIME ROCK RESOURCES II-A, LP                                                                                      HOUSTON         TX           77002                         $0.00
                                                                   INSURANCE DTD 9/11/2018    STE 4600
                                                                   CERTIFICATE OF LIABILITY   1111 BAGBY ST,
AssetGuard Products Inc.   LIME ROCK RESOURCES II-C LP                                                                                       HOUSTON         TX           77002                         $0.00
                                                                   INSURANCE DTD 9/11/2018    STE 4600




                                                                                                           Page 2 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 40 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name              Contract Description      Address 1           Address 2         Address 3               City        State       Zip            Country    Est. Cure Cost

                                                                        MASTER SERVICE AGREEMENT ATTN C TIM           1111 BAGBY ST,
AssetGuard Products Inc.   LIME ROCK RESOURCES III-A LP                                                                                                   HOUSTON          TX           77002                                   $0.00
                                                                        FOR CONTRACTING WORK     MILLER               46TH FL

                                                                        CERTIFICATE OF LIABILITY   ATTN C TIM         1111 BAGBY ST,
AssetGuard Products Inc.   LIME ROCK RESOURCES III-C LP                                                                                                   HOUSTON          TX           77002                                   $0.00
                                                                        INSURANCE DTD 9/11/2018    MILLER             46TH FL
                                                                        MASTER SERVICE AGREEMENT ATTN C TIM           1111 BAGBY ST,
AssetGuard Products Inc.   LIME ROCK RESOURCES IV-A LP                                                                                                    HOUSTON          TX           77002                                   $0.00
                                                                        FOR CONTRACTING WORK     MILLER               46TH FL

                                                                        CERTIFICATE OF LIABILITY   175 BERKELEY
AssetGuard Products Inc.   LM INSURANCE COMPANY                                                                                                           BOSTON           MA           02116                                   $0.00
                                                                        INSURANCE DTD 9/11/2018    STREET
                                                                        CERTIFICATE OF LIABILITY   1111 BAGBY ST,
AssetGuard Products Inc.   LRR ENERGY LP                                                                                                                  HOUSTON          TX           77002                                   $0.00
                                                                        INSURANCE DTD 9/11/2018    STE 4600
                                                                                                   905 EMERALD
AssetGuard Products Inc.   MANNHART HOLDINGS LTD                        OFFICE/WAREHOUSE LEASE                                                            SOUTHLAKE        TX           76092                                   $0.00
                                                                                                   BLVD
                                                                        OPERATING LEASE OFFER DTD  1020 ROBB HILL
AssetGuard Products Inc.   MODSPACE SERVICE CENTER                                                                                                        OAKDALE          PA           15071                                   $0.00
                                                                        9/4/2014                   RD
                                                                        STANDARD TERMS
AssetGuard Products Inc.   NEW MEXICO RENTALS LLC                                                 1619 MAIN ST                                            EUNICE           NM           88231                                   $0.00
                                                                        AGREEMENT
                                                                        APARTMENT LEASE CONTRACT 110 PAVILION
AssetGuard Products Inc.   OASIS AT PAVAILION PARKWAY, THE                                                                                                MIDLAND          TX           79705                                   $0.00
                                                                        DTD 9/20/2018             PKWY
                                                                                                  545 E. John
                                                                        MASTER SERVICE AGREEMENT
AssetGuard Products Inc.   PARADIGM MIDSTREAM SERVICES - ST LLC                                   Carpenter           Suite 800                          0 IRVING          TX                   75062 United States             $0.00
                                                                        DTD 7/1/2014
                                                                                                  Freeway
                                                                                                  C/O HALEY NWC
                                                                                                  PROPERTY            400 W ILLINOIS
AssetGuard Products Inc.   PARAGON ERP MIDLAND LLC                      AMENDMENT #1                                                                      MIDLAND          TX           79701                                   $0.00
                                                                                                  MANAGEMENT CO       AVE, STE 1630
                                                                                                  LLC
                                                                                                  C/O HALEY
                                                                        NOTICE TO TENANT - CHANGE PROPERTY            ATTN WENDELL      400 W ILLINOIS
AssetGuard Products Inc.   PARAGON ERP MIDLAND LLC                                                                                                        MIDLAND          TX           79701                                   $0.00
                                                                        OF LANDLORD DTD 9/25/2014 MANAGEMENT CO       BROWN             AVE, STE 1630
                                                                                                  II LLC
                                                                                                  C/O HALEY
                                                                        NOTICE TO TENANT - CHANGE PROPERTY            ATTN WENDELL      400 W ILLINOIS
AssetGuard Products Inc.   PARAGON ERP MIDLAND LLC                                                                                                        MIDLAND          TX           79701                                   $0.00
                                                                        OF LANDLORD DTD 9/25/2014 MANAGEMENT CO       BROWN             AVE, STE 1630
                                                                                                  II LLC
                                                                                                  C/O HALEY-NWC
                                                                        LEASE AMENDMENT #1 (9115 PROPERTY             400 W ILLINOIS
AssetGuard Products Inc.   PARAGON ERP MIDLAND LLC                                                                                                        MIDLAND          TX           79701                                   $0.00
                                                                        WCR 1270) DTD 2/1/2017    MANAGEMENT CO       AVE, STE 1630
                                                                                                  LLC
                                                                        TIER 1 SERVICE LEVEL
AssetGuard Products Inc.   PITNEY BOWES GLOBAL FINANCIAL SERVICES LLC                             3001 SUMMER ST                                          STANFORD         CT           06905                                  $50.65
                                                                        AGREEMENT
                                                                        ESTOPPEL STATEMENT DTD    463 N DENVER
AssetGuard Products Inc.   PRECISIONWORKS MANUFACTURING                                                                                                   LOVELAND         CO           80537                                   $0.00
                                                                        7/6/2017                  AVE
                                                                                                  C/O ROBERT
                                                                        SUBLEASE AGREEMENT DTD
AssetGuard Products Inc.   PRECISIONWORKS MFG LLC                                                 SMITH &/OR GREG     320 GATEWAY DR                      BERTHOUD         CO           80513                                   $0.00
                                                                        9/24/2015
                                                                                                  GERNERT
                                                                                                  C/O ROBERT
AssetGuard Products Inc.   PRECISIONWORKS MFG LLC                       SUBLEASE AGREEMENT        SMITH &/OR GREG     320 GATEWAY DR                      BERTHOUD         CO           80513                                   $0.00
                                                                                                  GERNERT
                                                                        SETTLEMENT STATEMENT      7404 SIENNA
AssetGuard Products Inc.   RAJWINDER KAUR SAINI AND MANJIT KAUR                                                                                           FORTH WORTH      TX           76131                                   $0.00
                                                                        (HUD1)                    RIDGE LN
                                                                        ENGAGEMENT LETTER DTD     ATTN CLAY
AssetGuard Products Inc.   REALTYUSA.COM                                                                              215 W CHURCH ST                     ELMIRA           NY           14901                                   $0.00
                                                                        5/29/2014                 AMBROSE
AssetGuard Products Inc.   SHARP ELECTRONICS CORPORATION                VALUE LEASE AGREEMENT      100 PARAGON DR.                                        MONTVALE         NJ           07645-1779                            $161.48

                                                                        WORKFORCE SOLUTION
                                                                                                   4055 VALLEY VIEW
AssetGuard Products Inc.   SNELLING EMPLOYMENT LLC                      SERVICES AGREEMENT DTD                                                            DALLAS           TX           75244                                   $0.00
                                                                                                   LN #700
                                                                        7/27/2015




                                                                                                                Page 3 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 41 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name          Contract Description       Address 1            Address 2      Address 3          City         State       Zip             Country   Est. Cure Cost

                                                                    LICENSE AGREEMENT DTD      ATTN ADAM P          1 W 1ST AVE, STE
AssetGuard Products Inc.   SOUTHERN TIER COMMERCE CENTER LLC                                                                                       CONSHOHOCKEN   PA           19428                                   $0.00
                                                                    9/15/2010                  MEINSTEIN, MGR       315

                                                                    CERTIFICATE OF LIABILITY ATTN MIKE              9 GREENWAY PLZ,
AssetGuard Products Inc.   STEPHENS INSURANCE LLC                                                                                                  HOUSTON        TX           77079                                   $0.00
                                                                    INSURANCE DTD 9/11/2018  FABIAN                 STE 1200
                           T & C TANK RENTALS AND ANCHOR SERVICE    SUBCONTRACTOR FOR        ATTN MARK
AssetGuard Products Inc.                                                                                            PO BOX 1197                    DENVER CITY    TX           792323                                  $0.00
                           CORPORATION                              SERVICES                 SPOLTON
                                                                                             19901
                                                                    STANDARD TERMS
AssetGuard Products Inc.   TEXAN RENTALS & LEASE SERVICES LLC                                SOUTHWEST                                             SUGARLAND      TX           77479                                   $0.00
                                                                    AGREEMENT
                                                                                             FREEWAY
                                                                    APARTMENT LEASE CONTRACT 110 PAVILION
AssetGuard Products Inc.   THE OASIS AT PAVILION PARKWAY                                                                                           MIDLAND        TX           79705                                   $0.00
                                                                    DTD 10/30/2017           PKWY
                                                                    APARTMENT LEASE CONTRACT 110 PAVILION
AssetGuard Products Inc.   THE OASIS AT PAVILION PARKWAY                                                                                           MIDLAND        TX           79705                                   $0.00
                                                                    9/20/2018                PKWY
                                                                    AMENDMENT TO WELLSONE
                                                                                             14241 DALLAS
AssetGuard Products Inc.   WELLS FARGO BANK NA                      COMMERCIAL CARD                                                                DALLAS         TX           75254                                   $0.00
                                                                                             PKWY, STE 900
                                                                    AGREEMENT
                                                                    DEED OF TRUST AND
                                                                                             1700 LINCOLN ST,
AssetGuard Products Inc.   WELLS FARGO BANK NA                      ASIGNMENT OF RENTS AND                          MAC C7300-05                   DENVER         CO           80209                                   $0.00
                                                                                             5TH FL
                                                                    LEASES
                                                                    WAGE COLLECTION SURVEY
AssetGuard Products Inc.   WEST VIRGINIA DIVISION OF LABOR                                   CAPITOL COMPLEX        BLDG 6 RM B-749                CHARLESTON     WV           25305                                   $0.00
                                                                    BOND
                                                                    GUARANTY ON PROPERTY       ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    LEASE                      STREETER, PRES       WOODLAWN AVE

                                                                                               ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                  GUARANTY                                                                       ELMIRA         NY           14901                                   $0.00
                                                                                               STREETER, PRES       WOODLAWN AVE

                                                                                               ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                  LEASE DTD 7/27/2011                                                            ELMIRA         NY           14901                                   $0.00
                                                                                               STREETER, PRES       WOODLAWN AVE

                                                                    LEASE AGREEMENT DTD        ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    7/27/2011                  STREETER, PRES       WOODLAWN AVE

                                                                    LICENSE AGREEMENT DTD      ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    6/10/2011                  STREETER, PRES       WOODLAWN AVE

                                                                    LICENSE AGREEMENT DTD      ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    6/10/2011                  STREETER, PRES       WOODLAWN AVE

                                                                    AMENDMENT NOTICE DTD       ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    11/1/2011                  STREETER, PRES       WOODLAWN AVE

                                                                    AMENDMENT LEASE LETTER     ATTN JEFFREY B       101 E
AssetGuard Products Inc.   WOODLAWN PROPERTIES LLC                                                                                                 ELMIRA         NY           14901                                   $0.00
                                                                    DTD 11/1/2011              STREETER, PRES       WOODLAWN AVE

                                                                    TELEMATICS CUSTOMER
AssetGuard Products Inc.   WRIGHT EXPRESS CORPORATION                                          1 Hancock Street                                    Portland       ME           04101                                   $0.00
                                                                    AGREEMENT
                                                                                               7090 S UNION
                                                                    FLEET BUSINESS CHARGE CARD
AssetGuard Products Inc.   WRIGHT EXPRESS FINANCIAL SERVICES CORP                              PARK CENTER, STE                                    MIDVALE        UT           84047                                   $0.00
                                                                    AGREEMENT
                                                                                               350
                                                                    MASTER SERVICE AGREEMENT
AssetGuard Products Inc.   XTO ENERGY INC                                                      ATTN SUE KING    810 HOUSTON ST                     FORTH WORTH    TX           76102                                   $0.00
                                                                    DTD 5/31/2018
CARBO Ceramics, Inc.       300 HOUSTON                              GROUP EVENT CONTRACT       925 Bunker Hill Rd                                  Houston        TX                    77024                          $0.00

CARBO Ceramics, Inc.       892552 ALBERTA LTD                       FIRST AMENDMENT            17311 80TH AVE                                      EDMONTON       AB           T5T 0B4          CANADA                 $0.00




                                                                                                            Page 4 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 42 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name       Contract Description        Address 1            Address 2      Address 3             City        State       Zip            Country   Est. Cure Cost

                                                                 STORAGE FACILITY
CARBO Ceramics, Inc.      892552 ALBERTA LTD                                                 17311 80TH AVE                                      EDMONTON         AB           T5T 0B4         CANADA                 $0.00
                                                                 MANAGEMENT AGREEMENT

                                                                 LEASE / RENTAL AGREEMENT
CARBO Ceramics, Inc.      ADCO COMPANIES LTD                                                 3657 PINE LN                                        BESSEMER         AL           35022                                  $0.00
                                                                 DTD 7/21/2014
                                                                 STREETLINK SERVICE          51 MERCEDES
CARBO Ceramics, Inc.      ADP INC                                                                                                                EDGEWOOD         NY           11717                                  $0.00
                                                                 AMMENDMENT                  WAY
                                                                 SIDE LETTER TO PROVIDE
                                                                                             51 MERCEDES
CARBO Ceramics, Inc.      ADP INC                                NOTIFICATION TO TERMINATE                                                       EDGEWOOD         NY           11717                                  $0.00
                                                                                             WAY
                                                                 SERVICES
                                                                 MAJOR ACCOUNTS
CARBO Ceramics, Inc.      ADP INC                                                            ONE ADP BLVD                                        ROSELAND         NJ           07068                                  $0.00
                                                                 AGREEMENT DTD 5/25/2011
                                                                 AMENDMENT TO MASTER
CARBO Ceramics, Inc.      ADP LLC                                                            ONE ADP BLVD                                        ROSELAND         NJ           07068                                  $0.00
                                                                 SERVICES AGREEMENT
                                                                 EASEMENT AND RIGHT OF WAY
CARBO Ceramics, Inc.      AEP TEXAS CENTRAL COMPANY                                          PO BOX 2121                                         CORPUS CHRISTI   TX           78403                                  $0.00
                                                                 DTD 6/4/2012
                                                                                             ATTN MONICA
                                                                                                                  4701 W ADMIRAL
CARBO Ceramics, Inc.      AGGREKO                                VENUE RENTAL AGREEMENT      SAGGE, HR                                           NEW IBERIA       LA           70560                                  $0.00
                                                                                                                  DOYLE DR
                                                                                             GENERALIST
                                                                 END USER LICENSE            1916C OLD
CARBO Ceramics, Inc.      AGILEPOINT INC                                                                                                         MOUNTAIN VIEW CA              94043                                  $0.00
                                                                 AGREEMENT                   MIDDLEFIELD WAY

                                                                 TERMS AND CONDITIONS DTD    1155 Perimeter
CARBO Ceramics, Inc.      AIRWATCH                                                                                Suite 100                      Atlanta          GA                   30338                          $0.00
                                                                 11/19/2013                  Center West
                                                                                             ATTN KEN NOVAK,
                                                                 CONTRACT FOR ELECTRIC
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                              VP SOUTHEAST    9 STAFFORD RD                       PHENIX CITY      AL           36870                            $384,183.24
                                                                 SERVICES
                                                                                             DIVISION

                                                                 CONTRACT FOR ELECTRIC       ATTN ARLEN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   9 STAFFORD RD                  PHENIX CITY      AL           36870                                  $0.00
                                                                 SERVICE                     ADAMS
                                                                 LETTER OF INTENT DTD        ATTN ARLEN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   9 STAFFORD RD                  PHENIX CITY      AL           36870                                  $0.00
                                                                 3/27/2014                   ADAMS
                                                                 CONTRACT FOR ELECTRIC       ATTN ARLEN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   9 STAFFORD RD                  PHENIX CITY      AL           36870                                  $0.00
                                                                 SERVICE                     ADAMS
                                                                 ELECTRIC SYSTEM LEASE       ATTN ARLEN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   9 STAFFORD RD                  PHENIX CITY      AL           36870                                  $0.00
                                                                 AGREEMENT DTD 9/23/2016     ADAMS
                                                                                             ATTN KEN NOVAK,
                                                                 ELECTRIC SYSTEM LEASE
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                              VP SOUTHEAST    9 STAFFORD RD                       PHENIX CITY      AL           36870                                  $0.00
                                                                 AGREEMENT
                                                                                             DIVISION

                                                                 ROW CROSSING LICENSE        ATTN SAM VANN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   205 E BARBOUR ST               EUFAULA          AL           36027                                  $0.00
                                                                 AGREEMENT                   BRANNON

                                                                 ROW CROSSING LICENSE        ATTN SAM VANN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   PO BOX 2641                    BIRMINGHAM       AL           35291                                  $0.00
                                                                 AGREEMENT                   BRANNON

                                                                 ROW CROSSING LICENSE        ATTN SAM VANN
CARBO Ceramics, Inc.      ALABAMA POWER COMPANY                                                                   205 E BARBOUR ST               EUFAULA          AL           36027                                  $0.00
                                                                 AGREEMENT                   BRANNON

                                                                                             ATTN VICKEY L
CARBO Ceramics, Inc.      ALAR LEASING CORPORATION               LEASE                       HANSEN,              9651 W 196TH ST                MOKENA           IL           60448                                  $0.00
                                                                                             PRESIDENT
                                                                                                                  C/O CAPITAL ONE
                                                                 AMENDMENT TO LEASE DTD      ATTN PAUL            EQUIPMENT       275 BROAD
CARBO Ceramics, Inc.      ALL POINTS CAPITAL CORP                                                                                                MELVILLE         NY           11747                                  $0.00
                                                                 6/22/2013                   SOTTNIK              LEASING &       HOLLOW RD
                                                                                                                  FINANCE




                                                                                                            Page 5 of 33
                                              Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 43 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                  Contract Counterparty Name       Contract Description       Address 1           Address 2       Address 3          City        State         Zip         Country    Est. Cure Cost
                                                                                              ATTN STEVEN
                                                                                                                  275
                                                                   PARTIAL ASSIGNMENT AND     RATNER,
CARBO Ceramics, Inc.      ALL POINTS CAPITAL CORP                                                                 BROADHOLLOW                      MELVILLE     NY           11747                                  $0.00
                                                                   ASSUMPTION AGREEMENT       SVP/CATHERINE
                                                                                                                  RD
                                                                                              WILINSKI, SVP
                                                                   MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      ALLUMS, BRANDON S                                                   101 WESLEY DR                                        ABBEVILLE    AL           36310                                  $0.00
                                                                   DTD 3/24/2014
                                                                   MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      ALLUMS, KRISTIE CARTER & BRANDON S                                  101 WESLEY DR                                        ABBEVILLE    AL           36310                                  $0.00
                                                                   DTD 3/24/2014
                                                                                            Section 5
                                                                   ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      ANDERSON, MABLE                                                                                                          N/A          Alabama      N/A          United States             $0.00
                                                                   AGREEMENT DTD 6/21/2016  Range 28, Henry
                                                                                            County
                                                                   LETTER OF INTENT DTD       ATTN CHUCK
CARBO Ceramics, Inc.      ANDERSONS INC, THE                                                                  PO BOX 119                           MAUMEE       OH           43537                                  $0.00
                                                                   3/19/2014                  BROWN, VP SALES

                                                                   REMOTE CONTROL
CARBO Ceramics, Inc.      APPLE INC                                                           1 INFINITE LOOP                                      CUPERTINO    CA           95104                                  $0.00
                                                                   SUPPLEMENT TO CONTRACT

                                                                                                                  1200 SMITH ST,
                                                                                              ATTN SILVIA
CARBO Ceramics, Inc.      ARAMACO SERVICE COMP                     JOINT RESEARCH AGREEMENT                       27TH FL MAIL                     HOUSTON      TX           77002                                  $0.00
                                                                                              WALLANCE
                                                                                                                  CENTER
                                                                                                                  1200 SMITH ST,
                                                                   ASC CONTRACT NO A-0442-    ATTN SILVIA
CARBO Ceramics, Inc.      ARAMACO SERVICE COMP                                                                    27TH FL MAIL                     HOUSTON      TX           77002                                  $0.00
                                                                   2018 AMENDMENT 02          WALLANCE
                                                                                                                  CENTER
                                                                                               ATTN SILVIA
                                                                   ASC CONTRACT NO A-0442-     WALLANCE,
CARBO Ceramics, Inc.      ARAMACO SERVICE COMP                                                                    PO BOX 4313                      HOUSTON      TX           77210-4313                             $0.00
                                                                   2018 AMENDMENT 01           ACCOUNTS
                                                                                               PAYABLE
                                                                   UNIFORM SERVICE             115 N. FIRST
CARBO Ceramics, Inc.      ARAMARK UNIFORM SERVICES                                                                                                 BURBANK      CA           91502                                  $0.00
                                                                   AGREEMENT                   STREET
                                                                                               ATTN SILVIA
CARBO Ceramics, Inc.      ARAMCO SERVICES CO                       AMENDMENT 1                                    PO BOX 4313                      HOUSTON      TX           77210-4313                             $0.00
                                                                                               WALLACE
                                                                                               ATTN SILVIA
CARBO Ceramics, Inc.      ARAMCO SERVICES CO                       AMENDMENT 2                                    PO BOX 4313                      HOUSTON      TX           77210-4313                             $0.00
                                                                                               WALLACE
                                                                                               ATTN SILVIA        2 ALLEN CTR, 1200
CARBO Ceramics, Inc.      ARAMCO SERVICES CO                       JOINT RESEARCH AGREEMENT                                         27TH FL MAIL CTR HOUSTON    TX           77002                                  $0.00
                                                                                               WALLACE            SMITH ST
                                                                                               ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC        Mining Agreement            SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC        Letter of Intent            SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC        Pricing Letter Agreement    SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
                                                                   Amended and Restated Mining
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC                                    SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                   Agreement
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC        Carriage Agreement          SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
                                                                   Raw Materials - Amendment
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC                                    SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                   No 1
                                                                                               PRESIDENT/CEO
                                                                                               ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC        Raw Materials Agreement     SMITH,             9474 HWY 57                      MCINTYRE     GA           31054                                  $0.00
                                                                                               PRESIDENT/CEO




                                                                                                            Page 6 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 44 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name        Contract Description        Address 1         Address 2           Address 3           City         State         Zip         Country    Est. Cure Cost
                                                                                             ATTN: TED S
CARBO Ceramics, Inc.      ARCILLA MINING & LAND COMPANY LLC     Sublease of Mineral Rights   SMITH,             9474 HWY 57                         MCINTYRE       GA           31054                                  $0.00
                                                                                             PRESIDENT/CEO
                                                                AMENDMENT# 1 TO LEASE DTD
CARBO Ceramics, Inc.      ARKANSAS OKLAHOMA RAILROAD INC                                  PO BOX 366                                                WILBURTON      OK           74578                                  $0.00
                                                                1/1/2016
                                                                ADDENDUM TO MASTER
CARBO Ceramics, Inc.      AT&T CORP                                                       55 CORPORATE DR                                           BRIDGEWATER    NJ           08807                              $1,414.25
                                                                AGREEMENT #8
CARBO Ceramics, Inc.      AT&T CORP                             MASTER AGREEMENT          1 AT&T WAY                                                BEDMINSTER     NJ           07921-0752                             $0.00

CARBO Ceramics, Inc.      AT&T CORP                             MASTER AGREEMENT             55 CORPORATE DR                                        BRIDGEWATER    NJ           08807                                  $0.00

                                                                CORPORATE DIGITAL
CARBO Ceramics, Inc.      AT&T CORP                                                          55 CORPORATE DR                                        BRIDGEWATER    NJ           08807                                  $0.00
                                                                ADVANTAGE AGREEMENT
CARBO Ceramics, Inc.      AT&T MOBILITY                         Law Agreement                P.O. BOX 9004                                          CAROL STREAM   IL           60197                              $4,558.97
                                                                NON-RESIDENTIAL GAS
                                                                                             C/O LOCATION
CARBO Ceramics, Inc.      ATLANTA GAS LIGHT CO                  EXTENSION CONTRACT DTD                          PO BOX 4569                         ATLANTA        GA           30302-4569                             $0.00
                                                                                             1355
                                                                1/15/2004
                                                                MASTER INDEPENDENT           1015 RABBIT ROVE
CARBO Ceramics, Inc.      BABAR, ASIF                                                                                                               RICHMOND       TX           77406                                  $0.00
                                                                CONTRACTOR AGREEMENT         PAGE
                                                                AMENDMENT #1 TO              1015 RABBIT ROVE
CARBO Ceramics, Inc.      BABAR, ASIF                                                                                                               RICHMOND       TX           77406                                  $0.00
                                                                AGREEMENT                    PAGE
                                                                SUBORDINATION NON        ATTN REAL ESTATE
                                                                                                                                    135 S LASALLE, 10
CARBO Ceramics, Inc.      BANK OF AMERICA NA                    DISTURBANCE & ATTORNMENT LOAN             IL4-135-10-63                               CHICAGO      IL           60603                                  $0.00
                                                                                                                                    FL
                                                                AGREEMENT                ADMINISTRATION

                                                                IRREVOCABLE STANDBY LETTER 234 SIMCOE ST,
CARBO Ceramics, Inc.      BANK OF MONTREAL                                                                                                          TORONTO        ON           M5T 1T4      CANADA                    $0.00
                                                                OF CREDIT DTD 1/6/2014     3RD FL

                                                                WAREHOUSE LEASE
CARBO Ceramics, Inc.      BEASLEY, RICKEY                                                    113 RIDGE RD                                           EUFAULA        AL           36027                                  $0.00
                                                                AGREEMENT
                                                                AMENDMENT NO 1 TO
CARBO Ceramics, Inc.      BEASLEY, RICKEY                       WAREHOUSE LEASE              113 RIDGE RD                                           EUFAULA        AL           36027                                  $0.00
                                                                AGREEMENT
                                                                                           Section 5
                                                                ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      BELL, ALBERT                                                                                          0                  0 N/A           Alabama      N/A          United States             $0.00
                                                                AGREEMENT DTD 6/21/2016    Range 28, Henry
                                                                                           County
                                                                                           Section 5
                                                                ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      BELL, WINSTON                                                                                         0                  0 N/A           Alabama      N/A          United States             $0.00
                                                                AGREEMENT DTD 6/21/2016    Range 28, Henry
                                                                                           County
                                                                                           C/O PANATTONI
                                                                                                                ATTN DONALD E       10120 NORTWEST
CARBO Ceramics, Inc.      BELTWAY 8 #5 LP                       LEASE AGREEMENT            DEVELOPMENT                                             HOUSTON         TX           77092                                  $0.00
                                                                                                                DENNIS JR           FWY, STE 250
                                                                                           COMPANY INC
                                                                                           C/O PANATTONI
                                                                1ST AMENDMENT TO LEASE                          ATTN DONALD E       10120 NORTWEST
CARBO Ceramics, Inc.      BELTWAY 8 #5 LP                                                  DEVELOPMENT                                             HOUSTON         TX           77092                                  $0.00
                                                                AGREEMENT                                       DENNIS JR           FWY, STE 250
                                                                                           COMPANY INC
                                                                                           C/O PANATTONI
                                                                                                                ATTN DONALD E       10120 NORTWEST
CARBO Ceramics, Inc.      BELTWAY 8 #5 LP                       ESTOPPEL CERTIFICATE       DEVELOPMENT                                             HOUSTON         TX           77092                                  $0.00
                                                                                                                DENNIS JR           FWY, STE 250
                                                                                           COMPANY INC
                                                                                           C/O PANATTONI
                                                                1ST AMENDMENT TO LEASE                          ATTN DONALD E       10120 NORTWEST
CARBO Ceramics, Inc.      BELTWAY 8 #5 LP                                                  DEVELOPMENT                                             HOUSTON         TX           77092                                  $0.00
                                                                AGREEMENT                                       DENNIS JR           FWY, STE 250
                                                                                           COMPANY INC
                                                                LEASE AGREEMENT, MULTI-    C/O PANATTONI
                                                                                                                ATTN DONALD E       10120 NORTWEST
CARBO Ceramics, Inc.      BELTWAY 8 #5 LP                       TENANT FACILITY, BELTWAY 8 DEVELOPMENT                                             HOUSTON         TX           77092                                  $0.00
                                                                                                                DENNIS JR           FWY, STE 250
                                                                CORPORATE CENTRE           COMPANY INC
                                                                                           C/O PANATTONI                            10681
                                                                LEASE TERMINATION                               ATTN TODD D
CARBO Ceramics, Inc.      BELTWAY 8 HOUSTON #8 LLC                                         DEVELOPMENT                              HADDINGTON, STE HOUSTON        TX           77043                                  $0.00
                                                                AGREEMENT                                       KING
                                                                                           COMPANY INC                              190




                                                                                                         Page 7 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 45 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name          Contract Description       Address 1          Address 2        Address 3           City         State       Zip      Country   Est. Cure Cost
                                                                                              C/O PANATTONI                       10681
                                                                                                                 ATTN TODD D
CARBO Ceramics, Inc.      BELTWAY 8 HOUSTON #8 LLC                 OFFICE LEASE DTD           DEVELOPMENT                         HADDINGTON, STE   HOUSTON       TX           77043                            $0.00
                                                                                                                 KING
                                                                                              COMPANY INC                         190
                                                                                              C/O PANATTONI                       10681
                                                                   LEASE TERMINATION                             ATTN TODD D
CARBO Ceramics, Inc.      BELTWAY 8 HOUSTON #8 LLC                                            DEVELOPMENT                         HADDINGTON, STE   HOUSTON       TX           77043                            $0.00
                                                                   AGREEMENT DTD 9/28/2015                       KING
                                                                                              COMPANY INC                         190
                                                                                              C/O PANATTONI                       10681
                                                                   OFFICE LEASE AGREEMENT DTD                    ATTN TODD D
CARBO Ceramics, Inc.      BELTWAY 8 HOUSTON #8 LLC                                            DEVELOPMENT                         HADDINGTON, STE   HOUSTON       TX           77043                            $0.00
                                                                   12/10/2014                                    KING
                                                                                              COMPANY INC                         190
                                                                                              C/O PANATTONI                       10681
                                                                                                                 ATTN TODD D
CARBO Ceramics, Inc.      BELTWAY 8 HOUSTON #8 LLC                 1ST AMENDMENT TO LEASE     DEVELOPMENT                         HADDINGTON, STE   HOUSTON       TX           77043                            $0.00
                                                                                                                 KING
                                                                                              COMPANY INC                         190
                                                                   ADMINISTRATIVE SERVICES    ATTN SONYA         1800 WEST LOOP
CARBO Ceramics, Inc.      BLUE CROSS AND BLUE SHIELD OF TEXAS                                                                                       HOUSTON       TX           77027                            $0.00
                                                                   AGREEMENT                  WILLIAMS           S, STE 600
                                                                   ADMINISTRATIVE SERVICES    ATTN SONYA         1800 WEST LOOP
CARBO Ceramics, Inc.      BLUE CROSS AND BLUE SHIELD OF TEXAS                                                                                       HOUSTON       TX           77027                            $0.00
                                                                   AGREEMENT                  WILLIAMS           S, STE 600
                                                                                              900 SOUTH
                                                                   GENERAL AGREEMENT OF
CARBO Ceramics, Inc.      BOND SAFEGUARD INSURANCE CO                                         FRONTAGE ROAD,                                        WOODRIDGE     IL           60517                            $0.00
                                                                   INDEMNITY
                                                                                              SUITE 250
                                                                   GENERAL AGREEMENT OF
CARBO Ceramics, Inc.      BOSTON INDEMNITY CO                                                 4 HIGH ST                                             NORTH ANDOVER MA           01845                            $0.00
                                                                   INDEMNITY
                                                                   FARMLAND OCCUPANCY/LEASE 3836 100TH AVE
CARBO Ceramics, Inc.      BRIAN HEUROHR                                                                          PO BOX 80284                       GLADSTONE     ND           58630                            $0.00
                                                                   AGREEMENT DYD 6/10/2011  SW

                                                                   NOTICE AND
                                                                                              ATTN LEASE         7815 NW 148TH
CARBO Ceramics, Inc.      BRIDGE CAPITAL LEASING INC               ACKNOWLEDGEMENT DTD                                                              LAKE OSWEGO   FL           33016                            $0.00
                                                                                              SERVICING          ST, 3-CMCRE
                                                                   9/19/2014
                                                                   TOTAL DISCOVERY END USER   ATTN SHELLEY       39 BROADWAY,
CARBO Ceramics, Inc.      BUSINESS INTELLIGENCE ASSOCIATES INC                                                                                      NEW YORK      NY           10006                            $0.00
                                                                   LICENSE AGREEMENT          BARTLETT           26TH FL
                                                                                              D/B/A PORT OF      ATTN ERIC D
                                                                   SERVICE AGREEMENT DTD
CARBO Ceramics, Inc.      CADDO-BOSSIER PARISHES PORT COMMISSION                              SHREVEPORT-        ENGLAND, EXEC    PO BOX 52071      SHREVEPORT    LA           71135-2071                       $0.00
                                                                   3/28/2008
                                                                                              BOSSIER            PORT DIR
                                                                   SILO LEASE AND TRANSLOAD   717 17TH ST, STE
CARBO Ceramics, Inc.      CALFRAC WELL SERVICES LTD                                                                                                 DENVER        CO           80202                            $0.00
                                                                   SERVICES AGREEMENT         1445

                                                                                              14904
CARBO Ceramics, Inc.      CANON FINANCIAL SERVICES INC             FAXABLE LEASE AGREEMENT    COLLECTIONS                                           CHICAGO       IL           60693                            $0.00
                                                                                              CENTER DR
                                                                                              158 GAITHER DR,
CARBO Ceramics, Inc.      CANON FINANCIAL SERVICES INC             COPIER LEASE AGREEMENT                                                           MT LAUREL     NJ           08054                            $0.00
                                                                                              STE 200
                                                                   LEASE AGREEMENT DTD        275 BROAD
CARBO Ceramics, Inc.      CAPITAL ONE EQUIPMENT FINANCE CORP                                                                                        MELVILLE      NY           11747                            $0.00
                                                                   7/29/2016                  HOLLOW ROAD
                                                                   TRANSFER NOTICE DTD        275 BROAD
CARBO Ceramics, Inc.      CAPITAL ONE EQUIPMENT FINANCE CORP                                                                                        MELVILLE      NY           11747                            $0.00
                                                                   10/4/2017                  HOLLOW ROAD
                                                                   AMENDMENT TO LEASE DTD     275 BROAD
CARBO Ceramics, Inc.      CAPITAL ONE EQUIPMENT FINANCE CORP                                                                                        MELVILLE      NY           11747                            $0.00
                                                                   6/22/2013                  HOLLOW ROAD
                                                                   UCC FINANCING STATEMENT &
CARBO Ceramics, Inc.      CAPITAL SERVICES INC                                               PO BOX 1831                                            AUSTIN        TX           78767                            $0.00
                                                                   ADDENDUM
                                                                                              2094
CARBO Ceramics, Inc.      CAPITOL SERVICES                         UCC FINANCING STATEMENT                                                          MONTGOMERY    AL           36111                            $0.00
                                                                                              MYRTLEWOOD DR

                                                                                              112 SALEM
CARBO Ceramics, Inc.      CARLTON PHILIP COKER                     EXPLORATION                                                                      DAWSONVILLE   GA           30534-5176                       $0.00
                                                                                              CHURCH RD
                                                                   MINERAL LEASE AGREEMENT    6690 STATE HWY
CARBO Ceramics, Inc.      CARTER, ANDREA                                                                         PO BOX 276                         ABBEVILLE     AL           36310                            $0.00
                                                                   DTD 5/24/2013              95N
                                                                   MEMORANDUM OF MINERAL      6690 STATE HWY
CARBO Ceramics, Inc.      CARTER, ANDREA                                                                         PO BOX 276                         ABBEVILLE     AL           36310                            $0.00
                                                                   LEASE                      95N




                                                                                                           Page 8 of 33
                                               Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 46 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name            Contract Description       Address 1            Address 2    Address 3           City          State       Zip            Country    Est. Cure Cost
                                                                    ADDENDUM TO MINERAL-
                                                                                                 6690 STATE HWY
CARBO Ceramics, Inc.      CARTER, JOHN F                            LEASE AGREEMENT DTD                                                           Abbeville        AL                   36310 United States             $0.00
                                                                                                 95N
                                                                    3/13/2014
                                                                    ADDENDUM TO MINERAL-
                                                                                                 6690 STATE HWY
CARBO Ceramics, Inc.      CARTER, MICHAEL KEITH                     LEASE AGREEMENT DTD                                                           ABBEVILLE        AL           36310                                   $0.00
                                                                                                 95N
                                                                    3/13/2014
                                                                    MEMORANDUM OF MINERAL        6690 STATE HWY
CARBO Ceramics, Inc.      CARTER, MICHAEL KEITH                                                                                                   ABBEVILLE        AL           36310                                   $0.00
                                                                    LEASE                        95N
                          CARTER, MICHAEL KEITH & KENNEDY, ANDREA   MINERAL LEASE AGREEMENT      6600 STATE HWY
CARBO Ceramics, Inc.                                                                                                                              ABBEVILLE        AL           36310                                   $0.00
                          CARTER                                    DTD 5/24/2013                95N
                                                                                                 ATTN APRILLE
                                                                                                 PERRY, VARIABLE
CARBO Ceramics, Inc.      CATERPILLAR FINANCIAL SERVICES CORP       FINANCE LEASE #2558438                           2120 W END AVE               NASHVILLE        TN           37203                                   $0.00
                                                                                                 CONTRACTS
                                                                                                 ANALYST

                                                                                                 ATTN ASHLIE M
CARBO Ceramics, Inc.      CATERPILLAR FINANCIAL SERVICES CORP       FINANCE LEASE #2165379       JOHNSON, DOC        2120 W END AVE               NASHVILLE        TN           37203                                   $0.00
                                                                                                 MGR
                                                                                                 ATTN ASHLIE M
CARBO Ceramics, Inc.      CATERPILLAR FINANCIAL SERVICES CORP       FINANCE LEASE #2173624       JOHNSON, DOC        2120 W END AVE               NASHVILLE        TN           37203                                   $0.00
                                                                                                 MGR
                                                                                                 ATTN MARCUS
CARBO Ceramics, Inc.      CATERPILLAR FINANCIAL SERVICES CORP       TAX LEASE #2206513                          2120 W END AVE                    NASHVILLE        TN           37203                                   $0.00
                                                                                                 LOUPE, DOC MGR

                                                                                                 2701 SE
CARBO Ceramics, Inc.      CELLENCOR                                 Microwave Rental Agreement   CONVENIENCE                                      ANKENY           IA           50021                                   $0.00
                                                                                                 BLVD, STE 4
                                                                                                 ATTN DIVISION  1200 PEACHTREE
CARBO Ceramics, Inc.      CENTRAL OF GEORGIA RAILROAD CO            SIDING AGREEMENT                                                              ATLANTA          GA           30309-3579                              $0.00
                                                                                                 SUPERINTENDENT ST NE, 12TH FL

                                                                                                 ATTN DIVISION  1200 PEACHTREE
CARBO Ceramics, Inc.      CENTRAL OF GEORGIA RAILROAD CO            LEASE DTD 5/16/2013                                                           ATLANTA          GA           30309-3579                              $0.00
                                                                                                 SUPERINTENDENT ST NE, 12TH FL

                                                                                                 NORFOLK
                                                                                                                  ATTN DIV       1200 PEACHTREE
CARBO Ceramics, Inc.      CENTRAL OF GEORGIA RAILROAD CO            SIDING AGREEMENT             SOUTHERN                                         ATLANTA          GA           30309-3579                              $0.00
                                                                                                                  SUPERINTENDENT ST NE, 12TH FL
                                                                                                 RAILWAY CO
                                                                                                 1920 525 8TH AVE
CARBO Ceramics, Inc.      CFR CHEMICALS                             EQUIPMENT LEASE                                                               CALGARY          AB           T2P 1G1       CANADA                    $0.00
                                                                                                 SW
                                                                                              ATTN ROY J POCHE
                                                                    AMENDMENT #1 TO THE LEASE
CARBO Ceramics, Inc.      CHAMPION RESOURCES LLC                                              & RODNEY J       PO BOX 28                          ST MARTINVILLE   LA           70582                               $7,754.88
                                                                    AGREEMENT
                                                                                              VERRET

                                                                                              ATTN ROY J POCHE
                                                                    AMENDMENT #1 TO THE LEASE
CARBO Ceramics, Inc.      CHAMPION RESOURCES LLC                                              & RODNEY J       PO BOX 28                          ST MARTINVILLE   LA           70582                                   $0.00
                                                                    AGREEMENT
                                                                                              VERRET

                                                                    OWNERS POLICY OF TITLE       ATTN CLAIMS
CARBO Ceramics, Inc.      CHICAGO TITLE INSURANCE COMPANY                                                            PO BOX 45023                 JACKSONVILLE     FL           32232-5023                              $0.00
                                                                    INSURANCE DTD 9/7/2012       DEPARTMENT
                                                                    ADOPTION AGREEMENT#001-
CARBO Ceramics, Inc.      CIGNA LIFE INSURANCE COMPANY                                           PO BOX 2975                                      HARTFORD         CT           06104                                   $0.00
                                                                    03
                                                                                             C/O PLANNING
                                                                    RAILWAY JOINT LEAD
                                                                                             AND                     # 1 ALEXANDER
CARBO Ceramics, Inc.      CITY OF LEDUC, THE                        TRACKAGE AGREEMENT &                                                          LEDUC            AB           T9E 4C4       CANADA                   $47.42
                                                                                             ENGINEERING             PARK
                                                                    PRIVATE SIDING AGREEMENT
                                                                                             SERVICES
                                                                    NON-HAZARDOUS EMPTY CAR ATTN DOUG                116N BELLEVUE
CARBO Ceramics, Inc.      CLNA CAROLINA COASTAL RAILWAY INC                                                                                       LANGHORNE        PA           19047                                   $0.00
                                                                    STORAGE AGREEMENT        GOLDEN, PRES            AVE, STE 206
                                                                    EXPLORATION PURCHASE     112 SALEM
CARBO Ceramics, Inc.      COKER, CARLTON PHILIP                                                                                                   DAWSONVILLE      GA           30534-5176                              $0.00
                                                                    AGREEMENT                CHURCH RD




                                                                                                               Page 9 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 47 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name            Contract Description         Address 1           Address 2           Address 3           City           State       Zip            Country    Est. Cure Cost

                          COLUMBUS & OHIO RIVER RAIL ROAD COMPANY,   CONTRACTOR RIGHT OF ENTRY ATTN JOHN              4349 EASTON
CARBO Ceramics, Inc.                                                                                                                                      COLUMBUS          OH           43219                                   $0.00
                          THE                                        LICENSE AGREEMENT         HILBORN                WAY, STE 110
                                                                                                  C/O GENESSE &
                          COLUMBUS & OHIO RIVER RAIL ROAD COMPANY,   PRIVATE SIDETRACK            WYOMING             ATTN REAL ESTATE 13901 SUTTON
CARBO Ceramics, Inc.                                                                                                                                    JACKSONVILLE        FL           32224                                   $0.00
                          THE                                        AGREEMENT                    RAILROAD            DEPT             PARK DR, STE 160
                                                                                                  SERIVCES INC
                                                                     LEASE PROPOSAL DTD           2929 E.
CARBO Ceramics, Inc.      CONTINENTAL RAIL LEASING CORP                                                               Suite PH-D                          Fort Lauderdale   FL                   33308 United States             $0.00
                                                                     4/1/2014                     Commercial Blvd.

                                                                     MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      COOPER, FRED M AND DONNA                                                214 COOPER RD                                           CLAYTON           AL           36016                                   $0.00
                                                                     DTD 9/2/2014
                                                                                                  ATTN ALEX           2318 MILL RD, STE
CARBO Ceramics, Inc.      CPA GLOBAL LLC                             FOUNDATIONSHIP ORDER                                                                 ALEXANDRIA        VA           22314                               $6,481.28
                                                                                                  CREGAN, PRES        1200
                                                                     SUBLEASE AGREEMENT DTD
CARBO Ceramics, Inc.      CRAWFORD GRADING & PIPELINE INC                                         1505 DUNLAP RD                                          LUTHERSVILLE      GA           30251                                   $0.00
                                                                     3/14/2016
                                                                                                  ATTN DOUG
                                                                     END USER LICENSE                             15303 DALLAS
CARBO Ceramics, Inc.      CREDANT TECHNOLOGIES INC                                                LINEBARGER, GEN                                         ADDISON           TX           75001                                   $0.00
                                                                     AGREEMENT                                    PKWY, STE 1420
                                                                                                  COUNSEL
                                                                     EQUIPMENT LEASE              1111 OLD EAGLE
CARBO Ceramics, Inc.      DE LAGE LANDEN FINANCIAL SERVICES INC                                                                                           WAYNEE            PA           19087                                   $0.00
                                                                     AGREEMENT                    RD
                          DEVELOPMENT AUTHORITY OF WILKINSON         BOND PURCHASE LOAN
CARBO Ceramics, Inc.                                                                              ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY                                     AGREEMENT
                          DEVELOPMENT AUTHORITY OF WILKINSON
CARBO Ceramics, Inc.                                                 AGENCY AGREEMENT             ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY
                                                                     DEED TO SECURE DEBT,
                          DEVELOPMENT AUTHORITY OF WILKINSON         ASSIGNMENT OF RENTS AND
CARBO Ceramics, Inc.                                                                              ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY                                     LEASES AND SECURITY
                                                                     AGREEMENT
                          DEVELOPMENT AUTHORITY OF WILKINSON
CARBO Ceramics, Inc.                                                 OPTION AGREEMENT             ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY
                                                                     SECOND AMENDED AND
                          DEVELOPMENT AUTHORITY OF WILKINSON
CARBO Ceramics, Inc.                                                 RESTATED MEMORANDUM OF       ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY
                                                                     UNDERSTANDING
                          DEVELOPMENT AUTHORITY OF WILKINSON         BOND PURCHASE LOAN
CARBO Ceramics, Inc.                                                                              ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY                                     AGREEMENT
                                                                     DEED TO SECURE DEBT
                          DEVELOPMENT AUTHORITY OF WILKINSON         ASSIGNMENT OF RENTS AND
CARBO Ceramics, Inc.                                                                              ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY                                     LEASES AND SECURITY
                                                                     AGREEMENT
                                                                     2ND AMENDED AND RESTATED
                          DEVELOPMENT AUTHORITY OF WILKINSON
CARBO Ceramics, Inc.                                                 MEMORANDUM OF                ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY
                                                                     UNDERSTANDING
                                                                     2ND AMENDED & RESTATED
                          DEVELOPMENT AUTHORITY OF WILKINSON
CARBO Ceramics, Inc.                                                 MEMORANDUM OF                ATTN PRESIDENT      PO BOX 413                          IRWINTON          GA           31042                                   $0.00
                          COUNTY
                                                                     UNDERSTANDING
                                                                     BUSINESS ASSOCIATE
CARBO Ceramics, Inc.      DISCOVERY BENEFITS INC                                                  4321 20TH AVE S                                         FARGO             ND           58103                                   $0.00
                                                                     AGREEMENT
                                                                     LETTER OF INTENT FOR LEASE   ATTN RICK
CARBO Ceramics, Inc.      DIXIE INVESTMENTS, L.P.                                                                     113 RIDGE RD        Not Executory   EUFAULA           AL           36027                                   $0.00
                                                                     DTD 3/4/2014                 BEASLEY
                                                                     PROPOSAL FOR TERM
                                                                                                  ATTN RICK
CARBO Ceramics, Inc.      DIXIE INVESTMENTS, L.P.                    EXTENTION OF LEASE                               113 RIDGE RD        Not Executory   EUFAULA           AL           36027                                   $0.00
                                                                                                  BEASLEY
                                                                     AGREEMENT DTD 2/16/2016
                                                                     WAREHOUSE LEASE              ATTN RICK
CARBO Ceramics, Inc.      DIXIE INVESTMENTS, L.P.                                                                     113 RIDGE RD        Not Executory   EUFAULA           AL           36027                                   $0.00
                                                                     AGREEMENT EXTENSION          BEASLEY
                                                                     CREDIT MONITORING LICENSE    ATTN LESLEE
CARBO Ceramics, Inc.      DUN & BRADSTREET INC                                                                        103 JFK PKWY                        SHORT HILLS       NJ           07078                                   $0.00
                                                                     AGREEMENT                    ZIPPER




                                                                                                                Page 10 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 48 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                 Contract Counterparty Name       Contract Description       Address 1           Address 2          Address 3            City        State       Zip   Country   Est. Cure Cost
                                                                                              ATTN CHANTAL
                                                                  BASIC EVALUATION            VANLEDE LYON, SR
CARBO Ceramics, Inc.      EMC CORP                                                                             176 S ST                             HOPKINTON       MA           01748                         $0.00
                                                                  AGREEMENT                   DIR MANAGING
                                                                                              COUNSEL

                                                                  GLOBAL ENTERPRISE LICENSE   ATTN DEBORAH       5 EAST 37TH ST,
CARBO Ceramics, Inc.      ENERGY INTELLIGENCE GROUP INC                                                                                             NEW YORK        NY           10016                         $0.00
                                                                  AGREEMENT                   BROWN              5TH FLR
                                                                  MINING & STOCKPILING
CARBO Ceramics, Inc.      EPCO INC                                                            ATTN HAL JONES     PO BOX 278                         EUFAULA         AL           36072                         $0.00
                                                                  AGREEMENT
                                                                  SUBSCRIPTION AGREEMENT      1253 SPRINGFIELD
CARBO Ceramics, Inc.      EVERYTHINGBENEFITS                                                                                                        NEW PROVIDENCE NJ            07974                         $0.00
                                                                  DTD 3/16/2020               AVE., #350

                                                                  CO-LOCATION LICENSE         ATTN BUSINESS   2501 EARL
CARBO Ceramics, Inc.      FIBERTOWN DC LLC                                                                                          Not Executory   COLLEGE STATION TX           77845                    $10,786.84
                                                                  AGREEMENT                   OFFICE          RUDDER FRWY S
                                                                  DATA CENTER SERVICES                        2501 EARL
CARBO Ceramics, Inc.      FIBERTOWN DC LLC                                                    ATTN AMY BAXTER                       Not Executory   COLLEGE STATION TX           77845                         $0.00
                                                                  AMENDMENT DTD 2/3/2015                      RUDDER FRWY S
                                                                  AGREEMENT FOR SERVICES      666 THIRD AVE
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                                                                         NEW YORK        NY           10017                         $0.00
                                                                  DTD 9/8/2016                5TH FLOOR
                                                                  AGREEMENT FOR SERVICES      666 THIRD AVE
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                                                                         NEW YORK        NY           10017                         $0.00
                                                                  DTD 9/1/2016                5TH FLOOR
                                                                  LOAN POLICY OF TITLE        666 THIRD AVE
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                                                                         NEW YORK        NY           10017                         $0.00
                                                                  INSURANCE DTD 12/19/2016    5TH FLOOR

                                                                                              ATTN CLAIMS
                                                                  OWNERS TITLE INSURANCE                         1 FIRST AMERICAN
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                   NATIONAL INTAKE                                       SANTA ANA       CA           92707                         $0.00
                                                                  POLICY                                         WAY
                                                                                              CENTER
                                                                                              ATTN CLAIMS
                                                                  ALTA OWNERS POLICY DTD                         1 FIRST AMERICAN
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                   NATIONAL INTAKE                                       SANTA ANA       CA           92707                         $0.00
                                                                  5/19/2006                                      WAY
                                                                                              CENTER
                                                                  SURVEY CERTIFICATE DTD      ATTN G K PRATT   306 WEST MAIN
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                                                                         NEW IBERIA      LA           70560                         $0.00
                                                                  4/11/2006                   MUNSON           ST
                                                                  COMMITEMENT FOR TITLE                        114 S CENTRAL
CARBO Ceramics, Inc.      FIRST AMERICAN TITLE INSURANCE CO                                   C/O BADGER TITLE                                      MARSHFIELD      WI           54449                         $0.00
                                                                  INSURANCE                                    AVE
                                                                  MASTER SOFTWARE LICENSE &                 300 PARK BLVD,
CARBO Ceramics, Inc.      FLEXERA SOFTWARE LLC                                              ATTN LEGAL DEPT                                         ITASCA          IL           60143                         $0.00
                                                                  SERVICES AGREEMENT                        STE 500

                                                                  SMALL COMPANIES LOGO        ATTN FAIZA
CARBO Ceramics, Inc.      FORBES INC                                                                             60 FIFTH AVE                       NEW YORK        NY           10011                         $0.00
                                                                  LICENCING AGREEMENT         JAVAID
                                                                  STORAGE FACILITY AND
                                                                                              ATTN DAN
CARBO Ceramics, Inc.      FOX RUN TRANSPORT LLC                   TRANSLOADING SERVICES                          11202 38TH ST S                    HORACE          ND           58047                         $0.00
                                                                                              NORWOOD
                                                                  AGREEMENT
                                                                                           D/B/A SAN BRISAS
                                                                  APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                  APARTMENT                                                HOUSTON         TX           77077                         $0.00
                                                                  DTD 1/7/2015                              ROCHA                   PKWY
                                                                                           HOMES

                                                                                           D/B/A SAN BRISAS
                                                                  APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                  APARTMENT                                                HOUSTON         TX           77077                         $0.00
                                                                  DTD 8/11/2015                             ROCHA                   PKWY
                                                                                           HOMES

                                                                                           D/B/A SAN BRISAS
                                                                  APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                  APARTMENT                                                HOUSTON         TX           77077                         $0.00
                                                                  DTD 7/8/2016                              ROCHA                   PKWY
                                                                                           HOMES

                                                                                           D/B/A SAN BRISAS
                                                                  APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                  APARTMENT                                                HOUSTON         TX           77077                         $0.00
                                                                  DTD 2/1/2016                              ROCHA                   PKWY
                                                                                           HOMES




                                                                                                           Page 11 of 33
                                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 49 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name          Contract Description       Address 1           Address 2          Address 3          City           State         Zip           Country       Est. Cure Cost
                                                                                            D/B/A SAN BRISAS
                                                                   APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                   APARTMENT                                                HOUSTON          TX           77077                                       $0.00
                                                                   DTD 1/7/2015                              ROCHA                   PKWY
                                                                                            HOMES

                                                                                            D/B/A SAN BRISAS
                                                                   APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                   APARTMENT                                                HOUSTON          TX           77077                                       $0.00
                                                                   DTD 10/2/2013                             ROCHA                   PKWY
                                                                                            HOMES

                                                                                            D/B/A SAN BRISAS
                                                                   APARTMENT LEASE CONTRACT                  ATTN GRACE              2020 ELDRIDGE
CARBO Ceramics, Inc.      FRANCIS PROPERTY MANAGEMENT INC                                   APARTMENT                                                HOUSTON          TX                   77077                               $0.00
                                                                   DTD 8/11/2015                             ROCHA                   PKWY
                                                                                            HOMES

                                                                   SURFACE MINING LAND USE                                 4244
                                                                                              ENVIRONMENTAL SURFACE MINING
CARBO Ceramics, Inc.      GEORGIA DEPT OF NATURAL RESOURSES        APPLICATION APPROVAL                                    INTERNATIONAL             ATLANTA          GA                   30354                               $0.00
                                                                                              PROTECTION DIV UNIT
                                                                   LETTER DTD 6/2/2015                                     PKWY, STE 104

                                                                   PERPETUAL LICENSE          3201 BEECHLEAF
CARBO Ceramics, Inc.      GLOBAL SOFTWARE INC                                                                                                        RALEIGH          NC           27604                                       $0.00
                                                                   AGREEMENT                  CT, STE 170
CARBO Ceramics, Inc.      GRAINGER                                 Supplier Agreement         P.O. BOX 419267                                        KANSAS CITY      MO           64141                         0        $13,604.86
CARBO Ceramics, Inc.      GRAINGER                                 NDA                        P.O. BOX 419267                                        KANSAS CITY      MO           64141                         0         $3,149.26

                                                                                              C/O WELLS FARGO 919 NORTH
                                                                   AMENDMENT TO LEASE DTD
CARBO Ceramics, Inc.      GREEN UNION I TRUST                                                 DELAWARE TRUST MARKET ST, STE                          WILMINGTON       DE           19801                                       $0.00
                                                                   6/22/2013
                                                                                              CO NA, TRUSTEE 1600


                                                                   NOTICE AND                 C/O WELLS FARGO 919 NORTH
CARBO Ceramics, Inc.      GREEN UNION IV TRUST                     ACKNOWLEDGEMENT DTD        DELAWARE TRUST MARKET ST, STE                          WILMINGTON       DE           19801                                       $0.00
                                                                   8/28/2014                  CO NA, TRUSTEE 1600

                                                                                                              ONE
                          GREENBRIER MANAGEMENT SERVICES LLC       LOGISTICS SERVICES
CARBO Ceramics, Inc.                                                                          ATTN DAN WEILER CENTERPOINTE           Not Executory   LAKE OSWEGO      OR           97035                                       $0.00
                          (Logistics)                              AGREEMENT
                                                                                                              DR, STE 200
                                                                   OPTION-LEASE AGREEMENT
CARBO Ceramics, Inc.      GRIER, JOE                                                          205 LEE RD                                             EUFAULA          GA           36027                                       $0.00
                                                                   DTD 9/18/2012
                                                                                              ATTN JULIAN         CALLE MAIPU 942,
CARBO Ceramics, Inc.      HALLIBURTON ARGENTINA SA                 PURCHASE AGREEMENT                                                                BUENOS AIRES                                  ARGENTINA                   $0.00
                                                                                              MARQUINEZ           14 FL
                                                                   PROPPANT SUPPLY            ATTN CATEGORY 10200 BELLAIRE
CARBO Ceramics, Inc.      HALLIBURTON ENERGY SERVICES INC                                                                                            HOUSTON          TX           77072                                       $0.00
                                                                   AGREEMENT                  MGR-PROPPANTS BLVD, STE 2NE

                                                                                           ATTN DIRECTOR
                                                                   MASTER PURCHASE                                3000 N SAM
                                                                                           OF PRODUCTION
CARBO Ceramics, Inc.      HALLIBURTON ENERGY SERVICES INC          AGREEMENT FOR GOODS AND                        HOUSTON PKWY                       HOUSTON          TX           77032                                       $0.00
                                                                                           ENHANCEMENT
                                                                   SERVICES                                       EAST
                                                                                           SUPPLY CHAIN
                                                                   AFFILIATE ADDENDUM TO
                                                                                              ATTN EVASIO
                                                                   MASTER PURCHASE
CARBO Ceramics, Inc.      HALLIBURTON ITALIANA SRL A SOCIO UNICO                              D'ANCONA,      C DA S ELENA                            ORTONA                        66026           ITALY                       $0.00
                                                                   AGREEMENT (PROPPANT
                                                                                              OPERATIONS MGR
                                                                   SUPPLY AGREEMENT)
                                                                                              RUA DA
                                                                   CONSIGNMENT AGREEMENT
CARBO Ceramics, Inc.      HALLIBURTON SERVICOS LTDA                                           ASSEMBLEIA #66                                         RIO DE JANEIRO                                BRAZIL                      $0.00
                                                                   DTD 1/1/2004
                                                                                              CENTRO
                                                                   DEFERRED PAYMENT
CARBO Ceramics, Inc.      HALLIBURTON WORLDWIDE LTD                                           PO BOX 2721                                            RUWI                          112             OMAN                        $0.00
                                                                   AGREEMENT
CARBO Ceramics, Inc.      HALLIBURTON WORLDWIDE LTD                CONSIGNMENT AGREEMENT      PO BOX 2721                                            RUWI                          112             OMAN                        $0.00




                                                                                                            Page 12 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 50 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name       Contract Description       Address 1           Address 2      Address 3         City        State       Zip          Country   Est. Cure Cost
                                                                                           STE 906 1 EAST
CARBO Ceramics, Inc.      HAN KUN LAW OFFICES                   Law Agreement              CHANG AN                                           BEIJING                   100738       CHINA               $5,356.02
                                                                                           AVENUE
                                                                GENERAL AGREEMENT OF
CARBO Ceramics, Inc.      HANOVER INSURANCE COMPANY                                        ATTN BOND DEPT 440 LINCOLN ST                      WORCESTER    MA           01653                                $0.00
                                                                INDEMNITY
                                                                FINANCIAL GUARANTEE BOND
CARBO Ceramics, Inc.      HANOVER INSURANCE COMPANY                                        ATTN BOND DEPT 440 LINCOLN ST                      WORCESTER    MA           01653                                $0.00
                                                                #1974911
                                                                FINANCIAL GUARANTEE BOND
CARBO Ceramics, Inc.      HANOVER INSURANCE COMPANY                                        ATTN BOND DEPT 440 LINCOLN ST                      WORCESTER    MA           01653                                $0.00
                                                                #1974909
                                                                AMENDMENT NO 1 TO
                                                                                           ATTN RICKEY
CARBO Ceramics, Inc.      HENSLEY, CAROL                        WAREHOUSE LEASE                                113 RIDGE RD                   EUFAULA      AL           36027                                $0.00
                                                                                           BEASLEY
                                                                AGREEMENT
                                                                                           ATTN RICKEY
CARBO Ceramics, Inc.      HENSLEY, CAROL                        AMENDMENT #1                               113 RIDGE RD                       EUFAULA      AL           36027                                $0.00
                                                                                           BEASLEY
                                                                                           NIRO A/S
                                                                APPROVAL OF ASSIGNMENT
CARBO Ceramics, Inc.      HOLCH, STEEN                                                     GLADSAXEVEJ 305                                    SOEBORG                                DENMARK                 $0.00
                                                                DTD 12/15/1998
                                                                                           KD-2860
CARBO Ceramics, Inc.      IBERIA PARISH AIRPORT AUTHORITY       LEASE AGREEMENT            ATTN AIRPORT DIR 1404 HANGAR DR                    NEW IBERIA   LA           70560                                $0.00

                                                                TEMPORARY TO PERMANENT
CARBO Ceramics, Inc.      IC STAFFING SOLUTIONS LLC             PLACEMENT SERVICES         C/O ARA INC         PO BOX 603739                  CHARLOTTE    NC           28260-3739                           $0.00
                                                                AGREEMENT
                                                                                           ATTN ROXANE E
                                                                                           CENATEMPO,          100 MANSELL CT
CARBO Ceramics, Inc.      IMERYS OILFIELD MINERALS INC          SETTLEMENT AGREEMENT                                                          ROSWELL      GA           30076                                $0.00
                                                                                           GLOBAL CHIEF IP     E, STE 300
                                                                                           OFFICER
                                                                GENERAL AGREEMENT OF
CARBO Ceramics, Inc.      IRONSHORE INDEMNITY INC                                          PO BOX 3407                                        NEW YORK     NY           10008                                $0.00
                                                                INDEMNITY
                                                                GENERAL AGREEMENT OF       ONE RIVERWAY,
CARBO Ceramics, Inc.      IRONSHORE SPECIALTY INSURANCE CO                                                                                    HOUSTON      TX           77056                                $0.00
                                                                INDEMNITY                  STE 400
                                                                MASTER RAILCAR LEASE       TWO N RIVERSIDE
CARBO Ceramics, Inc.      JAIX LEASING COMPANY                                                                                                CHICAGO      IL           60606                                $0.00
                                                                AGREEMENT                  PLAZA, STE 1300

                                                                ECONOMIC DEVELOPMENT       ATTN EXECUTIVE
CARBO Ceramics, Inc.      JENKINS COUNTY GEORGIA                                                               584 COTTON AVE                 MILLEN       GA           30442                                $0.00
                                                                AGREEMENT DTD 11/1/2012    DIRECTOR
                                                                MEMORANDIUM OF             ATTN EXECUTIVE
CARBO Ceramics, Inc.      JENKINS COUNTY GEORGIA                                                               584 COTTON AVE                 MILLEN       GA           30442                                $0.00
                                                                UNDERSTANDING              DIRECTOR
                                                                MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      JESSIE MAC VICKERS & BRENDA VICKERS                              2712 HWY 131                                       CLAYTON      AL           36016                                $0.00
                                                                DTD 7/30/2014
                                                                                                               4416 BRIARWOOD
                                                                                           ATTN GABRIEL
CARBO Ceramics, Inc.      JGS ALL AMERICAN CONSTRUCTION LLC     SUBLEASE AGREEMENT                             AVE, STE 110 PMB               MIDLAND      TX           79707                                $0.00
                                                                                           SOLIS
                                                                                                               200

                                                                                         507 ST. FRANCES
CARBO Ceramics, Inc.      JONES, LELAGENE W                     MINERAL LEASE AGREEMENT                                                       EUFAULA      AL           36027                                $0.00
                                                                                         RD
                                                                MEMORANDUM OF MINERAL- 507 ST. FRANCES
CARBO Ceramics, Inc.      JONES, LELAGENE W                                                                                                   EUFAULA      AL           36027                                $0.00
                                                                LEASE                    RD
                                                                MERCHANT APPLICATION AND ATTN: JULIE
CARBO Ceramics, Inc.      JP MORGAN CHASE                                                                712 MAIN ST                          HOUSTON      TX           77002                                $0.00
                                                                AGREEMENT                ALFONSO
                                                                                         6690 STATE HWY
CARBO Ceramics, Inc.      KENNEDY, ANDREA C                     MINERAL LEASE AGREEMENT                                                       ABBEVILLE    AL           36310                                $0.00
                                                                                         95N
                                                                                         ATTN ERIC C
                                                                                                         379 AMHERST ST,
CARBO Ceramics, Inc.      KENTICO SOFTWARE LLC                  LICENSE AGREEMENT        WEBB, VP GLOBAL                                      NASHUA       NH           03063                                $0.00
                                                                                                         #375
                                                                                         SALES
                                                                ADVANTAGE MASTER                                                              ROLLING
CARBO Ceramics, Inc.      KOMATSU FINANCIAL LP                                           1701 W GOLF                                                       IL           60008                                $0.00
                                                                EQUIPMENT LEASE                                                               MEADOWS
                                                                MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      KRISTIE CARTER ALLUMS                                          100 WESLEY DR                                        ABBEVILLE    AL           36310                                $0.00
                                                                DTD 3/24/2014




                                                                                                         Page 13 of 33
                                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 51 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name       Contract Description        Address 1           Address 2        Address 3            City           State         Zip           Country    Est. Cure Cost

                                                                ORDER FORM FOR BENEFITS     3040 ROUTE 22
CARBO Ceramics, Inc.      KRONOS SAASHR INC                                                                                                         BRANCHBURG      NJ           08876                                    $0.00
                                                                CENTER DTD 6/26/2019        WEST, STE 200

CARBO Ceramics, Inc.      LeaseQuery                            Subscription Agreement      3 Ravinia Dr. NE    Suite P7                            Atlanta         GA                  30346                             $0.00
CARBO Ceramics, Inc.      LEVEL 3 COMMUNICATIONS LLC            WAN Network                 P.O. BOX 910182                                         DENVER          CO           80291-0182                           $9,304.13
                                                                AMENDMENT #2 TO SUBLEASE    10101 REUNION
CARBO Ceramics, Inc.      LEWIS RESOURCE MANAGEMENT LLC                                                                                             SAN ANTONIO     TX           78216                                    $0.00
                                                                AGREEMENT                   PL, STE 1000
                                                                                            10101 REUNION
CARBO Ceramics, Inc.      LEWIS RESOURCE MANAGEMENT LLC         SUBLEASE AGREEMENT                                                                  SAN ANTONIO     TX           78216                                    $0.00
                                                                                            PL, STE 1000
                                                                GENERAL AGREEMENT OF        12890 LEBANON
CARBO Ceramics, Inc.      LEXON INSURANCE CO                                                                                                        MOUNT JULIET    TN           37122                                    $0.00
                                                                INDEMNITY                   ROAD
                                                                                            12890 LEBANON
CARBO Ceramics, Inc.      LEXON INSURANCE CO                    SURETY BOND                                                                         MOUNT JULIET    TN           37122                                    $0.00
                                                                                            ROAD
                                                                                            ROOM 2-2-1601,
                                                                Independent Contractor
CARBO Ceramics, Inc.      LIANG GUO PING (ROBIN LIANG)                                      RUN FU GUO JI                                           CHENGDU CITY                 610094         CHINA                $25,256.86
                                                                Agreement
                                                                                            HUA
                                                                CONSULTING SERVICES         444 WEST 47TH
CARBO Ceramics, Inc.      LOCKTON FINANCIAL ADVISORS LLC                                                                                            KANSAS CITY     MO           64112                                    $0.00
                                                                AGREEMENT                   STREET, SUITE 900
                                                                                         Section 5
                                                                ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      LOWE, LOUSIE                                                                                                              N/A             Alabama      N/A            United States             $0.00
                                                                AGREEMENT DTD 6/21/2016  Range 28, Henry
                                                                                         County
                                                                                            111 W
CARBO Ceramics, Inc.      MAGNUM, JOE O                         WARRANTY DEED                                   PO BOX 1327                         MILLEDGEVILLE   GA           31059-1327                               $0.00
                                                                                            WASHINGTON ST

                                                                FINANCING AGREEMENT DTD     ATTN SCOTT
CARBO Ceramics, Inc.      MARIETTA INDUSTRIAL ENTERPRISES ICN                                                   17943 OH-7                          MARIETTA        OH           45750                                    $0.00
                                                                8/8/2017                    ELLIOT
                                                                SUBORDINATION AND
                                                                                            ATTN MARK A
CARBO Ceramics, Inc.      METABANK                              NONDISTURBANCE                                  4848 86TH ST                        URBANDALE       IA           503222                                   $0.00
                                                                                            HEFFERNAN
                                                                AGREEMENT DTD 8/14/2015
                                                                                            ATTN SEBASTIAO      POCOS DE CALDAS
CARBO Ceramics, Inc.      MINERACAO CURIMBABA LTDA              SETTLEMENT AGREEMENT                                                                                                            BRAZIL                    $0.00
                                                                                            CURIMBABA           MG

                                                                ASSIGNMENT, ASSUMPTION,
CARBO Ceramics, Inc.      MIXON, WILLIAM M SR & RB JR           CONSENT AND RELEASE         227 Dedrick Rd.                                         McIntyre        GA                    31054 United States             $0.00
                                                                AGREEMENT DTD 8/10/2015
                                                                MATERIAL TRANSFER,
                                                                DEVELOPMENT AND             ATTN KEITH A        901 FUHRMANN
CARBO Ceramics, Inc.      NANODYNAMICS INC                                                                                                          BUFFALO         NY           14203                                    $0.00
                                                                PROPRIETARY RIGHTS          BLAKELY, CEO        BLVD
                                                                AGREEMENT
                                                                                            ATTN LICENSING
                          NATIONAL TECHNOLOGY & ENGINEERING     PATENT AND SOFTWARE                             PO BOX 5800, MS
CARBO Ceramics, Inc.                                                                        AGREEMENTS                                              ALBUQUERQUE     NM           87185-0114                               $0.00
                          SOLUTIONS OF SANDIA LLC               LICENSE# 18-11290                               0114
                                                                                            ADMINISTRATOR

                          NATIONAL TECHNOLOGY & ENGINEERING     PATENT AND SOFTWARE         F/K/A SANDIA    ATTN ROBERT           PO BOX 5800, MS
CARBO Ceramics, Inc.                                                                                                                                ALBUQUERQUE     NM           87185                                    $0.00
                          SOLUTIONS OF SANDIA LLC               LICENSE #18-11290           CORPORATION     WESTERVELT            0114
                                                                SOFTWARE SUBSCRIPTION DTD                   4000 CHEMICAL                           PLYMOUTH
CARBO Ceramics, Inc.      NAVPORT LLC                                                       ATTN CODY BAUER                                                         PA           19462                                    $0.00
                                                                12/15/2015                                  RD, STE 420                             MEETING
                                                                WAREHOUSE LEASE             ATTN RICKEY
CARBO Ceramics, Inc.      NELSON FAMILY PARTNERS                                                            113 RIDGE RD                            EUFAULA         AL           36027                                    $0.00
                                                                AGREEMENT                   BEASLEY
                                                                                            ATTN RICKEY
CARBO Ceramics, Inc.      NELSON FAMILY PARTNERS                AMENDMENT #1                                113 RIDGE RD                            EUFAULA         AL           36027                                    $0.00
                                                                                            BEASLEY
                                                                AMENDMENT NO 1 TO
                                                                                            ATTN RICKEY
CARBO Ceramics, Inc.      NELSON FAMILY PARTNERS                WAREHOUSE LEASE                                 113 RIDGE RD                        EUFAULA         AL           36027                                    $0.00
                                                                                            BEASLEY
                                                                AGREEMENT




                                                                                                          Page 14 of 33
                                              Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 52 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name         Contract Description           Address 1         Address 2          Address 3            City        State          Zip       Country   Est. Cure Cost
                                                                  IS 280 IMETER RENTAL            ATTN CHRISTINA    478 WHEELERS
CARBO Ceramics, Inc.      NEOPOST                                                                                                                       MILFORD        CT           06461                                $0.00
                                                                  AGREEMENT                       CHAVERS           FARMS RD
                                                                  FARM LAND OCCUPANCY             3836 100M AVE
CARBO Ceramics, Inc.      NEUROHR, BRIAN                                                                                                                GLADSTONE      ND           58630                                $0.00
                                                                  LEASE AGREEMENT                 SW
                                                                  MASTER INDEPENDENT              13511 VERBANA
CARBO Ceramics, Inc.      NGUYEN, DUY                                                                                                                   HOUSTON        TX           77083                                $0.00
                                                                  CONTRACTOR AGREEMENT            LANE
                                                                  MASTER INDEPENDENT              9450 SW GEMINI
CARBO Ceramics, Inc.      NICHE SOFTWARE SOLUTIONS INC                                                                                                  BEAVERTON      OR           97008                                $0.00
                                                                  CONTRACTOR AGREEMENT            DR, STE 24295
                                                                  FARM LAND
                                                                                                  W267 PANTHER
CARBO Ceramics, Inc.      NORM-E-LANE, INC                        OCCUPANCY/LEASE                                                                       CHILI          WI           54420                                $0.00
                                                                                                  CREEK ROAD
                                                                  AGREEMENT
                                                                                                  D/B/A MINOT
                                                                  OWNER'S POLICY DTD                                1829 SOUTH
CARBO Ceramics, Inc.      NORTH DAKOTA GUARANTY & TITLE CO, THE                                   GUARANTY &                                            MINOT          ND           58701                                $0.00
                                                                  1/14/2014                                         BROADWAY, STE 1
                                                                                                  ESCROW CO
                                                                                                  ATTN MARTY
CARBO Ceramics, Inc.      OCONEE ELECTRIC MEMBERSHIP              Electric Service Agreement                        3445 HWY 80 W                       DUDLEY         GA           31022-0037                     $202,988.93
                                                                                                  SMITH, CEO
                                                                  Carbo-Oconee Electric Service   ATTN MARTY
CARBO Ceramics, Inc.      OCONEE ELECTRIC MEMBERSHIP                                                                3445 HWY 80 W                       DUDLEY         GA           31022-0037                           $0.00
                                                                  Facilities Agreement            SMITH, CEO

                                                                  MASTER SUBSCRIPTION             14 HACHAROSHET
CARBO Ceramics, Inc.      PANAYA LTD                                                                                                                    RAANANA                                  ISRAEL                  $0.00
                                                                  AGREEMENT                       ST
                                                                                                  C/O HALEY
                                                                  NOTICE TO TENANT - CHANGE       PROPERTY          ATTN WENDELL       400 W ILLINOIS
CARBO Ceramics, Inc.      PARAGON ERP MIDLAND LLC                                                                                                       MIDLAND        TX           79701                                $0.00
                                                                  OF LANDLORD DTD 9/25/2014       MANAGEMENT CO     BROWN              AVE, STE 1630
                                                                                                  II LLC
                                                                                                  C/O HALEY
                                                                  NOTICE TO TENANT - CHANGE       PROPERTY          ATTN WENDELL       400 W ILLINOIS
CARBO Ceramics, Inc.      PARAGON ERP MIDLAND LLC                                                                                                       MIDLAND        TX           79701                                $0.00
                                                                  OF LANDLORD DTD 9/25/2014       MANAGEMENT CO     BROWN              AVE, STE 1630
                                                                                                  II LLC
                                                                                          195 ARCH
                                                                  PATENT AND KNOW-HOW USE MAKARIOS III AVE,
CARBO Ceramics, Inc.      PEWETE EVOLUTION LTD                                                                                                          LIMASSOL                    3030         CYPRUS                  $0.00
                                                                  LICENSE AGREEMENT       NEOCLEOUS
                                                                                          HOUSE

                                                                  AMENDED AND RESTATED
                                                                                                  PUMPING           ATTN KIMBERLY      5205 N OCONNOR
CARBO Ceramics, Inc.      PIONEER NATURAL RESOURCES               MASTER SERVICE/SALES                                                                IRVING           TX           75039                                $0.00
                                                                                                  SERVICES LLC      BURKE              BLVD, STE 200
                                                                  AGREEMENT DTD 9/17/2015
                                                                  TIER 1 SERVICE LEVEL
CARBO Ceramics, Inc.      PITNEY BOWES GLOBAL                                                     3001 SUMMER ST                                        STANFORD       CT           06905                              $172.67
                                                                  AGREEMENT
                                                                  TIER 1 SERVICE LEVEL
CARBO Ceramics, Inc.      PITNEY BOWES PURCHASE                                                   3001 SUMMER ST                                        STANFORD       CT           06905                               $50.27
                                                                  AGREEMENT

                                                                  EXPLORATION LICENSE             ATTN KENDALL B.   FIVE CONCOURSE
CARBO Ceramics, Inc.      PLUM CREEEK TIMBERLANDS LP                                                                                                    ATLANTA        GA           30328                                $0.00
                                                                  AGREEMENT DTD 7/11/2014         FOUNTAIN          PKWY NE STE 1650

                                                                                         320 GATEWAY
CARBO Ceramics, Inc.      PRECISIONWORKS MFG LLC                  SUBLEASE AGREEMENT                                                                    BERTHOUD       CO           80513                                $0.00
                                                                                         DRIVE
                                                                                         C/O ROBERT
CARBO Ceramics, Inc.      PRECISIONWORKS MFG LLC                  NET LEASE AGREEMENT    SMITH &/OR GREG 320 GATEWAY DR                                 BERTHOUD       CO           80513                                $0.00
                                                                                         GERNERT
                                                                                         LICHTENAUERLAA
CARBO Ceramics, Inc.      REGUS                                   ACCOMODATION AGREEMENT                                                                ROTTERDAM                   3062 ME      NETHERLANDS             $0.00
                                                                                         N 102-120
                                                                  NOTICE REGARDING DISPOSAL ATTN REBEKAH
CARBO Ceramics, Inc.      REPUBLIC SERVICES                                                                         4542 SE LOOP 410                    SAN ANTONIO    TX           78222                              $911.21
                                                                  SITE DTD 11/15/2018       SEGOVIA

                                                                  LETTER OF INTENT AND TERM
CARBO Ceramics, Inc.      REYNOLDS METAL CO                                                       201 ISABELLA ST                                       PITTSBURGH     PA           15212                                $0.00
                                                                  SHEET DTD 9/7/2010




                                                                                                              Page 15 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 53 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

    Contract Debtor               Contract Counterparty Name        Contract Description        Address 1          Address 2         Address 3         City           State       Zip             Country   Est. Cure Cost
CARBO Ceramics, Inc.      REYNOLDS METAL CO                    SITE ACCESS AGREEMENT        201 ISABELLA ST                                      PITTSBURGH      PA           15212-5858                               $0.00

CARBO Ceramics, Inc.      REYNOLDS METAL CO                    MINING LEASE DTD 8/13/2007 201 ISABELLA ST                                        PITTSBURGH      PA           15212                                   $0.00

                                                               LIEN RELEASE AND           ATTN BRAIN J         4009 B VINEVILLE
CARBO Ceramics, Inc.      REYNOLDS PIPING SERVICES INC                                                                                           MACON           GA           31210                                   $0.00
                                                               CANCELLATION DTD 2/26/2008 PASSANTE ESQ         AVE

                                                                                            70 VALLEY
CARBO Ceramics, Inc.      RICOH USA INC                        IMAGE PLUS AGREEMENT                                                              MALVERN         PA           19355                                   $0.00
                                                                                            STREAM PKWY
                                                                                            70 VALLEY
CARBO Ceramics, Inc.      RICOH USA INC                        AMENDMENT                                                                         MALVERN         PA           19355                                   $0.00
                                                                                            STREAM PKWY
                                                               RE: TITLE OPINION INCLUDING
CARBO Ceramics, Inc.      ROBERTSON, JOHN F                    MINERAL RIGHTS DTD          1 NERN ST                                             CLAYTON         AL           36027                                   $0.00
                                                               1/24/2014
                                                                                           ATTN JOHN W         18515 ALDINE
CARBO Ceramics, Inc.      SANDBOX LOGISTICS LLC                WAIVER LETTER DTD 8/28/2018                                                       HOUSTON         TX           77019                                   $0.00
                                                                                           PUCKETT             WFIELD
                                                                                           ATTN LICENSING
                                                               PATENT, SOFTWARE,                               PO BOX 5800        REF LICENSE
CARBO Ceramics, Inc.      SANDIA CORP                                                      AGREEMENTS                                              ALBUQUERQUE   NM           87185-0114                              $0.00
                                                               COPYRIGHT LICENSE #10467                        MAILSTOP 0114      #10467 INVOICE #
                                                                                           ADMIN
                                                               WAREHOUSE LEASE
CARBO Ceramics, Inc.      SCARBOROUGH, GAYLE                                               113 RIDGE RD                                          EUFAULA         AL           36027                                   $0.00
                                                               AGREEMENT
                                                               AMENDMENT NO 1 TO
CARBO Ceramics, Inc.      SCARBOROUGH, GAYLE                   WAREHOUSE LEASE             113 RIDGE RD                                          EUFAULA         AL           36027                                   $0.00
                                                               AGREEMENT
CARBO Ceramics, Inc.      SCARBOROUGH, GAYLE                   AMENDMENT #1                113 RIDGE RD                                          EUFAULA         AL                   36027                           $0.00
                                                                                           ATTN RICKEY
CARBO Ceramics, Inc.      SCARBOROUGH, GAYLE                   LEASE AGREEMENT                                 113 RIDGE RD                      EUFAULA         AL           36027                                   $0.00
                                                                                           BEASLEY
CARBO Ceramics, Inc.      SE MINERAL CORP OF AMERICA           MEMORANDUM OF SUBLEASE ATTN JIM BEVILL          1880 DENT RD                      TOOMSBORO       GA           31090                                   $0.00

                                                               MEMORANDIUM OF SUBLEASE
CARBO Ceramics, Inc.      SE MINERAL CORP OF AMERICA                                        ATTN JIM BEVILL    1880 DENT RD                      TOOMSBORO       GA           31090                                   $0.00
                                                               DTD 5/24/1963
CARBO Ceramics, Inc.      SE MINERAL CORP OF AMERICA           WARRANTY DEED                ATTN JIM BEVILL    1880 DENT RD                      TOOMSBORO       GA           31090                                   $0.00
                                                               SUBLEASE OF MINING LEASE     ATTN TED &
CARBO Ceramics, Inc.      SE MINERAL CORP OF AMERICA                                                           9474 HWY 57                       MCINTYRE        GA           31054                                   $0.00
                                                               AGREEMENT                    ASHLEY SMITH
                                                                                            1600 E President
CARBO Ceramics, Inc.      Seagate Terminals Savannah, LLC      Lease Agreement                                                                   SAVANNAH        GA                   31404                       $5,612.90
                                                                                            St
                                                                                                               AV BOLIVAR
                                                               CONSIGNMENT AGREEMENT        ATTN MATERIALS     TORRE TERMINI,
CARBO Ceramics, Inc.      SERVICIOS HALLIBURTON DE VENEZUELA                                                                                     MATURIN                                      VENEZUELA               $0.00
                                                               DTD 7/11/1996                SUPERVISOR         PISO #3 EDO
                                                                                                               MONAGAS
                                                               EQUIPMENT RENTAL
                                                                                            ATTN KEVIN
                                                               FREEPUMPLOAN &
CARBO Ceramics, Inc.      SGS GALSON LABORATORIES INC                                       KUPPEL, DIRECTOR 6601 KIRKVILLE RD                   EAST SYRACUSE   NY           13057                                   $0.00
                                                               FREESAMPLINGBADGES 3IN1
                                                                                            OF FINANCE
                                                               AGREEMENT
                                                               MEMORANDUM OF MINERAL-
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                                         228 ABERT ST                                               EUFAULA         AL           36027                                   $0.00
                                                               LEASE DTD 11/31/2018

                                                               MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                                               228 ABERT ST                                         EUFAULA         AL           36027                                   $0.00
                                                               DTD 1/31/2013
                                                                                            507 ST. FRANCES
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                  MINERAL LEASE AGREEMENT                                                           EUFAULA         AL           36027                                   $0.00
                                                                                            RD
                                                                                            507 ST. FRANCES
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                  MINERAL LEASE AGREEMENT                                                           EUFAULA         AL           36027                                   $0.00
                                                                                            RD
                                                               MINERAL LEASE AGREEMENT      507 ST. FRANCES
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                                                                                                    EUFAULA         AL           36027                                   $0.00
                                                               LEASE #A-005 DTD 1/31/2013   RD

                                                               MEMORANDUM OF MINERAL- 507 ST. FRANCES
CARBO Ceramics, Inc.      SHIELDS, VIRGINIA W                                                                                                    EUFAULA         AL           36027                                   $0.00
                                                               LEASE                  RD




                                                                                                        Page 16 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 54 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name        Contract Description         Address 1        Address 2         Address 3           City            State         Zip            Country    Est. Cure Cost
                                                                 SURVEY CERTIFICATE DTD       ATTN G K PRATT    306 WEST MAIN
CARBO Ceramics, Inc.      SIMON AND SIMON                                                                                                           NEW IBERIA       LA           70505                                     $0.00
                                                                 4/11/2006                    MUNSON            ST
CARBO Ceramics, Inc.      Sizemore, Inc. d/b/a Sizemore          Security Contract            P.O. Box 555                                          Augusta          GA                   30903                         $6,193.20

                                                                 AGREEMENT FOR PRIVATE        D/B/A CANADIAN ATTN CHARLES D        501 MARGUETTE
CARBO Ceramics, Inc.      SOO LINE RAILROAD COMPANY                                                                                                 MINNEAPOLIS      MN           55402                                     $0.00
                                                                 SIDING                       PACIFIC RAILWAY WEISE                AVE S, STE 804


                                                                 AGREEMENT FOR PRIVATE        D/B/A CANADIAN ATTN CHARLES D        501 MARGUETTE
CARBO Ceramics, Inc.      SOO LINE RAILROAD COMPANY                                                                                                 MINNEAPOLIS      MN           55402                                     $0.00
                                                                 SIDING                       PACIFIC RAILWAY WEISE                AVE S, STE 804


                                                                 QUIT CLAIM DEED DTD          D/B/A CANADIAN ATTN CHARLES D        501 MARGUETTE
CARBO Ceramics, Inc.      SOO LINE RAILROAD COMPANY                                                                                                 MINNEAPOLIS      MN           55402                                     $0.00
                                                                 3/24/2010                    PACIFIC RAILWAY WEISE                AVE S, STE 804


                                                                                                                3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP    SUBLEASE AGREEMENT           ATTN JAROD PICK                                       EAU CLAIRE       WI           54701                                     $0.00
                                                                                                                MALL DR, STE 300

                                                                                                                3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP    CONSENT TO SUBLEASE          ATTN JAROD PICK                                       EAU CLAIRE       WI           54701                                     $0.00
                                                                                                                MALL DR, STE 300

                                                                 AMENDMENT #1 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #3 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #1 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #1 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #2 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #2 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                 AMENDMENT #3 TO SUBLEASE                 3430 OAKWOOD
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP                             ATTN JAROD PICK                                           EAU CLAIRE       WI           54701                                     $0.00
                                                                 AGREEMENT                                MALL DR, STE 300

                                                                                              ATTN JOE          770 TECHNOLOGY
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP    SUBLEASE AGREEMENT                                                                 CHIPPEWA FALLS   WI           54729                                     $0.00
                                                                                              JACKSON           WAY

                                                                                              ATTN JOE          770 TECHNOLOGY
CARBO Ceramics, Inc.      SOURCE ENERGY SERVICES PROPPANTS LP    SUBLEASE AGREEMENT                                                                 CHIPPEWA FALLS   WI           54729                                     $0.00
                                                                                              JACKSON           WAY

                                                                 Amended and Restated Price
                                                                                          445 DEXTER
CARBO Ceramics, Inc.      SOUTHEAST GAS                                                                    5TH FL                                   MONTGOMERY       AL           36104                                $99,164.70
                                                                 Agreement                AVENUE
                                                                                          445 DEXTER
CARBO Ceramics, Inc.      SOUTHEAST GAS                          Gas Contract Amendment                    5TH FL                                   MONTGOMERY       AL           36104                                     $0.00
                                                                                          AVENUE
                                                                 EQUIPMENT LEASE          4700 PIO NONO
CARBO Ceramics, Inc.      SOUTHERN STATES TOYOTALIFT                                                                                                MACON            GA           31206-5066                                $0.00
                                                                 AGREEMENT DTD 2/5/2018   AVE.
                                                                                          Section 5
                                                                 ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      STANFORD, BLANCHE M                                                                                                       N/A              Alabama      N/A             United States             $0.00
                                                                 AGREEMENT DTD 6/21/2016  Range 28, Henry
                                                                                          County




                                                                                                         Page 17 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 55 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor               Contract Counterparty Name        Contract Description         Address 1           Address 2         Address 3           City         State       Zip            Country    Est. Cure Cost
                                                                LICENSE AGREEMENT FOR
CARBO Ceramics, Inc.      STEMCOR CORPORATION                                                 PO BOX 156                                             NIGARA FALLS   NY                                                   $0.00
                                                                TRADEMARKED NAME
                                                                CONSULTING SERVICES
CARBO Ceramics, Inc.      STEPHENS INSURANCE LLC                                              111 CENTER ST                                          LITTLE ROCK    AR           72201                                   $0.00
                                                                AGREEMENT
CARBO Ceramics, Inc.      STEPHENS INSURANCE LLC                SURETY BOND                   111 CENTER ST                                          LITTLE ROCK    AR           72201                                   $0.00
                                                                BUSINESS ASSOCIATE            ATTN MELISSA        111 CENTER ST,
CARBO Ceramics, Inc.      STEPHENS INSURANCE LLC                                                                                                     LITTLE ROCK    AR           72201                                   $0.00
                                                                AGREEMENT                     KREBS               STE 100
                                                                PROFESSIONAL SERVICES
CARBO Ceramics, Inc.      SUNSHINE SYSTEMS, INC.                                              38 MUNROE ST.                                          NEWBURYPORT    MA           01950                                   $0.00
                                                                AGREEMENT DTD 1/24/2020
                                                                NOTICE OF SALE ENERGY         575 N Dairy
CARBO Ceramics, Inc.      SVF ENERGY CENTER HOUSTON LLC                                                                                              Houston        TX                   77079 United States             $0.00
                                                                CENTER II                     Ashford Rd
                                                                NOTICE OF SALE ENERGY
CARBO Ceramics, Inc.      TC HOUSTON INC                                                      700 LOUISIANA ST                                       HOUSTON        TX           77002                                   $0.00
                                                                CENTER II
                                                                                         6980 SIERRA
                                                                NOTICE OF SALE ENERGY
CARBO Ceramics, Inc.      TCH #2 INC                                                     CENTER PKWY STE                                             RENO           NV           89511                                   $0.00
                                                                CENTER II
                                                                                         160
                                                                INDUSTRY TRACK AGREEMENT ATTN KCS REAL
CARBO Ceramics, Inc.      TEXAS MEXICAN RAILWAY COMPANY, THE                                             427 W 12TH ST                               KANSAS CITY    MO           64105                                   $0.00
                                                                DTD 8/23/2007            ESTATE DPT
                                                                                         ATTN KCS REAL
CARBO Ceramics, Inc.      TEXAS MEXICAN RAILWAY COMPANY, THE    AMENDMENT DTD 5/2/2013                   427 W 12TH ST                               KANSAS CITY    MO           64105                                   $0.00
                                                                                         ESTATE DPT
                                                                BILL OF SALE AND GENERAL
CARBO Ceramics, Inc.      TEXAS-LEHIGH CEMENT COMPANY                                    PO BOX 610                                                  BUDA           TX           78610                                   $0.00
                                                                ASSIGNMENT DTD 3/7/1994
                                                                APARTMENT LEASE CONTRACT 110 PAVILION
CARBO Ceramics, Inc.      THE OASIS AT PAVILION PARKWAY                                                                                              MIDLAND        TX           79705                                   $0.00
                                                                DTD 9/13/2018            PKWY
                                                                FINANCIAL GUARANTEE BOND THE CITY OF              ATTN DARYL         840 W
CARBO Ceramics, Inc.      THE WATER WORKS & SEWER BOARD OF                                                                                           EUFAULA        AL           36027                              $21,712.65
                                                                #1974911                 EUFAULA                  BAKER, GM          WASHINGTON ST

                                                                FINANCIAL GUARANTEE BOND THE CITY OF              ATTN JOY WHITE,
CARBO Ceramics, Inc.      THE WATER WORKS & SEWER BOARD OF                                                                           205 E BARBOUR ST EUFALA        AL           36027                                   $0.00
                                                                #1974909                 EUFAULA                  TREAS
                                                                LETTER OF INTENT & REQUEST
                                                                FOR WASTEWATER             THE CITY OF            840 WEST
CARBO Ceramics, Inc.      THE WATER WORKS & SEWER BOARD OF                                                                           PO BOX 26       EUFAULA        AL           36072                                   $0.00
                                                                MANAGEMENT SERVICES DTD EUFAULA                   WASHINGTON ST
                                                                11/6/2014

                                                                AGREEEMENT FOR PROVISION
                                                                                          THE CITY OF             ATTN JACK B TIBBS 840 W
CARBO Ceramics, Inc.      THE WATER WORKS & SEWER BOARD OF      OF WATEWATER SERVICES DTD                                                            EUFAULA        AL           36072                                   $0.00
                                                                                          EUFAULA                 JR CHAIRMAN       WASHINGTON ST
                                                                3/13/2015

                                                                CARTON MANAGEMENT AND         930 METROMEDIA
CARBO Ceramics, Inc.      TINDALL RECORD STORAGE LTD                                                                                                 DALLAS         TX           75247-4731                              $0.00
                                                                STORE AGREEMENT               PL
                                                                CONFIDENTIALITY ADDENDUM ATTN J SCOTT
                                                                                                                  930 METROMEDIA
CARBO Ceramics, Inc.      TINDALL RECORD STORAGE LTD            TO CARTON MANAGEMENT     TINDALL,                                                    DALLAS         TX           75247-4731                              $0.00
                                                                                                                  PL
                                                                AND STORE AGREEMENT      CHAIRMAN

                                                                                              ATTN TANNER         2000 PARK PL DR,
CARBO Ceramics, Inc.      TJD ENERGY SERVICES, LLC              Subcontract for Services                                                             WASHINGTON     PA           15301                              $10,630.50
                                                                                              DUFRENE             STE 215
                                                                Addendum to Subcontract for   ATTN TANNER         2000 PARK PL DR,
CARBO Ceramics, Inc.      TJD ENERGY SERVICES, LLC                                                                                                   WASHINGTON     PA           15301                                   $0.00
                                                                Services                      DUFRENE             STE 215
                                                                                              ATTN TOWN OF
                                                                                                                  10970 COUNTY RD
CARBO Ceramics, Inc.      TOWN OF ROCK WI                       DEVELOPER AGREEMENT           ROCK                                                   MARSHFIELD     WI           54449-9790                              $0.00
                                                                                                                  N
                                                                                              CHAIRPERSON
                                                                Equipment Schedule #3 to
CARBO Ceramics, Inc.      TOYOTA INDUSTRIES                                                   P.O. BOX 660926                                        DALLAS         TX           75266-0926                         $11,182.68
                                                                Master Lease Agreement
                                                                Equipment Schedule #4 to
CARBO Ceramics, Inc.      TOYOTA INDUSTRIES                                                   P.O. BOX 660926                                        DALLAS         TX           75266-0926                              $0.00
                                                                Master Lease Agreement
                                                                TRACE MEMBERSHIP              ATTN ALEXANDRA
CARBO Ceramics, Inc.      TRACE INTERNATIONAL INC                                                            151 WEST ST                             ANNAPOLIS      MD           21401                                   $0.00
                                                                AGREEMENT DTD 6/19/2015       A WRAGE




                                                                                                            Page 18 of 33
                                               Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 56 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

     Contract Debtor                Contract Counterparty Name       Contract Description       Address 1         Address 2      Address 3          City           State         Zip        Country    Est. Cure Cost
                                                                                             ATTN JARED S
                                                                 RAILROAD CAR LEASE
                                                                                             RICHARDSON, VP   2525 STEMMONS
CARBO Ceramics, Inc.      TRINITY INDUSTRIES LEASING COMPANY     AGREEMENT INQUIRY DTD                                                       DALLAS           TX           75207                                 $0.00
                                                                                             AND GENERAL      FWY
                                                                 9/8/2016
                                                                                             COUNSEL

                                                                 RAILROAD CAR LEASE          ATTN THOMAS C    2525 STEMMONS
CARBO Ceramics, Inc.      TRINITY INDUSTRIES LEASING COMPANY                                                                                 DALLAS           TX           75207                                 $0.00
                                                                 AGREEMENT                   JARDINE, VP      FWY
                                                                 RIDER #1 TO RAILROAD CAR    ATTN THOMAS C    2525 STEMMONS
CARBO Ceramics, Inc.      TRINITY INDUSTRIES LEASING COMPANY                                                                                 DALLAS           TX           75207                                 $0.00
                                                                 LEASE AGREEMENT             JARDINE, VP      FWY
                                                                 LETTER OF TERMINATION DTD   ATTN THOMAS C    2525 STEMMONS
CARBO Ceramics, Inc.      TRINITY INDUSTRIES LEASING COMPANY                                                                                 DALLAS           TX           75207                                 $0.00
                                                                 12/1/2016                   JARDINE, VP      FWY
                                                                 LETTER OF PROPOSAL DTD      2525 STEMMONS
CARBO Ceramics, Inc.      TRINITY RAIL                                                                                                       DALLAS           TX           75207                                 $0.00
                                                                 5/30/2014                   FWY
                                                                 LEASE AGREEMENT DTD         ATTN: DAVID      645 BRONCO
CARBO Ceramics, Inc.      TYR LOGISTICS, LLC                                                                                                 CORPUS CHRISTI   TX           78409                                 $0.00
                                                                 6/23/2019                   TANG             ROAD
                                                                 SUBORDINATION, NON-
                                                                 DISTURBANCE AND             ATTN TOM
CARBO Ceramics, Inc.      UNION BANK AND TRUST CO                ATTORNMENT AGREEMENT        WEINANDT, FIRST 2720 S 177TH ST                 OMAHA            NE           68154                                 $0.00
                                                                 AND ESTOPPEL CERTIFICATE    VP
                                                                 DTD 2/27/2015
                                                                                             16225 PARK TEN
CARBO Ceramics, Inc.      UNION TANK CAR COMPANY                 CAR SERVICE AGREEMENT                                                       HOUSTON          TX           77084                                 $0.00
                                                                                             PLACE, STE 135
                                                                                             ATTN DONALD
                                                                 MINERAL LEASE AGREEMENT
CARBO Ceramics, Inc.      UNIVERAL UNDERSTANDINGS LLC                                        HILL, MANAGING   14352 79 COURT N               LOXAHATCHEE      FL           33470                                 $0.00
                                                                 DTD 9/20/2013
                                                                                             PARNTER

                                                                 MEMORANDUM OF MINERAL       ATTN DONALD
CARBO Ceramics, Inc.      UNIVERSAL UNDERSTANDINGS LLC                                                        14352 79 CT N                  LOXAHATCHEE      FL           33470                                 $0.00
                                                                 LEASE                       HILL
                                                                 CARBO PATENTS LICENSE       ATTN GENERAL     24275 KATY FWY,
CARBO Ceramics, Inc.      US SILICA COMP                                                                                                     KATY             TX           77494                                 $0.00
                                                                 AGREEMENT                   COUNSEL          STE 600
                                                                 CARBO PATENTS LICENSE       ATTN GENERAL     24275 KATY FWY,
CARBO Ceramics, Inc.      US SILICA COMP                                                                                                     KATY             TX           77494                                 $0.00
                                                                 AGREEMENT                   COUNSEL          STE 600
                                                                 RELEASE OF CLAIM OF LIEN ON
                                                                                             5897 STATE HWY
CARBO Ceramics, Inc.      USA TANK SALES & ERECTION CO INC       LEASEHOLD IMPROVEMENT                                                       GOODMAN          MO           64843                                 $0.00
                                                                                             59
                                                                 DTD 6/23/2015

                                                                 FINANCING AGREEMENT DTD  ATTN DAVID K
CARBO Ceramics, Inc.      UTICA LEASECO LLC                                                                905 S BLVD EAST                   ROCHESTER HILLS MI            48307                                 $0.00
                                                                 8/8/2017                 LEVY, PRES
CARBO Ceramics, Inc.      VERIZON WIRELESS                       Service Agreement        P.O. BOX 660108                                    DALLAS           TX           75266                            $11,219.24
                                                                                          2712 HIGHWAY
CARBO Ceramics, Inc.      VICKERS, JESSIE MAC & BRENDA           MINERAL LEASE AGREEMENT                                                     CLAYTON          AL           36016                                 $0.00
                                                                                          131
                                                                 MINERAL LEASE AGREEMENT 2712 HIGHWAY
CARBO Ceramics, Inc.      VICKERS, JESSIE MAC & BRENDA                                                                                       CLAYTON          AL           36016                                 $0.00
                                                                 DTD 7/30/2014            131
                                                                 MEMORANDUM OF MINERAL- 2712 HIGHWAY
CARBO Ceramics, Inc.      VICKERS, JESSIE MAC & BRENDA                                                                                       CLAYTON          AL           36016                                 $0.00
                                                                 LEASE                    131
                                                                                          Section 5
                                                                 ADDENDUM TO OPTION-LEASE Township 8 North
CARBO Ceramics, Inc.      WASHINGTON, ALICE                                                                                                  N/A              Alabama      N/A         United States             $0.00
                                                                 AGREEMENT DTD 6/21/2016  Range 28, Henry
                                                                                          County
                                                                 LEASE AGREEMENT DTD      #305, 4311 - 12
CARBO Ceramics, Inc.      WAYFINDER CORPORATION                                                                                              CALGARY          AB           T2E 4P9     CANADA                    $0.00
                                                                 12/23/2019               STREET NE
                                                                 COPYRIGHT SECURITY          1000 LOUISIANA
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                                                                                                HOUSTON          TX           77079                                 $0.00
                                                                 AGREEMENT DTD 12/20/2016    ST, 9TH FL

                                                                 WELLSONE COMMERCIAL CARD    14241 DALLAS
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                                                                                                DALLAS           TX           75254                                 $0.00
                                                                 AGREEMENT                   PKWY, STE 900
                                                                 ADDENDUM TO WELLSONE        14241 DALLAS
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                                                                                                DALLAS           TX           75254                                 $0.00
                                                                 COMMERCIAL CARD             PKWY, STE 900




                                                                                                        Page 19 of 33
                                              Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 57 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor                Contract Counterparty Name         Contract Description       Address 1           Address 2         Address 3              City         State          Zip         Country   Est. Cure Cost
                                                                   AMENDMENT TO WELLSONE
                                                                                               14241 DALLAS
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                      COMMERCIAL CARD                                                                     DALLAS           TX           75254                                  $0.00
                                                                                               PKWY, STE 900
                                                                   AGREEMENT
                                                                   AMENDMENT TO WELLSONE
                                                                                               14241 DALLAS
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                      COMMERCIAL CARD                                                                     DALLAS           TX           75254                                  $0.00
                                                                                               PKWY, STE 900
                                                                   AGREEMENT
                                                                   AMENDED AND RESTATED        14241 DALLAS
CARBO Ceramics, Inc.      WELLS FARGO BANK NA                                                                                                          DALLAS           TX           75254                                  $0.00
                                                                   CONTINUED GUARANTY          PKWY, STE 900
                                                                   MORTGAGE & ASSIGNMENT OF
CARBO Ceramics, Inc.      WILKS BROTHERS LLC                       RENTS & LEASES & FIXTURE    17010 IH-20                                             CISCO            TX           76437                                  $0.00
                                                                   FILING
                                                                                               507 ST. FRANCES
CARBO Ceramics, Inc.      WILSON JR, D M                           MINERAL LEASE AGREEMENT                                                             EUFAULA          AL           36027                                  $0.00
                                                                                               RD
                                                                   Mining & Stockpiling        ATTN JOEL           507 ST. FRANCES
CARBO Ceramics, Inc.      WILSON MINING COMPANY INC                                                                                                    EUFAULA          AL           36027-8810                        $27,167.05
                                                                   Agreement                   WILSON SR, PRES     RD

                                                                   MEMORANDUM OF MINERAL- 507 ST. FRANCES
CARBO Ceramics, Inc.      WILSON SR, JOEL A                                                                                                            EUFAULA          AL           36027                                  $0.00
                                                                   LEASE                    RD
                                                                                            ATTN MARK
CARBO Ceramics, Inc.      XEROX                                    LEASE AGREEMENT                                 45 GLOVER AVE.                      NORWALK          CT           06850                              $5,885.55
                                                                                            JARRELL
                                                                   Database Support (Annual ATTN ERIC              2035 LINCOLN
CARBO Ceramics, Inc.      XTIVIA INC                                                                                                                   EDISON           NJ           08817                              $1,090.00
                                                                   Cotnract)                ROBINSON               HWY STE 1010
                                                                   RISK MANAGEMENT
                                                                                            ATTN CUSTOMER
                                                                   INFORMATION SYSTEMS                                               1400 AMERICAN
CARBO Ceramics, Inc.      ZURICH AMERICAN INSURANCE COMPANY                                 INFORMATION            ZURICH TOWERS                       SCHAUMBURG       IL           60196                                  $0.00
                                                                   SERVICE AND LICENSE                                               LN
                                                                                            SERVICES
                                                                   AGREEMENT
                                                                   SOFTWARE ACCESS          276363 BRONCHO
StrataGen Inc.            3 WAY ENERGY CONSULTING LLC                                                                                                  MARLOW           OK           73055                                  $0.00
                                                                   AGREEMENT                RD
                                                                   SOFTWARE LICENSE AND                                              Confirming with
StrataGen Inc.            4JLJ LLC                                                             4631 DANIEL DR                                          ROBSTOWN         TX           78380                                  $0.00
                                                                   MAINTENANCE AGREEMENT                                             Jamie E

                                                                   SOFTWARE ACCESS
StrataGen Inc.            88 ENERGY LTD                                                        LEVEL 2, 5 ORD ST                                       WEST PERTH, WA                6005         AUSTRALIA                 $0.00
                                                                   AGREEMENT
                                                                                               AL-ASSALAH          WAY # 3701,
                                                                   SOFTWARE LICENSE AND
StrataGen Inc.            ABRAJ ENERGY SERVICES SAOC                                           TOWERS BLDG         GHUBRAH           Not Executory     AZAIBA                        130          OMAN                      $0.00
                                                                   MAINTENANCE AGREEMENT
                                                                                               #223, 3RD FL        MUSCAT
                                                                   SOFTWARE ACCESS
StrataGen Inc.            ACB ENERGY INC                                                       4185 FM 1002 S                                          BIG SANDY        TX           75755                                  $0.00
                                                                   AGREEMENT
                                                                   SOFTWARE LICENSE            ATTN ANDRZEJ        AL MICKIEWICZA
StrataGen Inc.            AGH UNIVERSITY OF SCIENCE & TECHNOLOGY                                                                                       KRAKOW                        30-059       POLAND                    $0.00
                                                                   AGREEMENT                   GONET, DEAN         30
                                                                                                                   AKADEMIC
                                                                   SOFTWARE LICENSE &          ATTN ANDREY
StrataGen Inc.            AKROS LLC                                                                                VOLGIN ST, 2B,                      MOSCOW                        117485       RUSSIA                    $0.00
                                                                   MAINTENANCE AGREEMENT       KOROLEV, GM
                                                                                                                   BLDG 2
                                                                   AMENDMENT #1 TO             ATTN TIM
                                                                                                                   1101 N LITTLE
StrataGen Inc.            ALAMO PRESSURE PUMPING LLC               SOFTWARE LICENSE &          ONDRAK,                                                 ARLINGTON        TX           76017                                  $0.00
                                                                                                                   SCHOOL RD
                                                                   MAINTENANCE AGREEMENT       PRESIDENT / CFO

                                                                                               ATTN TIM
                                                                   SOFTWARE LICENSE &                              1101 N LITTLE
StrataGen Inc.            ALAMO PRESSURE PUMPING LLC                                           ONDRAK,                                                 ARLINGTON        TX           76017                                  $0.00
                                                                   MAINTENANCE AGREEMENT                           SCHOOL RD
                                                                                               PRESIDENT / CFO

                                                                                               ATTN GABRIEL
                                                                   SOFTWARE LICENSE &                              1000 LOUISIANA
StrataGen Inc.            ALLIED ENERGY SERVICES LLC                                           SEKIAS, MGR                                             HOUSTON          TX           77002                                  $0.00
                                                                   MAINTENANCE AGREEMENT                           ST, STE 3850
                                                                                               SUPPLY CHAIN
                                                                                                                   6TH ST, 17 FL
                                                                   SOFTWARE LICENSE &          ATTN GENERAL
StrataGen Inc.            ALMANSOORI PRODUCTION SERVICES                                                           MANSOORI                            ABU DHABI                                  UAE                       $0.00
                                                                   MAINTENANCE AGREEMENT       MANAGER
                                                                                                                   TOWER, SALAM ST




                                                                                                             Page 20 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 58 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor                Contract Counterparty Name       Contract Description       Address 1          Address 2          Address 3            City             State       Zip        Country      Est. Cure Cost
                                                                  ACKNOWLEDGEMENT OF         SCHEVENINGSEWE                                                                                     THE
StrataGen Inc.            ARAMCO OVERSEAS CO BV                                                                                                      THE HAGUE                       2517 KX                               $0.00
                                                                  ARAMCO OVERSEAS CO BV      G 62-66                                                                                            NETHERLANDS
                                                                                             ATTN JOE HARPER, 10613 W SAM
                                                                  AMENDMENT #1 TO
StrataGen Inc.            ARCHER PRESSURE PUMPING LLC                                        ENGINEERING      HOUSTON PKWY                           HOUSTON         TX              77064                                 $0.00
                                                                  CONSULTANCY AGREEMENT
                                                                                             MGR              N, STE 600

                                                                  AMENDMENT #4 SOFTWARE      ATTN JOE HARPER, 10613 W SAM
StrataGen Inc.            ARCHER PRESSURE PUMPING LLC             LICENSE MAINTENANCE        ENGINEERING      HOUSTON PKWY                           HOUSTON         TX              77064                                 $0.00
                                                                  AGREEMENT                  MGR              N, STE 600

                                                                  AMENDMENT #5 SOFTWARE      ATTN JOE HARPER, 10613 W SAM
StrataGen Inc.            ARCHER PRESSURE PUMPING LLC             LICENSE MAINTENANCE        ENGINEERING      HOUSTON PKWY                           HOUSTON         TX              77064                                 $0.00
                                                                  AGREEMENT                  MGR              N, STE 600

                                                                  SOFTWARE LICENSE AND       800 GESSNER, STE
StrataGen Inc.            BAYOU WELL SERVICES LLC                                                                                                    HOUSTON         TX              77024                                 $0.00
                                                                  MAINTENANCE AGREEMENT      1000
                                                                                             ROOM 3605, NO
                                                                  SOFTWARE LICENSE AND       09 AN NING         HAIDIAN DISTRICT,
StrataGen Inc.            BEIJING HEYUAN TECHNOLOGIES CO LTD                                                                                         BEIJING P R                                CHINA                      $0.00
                                                                  MAINTENANCE AGREEMENT      ZHUANG XI SAN      10085
                                                                                             TIAO
                                                                  SOFTWARE LICENSE AND                          100 THAMES
StrataGen Inc.            BG INTERNATIOAL LIMITED                                            C/O PETROTECH                                           READING                         RG6 1PT    UNITED KINGDOM             $0.00
                                                                  MAINTENANCE AGREEMENT                         VALLEY PARK DR

                                                                                             7825
                                                                  SOFTWARE LICENSE
StrataGen Inc.            BIOCOMP SYSTEMS INC                                                WASHINGTON AVE                                          MINNEAPOLIS     55439                                                 $0.00
                                                                  AGREEMENT
                                                                                             S, STE 500
                                                                                             760 PASEO
                                                                  SOFTWARE LICENSE AND
StrataGen Inc.            BNK PETROLEUM INC                                                  CAMARILLO, STE                                          CAMARILLO       CA              93010                                 $0.00
                                                                  MAINTENANCE AGREEMENT
                                                                                             350
                                                                  AMENDMENT #2 TO
                          BOARD OF REGENTS OF THE UNIVERSITY OF
StrataGen Inc.                                                    SOFTWARE LICENSE &         ATTN CRAIG SISCO 1101 LINCOLN AVE                       NORMAN          OK              73069                                 $0.00
                          OKLAHOMA
                                                                  MAINTENANCE AGREEMENT

                                                                                             ATTN ADAM T
                                                                  SOFTWARE ACCESS
StrataGen Inc.            BOURGOYNE ENTERPRISES INC                                          BOURGOYNE JR,      6006 BOONE DR                        BATON ROUGE     LA              70808                                 $0.00
                                                                  AGREEMENT
                                                                                             PRESIDENT
                                                                                             ATTN ALBERTO
                                                                  SOFTWARE LICENSE &         CASERO,            501 WESTLAKE
StrataGen Inc.            BP - NAG                                                                                                                   HOUSTON         TX              77079                                 $0.00
                                                                  MAINTENANCE AGREEMENT      COMPLETION         PARK BLVD
                                                                                             MGR
                                                                  FRACPRO SOFTWARE LICENSE   PETROGRADSKAYA
StrataGen Inc.            BRANCH OF OMV RUSSIA UPSTREAM GMBH                                                    HOUSE NO 20                          ST PETERSBURG                   197046     RUSSIA                     $0.00
                                                                  TERMS                      EMB, BLDG A
                                                                  AMENDMENT #6 TO
                                                                                             ATTN STAFF
StrataGen Inc.            C&J SPECIALITY SERVICES                 SOFTWARE LICENSE &                            4460 N HWY 77                        ROBSTOWN        TX              78380                                 $0.00
                                                                                             ENGINEER
                                                                  MAINTENANCE AGREEMENT
                                                                                             ATTN ANWAR
                                                                  SOFTWARE LICENSE &         HUSEN,             3RD &4TH FL,        SECTOR 54, SUN
StrataGen Inc.            CAIRN INDIA LTD                                                                                                            GURGAON                         122 022    INDIA                      $0.00
                                                                  MAINTENANCE AGREEMENT      PETROLEUM          VIPUL PLAZA         CITY,
                                                                                             ENGINEERING
                                                                                             ATTN MARCO A       CARRETERA
                                                                  SOFTWARE LICENSE &                                                                 TIHUATLAN,
StrataGen Inc.            CALFRAC DE MEXICO SA DE CV                                         ARANGUIZEN,        MEXICO TUXPAN                                                        CP 92917   MEXICO                     $0.00
                                                                  MAINTENANCE AGREEMENT                                                              VERACRUZ
                                                                                             COUNTRY MGR        KM 192.3




                                                                                                          Page 21 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 59 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name         Contract Description      Address 1       Address 2           Address 3             City         State          Zip            Country   Est. Cure Cost
                                                                                             ATTN TYLER
                                                                  AMENDMENT #1 TO
                                                                                             ELGAR,
StrataGen Inc.            CALFRAC WELL SERVICES LTD               SOFTWARE LICENSE &                        411 8TH AVE SW                        CALGARY         AB           T2B 1E3        CANADA                     $0.00
                                                                                             ENGINEERING
                                                                  MAINTENANCE AGREEMENT
                                                                                             MGR, CPV DIV
                                                                                             ATTN DYLAN
                                                                  SOFTWARE ACCESS            GARRETT,
StrataGen Inc.            CAPITAN ENERGY INC                                                                413 CORRINE PL                        CARLSBAD        NM           88220                                     $0.00
                                                                  AGREEMENT                  COMPLETION OPS
                                                                                             MGR
                                                                  SOFTWARE LICENSE &         ATTN LUIS           RIBERA DEL LOIRA
StrataGen Inc.            CEPSA EP SA                                                                                                             MADRID                       28042          SPAIN                      $0.00
                                                                  MAINTENANCE AGREEMENT      TRAVESEDO, CEO      50

                                                                  SOFTWARE ACCESS            ATTN RON FINCH, 4741 ELDORADO
StrataGen Inc.            CHASM VIEW LLC                                                                                                          BOULDER         CO           80303                                     $0.00
                                                                  AGREEMENT                  OWNER           SPRING DR
                                                                  SOFTWARE LICENSE AND       ATTN TRENT
StrataGen Inc.            CIMARRON ACID INC                                                                      RR2 BOX 29                       FAIRVIEW        OK           73737                                     $0.00
                                                                  MAINTENANCE AGREEMENT      WATKINS

                                                                  SOFTWARE LICENSE AND       ATTN CHAD
StrataGen Inc.            CIRCLE Z PRESSURE PUMPING LLC                                                          6664 HWY 149                     TATUM           TX           75671                                     $0.00
                                                                  MAINTENANCE AGREEMENT      POWELL OWNER

                                                                  SOFTWARE ACCESS            ATTN JOSH           600 17TH ST STE
StrataGen Inc.            COMPREHENSIVE PRODUCTION SERVICES LLC                                                                                   DENVER          CO           80202                                     $0.00
                                                                  AGREEMENT DTD 6/6/2013     MERRITT             2800 SOUTH
                                                                  SOFTWARE LICENSE AND       ATTN SHAWN
StrataGen Inc.            COMPREHENSIVE PRODUCTION SERVICES LLC                                                  5749 NW 132 ND                   OKLAHOMA CITY   OK           73142                                     $0.00
                                                                  MAINTENANCE AGREEMENT      REED VP

                                                                                                                 LEVEL 4, 15
                                                                  SOFTWARE LICENSE AND       ATTN ELHAM
StrataGen Inc.            CONDOR ENERGY SERVICES LTD                                                             OGILVIE RD,                      APPLECROSS                   6153           AUSTRALIA                  $0.00
                                                                  MAINTENANCE AGREEMENT      SAMARI
                                                                                                                 MOUNT PLEASANT

                                                                  ASSIGNMENT OF LICENSES,
                                                                                             813 WILLIAMS
StrataGen Inc.            CRC SERVICES LLC                        MAINTENANCE AND                                                                 LONGMEADOW      MA           01106                                     $0.00
                                                                                             STREET, SUITE 212
                                                                  SUPUPORT SERVICES
                                                                  SOFTWARE MAINTENANCE       27200 Tourney
StrataGen Inc.            CRC SERVICES LTD                                                                       Suite 200                      0 Santa Clarita   CA                    91355 United States              $0.00
                                                                  AGREEMENT                  Road
                                                                                             ATTN JOHN
                                                                  SOFTWARE LICENSE AND
                                                                                             ENGELS, SERVICE
StrataGen Inc.            CUDD ENERGY SERVICES                    MAINTENANCE AGREEMENT                          3990 ROGERDALE                   HOUSTON         TX           77042                                     $0.00
                                                                                             LINE TECH
                                                                  AMENDMENT # 28
                                                                                             MANAGER
                                                                                             ATTN MIAN UMER
                                                                  SOFTWARE LICENSE                          CDT 250, 98009
StrataGen Inc.            CURTIN UNIVERSITY SARAWAK, MALAYSIA                                SHAFIQ, ASSOC                                        SARAWAK                                     MALAYSIA                   $0.00
                                                                  AGREEMENT                                 MIRI
                                                                                             LECTURER

                                                                                                                 5001 SPRING
                                                                  SOFTWARE ACCESS            ATTN JEFFREY J
StrataGen Inc.            DEGOLYER AND MACNAUGHTON                                                               VALLEY RD, STE                   DALLAS          TX           75244                                     $0.00
                                                                  AGREEMENT                  ENYART, VP
                                                                                                                 800 E
                                                                  SOFTWARE LICENSE AND
                          DOWNHOLE SERVICE SUB COMPANY OF DAQUING                            LONGNANLONGSH
StrataGen Inc.                                                    MAINTENANCE AGREEMENT                                                           DAQING CITY                  163453         CHINA                      $0.00
                          OILFIELD LTD                                                       I RD
                                                                  AMENDMENT #1

                                                                  SOFTWARE LICENSE AND       165 PARQUE
StrataGen Inc.            DRAGON OIL TECHNOLOGIES PERU SAC                                                                                        LIMA                                        PERU                       $0.00
                                                                  MAINTENANCE AGREEMENT      MELITON PORRAS

                                                                  SOFTWARE ACCESS            901 TOWER WAY,
StrataGen Inc.            DRILTEK INC                                                                                                             BAKERSFIELD     CA           93309                                     $0.00
                                                                  AGREEMENT                  STE 102
                                                                  SOFTWARE LICENSE AND
                                                                                             2800 POST OAK
StrataGen Inc.            ECOPETROL AMERICA INC                   MAINTENANCE AGREEMENT                                                           HOUSTON         TX           77056                                     $0.00
                                                                                             BLVD, STE 5110
                                                                  DTD 11/17/2014




                                                                                                          Page 22 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 60 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name           Contract Description       Address 1          Address 2         Address 3            City        State       Zip       Country   Est. Cure Cost
                                                                    SOFTWARE LICENSE AND       CALLE 37 #7 43 ED
StrataGen Inc.            ECOPETROL S A                             MAINTENANCE AGREEMENT      GUADALUPE PISO                                       BOGOTA                                 COLOMBIA                $0.00
                                                                    DTD 2/17/2011              9
                                                                    SOFTWARE LICENSE AND       2930 W SAM
StrataGen Inc.            ECOSTIM ENERGY SOLUTIONS INC              MAINTENANCE AGREEMENT      HOUSTON PKWY                                         HOUSTON         TX           77043                             $0.00
                                                                    AMENDMENT #2               N, STE 275

                                                                    SOFTWARE MAINTENANCE       1001 LOUISIANA
StrataGen Inc.            EL PASO ENERGY SERVICE COMPANY                                                                                            HOUSTON         TX           77002                             $0.00
                                                                    AGREEMENT                  ST
                                                                    AMENDMENT NO 6 TO
                                                                                               ATTN ABRAHAM        11368 LOVINGTON
StrataGen Inc.            ELITE WELL SERVICES LLC                   SOFTWARE LICENSE AND                                                            ARTESIA         NM           88211                             $0.00
                                                                                               KAPLAN              HWY
                                                                    MAINTENANCE AGREEMENT

                                                                    AMENDMENT NO 6 TO
                                                                                               ATTN ABRAHAM        11368 LOVINGTON
StrataGen Inc.            ELITE WELL SERVICES LLC                   SOFTWARE LICENSE AND                                                            ARTESIA         NM           88211                             $0.00
                                                                                               KAPLAN              HWY
                                                                    MAINTENANCE AGREEMENT

                                                                    SOFTWARE LICENSE AND     ATTN ABRAHAM          11368 LOVINGTON
StrataGen Inc.            ELITE WELL SERVICES LLC                                                                                                   ARTESIA         NM           88211                             $0.00
                                                                    MAINTENANCE AGREEMENT #5 KAPLAN                HWY

                                                                                                                   555
                                                                    SOFTWARE LICENSE AND       RASA TOWER II,
StrataGen Inc.            EMAS ENERGY SERVICES (THAILAND) LIMITED                                                  PHAHOLYOTHIN      CHATUCHAK      BANGKOK                      10900     THAILAND                $0.00
                                                                    MAINTENANCE AGREEMENT      11TH FL, # 1104
                                                                                                                   RD
                                                                    SOFTWARE MAINTENANCE       1001 LOUISIANA
StrataGen Inc.            EP ENERGY CORPORATION                                                                                                     HOUSTON         TX           77002                             $0.00
                                                                    AGREEMENT                  STREET
                                                                                                                   INDUSTRIAL ZONE
                                                                                                                   NO 4, PLANT NO MUNAILY
                                                                    SOFTWARE LICENSE AND       ATTN MIRBEK
StrataGen Inc.            EQUIPMENT SERVICES LTD LLP                                                               90,             DISTRICT - 3     MANGISTAU                    130000    KAZAKHSTAN              $0.00
                                                                    MAINTENANCE AGREEMENT      ABYLAY
                                                                                                                   MANGISTAUSKAY VILLAGE
                                                                                                                   A OBLAST
                                                                    AMENDMENT NO 1 TO                              1780 HUGHES
                                                                                               ATTN BEN
StrataGen Inc.            EVOLUTION WELL SERVICES OPERATING LLC     SOFTWARE LICENSE AND                           LANDING BLVD,                    THE WOODLANDS TX             77380                             $0.00
                                                                                               BODISHBAUGH
                                                                    MAINTENANCE AGREEMENT                          STE 100

                                                                    AMENDMENT NO 2 TO                              1780 HUGHES
                                                                                               ATTN BEN
StrataGen Inc.            EVOLUTION WELL SERVICES OPERATING LLC     SOFTWARE LICENSE AND                           LANDING BLVD,                    THE WOODLANDS TX             77380                             $0.00
                                                                                               BODISHBAUGH
                                                                    MAINTENANCE AGREEMENT                          STE 100

                                                                    AMENDMENT NO 3 TO                              1780 HUGHES
                                                                                               ATTN BEN
StrataGen Inc.            EVOLUTION WELL SERVICES OPERATING LLC     SOFTWARE LICENSE AND                           LANDING BLVD,                    THE WOODLANDS TX             77380                             $0.00
                                                                                               BODISHBAUGH
                                                                    MAINTENANCE AGREEMENT                          STE 100

                                                                    AMENDMENT NO 4 TO                              1780 HUGHES
                                                                                               ATTN BEN
StrataGen Inc.            EVOLUTION WELL SERVICES OPERATING LLC     SOFTWARE LICENSE AND                           LANDING BLVD,                    THE WOODLANDS TX             77380                             $0.00
                                                                                               BODISHBAUGH
                                                                    MAINTENANCE AGREEMENT                          STE 100

                                                                    AMENDMENT NO 5 TO                              1780 HUGHES
                                                                                               ATTN BEN
StrataGen Inc.            EVOLUTION WELL SERVICES OPERATING LLC     SOFTWARE LICENSE AND                           LANDING BLVD,                    THE WOODLANDS TX             77380                             $0.00
                                                                                               BODISHBAUGH
                                                                    MAINTENANCE AGREEMENT                          STE 100
                                                                                                                   22777
                                                                                               ATTN HENRIQUE
                                                                    SOFTWARE LICENSE &                             SPRINGWOODS
StrataGen Inc.            EXXONMOBIL UPSTREAM RESEARCH COMPANY                                 BADOCH, SAM                                          SPRING          TX           77389                             $0.00
                                                                    MAINTENANCE AGREEMENT                          VILLAGE PKWY
                                                                                               SUPERVISOR
                                                                                                                   (SCIENCE 1)
                                                                    SOFTWARE LICENSE &         ATTN ANJA
StrataGen Inc.            FANGMANN HOLDING GMBH & CO KG                                                            BRIETZER WEG 10                  ALZWEDEL                     29410     GERMANY                 $0.00
                                                                    MAINTENANCE AGREEMENT      WINTERHOFF




                                                                                                           Page 23 of 33
                                              Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 61 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name       Contract Description          Address 1         Address 2      Address 3          City            State       Zip       Country   Est. Cure Cost

                          FIDELITY EXPLORATION AND PRODUCTION   SOFTWARE LICENSE &            ATTN DEAN         1700 LINCOLN ST,
StrataGen Inc.                                                                                                                                  DENVER           CO           80203                             $0.00
                          COMPANY                               MAINTENANCE AGREEMENT         GIMBEL            STE 2800

                                                                AMENDMENT #1 TO               ATTN JIM
                          FIDELITY EXPLORATION AND PRODUCTION                                                   1700 LINCOLN ST,
StrataGen Inc.                                                  SOFTWARE LICENSE &            HARRINGTON, IT                                    DENVER           CO           80203                             $0.00
                          COMPANY                                                                               STE 2800
                                                                MAINTENANCE AGREEMENT         ADMIN MGR

                                                                                                              10603 W SAM
                                                                SOFTWARE ACCESS
StrataGen Inc.            FLOTEK INDUSTRIES                                                   ATTN GARY FLOCK HOUSTON PKWY                      HOUSTON          TX           77064                             $0.00
                                                                AGREEMENT
                                                                                                              N, STE 300
                                                                SOFTWARE LICENSE &            ATTN BOB          707 17TH ST, STE
StrataGen Inc.            FOREST OIL CORPORATION                                                                                                DENVER           CO           80202                             $0.00
                                                                MAINTENANCE AGREEMENT         KILLINGSWORTH     3600
                                                                TRANSFER OF FRACPRO
                                                                LICENSES FROM GASFRAC
                                                                                              ATTN DARREN       1900, 801 6 AVE
StrataGen Inc.            GASFRAC ENERGY SERVICES INC           ENERGY SERVICES INC TO STEP                                                     CALGARY          AB           T2P 3W2   CANADA                  $0.00
                                                                                              HARRIS, IT MGR    SW
                                                                ENERGY SERVICES DTD
                                                                5/7/2015
                                                                SOFTWARE LICENSE AND
StrataGen Inc.            GASFRAC ENERGY SERVICES INC           MAINTENANCE AMENDMENT#        ATTN JIM HILL     801 6 AVE SW                    CALGARY          AB           T2D 3W2   CANADA                  $0.00
                                                                6
                                                                SOFTWARE ACCESS
                                                                                              ATTN GENE
StrataGen Inc.            GENE KUBELKA                          AGREEMENT AGREEMENT#                            4822 PALMETTO                   BELLAIRE         TX           77401                             $0.00
                                                                                              KUBELKA
                                                                20150441130
                                                                SOFTWARE ACCESS                                 9400 N
StrataGen Inc.            GMX RESOURCES INC                     AGREEMENT AGREEMENT#          ATTN BILLY PETERS BROADWAY, STE                   OKLAHOMA CITY    OK           73114                             $0.00
                                                                2010040790                                      600
                                                                SOFTWARE LICENSE AND
                                                                                              ATTN ADRIAN       7000 CALMONT
StrataGen Inc.            GOFRAC LLC                            MAINTENANCE AGREEMENT                                                           FT WORTH         TX           76116                             $0.00
                                                                                              DRUBA             AVE, STE 310
                                                                AGREEMENT# 2012050783

                                                                SOFTWARE LICENSE AND
                                                                                              ATTN MATT         7000 CALMONT
StrataGen Inc.            GOFRAC LLC                            MAINTENANCE AGREEMENT#                                                          FT WORTH         TX           76116                             $0.00
                                                                                              CORCORAN          AVE, STE 310
                                                                2012050783 AMENDMENT# 2

                                                                SOFTWARE LICENSE AND
                                                                                              ATTN MATT         7000 CALMONT
StrataGen Inc.            GOFRAC LLC                            MAINTENANCE AGREEMENT#                                                          FT WORTH         TX           76116                             $0.00
                                                                                              CORCORAN          AVE, STE 310
                                                                2012050783 AMENDMENT# 3

                                                                SOFTWARE LICENSE AND
StrataGen Inc.            GORE NITROGEN PUMPING SERVICES LLC    MAINTENANCE AGREEMENT#        ATTN GARY GORE PO BOX 65                          SEILING          OK           73663                             $0.00
                                                                2010020722
                                                                SOFTWARE ACCESS                                 14201 CALIBER
StrataGen Inc.            GREAT WHITE PRESSURE PUMPING                                        ATTN WILL HALEY                                   OKLAHOMA CITY    OK           73134                             $0.00
                                                                AGREEMENT# 2010100746                           WAY, STE 300
                                                                SOFTWARE LICENSE AND
                                                                                              ATTN WILLIAM E    14201 CALIBER
StrataGen Inc.            GREAT WHITE PRESSURE PUMPING          MAINTENANCE AGREEMENT#                                                          OKLAHOMA CITY    OK           73134                             $0.00
                                                                                              HALEY             WAY, STE 300
                                                                2010100746 AMENDMENT# 1

                                                                                              ATTN FAKIR      REDMED BASE,
                                                                SOFTWARE LICENSE &
StrataGen Inc.            GROUPEMENT ISARENE                                                  AMZAL, DRILLING ROUTE DE IN-                      HASSI-MESSAOUD                          ALGERIA                 $0.00
                                                                MAINTENANCE AGREEMENT
                                                                                              DEPT MGR        AMENAS

                                                                SERVICE AGREEMENT FOR         ATTN TAHAR                       ROUTE DE IN-
                                                                                                                REDMED BASE DE                  WILAYA DE
StrataGen Inc.            GROUPEMENT ISARENE                    SOFTWARE LICENSE SUPPLY &     BOUASLA, CO-                     AMENAS, HASSI-                                 30500     ALGERIA                 $0.00
                                                                                                                VIE, BP 509                     OUARGIA
                                                                MAINTENANCE                   ADMIN                            MESSAOUD




                                                                                                          Page 24 of 33
                                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 62 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name           Contract Description       Address 1         Address 2         Address 3           City        State       Zip            Country   Est. Cure Cost

                                                                    SOFTWARE LICENSE &         ATTN JP ZUNDEL,   ZONE DU 24
StrataGen Inc.            GROUPEMENT TFT                                                                                            HASSI-MESSAOUD W. OUARGLA                               ALGERIA                   $0.00
                                                                    MAINTENANCE AGREEMENT      ADMINISTRATOR     FEVRIER BP 518


                                                                    SOFTWARE LICENSE &                           CONSTANTA PORT,
StrataGen Inc.            GRUP SERVICII PERTROLIERE SA                                         ATTN JON HANSEN                                     CONSTANTA                   900900       ROMANIA                   $0.00
                                                                    MAINTENANCE AGREEMENT                        BERTH 34

                                                                                                               CALLE PRIMERA
                                                                    SOFTWARE LICENSE &         ATTN RUBEN GUEL                                     REYNOSA,
StrataGen Inc.            GRUPO LOGARDI SA DE CV                                                               400, COLONIA                                                    CP 88660     MEXICO                    $0.00
                                                                    MAINTENANCE AGREEMENT      GUDINO                                              TAMAULIPAS
                                                                                                               LONGORIA
                                                                                               ATTN AHMED
                                                                    TEMPORARY SOFTWARE
StrataGen Inc.            HALLIBURTON ENERGY SERVICES INC                                      MAMDOUH, PE     2600 S 2ND ST                       DUNCAN         OK           73533-0440                             $0.00
                                                                    LICENSE AGREEMENT
                                                                                               OPS MGR
                                                                    PATENT ASSIGNMENT NUNC     ATTN DON P      10200 BELLAIRE
StrataGen Inc.            HALLIBURTON ENERGY SERVICES INC                                                                                          HOUSTON        TX           77072                                  $0.00
                                                                    PRO TUNC                   CONKLE, VP      BLVD, STE 2NE
                                                                    SOFTWARE LICENSE &         ATTN JOHNNIE      10200 BELLAIRE
StrataGen Inc.            HALLIBURTON ENERGY SERVICES INC                                                                                          HOUSTON        TX           77072                                  $0.00
                                                                    MAINTENANCE AGREEMENT      MUNDY             BLVD

                                                                    AMENDMENT #1 TO
                                                                                               ATTN RICK JACOBI, 10200 BELLAIRE
StrataGen Inc.            HALLIBURTON ENERGY SERVICES INC           SOFTWARE LICENSE &                                                             HOUSTON        TX           77072                                  $0.00
                                                                                               SALES MGR         BLVD
                                                                    MAINTENANCE AGREEMENT

                                                                    SOFTWARE ACCESS            ATTN ROBERT       24 SMITH RD, STE
StrataGen Inc.            HARMONIA PETROLEUM CORPORATION                                                                                           MIDLAND        TX           79705                                  $0.00
                                                                    AGREEMENT                  REYES, GM         200
                                                                                               ATTN HONG
                                                                    AMENDMENT #1 TO
                                                                                               CHEW, MGR
StrataGen Inc.            HESS CORPORATION                          SOFTWARE LICENSE &                           500 DALLAS ST                     HOUSTON        TX           77002                                  $0.00
                                                                                               ENGINEERING
                                                                    MAINTENANCE AGREEMENT
                                                                                               SYSTEMS
                                                                                               ATTN ROBERT B
                                                                    SOFTWARE ACCESS                              50 S STEELE ST,
StrataGen Inc.            HIGHLANDS NATURAL RESOURCES PLC                                      PRICE,                                              DENVER         CO           80209                                  $0.00
                                                                    AGREEMENT                                    STE 600
                                                                                               CHARIMAN/CEO
                                                                    SOFTWARE ACCESS            528 S CASINO
StrataGen Inc.            HIRAM OIL LLC                                                                                                            LAS VEGAS      NV           89109                                  $0.00
                                                                    AGREEMENT #2016120805      CENTER DR
                                                                    SOFTWARE LICENSE AND                         235 WATER ST,
                                                                                               ATTN ANDREW
StrataGen Inc.            HUSKY OIL OPERATIONS LTD                  MAINTENANCE AGREEMENT                        SCOTIA CENTRE,                    ST JOHN'S      NL           A1C 1B6      CANADA                    $0.00
                                                                                               MONTES
                                                                    #2013050845                                  STE 901
                                                                                                                 POLICE LINE
                                                                    SOFTWARE LICENSE           ATTN DEPT OF
StrataGen Inc.            INDIAN SCHOOL OF MINES                                                                 ROAD, MAIN                        DHANBAD                     826004       INDIA                     $0.00
                                                                    AGREEMENT #2013080951      PETROLEUM ENG
                                                                                                                 CAMPUS IIT
                                                                    SOFTWARE LICENSE AND       CAMINO AL         COL SAN ANGEL
                                                                                                                                                   CIUDAD DE
StrataGen Inc.            INTEGRADORES DE TECNOLOGIA SA DE CV       MAINTENANCE AGREEMENT      DESIERTO DE LAS   INN ALVARO                                                    CP 01060     MEXICO                    $0.00
                                                                                                                                                   MEXICO
                                                                    #2013090731                LEONES #35        OBREGON
                                                                    SOFTWARE ACCESS            ATTN TOM
StrataGen Inc.            IRON HORSE ENERGY SERVICES INC                                                         47 E 3RD AVE                      DUNMORE        AB           T1B0J9       CANADA                    $0.00
                                                                    AGREEMENT #2015100964      COOLEN
                          JAPAN OIL DEVELOPMENT CO LTD, ABU DHABI   SOFTWARE ACCESS            ETIHAD TOWERS,
StrataGen Inc.                                                                                                   PO BOX 2659                       ABU DHABI                                UAE                       $0.00
                          BRANCH                                    AGREEMENT #2012091011      TOWER 3, FL 10

                                                                                               2-2 HAMADA 1
                                                                    SOFTWARE MAINTENANCE
StrataGen Inc.            JAPAN OIL, GAS AND METALS NATIONAL CORP                              CHROME MIHAMA- CHIBA-SHI                            CHIBA                       261-0025     JAPAN                     $0.00
                                                                    AGREEMENT #2014071090
                                                                                               KU
                                                                                               2-2 HAMADA 1
                                                                    SOFTWARE MAINTENANCE
StrataGen Inc.            JAPAN OIL, GAS AND METALS NATIONAL CORP                              CHROME MIHAMA- CHIBA-SHI                            CHIBA                       261-0025     JAPAN                     $0.00
                                                                    AGREEMENT #2011031049
                                                                                               KU
                                                                    SOFTWARE LICENSE AND
StrataGen Inc.            JOEL FIELD                                                           205 W 1ST ST                                        CAMP WOOD      TX           78833                                  $0.00
                                                                    MAINTENANCE AGREEMENT




                                                                                                          Page 25 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 63 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name                Contract Description       Address 1          Address 2      Address 3             City            State          Zip          Country    Est. Cure Cost

                                                                         SOFTWARE LICENSE AND       6-3 OTEMACHI 2-
StrataGen Inc.            JX NIPPON OIL & GAS EXPLORATION                                                              CHIYODA-KU                       TOKYO                           100-8163       JAPAN                     $0.00
                                                                         MAINTENANCE AGREEMENT      CHOME

                                                                         SOFTWARE LICENSE AND       5825 N SAM
StrataGen Inc.            KEANE GROUP INC                                MAINTENANCE AGREEMENT      HOUSTON PKWY                                        HOUSTON         TX              77086                                    $0.00
                                                                         AMENDMENT #4               W, STE 600

                                                                         SOFTWARE LICENSE AND       CALLE NICARAGUA COL 27 DE                           POZA RICA,
StrataGen Inc.            KEY ENERGY SERVICES DE MEXICO S DE RL DE CV                                                                                                                   93320          MEXICO                    $0.00
                                                                         MAINTENANCE AGREEMENT      SIN NUMERO      SEPTIEMBRE                          VERACRUZ

                                                                                                    ATTN DR MUSAED
                                                                         SOFTWARE LICENSE
StrataGen Inc.            KIND SAUD UNIVERSITY                                                      AL-AWAD,       KING KHALID RD                       RIYADH                          11421          SAUDI ARABIA              $0.00
                                                                         AGREEMENT
                                                                                                    CHAIRMAN

                                                                         SOFTWARE ACCESS            565 E 70TH AVE,
StrataGen Inc.            KOSTER COMPLETIONS ENGINEERING                                                                                                DENVER          CO              80229                                    $0.00
                                                                         AGREEMENT                  UNIT 5W
                                                                         SOFTWARE ACCESS            AV LAS HERAS
StrataGen Inc.            KRUSE, GUSTAVO                                                                                                                BUENOS AIRES                    1018           ARGENTINA                 $0.00
                                                                         AGREEMENT                  1649 2 10
                                                                         SOFTWARE LICENSING         ATTN SANDI         10770 WATERIDGE
StrataGen Inc.            L-3 APPLIED TECHNOLOGIES DIVISION JAYCOR INC                                                                                  SAN DIEGO       CA              92121                                    $0.00
                                                                         AGREEMENT                  QUINTERO           CIR, STE 200

                                                                                                    HAZIRA
                                                                         SOFTWARE LICENSING
StrataGen Inc.            LARSEN & TOUBRO HEAVY ENGINEERING                                         MANUFACTURING                                       SURAT                           394 510        INDIA                     $0.00
                                                                         AGREEMENT
                                                                                                    COMPLEX
                                                                                                                       10003
                                                                         SOFTWARE AND               ATTN DEREK         WOODLOCH
StrataGen Inc.            LEGADO RESOURCES LLC                                                                                                          THE WOODLANDS TX                77380                                    $0.00
                                                                         MAINTENANCE AGREEMENT      MEASE              FOREST DR, STE
                                                                                                                       900
                                                                         SOFTWARE ACCESS            5801 BROADWAY
StrataGen Inc.            LEGEND ENERGY SERVICES                                                                       STE 210                          OKLAHOMA CITY   OK              73118                                    $0.00
                                                                         AGREEMENT                  EXT
                                                                                                                       CARRETERA
                                                                                                    CAMINO A
                                                                         SOFTWARE LICENSE AND                          FEDERAL EJIDO
StrataGen Inc.            LH OIL DE MEXICO                                                          BATERIA                           POZA RICA         VERACRUZ                        92917          MEXICO                    $0.00
                                                                         MAINTENANCE AGREEMENT                         RECARDO FLORES
                                                                                                    MACATEPEC
                                                                                                                       MAGON
                                                                         MASTER SERVICE AGREEMENT ATTN C TIM           1111 BAGBY ST,
StrataGen Inc.            LIME ROCK RESOURCES IV-A LP                                                                                                   HOUSTON         TX              77002                                    $0.00
                                                                         DTD 8/15/2016            MILLER               46TH FL
                                                                                                                       2870 N HARVEY
                                                                         SOFTWARE LICENSE &         ATTN KENT
StrataGen Inc.            MANEK ENERGY                                                                                 MITCHELL PKWY,                   BRYAN           TX              77807                                    $0.00
                                                                         MAINTENANCE AGREEMENT      GOOGANS
                                                                                                                       STE 700
                                                                         SOFTWARE LICENSE AND       PLOT NO 5/A,
StrataGen Inc.            MOL PAKISTAN OIL & GAS CO BV                   MAINTENANCE AGREEMENT      CROWN PLAZA, F- PO BOX 1562                         ISLAMABAD                       44000          PAKISTAN                  $0.00
                                                                         DTD 5/28/2014              7 MARKAZ
                                                                         SOFTWARE LICENSE AND
StrataGen Inc.            MUREX PETROLEUM CORP                           MAINTENANCE AGREEMENT      PO BOX 7                                            HUMBLE          TX              77347                                    $0.00
                                                                         DTD 11/6/2013
                                                                         SOFTWARE LICENSE AND       SHUAIBA W
                                                                                                                     INTEGRATION RD
StrataGen Inc.            NATIONAL PETROLEUM SERVICES CO (KSC)           MAINTENANCE AGREEMENT      INDUSTRIAL AREA,                                    MINA ABDULLAH                                  KUWAIT                    $0.00
                                                                                                                     MA10 WITH M6
                                                                         DTD 3/16/2018              BLOCK 3, PLOT 76

                                                                         APARTMENT & RELOCATION
                                                                                                    3903 SE Military
StrataGen Inc.            NATIONWIDE REFERRAL CO                         CENTER CONTRACT FOR                           #8304                          0 San Antonio     Texas                    78223 United States             $0.00
                                                                                                    Drive
                                                                         OCCUPANCY

                                                                         SOFTWARE LICENSE AND       10353 RICHMOND
StrataGen Inc.            NOV COMPLETION & PRODUCTION SOLUTIONS                                                                                         HOUSTON         TX              77042                                    $0.00
                                                                         MAINTENANCE AGREEMENT      AVE




                                                                                                                 Page 26 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 64 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor                Contract Counterparty Name       Contract Description       Address 1         Address 2       Address 3            City        State       Zip             Country   Est. Cure Cost

                                                                  SOFTWARE LICENSE AND       AHMEDABA 380
StrataGen Inc.            OIL AND NATURAL GAS CORPORATION LTD                                                                                  GUJARAT                                   INDIA                      $0.00
                                                                  MAINTENANCE AGREEMENT      005

                                                                  AMENDMENT NO 4 TO
                                                                                             OFFICE NO
StrataGen Inc.            OILSERV FZCO                            SOFTWARE LICENSE AND                         JEBEL ALI                       DUBAI                                     UAE                        $0.00
                                                                                             LB03014
                                                                  MAINTENANCE AGREEMENT

                                                                  AMENDMENT NO 3 TO
                                                                                             OFFICE NO
StrataGen Inc.            OILSERVE HOLDING LTD                    SOFTWARE LICENSE AND                         JEBEL ALI                       DUBAI                                     UAE                        $0.00
                                                                                             LB03014
                                                                  MAINTENANCE AGREEMENT

                                                                  SOFTWARE LICENSE AND       SOUTH
StrataGen Inc.            OILSERVE HOLDING LTD                                                               OLD KIRKUK RD                     ERBIL                                     IRAQ                       $0.00
                                                                  MAINTENANCE AGREEMENT      INDUSTRIAL AREA

                                                                  CONFIDENTIAL USE AND                         TYUMENSKAYA     GRIGORIYA
                                                                                             ATTN BESPALOV                                                                               RUSSIAN
StrataGen Inc.            OJSC SURGUTNEFTEGAS                     MAINTENANCE OF SOFTWARE                      OBLAST, SURGUT, KUKUYEVITSKOGO OKRUGYUGRA                                                            $0.00
                                                                                             VG                                                                                          FEDERATION
                                                                  LICENSE AGREEMENT                            UI              ,1

                                                                  AMENDMENT NO 5 TO
                                                                                             TRABRENNSTRASS
StrataGen Inc.            OMV SOLUTIONS GMBH                      SOFTWARE LICENSE AND                                                         VIENNA                       A-1020       AUSTRIA                    $0.00
                                                                                             E 6-8
                                                                  MAINTENANCE AGREEMENT

                                                                  AMENDMENT NO 6 TO
                                                                                             TRABRENNSTRASS
StrataGen Inc.            OMV SOLUTIONS GMBH                      SOFTWARE LICENSE AND                                                         VIENNA                       A-1020       AUSTRIA                    $0.00
                                                                                             E 6-8
                                                                  MAINTENANCE AGREEMENT

                                                                                                               UL
                                                                  SOFTWARE LICENSE AND       ATTN WIESLAW
StrataGen Inc.            ORLEN UPSTREAM SP Z OO                                                               PRZYOKOKOPOWA                   WARSZAWA                     01-208       POLAND                     $0.00
                                                                  MAINTENANCE AGREEMENT      PRUGAR, PRES
                                                                                                               31
                                                                  ASSIGNMENT OF LICENSES,
                                                                                             5 GREENWAY
StrataGen Inc.            OXY INC                                 MAINTENANCE AND                                                              HOUSTON         TX           77046-0521                              $0.00
                                                                                             PLAZA, STE 100
                                                                  SUPUPORT SERVICES
                                                                  SOFTWARE AND               4606 FM 1960 W,
StrataGen Inc.            PACKERS PLUS ENERGY SERVICES INC USA                                                                                 HOUSTON         TX           77079                                   $0.00
                                                                  MAINTENANCE AGREEMENT      STE 220

                                                                  SOFTWARE LICENSE AND       LEANDRO N ALEM
StrataGen Inc.            PAN AMERICAN ENERGY LLC                                                                                              BUENOS AIRES                 C1001AAS     ARGENTINA                  $0.00
                                                                  MAINTENANCE AGREEMENT      1180

                                                                                             ATTN
                                                                  SOFTWARE AND LICENSE                         25 M KASPRZAKA
StrataGen Inc.            PGNIG SA                                                           PRZEMYSLAW                                        WARSAW                       01-224       POLAND                     $0.00
                                                                  MAINTENANCE AGREEMENT                        ST
                                                                                             OSINIAK
                                                                  SOFTWARE AND LICENSE
                                                                  MAINTENANCE AGREEMENT
StrataGen Inc.            PGNIG SA W WARSZAWIE                                             25 KASPRZAKA ST                                     WARSAW                       01-224       POLAND                     $0.00
                                                                  #2006121602 AMENDMENT NO
                                                                  1
                                                                  AMENDMENT #1 TO
                                                                                             PUMPING           ATTN KYLE        5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES               SOFTWARE LICENSE AND                                                         IRVING          TX           75039                                   $0.00
                                                                                             SERVICES LLC      ZEMLAK           BLVD, STE 200
                                                                  MAINTENANCE AGREEMENT

                                                                  AMENDMENT #2 TO
                                                                                             PUMPING           ATTN KYLE        5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES               SOFTWARE LICENSE AND                                                         IRVING          TX           75039                                   $0.00
                                                                                             SERVICES LLC      ZEMLAK           BLVD, STE 200
                                                                  MAINTENANCE AGREEMENT

                                                                  AMENDMENT #3 TO
                                                                                             PUMPING           ATTN KYLE        5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES               SOFTWARE LICENSE AND                                                         IRVING          TX           75039                                   $0.00
                                                                                             SERVICES LLC      ZEMLAK           BLVD, STE 200
                                                                  MAINTENANCE AGREEMENT




                                                                                                         Page 27 of 33
                                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 65 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name          Contract Description       Address 1         Address 2         Address 3            City         State       Zip      Country   Est. Cure Cost
                                                                   AMENDMENT #4 TO
                                                                                              PUMPING           ATTN KYLE          5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES                SOFTWARE LICENSE AND                                                           IRVING           TX           75039                            $0.00
                                                                                              SERVICES LLC      ZEMLAK             BLVD, STE 200
                                                                   MAINTENANCE AGREEMENT

                                                                   AMENDMENT #5 TO
                                                                                              PUMPING           ATTN KYLE          5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES                SOFTWARE LICENSE AND                                                           IRVING           TX           75039                            $0.00
                                                                                              SERVICES LLC      ZEMLAK             BLVD, STE 200
                                                                   MAINTENANCE AGREEMENT

                                                                   AMENDED AND RESTATED
                                                                                              PUMPING           ATTN KIMBERLY      5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES                MASTER SERVICE/SALES                                                           IRVING           TX           75039                            $0.00
                                                                                              SERVICES LLC      BURKE              BLVD, STE 200
                                                                   AGREEMENT DTD 9/17/2015
                                                                   ADDENDUM #6 TO SOFTWARE
                                                                                           ATTN CAROL           5205 N OCONNOR
StrataGen Inc.            PIONEER NATURAL RESOURCES USA            LICENSE AND MAINTENANCE                                                        IRVING           TX           75039                            $0.00
                                                                                           TESSLER              BLVD, STE 200
                                                                   AGREEMENT

                                                                   SETTLEMENT AND RELEASE     ATTN JOSHUA      2100 W LOOP S,
StrataGen Inc.            PLATINUM ENERGY SOLUTIONS INC                                                                                           HOUSTON          TX           77027                            $0.00
                                                                   AGREEMENT                  VERDE, PRESIDENT STE 1601

                                                                   SOFTWARE LICENSE AND                         2100 W LOOP S,
StrataGen Inc.            PLATINUM ENERGY SOLUTIONS INC                                       ATTN MIKE WHITE                                     HOUSTON          TX           77027                            $0.00
                                                                   MAINTENANCE AGREEMENT                        STE 1601

                                                                                              ATTN JAVIER
                                                                   SOFTWARE LICENSE AND       SANTOS CABRERA, 210 PARK AVE, STE
StrataGen Inc.            POSTROCK ENERGY CORPORATION                                                                                             OKLAHOMA         OK           73102                            $0.00
                                                                   MAINTENANCE AGREEMENT      STIMULATION     2750
                                                                                              ENGINEER
                                                                                              ATTN TYRELL
                                                                   SOFTWARE LICENSE AND       JONES,            1585 SAWDUST
StrataGen Inc.            PRAXAIR SERVICES INC                                                                                                    THE WOODLANDS TX              77380                            $0.00
                                                                   MAINTENANCE AGREEMENT      PROCUREMENT       RD, STE 300
                                                                                              ASSOCIATE IV
                                                                                                                621
                                                                   SOFTWARE LICENSE AND       ATTN STEVE
StrataGen Inc.            PRECISION PETROLEUM SOLUTIONS LLC                                                     ROLLINGBROOK                      BAYTOWN          TX           77521                            $0.00
                                                                   MAINTENANCE AGREEMENT      FOWLER, OWNER
                                                                                                                DR
                                                                                              ATTN RYAN
                                                                   AMENDMENT #1 TO
                                                                                              DOWLING,          2310 INDUSTRIAL
StrataGen Inc.            PREMIER PRESSURE PUMPING LLC             SOFTWARE LICENSE AND                                                           KILGORE          TX           75662                            $0.00
                                                                                              ENGINEERING       AVE
                                                                   MAINTENANCE AGREEMENT
                                                                                              MGR
                                                                                              ATTN THOMAS
                                                                   SOFTWARE LICENSE AND                         2310 INDUSTRIAL
StrataGen Inc.            PREMIER PRESSURE PUMPING LLC                                        BUFKIN,                                             KILGORE          TX           75662                            $0.00
                                                                   MAINTENANCE AGREEMENT                        AVE
                                                                                              MANAGER
                                                                   SOFTWARE LICENSE AND       ATTN JOE          THISTLE HOUSE, 4
StrataGen Inc.            PRODUCTION SOLUTIONS INTERNATIONAL LTD                                                                                  HAMILTON HM 11                          BERMUDA                $0.00
                                                                   MAINTENANCE AGREEMENT      CUSINANO, CIO     BURNABY ST

                                                                   SOFTWARE LICENSE AND
                                                                                              ATTN ADAM         1706 S MIDKIFF,
StrataGen Inc.            PROPETRO SERVICES INC                    MAINTENANCE AGREEMENT                                                          MIDLAND          TX           79701                            $0.00
                                                                                              MUNOZ             BLDG B
                                                                   #2011051651
                                                                   TECHNICAL AND ECONOMICAL ATTN ADAM           1706 S MIDKIFF,
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                   MIDLAND          TX           79701                            $0.00
                                                                   PROPOSAL DTD 3/13/2019   MUNOZ               BLDG B

                                                                   AMENDMENT #11 TO
                                                                                              ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                    SOFTWARE LICENSE AND                                                           MIDLAND          TX           79702                            $0.00
                                                                                              LEAD ENGINEER    LOOP
                                                                   MAINTENANCE AGREEMENT
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                   MIDLAND          TX           79702                            $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #12




                                                                                                          Page 28 of 33
                                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 66 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name          Contract Description      Address 1           Address 2       Address 3             City        State       Zip        Country   Est. Cure Cost
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #13
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #14
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #15
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #16
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #17
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #18
                                                                   SOFTWARE LICENSE AND
                                                                   MAINTENANCE AGREEMENT      ATTN DAVID HALL, 4 S INDUSTRIAL
StrataGen Inc.            PROPETRO SERVICES INC                                                                                                    MIDLAND        TX           79702                              $0.00
                                                                   #2011051651 AMENDMENT      LEAD ENGINEER    LOOP
                                                                   #10
                                                                   SOFTWARE LICENSE AND                       4A ENTRE
                                                                                              MEXICANOS SA DE                     #180 ZONA
StrataGen Inc.            PROVEEDORA DE FLUIDOS                    MAINTENANCE AGREEMENT                      MATAMOROS Y                          TAMAULIPAS                  CP/ZC 87300 MEXICO                 $0.00
                                                                                              CV                                  CENTRO
                                                                   #2018091633                                BRAVO
                                                                   SOFTWARE LICENSE AND
                                                                                              ATTN ARY WIJAYA, GRAHA ELNUSA,      JI TB SIMATUPANG
StrataGen Inc.            PT ELNUSA TBK                            MAINTENANCE AGREEMENT                                                           JAKARTA                     12560      INDONESIA               $0.00
                                                                                              VP               LANTAI 16          KAV 1B
                                                                   #2014060594
                                                                   SOFTWARE LICENSE AND
                                                                                              ATTN KIATISAK PTTEP OFFICE          555 VIBHAVADI-   CHATUCHAK,
StrataGen Inc.            PTT EXPLORATION AND PRODUCTION PCL       MAINTENANCE AGREEMENT                                                                                       10900      THAILAND                $0.00
                                                                                              KUNTAWANG, VP BLDG                  RANGSIT RD       BANGKOK
                                                                   #2013061659
                                                                   SOFTWARE LICENSE AND     ATTN LAURA
                                                                                                                 1001 LOUISIANA
StrataGen Inc.            PUMPCO ENERGY SERVICES INC               MAINTENANCE AGREEMENT    SCHILLING,                                             HOUSTON        TX           77002                              $0.00
                                                                                                                 ST, STE 2900
                                                                   #2017111615 AMENDMENT #1 PRESIDENT

                                                                                              ATTN RONNIE D
                                                                   SOFTWARE ACCESS                               117 ELM GROVE
StrataGen Inc.            PUMPCO ENERGY SERVICES INC                                          HUGHES, VP OF                                        VALLEY VIEW    TX           76272                              $0.00
                                                                   AGREEMENT #2017011600                         RD
                                                                                              ASSET MGMT
                                                                   SOFTWARE LICENSE AND
                                                                                              ATTN RONNIE        117 ELM GROVE
StrataGen Inc.            PUMPCO ENERGY SERVICES INC               MAINTENANCE AGREEMENT                                                           VALLEY VIEW    TX           76272                              $0.00
                                                                                              HUGHES             RD
                                                                   AMENDMENT #1

                                                                   SOFTWARE LICENSE AND       ATTN: RONNIE D
                                                                                                                 117 ELM GROVE
StrataGen Inc.            PUMPCO ENERGY SERVICES INC               MAINTENANCE AGREEMENT      HUGHES, VP OF                                        VALLEY VIEW    TX           76272                              $0.00
                                                                                                                 RD
                                                                   #2017111615                ASSET MGMT
                                                                   TEMPORARY SOFTWARE         ATTN AHMED A    1 ROAD 315, NEW
StrataGen Inc.            QARUN PETROLEUM COMPANY                                                                                                  CAIRO                                  EGYPT                   $0.00
                                                                   LICENSE AGREEMENT          HAMID, ENGINEER MAADI

                                                                   SOFTWARE LICENSE AND       ATTN JON D
StrataGen Inc.            QES/CONSOLIDATED OIL WELL SERVICES LLC                                                 1322 S GRANT                      CHANUTE        KS           66720                              $0.00
                                                                   MAINTENANCE AGREEMENT      KLUGH




                                                                                                           Page 29 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 67 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name            Contract Description       Address 1          Address 2         Address 3         City            State       Zip        Country      Est. Cure Cost

                                                                     SOFTWARE LICENSE AND
StrataGen Inc.            QUASAR ENERGY SERVICES INC                                            3288 FM 51                                           GAINSVILLE       TX           76240                                 $0.00
                                                                     MAINTENANCE AGREEMENT

                                                                                                BLVD MIGUEL        PARQUE
                                                                     SOFTWARE LICENSE AND
StrataGen Inc.            QUIMICA APOLLO SA DE CV                                               ALEMAN VALDEZ      INDUSTRIAL                        TOLUCA                                   MEXICO                     $0.00
                                                                     MAINTENANCE AGREEMENT
                                                                                                NO 206             EXPORTEC II
                                                                     SOFTWARE LICENSE AND
                                                                                                AKTLENGESELLSCH ATTN JOHANN            SCHWARZMOOS
StrataGen Inc.            RAG ROHOL AUFSUCHUNGS                      MAINTENANCE AGREEMENT                                                           GAMPERN                       A-4851     AUSTRIA                    $0.00
                                                                                                AFT             DRUML                  28
                                                                     AMENDMENT #1

                                                                     SOFTWARE LICENSE AND       AKTLENGESELLSCH ATTN ROLAND            SCHWARZMOOS
StrataGen Inc.            RAG ROHOL AUFSUCHUNGS                                                                                                      GAMPERN                       A-4851     AUSTRIA                    $0.00
                                                                     MAINTENANCE AGREEMENT      AFT             BERGMANN               28

                                                                     SOFTWARE LICENSE AND
StrataGen Inc.            REFINERY SPECIALTIES INC                                              38106 FM 3346                                        HEMPSTEAD        TX           77445                                 $0.00
                                                                     MAINTENANCE AGREEMENT

                                                                     SOFTWARE LICENSE AND       22 AVE DE LA       28760 TRES
StrataGen Inc.            REPSOL SA                                                                                                                  MADRID                                   SPAIN                      $0.00
                                                                     MAINTENANCE AGREEMENT      INDUSTRIA          CANTOS

                                                                     AMENDMENT #2 TO
                                                                                                BUILDING 11 PAV S INDUSTRIAL
StrataGen Inc.            RN GRP LLC                                 SOFTWARE LICENSE AND                                                            RADUZHNY                      628464     RUSSIA                     $0.00
                                                                                                1               ZONE
                                                                     MAINTENANCE AGREEMENT

                                                                     SOFTWARE LICENSE AND
                                                                                                ATTN ALLEN         1660 WYNKOOP
StrataGen Inc.            ROCKPILE ENERGY SERVICES LLC               MAINTENANCE AGREEMENT                                                           DENVER           CO           80202                                 $0.00
                                                                                                CRUM               ST, STE 900
                                                                     AMENDMENT #3

                                                                     APARTMENT LEASE CONTRACT   3900 EDISON
StrataGen Inc.            S&B DICKINSON APARTMENTS I LLC                                                                                             MISHAWAKA        IN           46546                                 $0.00
                                                                     FOR APT # 933              LAKES PKWY
                                                                     APARTMENT LEASE CONTRACT   3901 EDISON
StrataGen Inc.            S&B DICKINSON APARTMENTS I LLC                                                                                             MISHAWAKA        IN           46546                                 $0.00
                                                                     FOR APT # 932              LAKES PKWY
                                                                                                ATTN
                                                                     SOFTWARE LICENSE AND                          1000 MAIN ST, STE
StrataGen Inc.            SANCHEZ OIL AND GAS CORP                                              CHRISTOPHER                                          HOUSTON          TX           77002                                 $0.00
                                                                     MAINTENANCE AGREEMENT                         3000
                                                                                                BERNARD
                                                                     SOFTWARE LICENSE AND
                                                                                                123 ROBERT S
StrataGen Inc.            SANDRIDGE ENERGY INC                       MAINTENANCE AGREEMENT                                                           OKLAHOMA CITY    OK           73102                                 $0.00
                                                                                                KERR AVE
                                                                     AMENDMENT NO 1

                                                                     SOFTWARE LICENSE AND
StrataGen Inc.            SANJEL CORPORATION                         MAINTENANCE AGREEMENT      622 5TH AVE SW                                       CALGARY          AB           T2P0M6     CANADA                     $0.00
                                                                     AMENDMENT NO 18

                                                                     SOFTWARE ACCESS            2/3 QUEENS
StrataGen Inc.            SENERGY HOLDINGS LTD                                                                                                       ABERDEEN                      AB10 1XL   UNITED KINGDOM             $0.00
                                                                     AGREEMENT NO 2017031940    TERRACE

                                                                     SOFTWARE LICENSE AND
                                                                                                HIDALGO #1150
StrataGen Inc.            SERVICIOS INTEGRALES SANJEL S DE RL D CV   MAINTENANCE AGREEMENT                         COL. CENTRO CP                    REYNOSA, TAMPS                88500      MEXICO                     $0.00
                                                                                                LOCAL D
                                                                     AMENDMENT NO 16

                                                                     SOFTWARE LICENSE
                                                                                                NO. 68 & 70,
                                                                     AGREEMENT AND                              JALAN METRO
StrataGen Inc.            SETEGAP VENTURES PETROLEUM SDN BHD                                    FRASER BUSINESS                                      KUALA LUMPUR                  55200      MALAYSIA                   $0.00
                                                                     MAINTENANCE AGREEMENT                      PUDU 2
                                                                                                PARK
                                                                     AMENDMENT NO 1

                                                                     SOFTWARE LICENSE AND       NO. 68 & 70,
                                                                                                                JALAN METRO
StrataGen Inc.            SETEGAP VENTURES PETROLEUM SDN BHD         MAINTENANCE AGREEMENT      FRASER BUSINESS                                      KUALA LUMPUR                  55200      MALAYSIA                   $0.00
                                                                                                                PUDU 2
                                                                     NO 2017031935              PARK




                                                                                                             Page 30 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 68 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name       Contract Description          Address 1          Address 2          Address 3           City         State       Zip           Country   Est. Cure Cost

                                                                SOFTWARE ACCESS
StrataGen Inc.            SEVENTH SENSE ENGINEERING INC                                       3539 QUIVAS ST     PO BOX 11857                       DENVER          CO           80211                                 $0.00
                                                                AGREEMENT NO 2012051933

                                                                SOFTWARE ACCESS               173 TIMBERCREEK
StrataGen Inc.            SICARD PETROLEUM CONSULTANTS LLC                                                                                          ORANGE GROVE    TX           783723630                             $0.00
                                                                AGREEMENT NO 2018091935       DR

                          SINOPEC ARGENTINA EXPLORATION AND     SOFTWARE LICENSE AND                             MANUELA SAENZ
StrataGen Inc.                                                                                ATTN ZHAI HUIHAI                                      BUENOS AIRES                 C1107BPA    ARGENTINA                 $0.00
                          PRODUCTION INC                        MAINTENANCE AGREEMENT                            323, 1ER PISO

                                                                SOFTWARE LICENSE AND          ATTN DUSTIN
StrataGen Inc.            SM ENERGY                             MAINTENANCE AGREEMENT         MOBLEY, SR      6120 S YALE ST                        TULSA           OK           74136                                 $0.00
                                                                AMENDMENT #3                  SYSTEMS ANALYST

                                                                SOFTWARE LICENSE AND          ATTN JOEGE         CALLE MANZANO       FRACC HERBERTO VILLAHERMOSA,
StrataGen Inc.            SOLARIUM OIL SOLUTIONS                                                                                                                                             MEXICO                    $0.00
                                                                MAINTENANCE AGREEMENT         VIVAS, MGR         #125                KEHOE          TABASCO

                                                                                              ATTN SHAHBAZ
                                                                SOFTWARE LICENSE AND                             HAMRIYAH FREE
StrataGen Inc.            SPRINT OIL AND GAS SERVICES                                         KHAN, SUPPLY                                          SHARJAH                      41777       UAE                       $0.00
                                                                MAINTENANCE AGREEMENT                            ZONE
                                                                                              CHAIN OFFICER
                                                                                              ATTN MARCOS A
                                                                SOFTWARE LICENSE AND          MARTINEZ,          2103 CITY WEST
StrataGen Inc.            STATOIL GULF SERVICES LLC             MAINTENANCE AGREEMENT         CONSULTANT         BLVD, BLDG 4, 8TH                  HOUSTON         TX           77042                                 $0.00
                                                                AMENDMENT #1                  BUSINESS           FL
                                                                                              SUPPORT
                                                                                              ATTN JOHN
                                                                                                                 2103 CITY WEST
                                                                SOFTWARE LICENSE AND          PASPISIL, LEADER
StrataGen Inc.            STATOIL TEXAS GULF SERVICES LLC                                                        BLVD, BLDG 4, 8TH                  HOUSTON         TX           77042                                 $0.00
                                                                MAINTENANCE AGREEMENT         PROC BUSINESS
                                                                                                                 FL
                                                                                              SUPPORT

                                                                SOFTWARE LICENSE AND          ATTN BAILEY EPP,
                                                                                                               300, 503 3RD ST
StrataGen Inc.            STEP ENERGY SERVICES INC              MAINTENANCE AGREEMENT         VP ENGINEERING                                        CALGARY         AB           T2P 3E6     CANADA                    $0.00
                                                                                                               SW
                                                                AMENDMENT # 1                 & TECH
                                                                TRANSFER OF FRACPRO
                                                                                              ATTN CHANDRA
                                                                LICENSES FROM GASFRAC
                                                                                              MUGFORD,        300, 505 3RD ST
StrataGen Inc.            STEP ENERGY SERVICES INC              ENERGY SERVICES INC TO STEP                                                         CALGARY         AB           T2P 3E6     CANADA                    $0.00
                                                                                              BUSINESS SYSTEM SW
                                                                ENERGY SERVICES DTD
                                                                                              ANALYST
                                                                5/7/2015
                                                                                              ATTN ROBERT
                                                                SOFTWARE LICENSE AND                             300, 503 3RD ST
StrataGen Inc.            STEP ENERGY SERVICES INC                                            SPINKHUYSEN,                                          CALGARY         AB           T2P 3E6     CANADA                    $0.00
                                                                MAINTENANCE AGREEMENT                            SW
                                                                                              CFO
                                                                CONFIDENTIAL USE AND
                          STEWART & STEVENSON MANUFACTURING                                   ATTN KELLY         1000 LOUISIANA,
StrataGen Inc.                                                  MAINTENANCE OF SOFTWARE                                                             HOUSTON         TX           77002                                 $0.00
                          TECHNOLOGIES LLC                                                    LAMONT, VP         STE 5900
                                                                LICENSE AGREEMENT

                                                                SOFTWARE LICENSE AND
StrataGen Inc.            STINGRAY PRESSURE PUMPING LLC                                       14313 N MAY AVE                                       OKLAHOMA CITY   OK           73134                                 $0.00
                                                                MAINTENANCE AGREEMENT

StrataGen Inc.            STRATAGEN DELFT BV                    LOAN AGREEMENT                KALFJESLAAN 54                                        DELFT                        2623 AJ     NETHERLANDS               $0.00

                                                                SOFTWARE LICENSE AND
StrataGen Inc.            STRATAGEN DELFT BV                                                  KALFJESLAAN 54                                        DELFT                        2623 AJ     NETHERLANDS               $0.00
                                                                MAINTENANCE AGREEMENT

                                                                SOFTWARE LICENSE &
StrataGen Inc.            STRATAGEN DELFT BV                                                  KALFJESLAAN 54                                        DELFT                        2623 AJ     NETHERLANDS               $0.00
                                                                MAINTENANCE AGREEMENT

                                                                                              2350 N SAM
                                                                SOFTWARE LICENSE AND
StrataGen Inc.            SWN WELL SERVICES LLC                                               HOUSTON PKWY E,                                       HOUSTON         TX           77032                                 $0.00
                                                                MAINTENANCE AGREEMENT
                                                                                              STE 125




                                                                                                           Page 31 of 33
                                            Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 69 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor               Contract Counterparty Name       Contract Description       Address 1          Address 2         Address 3             City         State       Zip          Country   Est. Cure Cost
                                                                 SOFTWARE ACCESS            309 W 7TH ST, STE
StrataGen Inc.            SYFAN ENGINEERING LLC                                                                                                    FORT WORTH      TX           76102                                $0.00
                                                                 AGREEMENT                  500
                                                                 SOFTWARE LICENSE AND       2200 WEST LOOP
StrataGen Inc.            TECPETROL                                                                                                                HOUSTON         TX           77027                                $0.00
                                                                 MAINTENANCE AGREEMENT      SOUTH, STE 400

                                                                 SOFTWARE LICENSE AND
StrataGen Inc.            TEHNOLOGICAL ENERGY HOLDING SIA                                   PATVERMLES 19-3                                        RIGA                         LV-1050      LATVIA                  $0.00
                                                                 MAINTENANCE AGREEMENT


                                                                 SOFTWARE LICENSE AND       15995 N BARKERS
StrataGen Inc.            TENDEKA                                                                                                                  HOUSTON         TX           77079                                $0.00
                                                                 MAINTENANCE AGREEMENT      LANDING, STE 305


                                                                 SOFTWARE LICENSE AND       101 N ROBINSON
StrataGen Inc.            TIPTOP ENERGY PRODUCTION US LLC                                                                                          OKLAHOMA CITY   OK           73102                                $0.00
                                                                 MAINTENANCE AGREEMENT      AVE

                                                                 SOFTWARE LICENSE AND
StrataGen Inc.            TOPS WELL SERVICES LLC                                            15046 49TH ST NW                                       WILLISTON       ND           58801                                $0.00
                                                                 MAINTENANCE AGREEMENT

                                                                 SOFTWARE LICENSE AND       110 N COLLEGE
StrataGen Inc.            TORQUED-UP ENERGY SERVICES                                                                                               TYLER           TX           75702                                $0.00
                                                                 MAINTENANCE AGREEMENT      AVE STE 1000

                                                                 SOFTWARE LICENSE AND
                                                                                            12503 RANCH
StrataGen Inc.            TORRES, JASON                          MAINTENANCE AGREEMENT                                                             SAN ANTONIO     TX           78245                                $0.00
                                                                                            SUMMIT
                                                                 #2017051995
                                                                 AMENDMENT #3 TO                                400 N SAM
                                                                                            ATTN JOHN
StrataGen Inc.            TUCKER ENERGY SERVICES INC             SOFTWARE LICENSE &                             HOUSTON PKWY E                     HOUSTON         TX           77060                                $0.00
                                                                                            POKORNY
                                                                 MAINTENANCE AGREEMENT                          #300

                                                                                                                411 N SAM
                                                                 SOFTWARE LICENSE AND       ATTN SHAWN
StrataGen Inc.            TUCKER ENERGY SERVICES INC                                                            HOUSTON PKWY E                     HOUSTON         TX           77060                                $0.00
                                                                 MAINTENANCE AGREEMENT      TUCKER
                                                                                                                #300
                                                                 AMENDMENT #1 TO                                400 N SAM
                                                                                            ATTN SHAWN
StrataGen Inc.            TUCKER ENERGY SERVICES INC             SOFTWARE LICENSE &                             HOUSTON PKWY E                     HOUSTON         TX           77060                                $0.00
                                                                                            TUCKER
                                                                 MAINTENANCE AGREEMENT                          #300

                                                                 AMENDMENT #2 TO                                400 N SAM
                                                                                            ATTN SHAWN
StrataGen Inc.            TUCKER ENERGY SERVICES INC             SOFTWARE LICENSE &                             HOUSTON PKWY E                     HOUSTON         TX           77060                                $0.00
                                                                                            TUCKER
                                                                 MAINTENANCE AGREEMENT                          #300
                                                                                                                SOGUTOZU
                                                                 SOFTWARE LICENSE AND       ATTN MEHMET         MAHALLESI, 2180                    CANKAYA,
StrataGen Inc.            TURKISH PETROLEUM CORPORATION                                                                                                                                      TURKEY                  $0.00
                                                                 MAINTENANCE AGREEMENT      BULBUL              CADDE, NO 86                       ANKARA
                                                                                                                06100
                                                                 SOFTWARE ACCESS            ATTN BRAD           2425 EARL
StrataGen Inc.            UNCONVENTIONAL RESOURCES LLC                                                                                             COLLEGE STATION TX           77845                                $0.00
                                                                 AGREEMENT                  WOLTERS             RUDDER FREEWAY

                                                                 SOFTWARE ACCESS            ATTN ABDULLAH       4 FL BAHRIA
StrataGen Inc.            UNITED ENERGY PAKISTAN LIMITED                                                                          MT KHAN RD       KARACHI                                   PAKISTAN                $0.00
                                                                 AGREEMENT                  FAROOQ              COMPLEX 1
                                                                                                                MILLENIUM
                                                                 SOFTWARE LICENSE AND       ATTN DENNIS         PLAZA, AL.
StrataGen Inc.            UNITED OILFIELD SERVICES SP Z00                                                                                          WARSAW                       02-017       POLAND                  $0.00
                                                                 MAINTENANCE AGREEMENT      MCKEE               JEROZOLIMSKIE
                                                                                                                123A
                                                                                            COLLLEGE OF         ATTN AHMED
                                                                 SOFTWARE LICENSE                                                 4901 E UNIVERISTY
StrataGen Inc.            UNIVERISTY OF TEXAS PERMIAN BASIN                                 BUSINESS &          KAMEL, ASSOC                        ODESSA         TX           79762-0001                           $0.00
                                                                 AGREEMENT                                                        BLVD IT 108
                                                                                            ENGINEERING         PROFESSOR
                                                                 SOFTWARE LICENSE           ATTN SCOTT A        425 DUCKERING
StrataGen Inc.            UNIVERSITY OF ALASKA FAIRBANKS                                                                          PO BOX 755880    FAIRBANKS       AK           99775-5880                           $0.00
                                                                 AGREEMENT                  SNEDDEN             BUILDING




                                                                                                        Page 32 of 33
                                             Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 70 of 210


CARBO Ceramics, Inc., et al
Assumed Contract Cure Schedule

      Contract Debtor              Contract Counterparty Name         Contract Description      Address 1           Address 2       Address 3            City        State       Zip          Country   Est. Cure Cost

                                                                  SOFTWARE LICENSE           ATTN ALIREZA
StrataGen Inc.            UNIVERSITY OF ALBERTA                                                               9105 116TH ST                     EDMONTON        AB           T6G 2W2      CANADA                  $0.00
                                                                  AGREEMENT                  NOURI, PHD, PENG

                                                                  SOFTWARE LICENSE           ATTN SADIG         PRIVATE BAG
StrataGen Inc.            UNIVERSITY OF AUCKLAND                                                                                                AUCKLAND                                  NEW ZEALAND             $0.00
                                                                  AGREEMENT                  ZARROUK            92019
                                                                  SOFTWARE LICENSE           ATTN AHMED         4901 E UNIVERSITY
StrataGen Inc.            UNIVERSITY OF TEXAS PERMIAN BASIN                                                                                     ODESSA          TX           79762-0001                           $0.00
                                                                  AGREEMENT                  KAMEL PHD          BLVD IT 108

                                                                  AMENDMENT #3 TO            ATTN BRIAN
                                                                                                                533 INDUSTRIAL
StrataGen Inc.            US WELL SERVICES                        SOFTWARE LICENSE &         STEWART,                                           JANE LEW        WV           26379                                $0.00
                                                                                                                PARK DR
                                                                  MAINTENANCE AGREEMENT      PRESIDENT

                                                                                             ATTN BRIAN
                                                                                                                533 INDUSTRIAL
StrataGen Inc.            US WELL SERVICES                        AMENDMENT #5               STEWART,                                           JANE LEW        WV           26379                                $0.00
                                                                                                                PARK DR
                                                                                             PRESIDENT
                                                                                             ATTN BRIAN
                                                                                                                533 INDUSTRIAL
StrataGen Inc.            US WELL SERVICES                        AMENDMENT #7               STEWART,                                           JANE LEW        WV           26379                                $0.00
                                                                                                                PARK DR
                                                                                             PRESIDENT
                                                                                             ATTN BRIAN
                                                                                                                533 INDUSTRIAL
StrataGen Inc.            US WELL SERVICES                        AMENDMENT #8               STEWART,                                           JANE LEW        WV           26379                                $0.00
                                                                                                                PARK DR
                                                                                             PRESIDENT
                                                                  SOFTWARE ACCESS
StrataGen Inc.            VIDAL, CESAR                                                       23615 OAKHILL PL                                   BULLARD         TX           75757                                $0.00
                                                                  AGREEMENT
                                                                  SOFTWARE LICENSE AND       4801 GAILLARDIA
StrataGen Inc.            VIKING INTL PETROLEUM LLC                                                                                             OKLAHOMA        OK           73142                                $0.00
                                                                  MAINTENANCE AGREEMENT      PKWY, STE 225

                                                                  AMENDMENT TO WELLSONE
                                                                                             14241 DALLAS
StrataGen Inc.            WELLS FARGO BANK NA                     COMMERCIAL CARD                                                               DALLAS          TX           75254                                $0.00
                                                                                             PKWY, STE 900
                                                                  AGREEMENT
                                                                  SOFTWARE LICENSE
StrataGen Inc.            WEST VIRGINA UNIVERSITY                                            PO BOX 6070                                        MORGANTOWN      WV           26506-6070                           $0.00
                                                                  AGREEMENT
                                                                                             FRIEDRICH-EBERT-
StrataGen Inc.            WINTERSHALL HOLDING GMBH                AMENDMENT #3                                                                  KASSEL                       34119        GERMANY                 $0.00
                                                                                             STRABE 160

                                                                  SOFTWARE LICENSE AND       IGNACEGO
StrataGen Inc.            ZAKLAD ROBOT GORNICZYCH KROSNO SP ZOO                                                                                 KROSNO                       38-400       POLAND                  $0.00
                                                                  MAINTENANCE AGREEMENT      ŁUKASIEWICZA 93




                                                                                                          Page 33 of 33
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 71 of 210




                                    Exhibit G

                      Form of Exit Facility Credit Agreement




                                   Exhibit G-1
US 7087371
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 72 of 210




                  AMENDED AND RESTATED CREDIT AGREEMENT

                                   dated as of [__], 2020

                                       Among

                              CARBO CERAMICS INC.
                                  as Borrower,

                            The Guarantors Party Hereto,

                                        and

                             WILKS BROTHERS, LLC,
                                   as Lender,

                                        and

                           The Other Lenders Party Hereto
                                     as Lenders

                                    $15,000,000




99718855.10
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 73 of 210




ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS...................................................................... 2

          Section 1.1          Terms Defined Above............................................................................................ 2
          Section 1.2          Certain Defined Terms........................................................................................... 2
          Section 1.3          Computation of Time Periods .............................................................................. 18
          Section 1.4          Accounting Terms; Changes in GAAP ................................................................ 18
          Section 1.5          Miscellaneous ...................................................................................................... 19
          Section 1.6          Divisions .............................................................................................................. 19

ARTICLE 2 CREDIT FACILITIES ........................................................................................................... 19

          Section 2.1          Commitments ....................................................................................................... 19
          Section 2.2          Loans.................................................................................................................... 19
          Section 2.3          Reserved .............................................................................................................. 20
          Section 2.4          Termination and Reduction of Commitments...................................................... 20
          Section 2.5          Prepayments ......................................................................................................... 20
          Section 2.6          Repayment ........................................................................................................... 21
          Section 2.7          Fees ...................................................................................................................... 21
          Section 2.8          Interest. ................................................................................................................ 21
          Section 2.9          Reserved. ............................................................................................................. 22
          Section 2.10         Reserved. ............................................................................................................. 22
          Section 2.11         Increased Costs. ................................................................................................... 22
          Section 2.12         Payments and Computations. ............................................................................... 22
          Section 2.13         Taxes. ................................................................................................................... 23
          Section 2.14         Replacement of Lenders ...................................................................................... 25

ARTICLE 3 CONDITIONS OF EFFECTIVENESS ................................................................................. 26

          Section 3.1          Conditions to Effectiveness ................................................................................. 26
          Section 3.2          Reserved .............................................................................................................. 28
          Section 3.3          Reserved. ............................................................................................................. 28
          Section 3.4          Post-Closing Requirements.................................................................................. 28

ARTICLE 4 REPRESENTATIONS AND WARRANTIES ...................................................................... 28

          Section 4.1          Organization ........................................................................................................ 29
          Section 4.2          Authorization ....................................................................................................... 29
          Section 4.3          Enforceability....................................................................................................... 29
          Section 4.4          Financial Condition.............................................................................................. 29


99718855.10
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 74 of 210



         Section 4.5         Ownership and Liens; Real Property ................................................................... 29
         Section 4.6         True and Complete Disclosure ............................................................................ 30
         Section 4.7         Litigation.............................................................................................................. 30
         Section 4.8         Compliance with Agreements .............................................................................. 30
         Section 4.9         Pension Plans ....................................................................................................... 30
         Section 4.10        Environmental Condition ..................................................................................... 31
         Section 4.11        Subsidiaries .......................................................................................................... 32
         Section 4.12        Investment Company Act .................................................................................... 32
         Section 4.13        Taxes .................................................................................................................... 32
         Section 4.14        Permits, Licenses, etc........................................................................................... 32
         Section 4.15        Use of Proceeds ................................................................................................... 32
         Section 4.16        Condition of Property; Casualties ........................................................................ 32
         Section 4.17        Insurance .............................................................................................................. 33
         Section 4.18        Compliance with Laws ........................................................................................ 33
         Section 4.19        Security Interest ................................................................................................... 33
         Section 4.20        FCPA; Sanctions .................................................................................................. 33
         Section 4.21        Deposit Accounts ................................................................................................. 34
         Section 4.22        EEA Financial Institutions ................................................................................... 34

ARTICLE 5 AFFIRMATIVE COVENANTS ............................................................................................ 34

         Section 5.1         Organization ........................................................................................................ 34
         Section 5.2         Reporting ............................................................................................................. 34
         Section 5.3         Insurance .............................................................................................................. 37
         Section 5.4         Compliance with Laws ........................................................................................ 37
         Section 5.5         Reserved .............................................................................................................. 38
         Section 5.6         Material Domestic Subsidiaries ........................................................................... 38
         Section 5.7         Records; Inspection.............................................................................................. 38
         Section 5.8         Maintenance of Property ...................................................................................... 39
         Section 5.9         Security ................................................................................................................ 39
         Section 5.10        Further Assurances; Cure of Title Defects........................................................... 40
         Section 5.11        FCPA; Sanctions .................................................................................................. 40
         Section 5.12        Reserved .............................................................................................................. 40
         Section 5.13        Payment of Obligations ....................................................................................... 40
         Section 5.14        Performance of Obligations under Credit Documents ......................................... 41

ARTICLE 6 NEGATIVE COVENANTS .................................................................................................. 41


99718855.10                                                             -2-
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 75 of 210



           Section 6.1           Reserved .............................................................................................................. 41
           Section 6.2           Debt...................................................................................................................... 41
           Section 6.3           Liens .................................................................................................................... 42
           Section 6.4           Investments .......................................................................................................... 43
           Section 6.5           Acquisitions ......................................................................................................... 44
           Section 6.6           Agreements Restricting Liens .............................................................................. 44
           Section 6.7           Use of Proceeds ................................................................................................... 44
           Section 6.8           Corporate Actions ................................................................................................ 44
           Section 6.9           Dispositions ......................................................................................................... 45
           Section 6.10          Restricted Payments ............................................................................................. 45
           Section 6.11          Affiliate Transactions .......................................................................................... 46
           Section 6.12          Line of Business................................................................................................... 46
           Section 6.13          Hazardous Materials ............................................................................................ 46
           Section 6.14          Compliance with ERISA ..................................................................................... 46
           Section 6.15          Limitation on Hedging ......................................................................................... 47
           Section 6.16          Minimum Liquidity.............................................................................................. 47

ARTICLE 7 DEFAULT AND REMEDIES ............................................................................................... 47

           Section 7.1           Events of Default ................................................................................................. 47
           Section 7.2           Optional Acceleration of Maturity ....................................................................... 49
           Section 7.3           Automatic Acceleration of Maturity .................................................................... 49
           Section 7.4           Prepayment Fee.................................................................................................... 50
           Section 7.5           Remedies Cumulative, No Waiver ...................................................................... 50
           Section 7.6           Application of Payments ...................................................................................... 50
           Section 7.7           Lenders May File Proofs of Claim....................................................................... 50

ARTICLE 8 RESERVED ........................................................................................................................... 51

ARTICLE 9 MISCELLANEOUS .............................................................................................................. 51

           Section 9.1           Costs and Expenses.............................................................................................. 51
           Section 9.2           Indemnification; Waiver of Damages .................................................................. 51
           Section 9.3           Waivers and Amendments ................................................................................... 53
           Section 9.4           Severability .......................................................................................................... 53
           Section 9.5           Survival of Representations and Obligations ....................................................... 53
           Section 9.6           Binding Effect ...................................................................................................... 53
           Section 9.7           Lender Assignments and Participations ............................................................... 54



99718855.10                                                                 -3-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 76 of 210



         Section 9.8    Confidentiality ..................................................................................................... 55
         Section 9.9    Notices, Etc .......................................................................................................... 56
         Section 9.10   Business Loans .................................................................................................... 56
         Section 9.11   Usury Not Intended.............................................................................................. 56
         Section 9.12   Usury Recapture .................................................................................................. 56
         Section 9.13   Governing Law; Waiver of Jury Trial ................................................................. 57
         Section 9.14   Amended and Restated ........................................................................................ 58
         Section 9.15   Reaffirmation and Grant of Security Interests ..................................................... 58
         Section 9.16   Submission to Jurisdiction ................................................................................... 59
         Section 9.17   Execution in Counterparts ................................................................................... 59
         Section 9.18   Reserved .............................................................................................................. 59
         Section 9.19   Acknowledgement and Consent to Bail-In of EEA Financial Institutions .......... 59
         Section 9.20   USA Patriot Act ................................................................................................... 60
         Section 9.21   No Oral Agreements ............................................................................................ 60
         Section 9.22   No Third Party Beneficiaries ............................................................................... 60




99718855.10                                                       -4-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 77 of 210



ANNEXES
     Annex I                – Commitments

EXHIBITS:
      Exhibit A             – Form of Assignment and Acceptance
      Exhibit B             – Form of Compliance Certificate
      Exhibit C             – Form of Guaranty
      Exhibit D             – Form of Note
      Exhibit E             – Reserved
      Exhibit F             – Reserved
      Exhibit G             – Reserved

SCHEDULES:
     Schedule I             – Contact Information
     Schedule 1.2           – Existing Letters of Credit
     Schedule 4.1           – Organizational Information
     Schedule 4.7           – Litigation
     Schedule 4.8           – Compliance with Agreements
     Schedule 4.10          – Environmental Conditions
     Schedule 4.11          – Subsidiaries
     Schedule 4.13          – Waivers of Tax Statute of Limitations
     Schedule 4.20          – Sanctions
     Schedule 4.21          – Deposit Accounts
     Schedule 5.9(d)        – Real Property
     Schedule 6.2(f)        – Purchase Money Debt and Capital Leases
     Schedule 6.2(k)        – Outstanding Debt
     Schedule 6.2(m)        – Existing Corporate Credit Card Services
     Schedule 6.4(a)        – Investments
     Schedule 6.9(a)(iii)   – Specified Dispositions




99718855.10
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 78 of 210



         This AMENDED AND RESTATED CREDIT AGREEMENT dated as of [__], 2020 (this
“Agreement”) is among (a) CARBO Ceramics Inc., a Delaware corporation, as reorganized pursuant to
the Plan of Reorganization (defined below) (the “Borrower”), (b) the Guarantors from time to time party
hereto, (c) Wilks Brothers, LLC, as a Lender (as defined below), and (d) the other Lenders from time to
time party hereto.

                                               RECITALS

        A.       On March 29, 2020 (the “Petition Date”), the Borrower, Asset Guard (defined below) and
StrataGen (defined below) each commenced a voluntary case (collectively, the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), and the Chapter 11 Cases are
being jointly administered in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division (the “Bankruptcy Court”).

        B.     The Borrower, Asset Guard and StrataGen, collectively as guarantors, and lenders from
time to time party thereto (the “DIP Lenders”) entered into that certain Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of March 30, 2020 (the “DIP Credit Agreement”),
pursuant to which the DIP Lenders made certain post-petition debtor-in-possession loans and other
extensions of credit to the Borrower which remain outstanding as of the Effective Date (the “DIP
Facility”).

         C.      In order to secure the full and punctual payment and performance of the obligations under
the DIP Credit Agreement, the Borrower, Asset Guard and StrataGen executed and delivered, among
other things, collateral assignments, security agreements, pledge agreements and financing statements in
favor of the DIP Lenders (collectively, as amended, restated, supplemented and/or modified from time to
time immediately prior to giving effect to this Agreement, and as amended, restated, amended and
restated, supplemented and/or modified from time to time after this Agreement becomes effective and/or
in connection with this Agreement becoming effective, the “DIP Security Instruments”) granting, among
other things, a continuing security interest in and to the collateral described in such DIP Security
Instruments to secure the payment and performance of the obligations and indebtedness of the Borrower,
Asset Guard and StrataGen arising under the DIP Credit Agreement and the DIP Security Instruments.

        D.      The Borrower, Asset Guard and StrataGen have filed a Debtor’s Joint Chapter 11 Plan of
Reorganization, dated as of [___], 2020, (as may be amended or supplemented from time to time prior to
the date hereof and together with all exhibits and schedules thereto, the “Plan of Reorganization”) with
the Bankruptcy Court, which was confirmed pursuant to the Confirmation Order entered by the
Bankruptcy Court on [____], 2020 (the “Confirmation Order”). Pursuant to the Plan of Reorganization,
the Borrower, Asset Guard and StrataGen reorganized and emerged from bankruptcy on the date hereof
when the Plan of Reorganization was consummated.

         E.       Pursuant to and upon consummation of the Plan of Reorganization, the Borrower, the
Guarantors and the Lenders desire to (i) amend and restate (but not extinguish) the DIP Credit Agreement
in its entirety as hereinafter set forth through the execution of this Agreement, which includes, among
other things, the extension to the Borrower of a new term loan facility in an aggregate outstanding
principal amount of $15,000,000 (the “Exit Facility”), and (ii) have the Obligations (as defined in the DIP
Credit Agreement) of the Borrower and the Guarantors hereunder continue to be outstanding as
“Obligations”, as applicable, hereunder and be secured by the liens and security interests created under
the Security Documents (and the DIP Security Instruments, if applicable), except as otherwise provided in
this Agreement and/or the other Credit Documents.




99718855.10
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 79 of 210



        F.      It is the intention of the parties hereto that this Agreement is an amendment and
restatement of the DIP Credit Agreement, and is not a new or substitute credit agreement or novation of
the DIP Credit Agreement.

       NOW, THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the Credit Parties and the Lenders do hereby further agree as follows:

                                               ARTICLE 1

                            DEFINITIONS AND ACCOUNTING TERMS

       Section 1.1      Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

         Section 1.2    Certain Defined Terms. The following terms shall have the following meanings
(unless otherwise indicated, such meanings to be equally applicable to both the singular and plural forms
of the terms defined):

        “Acceptable Security Interest” means a security interest which (a) exists in favor of the Lenders
and the other Secured Parties, (b) is superior to all other security interests (other than certain of the
Permitted Liens), (c) secures the Obligations, and (d) is perfected and enforceable against the Credit Party
which created such security interest.

        “Account Control Agreement” and “Control Agreement” each means, with respect to any deposit
account or securities account, an agreement, in form and substance reasonably satisfactory to the Lenders,
among the Lenders, the financial institution or other Person at which such account is maintained and the
Credit Party maintaining such account or owning such entitlement, effective to grant “control” (as defined
in the UCC (as defined in the Security Agreement), as applicable) over such account to the Lenders.

         “Account Debtor” means an account debtor as defined in the Uniform Commercial Code, as in
effect in the State of Texas.

        “Acquisition” means the purchase by any Credit Party of any business, including the purchase of
associated assets or operations or the Equity Interests of a Person.

        “Affiliate” means, as to any Person, any other Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with, such Person or any
Subsidiary of such Person. The term “control” (including the terms “controlled by” or “under common
control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership, by contract, or otherwise.

       “Aggregate Commitment” at any time shall equal the sum of the Commitments of all of the
Lenders, as increased or reduced from time to time pursuant to the terms and conditions hereof.

         “Agreement” is defined in the introductory paragraph hereof.

        “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction applicable to
the Borrower or any of its Subsidiaries from time to time concerning or relating to bribery or corruption.

         “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender.


99718855.10
                                                     -2-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 80 of 210



       “Asset Guard” means Asset Guard Products Inc., a Delaware corporation, formerly known as
Falcon Technologies and Services, Inc., as reorganized pursuant to the Plan of Reorganization.

        “Assignment and Acceptance” means an assignment and acceptance executed by a Lender and an
Eligible Assignee and accepted by the Lenders, in substantially the same form as Exhibit A.

       “ASTM E 1527-13” means the American Society of Testing and Materials Practice E 1527-13
Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process
(ASTM E 1527-13).

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

         “Bankruptcy Code” has the meaning set forth in the Recitals hereto.

         “Bankruptcy Court” has the meaning set forth in the Recitals hereto.

         “Bankruptcy Event” means, with respect to any Person, when such Person becomes the subject of
a voluntary or involuntary bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good faith determination of the
Lenders, has taken any action in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any such proceeding or appointment or has had any order for relief in such proceeding entered in
respect thereof, provided that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such Person.

        “Borrower” means CARBO Ceramics Inc., a Delaware corporation, as reorganized pursuant to
the Plan of Reorganization.

         “Building” has the meaning assigned to such term in the applicable Flood Insurance Regulation.

        “Business Day” means a day other than a Saturday, Sunday, or other day on which the Lenders
are authorized to close under the laws of, or is in fact closed in, Houston, Texas.

        “Capital Leases” means, for any Person, any lease of any Property by such Person as lessee which
would, in accordance with GAAP, be required to be classified and accounted for as a capital lease on the
balance sheet of such Person.

        “Casualty Event” means the damage, destruction or condemnation, as the case may be, of
property of the Borrower or any Subsidiary, including by process of eminent domain or any Disposition
of property in lieu of condemnation.



99718855.10
                                                    -3-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 81 of 210



        “CERCLA” means the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, state and local analogs, and all rules and regulations and requirements
thereunder in each case as now or hereafter in effect.

         “Change in Control” means the occurrence of any of the following events:

                 (a)    the Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Guarantor other than as a result of transaction permitted under Section 6.8 or Section 6.9;
and

                  (b)     any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person or its subsidiaries, any person
or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan),
becomes a “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person or group shall be deemed to have “beneficial ownership” of all securities that such person or group
has the right to acquire (such right, an “option right”), whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of 50% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities that such person or group
has the right to acquire pursuant to any option right);

               (c)    substantially all of the Credit Parties’ property and assets are sold, transferred
and/or are Disposed of (in one sale, transfer or Disposition or a series of sales, transfers and/or
Dispositions);

                 (d)      the merger or consolidation of the Borrower with or into any other Person or
group, to the extent that the Borrower is not the surviving entity; and

                 (e)     adoption of a plan of liquidation or dissolution in regards to the Borrower.

         “Change in Law” means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority.

         “Chapter 11 Cases” has the meaning set forth in the Recitals hereto.

         “Closing Fee” has the meaning set forth in Section 2.7(b).

         “Code” means the Internal Revenue Code of 1986, as amended.

         “Collateral” means all property of the Credit Parties which is “Collateral” (as defined in the
Security Agreement) and other similar terms referred to in the Security Documents (including without
limitation, the Mortgages) and all of the other property that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Lenders for the benefit of the Secured Parties.

         “Collateral Access Agreement” means a landlord lien waiver or subordination agreement, bailee
letter or any other similar agreement, in any case, in form and substance reasonably acceptable to the
Lenders and executed by the parties thereto.



99718855.10
                                                    -4-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 82 of 210



       “Collateral Assignment” means that certain Collateral Assignment of Bond and Deed to Secure
Debt dated as of the date hereof and granted by the Borrower in favor of the Lenders.

        “Commitments” means, with respect to each Lender, the commitment of such Lender to make
Loans pursuant to Section 2.1 in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Annex I hereto, as such commitment may be modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.7, as such amount may be adjusted
from time to time in accordance with this Agreement.

        “Compliance Certificate” means a compliance certificate executed by a Responsible Officer of
the Borrower or such other Person as required by this Agreement in substantially the same form as
Exhibit B.

         “Confirmation Order” has the meaning set forth in the Recitals hereto.

         “Consolidated Net Tangible Assets” means, as of any date of determination, an amount equal to
the aggregate book value of the tangible assets of the Borrower and the other Credit Parties and, to the
extent of the ownership interest of the Borrower and the other Credit Parties therein, any Non-Guarantor
Subsidiaries and joint ventures at such time, minus the liabilities of the Borrower and the other Credit
Parties, all as determined on a consolidated basis in accordance with GAAP based on the most recent
quarterly or annual consolidated financial statements of the Borrower referred to in Section 4.4 or
delivered as provided in Section 5.2, as the case may be (for the avoidance of doubt, Consolidated Net
Tangible Assets shall not include goodwill, trade names, patents, unamortized debt discount and expense
or any other like intangibles).

       “Controlled Group” means all members of a controlled group of corporations and all businesses
(whether or not incorporated) under common control which, together with the Borrower, any Guarantor or
any Subsidiary, are treated as a single employer under Section 414 of the Code.

       “Credit Documents” means this Agreement, the Notes, the Guaranties, the Security Documents,
and each other agreement, instrument, or document executed at any time in connection with this
Agreement.

         “Credit Parties” means the Borrower and the Guarantors.

         “Debt” means, for any Person, without duplication: (a) indebtedness of such Person for borrowed
money, including the face amount of any letters of credit supporting the repayment of indebtedness for
borrowed money issued for the account of such Person; (b) to the extent not covered under clause (a)
above, obligations under letters of credit and agreements relating to the issuance of letters of credit or
acceptance financing; (c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made; (d) obligations of such
Person under conditional sale or other title retention agreements relating to any Properties purchased by
such Person (other than customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person to pay the deferred
purchase price of property, services, or Acquisitions (including, without limitation, any earn-out
obligations, contingent obligations, or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are secured by the assets of
such Person); (f) obligations of such Person as lessee under Capital Leases and obligations of such Person
in respect of synthetic leases; (g) obligations of such Person under any Hedging Arrangement; (h)
obligations of such Person owing in respect of redeemable preferred stock or other preferred Equity
Interest of such Person if such redeemable preferred stock or other preferred Equity Interest is redeemable


99718855.10
                                                    -5-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 83 of 210



at the option of the holders thereof, or mandatorily redeemable by the issuer, in each case prior to the
Maturity Date; (i) the Debt of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is recourse to such Person for the
payment of such Debt; (j) obligations of such Person under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above; (k) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) secured by any Lien on or in respect of any Property of such Person, and (l) all
liabilities of such Person in respect of unfunded vested benefits under any Plan.

        “Debt Incurrence” means any incurrence, issuance or sale by the Borrower or any of its
Subsidiaries of any Debt after the Effective Date other than Permitted Debt.

        “Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash and Liquid
Investments received by the Borrower or any of its Subsidiaries from such Debt Incurrence after payment
of, or provision for, all underwriter fees and expenses, original issue discount, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional advisors, brokerage
commissions, Taxes paid or payable in connection with such Debt Incurrence and other out-of-pocket
fees and expenses actually incurred in connection with such Debt Incurrence; provided that, an original
issue discount shall not reduce the amount of such Debt Incurrence Proceeds unless such discount is due
and payable at or immediately following the closing of such Debt Incurrence and such discount has not
already been taken into account to reduce the amount of proceeds received by the Borrower or such
Subsidiary from such Debt Incurrence.

         “Debtor Relief Laws” means (a) the Bankruptcy Code of the United States of America, and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.

        “Default” means (a) an Event of Default or (b) any event or condition which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

         “Deposit Account” means any operating, administrative, cash management, collection activity,
demand, time, savings, passbook or other deposit account maintained with a bank or other financial
institution.

         “DIP Credit Agreement” has the meaning set forth in the Recitals hereto.

         “DIP Facility” has the meaning set forth in the Recitals hereto.

         “DIP Lenders” has the meaning set forth in the Recitals hereto.

         “DIP Security Instruments” has the meaning set forth in the Recitals hereto.

         “Disposition” means any sale, lease, license, transfer, assignment, conveyance, or other
disposition of any Property; “Dispose” or similar terms shall have correlative meanings.

         “Dollars” and “$” means lawful money of the United States of America.

         “Domestic Subsidiary” means any Subsidiary that is organized under the laws of the United
States, any state thereof or the District of Columbia.


99718855.10
                                                      -6-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 84 of 210



         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent;

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

           “Effective Date” has the meaning given thereto in section 3.1.

        “Eligible Assignee” means (a) a Lender, (b) any Affiliate of a Lender approved by the Lenders,
(c) any Approved Fund approved by the Lenders or (d) any other Person (other than a natural Person)
approved by Lenders and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.7, the Borrower.

           “Environment” or “Environmental” has the meanings set forth in 42 U.S.C. 9601(8) (1988).

        “Environmental Claim” means any third party (including governmental agencies and employees)
action, lawsuit, claim, demand, regulatory action or proceeding, order, decree, consent agreement or
notice of potential or actual responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

         “Environmental Law” means all federal, state, and local laws, rules, regulations, ordinances,
orders, decisions, agreements, and other requirements, including common law theories, now or hereafter
in effect and relating to, or in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface or subsurface strata, or
other natural resources; (b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation, distribution in commerce, use,
storage or disposal of hazardous, medical infections, or toxic substances, materials or wastes.

        “Environmental Permit” means any permit, license, order, approval, registration or other
authorization under Environmental Law.

           “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time
to time.

       “Equipment” of any Person means all equipment (as defined in the UCC) owned by such Person,
wherever located.




99718855.10
                                                      -7-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 85 of 210



        “Equity Interest” means with respect to any Person, any shares, interests, participation, or other
equivalents (however designated) of corporate stock, membership interests or partnership interests (or any
other ownership interests) of such Person.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to time.

       “Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D of the Federal
Reserve Board as in effect from time to time.

         “Event of Default” has the meaning specified in Section 7.1.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Excluded Account” means any deposit account or securities account in which funds are
maintained and used solely for (a) the payment of salaries, wages and payroll tax, workers’ compensation,
and 401K, health and welfare plans, (b) petty cash with a balance less than $25,000 individually or in the
aggregate for all such petty cash accounts, at all times, or (c) cash or securities on deposit that are subject
to a Lien permitted under Section 6.3(i).

         “Excluded Collateral” means:

         (a)     any contracts, instruments, licenses, license agreements or other documents (or any rights
thereunder), to the extent (and only to the extent) that the grant of a security interest would (i) constitute a
violation of a restriction in favor of, or requires a consent not obtained prior to the Effective Date of, a
third party on such grant, (ii) give any other party to such contract, instrument, license, license agreement
or other document the right to terminate its obligations thereunder, or (iii) violates any law or requires the
consent not obtained prior to the Effective Date of any Governmental Authority; provided that the
limitation set forth in this clause (a) above shall not affect, limit, restrict or impair the grant by a Credit
Party of a security interest pursuant to the Security Agreement in any such right, to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered ineffective by any applicable law,
including the UCC or the Bankruptcy Code;

        (b)      any application to register any trademark or service mark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such trademark or service mark to the
extent the creation of a security interest therein or the grant of a mortgage thereon would void or
invalidate such trademark or service mark; and

         (c)     any Excluded Accounts.

         “Excluded Swap Obligation” means, with respect to any Guarantor, any Hedge Obligation if, and
to the extent that, all or a portion of the guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Hedge Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guaranty of such Guarantor or the grant of
such security interest becomes effective with respect to such Hedge Obligation. If a Hedge Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedge Obligation that is attributable to swaps for which such guaranty or security interest
is or becomes illegal.


99718855.10
                                                      -8-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 86 of 210



         “Excluded Taxes” has the meaning specified in Section 2.13(a).

         “Existing Letters of Credit” means those letters of credit set forth on Schedule 1.2.

         “Exit Facility” has the meaning set forth in the Recitals hereto.

        “Extraordinary Receipts” means any proceeds resulting from a Casualty Event, including any
insurance proceeds, less any Taxes paid or payable in connection with such Casualty Event.

         “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Code.

         “FCPA” has the meaning set forth in Section 4.20(a).

        “Federal Flood Insurance” means federally backed Flood Insurance available under the National
Flood Insurance Program to owners of real property improvements located in Special Flood Hazard Areas
in a community participating in the National Flood Insurance Program.

         “Federal Reserve Board” means the Board of Governors of the Federal Reserve System or any of
its successors.

        “FEMA” means the Federal Emergency Management Agency, a component of the United States
Department of Homeland Security that administers the National Flood Insurance Program, or any of its
successors.

        “Flood Insurance” means, for any owned real property located in a Special Flood Hazard Area,
Federal Flood Insurance or private insurance that meets or exceeds the requirements set forth by FEMA in
its Mandatory Purchase of Flood Insurance Guidelines.

         “Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (c) the National Flood Insurance Reform Act of
1994 (amending 42 USC § 4001, et seq.), as the same may be amended or recodified from time to time,
and (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated thereunder.

        “Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled foreign corporation”
as defined in Section 957 of the Code.

        “FSHCO” means any Subsidiary substantially all of whose assets consist of Equity Interests
and/or indebtedness of one or more Foreign Subsidiaries.

        “Fund” means any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

        “GAAP” means United States of America generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of Section 1.4.


99718855.10
                                                      -9-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 87 of 210



        “Governmental Authority” means, with respect to any Person, any foreign governmental
authority, the United States of America, any state of the United States of America, the District of
Columbia, and any subdivision of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over such Person.

        “Guarantors” means any Person that now or hereafter executes a Guaranty, including (a) Asset
Guard, (b) StrataGen, and (c) each Material Domestic Subsidiary or other Subsidiary that becomes a
guarantor of all or a portion of the Obligations and which has entered into either a joinder agreement
substantially in the form attached to the Guaranty or a new Guaranty; provided, however, that the
Guarantors shall not include any Foreign Subsidiary, FSHCO or any Subsidiary of a Foreign Subsidiary
or FSHCO.

       “Guaranty” means the Amended and Restated Guaranty Agreement executed in substantially the
same form as Exhibit C.

       “Hazardous Substance” means any substance or material identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without limitation pollutants,
contaminants, petroleum, petroleum products, radionuclides, and radioactive materials.

        “Hazardous Waste” means any substance or material regulated or designated as such pursuant to
any Environmental Law, including without limitation, pollutants, contaminants, flammable substances
and materials, explosives, radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar substances and materials.

        “Hedge Obligation” means, with respect to any Guarantor, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

        “Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option, forward sale or
purchase or other contract or similar arrangement (including any obligations to purchase or sell any
commodity or security at a future date for a specific price) which is entered into to reduce or eliminate or
otherwise protect against the risk of fluctuations in prices or rates, including interest rates, foreign
exchange rates, commodity prices and securities prices.

      “Inventory” of any Person means all Property of such Person which would, in accordance with
GAAP, be required to be classified and accounted for as inventory on the balance sheet of such Person.

         “Legal Requirement” means, with respect to any Person, (a) the charter, articles or certificate of
organization or incorporation and bylaws or operating, management or partnership agreement, or other
organizational or governing documents of such Person and (b) any statute, law (including common law),
treaty, rule, regulation, code, ordinance, order, decree, writ, judgment, injunction or determination of any
arbitrator or court or other Governmental Authority (including, without limitation, Environmental Laws,
Regulations T, U and X, and the terms of any license or permit issued by any Governmental Authority),
in each case applicable to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Lenders” means the Persons listed on the signature pages hereto as Lenders, any other Person
that shall have become a Lender hereto pursuant to Section 2.14, and any other Person that shall have
become a Lender hereto pursuant to an Assignment and Acceptance, but in any event, excluding any such
Person that ceases to be a party hereto pursuant to an Assignment and Acceptance.



99718855.10
                                                    -10-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 88 of 210



       “Lending Office” means, as to any Lender, the office or offices of such Lender described on
Schedule I, or such other office or offices as a Lender may from time to time notify the Borrower.

        “Lien” means any mortgage, lien, pledge, charge, deed of trust, security interest, or encumbrance
to secure or provide for the payment of any obligation of any Person, whether arising by contract,
operation of law, or otherwise (including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

         “Liquid Investments” means (a) readily marketable direct full faith and credit obligations of the
United States of America or obligations unconditionally guaranteed by the full faith and credit of the
United States of America; (b) commercial paper issued by (i) any Lender or any Affiliate of any Lender
or (ii) any commercial banking institutions or corporations rated at least P-2 by Moody’s or A-2 by S&P;
(c) certificates of deposit, time deposits, and bankers’ acceptances issued by (i) any of the Lenders or
(ii) any other commercial banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000 and rated Aa by
Moody’s or AA by S&P; (d) repurchase agreements which are entered into with any of the Lenders or any
major money center banks included in the commercial banking institutions described in clause (c) and
which are secured by readily marketable direct full faith and credit obligations of the government of the
United States of America or any agency thereof; (e) investments in any money market fund which holds
investments substantially of the type described in the foregoing clauses (a) through (d); (f) other
investments made through the Lenders or their Affiliates and approved by the Lenders; and (g) deposit
accounts and securities accounts (solely to the extent that such securities accounts only hold the invests
described in the foregoing clauses (a) through (f)), subject to the terms and conditions of Section 5.9(c) of
this Agreement. All the Liquid Investments described in clauses (a) through (d) above shall have
maturities of not more than 365 days from the date of issue.

        “Liquidity” means, at any time, the aggregate amount of all cash and cash equivalents on the
consolidated balance sheet of the Borrower and its Subsidiaries at such time that is not “restricted” for
purposes of GAAP or otherwise encumbered (other than by a Lien granted under a Security Document).

       “Loans” means any and all term loans made, or to be made, to the Borrower by the Lenders
pursuant to Section 2.1.

        “Manufactured (Mobile) Home” has the meaning assigned to such term in the applicable Flood
Insurance Regulation.

         “Material Adverse Change” means a material adverse change (a) in the business, financial
condition, properties or results of operations of the Borrower and its Subsidiaries, taken as a whole; (b) on
the validity or enforceability of this Agreement or any of the other Credit Documents; or (c) on any Credit
Party’s ability to perform its obligations under this Agreement, any Note, the Guaranties or any other
Credit Document; provided that none of the following shall be taken into account in determining whether
there has been a Material Adverse Change: (i) changes or conditions generally affecting the economy or
the financial markets in the United States or globally or (ii) changes or conditions generally affecting the
industries in which the Credit Parties operate.

         “Material Domestic Subsidiary” means, (a) as of any fiscal quarter end, any Domestic Subsidiary
that (i) has operating income equal to or greater than 10% of the Borrower’s consolidated operating
income, in each case, for the four-fiscal quarter period then ended, or (ii) has book value of total assets
equal to or greater than 10% of the Borrower’s consolidated book value of total assets, in each case under
clauses (i) and (ii) above, as established in accordance with GAAP and as reflected in the financial



99718855.10
                                                    -11-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 89 of 210



statements covering such fiscal quarter and delivered to the Lenders pursuant hereto, (b) Asset Guard and
(c) StrataGen.

         “Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the closing of any sale
of assets, which when taken together with all asset sales completed since the Effective Date, constitutes a
sale of all or substantially all of the assets of the Borrower and the Guarantors; and (c) the date on which
all Loans become due and payable and the Commitments are terminated under the Credit Documents,
whether by acceleration or otherwise.

         “Maximum Rate” means the maximum nonusurious interest rate under applicable law.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which is a
nationally recognized statistical rating organization.

       “Mortgage” means each mortgage or deed of trust in form reasonably acceptable to the Lenders
executed by any Credit Party to secure all or a portion of the Obligations.

       “Mortgaged Property” means any real Property owned by any Loan Party that is subject to a
Mortgage.

       “Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA
to which the Borrower or any member of the Controlled Group is making or accruing an obligation to
make contributions.

        “National Flood Insurance Program” means the program created by any Governmental Authority
of the United States pursuant to the Flood Insurance Regulations, that mandates the purchase of flood
insurance to cover real property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal insurance program.

         “Net Cash Proceeds” means, with respect to any Disposition, all cash and Liquid Investments
received from such Disposition after (a) payment of, or provision for, all reasonable brokerage and
transaction commissions, marketing costs, restoration and refurbishment expenses, and other reasonable
out of pocket fees and expenses actually incurred in connection with such Disposition; (b) payment of any
outstanding obligations (permitted hereunder) secured by the Property that is being Disposed (other than
the Obligations); (c) all Taxes paid or payable by such Person, any Subsidiary of such Person or any
member of the Tax Group of such Person in connection with such Disposition; and (d) the amount of
reserves recorded in accordance with GAAP for indemnity or similar obligations of the Person making
such Disposition and its Affiliates directly related to such Disposition.

       “Non-Material Domestic Subsidiary” means any Domestic Subsidiary other than a Material
Domestic Subsidiary.

         “Notes” has the meaning set forth in Section 2.2(b).

         “Obligations” means all principal, interest (including, without limitation, any post-petition
interest and any Prepayment Fees), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the Credit Parties to the Lenders under this Agreement and the other Credit
Documents, and any increases, extensions, and rearrangements of those obligations under any
amendments, restatements, supplements, and other modifications of the documents and agreements
creating those obligations.



99718855.10
                                                    -12-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 90 of 210



          “OFAC” has the meaning set forth in Section 4.20(b).

          “Other Taxes” has the meaning set forth in Section 2.13(b).

         “Paid in Full” or “Payment in Full” means (a) the indefeasible payment in full in cash of the
accrued and unpaid fees, including the applicable Prepayment Fee, if any, (b) the indefeasible payment in
full in cash of all reimbursable expenses and other Obligations (other than contingent indemnification
obligations for which no claim has been asserted and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid interest thereon, and
(c) the termination of all Commitments.

          “Participant Register” has the meaning set forth in Section 9.7(d).

          “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

         “Payment Date” means (a) the last day of each calendar month, provided, however, that if any
such day is not a Business Day, such Payment Date shall be the next succeeding Business Day, and
(b) the Termination Date.

         “PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding to any or all
of its functions under ERISA.

          “Permitted Debt” has the meaning set forth in Section 6.2.

          “Permitted Investments” has the meaning set forth in Section 6.4.

          “Permitted Liens” has the meaning set forth in Section 6.3.

        “Person” means an individual, partnership, corporation (including a business trust), joint stock
company, trust, limited liability company, limited liability partnership, unincorporated association, joint
venture, or other entity, or a government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

          “Petition Date” has the meaning set forth in the Recitals hereto.

         “Plan” means an employee benefit plan (other than a Multiemployer Plan) maintained for
employees of the Borrower or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code.

          “Plan of Reorganization” has the meaning set forth in the Recitals hereto.

         “Prepayment Fee” means a fee payable to the Lenders upon the occurrence of a Prepayment Fee
Event in an amount equal to the sum of the aggregate principal amount of the Loans being repaid upon
the occurrence of such Prepayment Fee Event, multiplied by (i) 4% if such Prepayment Fee Event occurs
prior to the first anniversary of the Effective Date, (ii) 3% if such Prepayment Fee Event occurs on or
after the first but prior to the second anniversary of the Effective Date, (iii) 2% if such Prepayment Fee
Event occurs on or after the second but prior to the third anniversary of the Effective Date and (iv) 1% if
such Prepayment Fee Event occurs on or after the third but prior to the fourth anniversary of the Effective
Date, which percentage premiums (1) are additional consideration for providing the Commitments (2)
constitute reasonable liquidated damages to compensate the applicable Lenders for (and are a


99718855.10
                                                      -13-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 91 of 210



proportionate quantification of) the actual loss of the anticipated stream of interest payments upon early
prepayment of the Loans (such damages being otherwise impossible to ascertain or even estimate for
various reasons, including, without limitation, because such damages would depend on, among other
things, (x) when the Commitments might otherwise be terminated, and (y) future changes in interest rates
which are not readily ascertainable on the Effective Date), and (3) are not a penalty to punish the
Borrower for its early termination of the Commitments or for the occurrence of any Event of Default or
the occurrence of any other Prepayment Fee Event, as the case may be.

        “Prepayment Fee Event” means any permanent reduction or termination in whole or in part of
Commitments for any reason and at any time, including, without limitation, whether such reduction or
termination is (a) voluntary or mandatory, (b) made when a Default or Event of Default is then
outstanding, (c) made in connection with the sale during any Event of Default or foreclosure upon the
Collateral, (d) the result of or subsequent to the termination of the Commitments for any reason at any
time, including, without limitation, as a result of the occurrence of any Event of Default and, in the case
of insolvency, reorganization or like proceeding, whether or not a claim for the Prepayment Fee is
allowed in such proceeding, (e) made pursuant to, or as the consequence of, any regulatory or judicial
enforcement or other actions from any Governmental Authority or (f) made pursuant to, or as the
consequence of, any Bankruptcy Event, whether or not a claim for the Prepayment Fee is allowed in such
proceeding.

         “Previously Absent Covenant” means, at any time (x) any negative or financial covenant that is
not included in this Agreement at such time and (y) any negative or financial covenant in any other Debt
that is included in this Agreement at such time but with covenant levels that are more restrictive to the
Borrower and its Subsidiaries than the covenant levels included in this Agreement at such time.

        “Property” of any Person means any property or assets (whether real, personal, or mixed, tangible
or intangible) of such Person.

        “Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio (expressed as a
percentage) of such Lender’s outstanding Loans at such time to the aggregate Loans of all Lenders
outstanding at such time.

         “Qualified Equity Interests” means preferred Equity Interests issued by a Person the terms of
which are the same as those applicable to any class of units or common Equity Interests issued by such
Person other than that such preferred Equity Interests (a) may be provided a preference over any class of
units or the common Equity Interests in liquidation or payment of dividends or distributions, (b) may be
convertible or exchangeable at the option of the holder but only into any common Equity Interests,
(c) may have customary class voting rights, and (d) may have a fixed or variable dividend or distribution
rate; provided that, in no event shall such units or such other preferred Equity Interests have any “debt”-
like features such as (but not limited to) (i) a scheduled maturity, any amortization, any scheduled
prepayments or any other prepayment terms (except that such preferred Equity Interests may have a
scheduled maturity date that is no earlier than 180 days after the scheduled Maturity Date), (ii) any
required cash interest payments, coupons, dividends or any other payments (other than conversions or
exchanges into common Equity Interests or PIK dividends in additional Qualified Equity Interests or any
principal payments at such scheduled maturity date), or (iii) any financial or other type of covenants other
than covenants that are customary to common Equity Interests).

       “Receivables” of any Person means, at any date of determination thereof, all Property of such
Person which would, in accordance with GAAP, be required to be classified and accounted for as
accounts receivable on the balance sheet of such Person.



99718855.10
                                                    -14-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 92 of 210



         “Redemption” means, with respect to any Debt, the repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value (or the segregation of funds with
respect to any of the foregoing) of such Debt. “Redeem” has the correlative meaning thereto.

         “Refinancing Debt” means, with respect to any Person, Debt issued, incurred or otherwise
obtained in exchange for, or to extend, renew, replace or refinance, in whole or part, any Debt of such
Person (solely for purposes of this definition, “Refinanced Debt”); provided that (a) such Debt has a later
maturity than and a weighted average life to maturity equal to or greater than the Refinanced Debt,
(b) except as otherwise permitted hereunder (subject to dollar-for-dollar reduction of any applicable
basket) such Debt shall not have a greater principal amount than the principal amount of the Refinanced
Debt plus accrued interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing (provided that the principal amount of such Debt shall not include any
principal constituting interest paid in kind), (c) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid (by way of defeasance, discharge or otherwise), substantially
concurrently with the incurrence of such Refinancing Debt, (d) such Debt shall not at any time be
guaranteed by any Persons other than Persons that are guarantors of the Refinanced Debt, and the terms of
such guarantee, taken as a whole, shall be no more favorable to the secured parties in respect of such Debt
than the terms of the guarantee of the Refinanced Debt, taken as a whole, (e) if the Refinanced Debt is
secured, the terms and conditions relating to collateral for such Debt , taken as a whole, shall be no more
favorable to the secured parties in respect of such Debt than the terms and conditions with respect to the
collateral for the Refinanced Debt (and the Liens on any Collateral securing such Debt shall have the
same (or lesser) priority as the Refinanced Debt relative to the Liens on the Collateral securing the
Obligations), (f) if the Refinanced Debt is subordinated in right of payment to the Obligations, such Debt
shall be subordinated in right of payment to the Obligations on terms at least as favorable to the Lenders
as the subordination terms applicable to the Refinanced Debt, (g) the terms and conditions of any such
modified, refinanced, refunded, renewed, replaced, exchanged or Debt (other than interest, fees,
premiums, funding discounts, optional prepayment/redemption provisions (including any premiums
related thereto), guarantees, collateral, and subordination are, either (i) substantially identical to or less
favorable to the investors providing such Refinancing Debt, taken as a whole, than the terms and
conditions of the Debt being modified, refinanced, refunded, renewed, replaced, exchanged or extended
or (ii) when taken as a whole, not more restrictive to the Borrower and/or its Subsidiaries, as applicable,
than those set forth in this Agreement (after giving effect to the addition of the Previously Absent
Covenant pursuant to the immediately following proviso in this clause (g)) or are customary for similar
Debt in light of the then current market conditions; provided that to the extent the documentation
governing such Debt includes a Previously Absent Covenant, the Lenders shall be given prompt written
notice thereof and this Agreement shall be amended to include such Previously Absent Covenant for the
benefit of this Agreement; provided further that a certificate of a Responsible Officer of the Borrower
shall be delivered to the Lenders in good faith at least five Business Days prior to the incurrence of such
Debt, together with a reasonably detailed description of the material terms and conditions of such Debt or
drafts of the documentation relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in this clause (g) and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

         “Register” has the meaning set forth in Section 9.7(b).

         “Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve Board, as each
is from time to time in effect, and all official rulings and interpretations thereunder or thereof.

         “Release” has the meaning set forth in CERCLA or under any other Environmental Law.


99718855.10
                                                     -15-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 93 of 210



         “Response” has the meaning set forth in CERCLA or under any other Environmental Law.

        “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA (other than
any such event not subject to the provision for 30-day notice to the PBGC under the regulations issued
under such section).

         “Responsible Officer” means (a) with respect to any Person that is a corporation, such Person’s
chief financial officer, treasurer or controller, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s chief financial officer, treasurer or controller,
and if such Person is managed by members, then a chief financial officer, treasurer or controller of such
Person’s managing member, and if such Person is managed by managers, then a manager (if such
manager is an individual) or a Responsible Officer of such manager (if such manager is an entity), and (c)
with respect to any Person that is a general partnership, limited partnership or a limited liability
partnership, the Responsible Officer of such Person’s general partner or partners.

         “Restricted Payment” means, with respect to any Person, (a) any direct or indirect dividend or
distribution (whether in cash, securities or other Property) or any direct or indirect payment of any kind or
character (whether in cash, securities or other Property) in consideration for or otherwise in connection
with any Equity Interest of such Person, including in connection with any retirement, purchase,
redemption or other acquisition of such Equity Interest, or any options, warrants or rights to purchase or
acquire any such Equity Interest or (b) principal or interest payments (in cash, Property or otherwise) on,
or redemption of, debt of such Person contractually subordinated to the Obligations; provided that the
term “Restricted Payment” shall not include any dividend, distribution, repurchase or redemption payable
solely in common Equity Interests or Qualified Equity Interests or from the proceeds of the
contemporaneous issuance of additional common Equity Interests of such Person or warrants, options or
other rights to purchase such common Equity Interests.

         “S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill Companies,
Inc., or any successor thereof which is a national credit rating organization.

         “Sanctions” has the meaning set forth in Section 4.20(b).

         “Scheduled Maturity Date” means the date that is five (5) years after the Effective Date.

         “SEC” means, the Securities and Exchange Commission.

         “Secured Parties” means the Lenders.

        “Security Agreement” means the Amended and Restated Security Agreement of even date
herewith among the Credit Parties and the Lenders in such form acceptable to the Lenders.

       “Security Documents” means, collectively, the Security Agreement, the Collateral Assignment,
any Account Control Agreement, the Mortgages, and any and all other instruments, documents or
agreements, now or hereafter executed by any Credit Party or any other Person as security for the
payment or performance of the Obligations, the Notes or this Agreement, as such agreements may be
amended, modified, supplemented or restated from time to time.

         “Solvent” means, as to any Person, on the date of any determination (a) the fair value of the
Property of such Person is greater than the total amount of debts and other liabilities (including without
limitation, contingent liabilities) of such Person, (b) the present fair salable value of the assets of such
Person is not less than the amount that will be required to pay the probable liability of such Person on its


99718855.10
                                                    -16-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 94 of 210



debts and other liabilities (including, without limitation, contingent liabilities) as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur debts or liabilities (including,
without limitation, contingent liabilities) beyond such Person’s ability to pay as such debts and liabilities
mature, (e) such Person is not engaged in, and is not about to engage in, business or a transaction for
which such Person’s Property would constitute unreasonably small capital, and (f) such Person has not
transferred, concealed or removed any Property with intent to hinder, delay or defraud any creditor of
such Person.

        “Special Flood Hazard Area” means an area that FEMA’s current flood maps indicate has at least
a one percent (1%) chance of a flood equal to or exceeding the base flood elevation (a 100-year flood) in
any given year.

        “Specified Dispositions” means the sale by any Credit Party of the assets or Equity Interests set
out on Schedule 6.9(a)(iii) hereto.

       “StrataGen” means StrataGen, Inc., a Delaware corporation, as reorganized pursuant to the Plan
of Reorganization.

         “Subject Lender” has the meaning set forth in Section 2.14.

         “Subsidiary” means, with respect to any Person (the “holder”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts of which would be
consolidated with those of the holder in the holder’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any other corporation,
limited liability company, partnership, association or other entity, a majority of whose outstanding Voting
Securities shall at any time be owned by the holder or one more Subsidiaries of the holder. Unless
expressly provided otherwise, all references herein and in any other Credit Document to any “Subsidiary”
or “Subsidiaries” means a Subsidiary or Subsidiaries of the Borrower or any other Credit Party.

         “Survey” means a survey of the real Property listed on Schedule 5.9(d), prepared by a land
surveyor duly licensed and registered in the state in which such real property is located, and in form,
scope and substance sufficient to cause all standard survey exceptions to be deleted from title policy and
otherwise reasonably satisfactory to the Lenders, and duly certified to the Borrower by a form of
certification customarily used by surveyors of similar property in similar locations or as is otherwise
reasonably acceptable to Lenders.

        “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable thereto.

         “Tax Group” has the meaning set forth in Section 4.13.

       “Termination Date” means the earliest of (a) the Maturity Date, and (b) at the election of the
Lenders, the date on which any Event of Default is continuing.

        “Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the withdrawal of
the Borrower or any member of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under Section 4041(c) of ERISA,


99718855.10
                                                    -17-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 95 of 210



(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any other event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

       “U.S. Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

        “Voting Securities” means (a) with respect to any corporation, capital stock of the corporation
having general voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall have or might have special
voting power or rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general voting power to elect the
general partner or other management of the partnership or other Person, and (c) with respect to any
limited liability company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.

         “Wells Fargo” means Wells Fargo Bank, National Association.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

        Section 1.3     Computation of Time Periods. In this Agreement in the computation of periods
of time from a specified date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”.

         Section 1.4    Accounting Terms; Changes in GAAP.

                  (a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those applied in the preparation of
the financial statements delivered to the Lenders for the fiscal year ending December 31, 2019 as required
under Section 5.2.

                 (b)     Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, and all calculations of any amounts to be
calculated under the definitions in Section 1.2 shall be based upon the consolidated accounts of the
Borrower and its Subsidiaries in accordance with GAAP and consistent with the principles of
consolidation applied in preparing the Borrower’s financial statements referred to in Section 4.4.

                 (c)      If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower or the Lenders shall so
request, the Lenders and the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to the approval of the
Lenders); provided that, until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall provide to the Lenders
financial statements and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.




99718855.10
                                                   -18-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 96 of 210



         Section 1.5     Miscellaneous. Article, Section, Schedule, and Exhibit references are to this
Agreement, unless otherwise specified. All references to instruments, documents, contracts, and
agreements (including this Agreement) are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, restated and otherwise modified from time to
time, unless otherwise specified and shall include all schedules and exhibits thereto unless otherwise
specified. Any reference herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to time. Any reference herein
to any Person shall be construed to include such Person’s successors and assigns (subject to the
restrictions contained herein). The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without limitation,”. Paragraph
headings have been inserted in this Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

          Section 1.6      Divisions. For all purposes under the Credit Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

                                               ARTICLE 2

                                          CREDIT FACILITIES

        Section 2.1      Commitments. Subject to the terms and conditions of this Agreement, each
Lender hereby agrees, severally and not jointly, to make term Loans to the Borrower on the Effective
Date in an amount equal to such Lender’s Commitment, and an aggregate principal amount not to exceed
$15,000,000. The aggregate principal amount of all Loans advanced to the Borrower pursuant to this
Section 2.1 shall not exceed the Commitments of all Lenders. Amounts paid or prepaid in respect of any
Loans may not be reborrowed. Upon disbursement of each Loan by a Lender on the Effective Date, the
amount of such Lender’s Commitment shall be reduced by the amount of such Loan so disbursed.
Nothing herein shall be deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has obtained or will obtain the
funds for its Loan in any particular place or manner.

         Section 2.2     Loans.

                 (a)     Loans; Several Obligations. Each Loan shall be made on the Effective Date
consisting of Loans made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

                 (b)     Notes. If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form of Exhibit D (each a
“Note” and collectively referred to herein as the “Notes”), dated, in the case of (i) any Lender party hereto
as of the date of this Agreement, as of the date of this Agreement or (ii) any Lender that becomes a party
hereto pursuant to an Assignment and Acceptance, as of the effective date of the Assignment and
Acceptance, payable to such Lender in a principal amount equal to its Commitment as in effect on such

99718855.10
                                                     -19-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 97 of 210



date, and otherwise duly completed. In the event that any Lender’s Commitment increases or decreases
for any reason (whether pursuant to Section 9.7 or otherwise), the Borrower shall deliver or cause to be
delivered, to the extent such Lender is then holding a Note, on the effective date of such increase or
decrease, a new Note payable to such Lender in a principal amount equal to its Commitment after giving
effect to such increase or decrease, and otherwise duly completed, and each Lender shall return to the
Borrower the Note so replaced. The date, amount and interest rate of each Loan made by each Lender,
and all payments made on account of the principal thereof, shall be recorded by such Lender on its books
for its Note. Failure to make any such recordation shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer by any Lender of its Note.

         Section 2.3    Reserved.

         Section 2.4      Termination of Commitments. Unless previously terminated, the Commitments
shall terminate at 5:00 p.m. (Houston, Texas time) on the Effective Date.

         Section 2.5    Prepayments.

                 (a)      Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Loan in whole or in part, subject to prior notice in accordance with Section
2.5(b) and, if applicable, payment of any Prepayment Fee under Section 2.7.

                 (b)     Notice and Terms of Optional Prepayment. The Borrower shall notify the
Lenders by telephone (confirmed by facsimile) of any prepayment hereunder not later than 12:00 noon,
Houston, Texas time, 3 Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of each Loan or portion
thereof to be prepaid; provided that a notice of prepayment may state that such notice is conditioned upon
the effectiveness of other financing transactions (solely to the extent that the proceeds of such financing
transaction(s) will be used to fund such prepayment), in which case such notice may be revoked by the
Borrower (by notice to the Lenders on or prior to 12:00 noon, Houston, Texas time, on the specified
prepayment date) if such condition is not satisfied. Each partial prepayment of any Loan shall be in an
aggregate amount not less than $1,000,000 and integral multiples of $100,000 in excess thereof. Each
prepayment of a Loan shall be applied ratably to the Loans included in the prepaid Loan. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.8.

                (c)     Mandatory.

                        (i)     If the Borrower or any Subsidiary receives Debt Incurrence Proceeds,
then not later than two Business Days following the receipt of such proceeds, the Borrower shall prepay
the Loans in an amount equal to 100% of such Debt Incurrence Proceeds.

                        (ii)     If any Credit Party completes a Disposition permitted under Section
6.9(a)(v), then the Borrower shall, no later than three Business Days following the completion of such
Disposition and in an amount equal to 100% of the Net Cash Proceeds received from such Disposition,
prepay the outstanding principal amount of the Loans until such time as the Loans are repaid in full.

                         (iii)   If the Borrower or any Subsidiary receives any Extraordinary Receipts
(whether from a single Casualty Event or related series of Casualty Events and whether as one payment or
a series of payments) in excess of $250,000 in the aggregate since the Effective Date, then the Borrower
shall, no later than five Business Days following the receipt of such Extraordinary Receipts and in an
amount equal to 100% of the amount of such excess Extraordinary Receipts, prepay the outstanding
principal amount of the Loans until such time as the Loans are repaid in full.


99718855.10
                                                   -20-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 98 of 210



              (d)     Interest; Costs. Each prepayment pursuant to this Section 2.5 shall be
accompanied by accrued interest on the amount prepaid to the date of such prepayment.

         Section 2.6     Repayment.

                (a)     The Borrower hereby unconditionally promises to pay to each Lender the
aggregate outstanding principal amount of all Loans of such Lender on the Maturity Date.

                (b)     Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Debt of the Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such Lender from time to time
hereunder.

         Section 2.7     Fees.

                 (a)      Prepayment Fee. Upon the occurrence of a Prepayment Fee Event, the Borrower
shall pay to the Lenders, ratably among the Lenders in accordance with their respective Commitments, an
amount equal to the Prepayment Fee. The parties hereto acknowledge and agree that the Prepayment Fee
referred to in the first sentence of this Section 2.7(a) (i) is additional consideration for providing the
Commitments, (ii) constitutes reasonable liquidated damages to compensate the applicable Lenders for
(and is a proportionate quantification of) the actual loss of the anticipated stream of interest payments
upon an early termination of the Commitments (such damages being otherwise impossible to ascertain or
even estimate for various reasons, including, without limitation, because such damages would depend on,
among other things, (x) when the Commitments might otherwise be terminated, and (y) future changes in
interest rates which are not readily ascertainable on the Effective Date), and (iii) is not a penalty to punish
the Borrower for its early termination of the Commitments or for the occurrence of any Event of Default
or the occurrence of any other Prepayment Fee Event, as the case may be.

                 (b)     Closing Fee. On the Effective Date, the Borrower agrees to pay to each Lender a
fee (the “Closing Fee”) in an amount equal to 2.00% of such Lender’s Commitment in immediately
available funds. Such Closing Fee is fully earned as of the Effective Date and shall be payable on the
initial funding of the Loans under this Agreement.

                 (c)     Reserved.

                (d)     Generally. All such fees shall be paid on the dates due, in immediately available
Dollars to the Lenders. Once paid, absent manifest error, none of these fees shall be refundable under any
circumstances.

         Section 2.8     Interest.

                (a)     Except as otherwise set forth herein, each Loan shall bear interest on the unpaid
principal amount thereof from the date made through repayment (whether by acceleration or otherwise) at
a rate per annum equal to seven percent (7.00%).

                 (b)     Accrued interest on each Loan shall be payable in arrears on each Payment Date
for such Loan and upon the Termination Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand and (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.



99718855.10
                                                     -21-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 99 of 210



                 (c)    Notwithstanding the foregoing, if any Event of Default has occurred and is
continuing, all Loans outstanding shall automatically bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to the Loans, but in no event to exceed
the Maximum Rate.

         Section 2.9     Reserved.

         Section 2.10    Reserved.

         Section 2.11    Increased Costs.

                 (a)     Capital Adequacy; Taxes. If, after the Effective Date, any Lender shall have
determined that any Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the capital of financial institutions generally, including such Lender or any
corporation controlling such Lender, as a consequence of such Lender’s obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy), then from time to time within
three Business Days after written demand by such Lender, as the case may be, the Borrower shall pay to
such Lender such additional amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such reduction. If, after the Effective Date, any Lender shall have
determined that (i) any Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, shall subject such Lender to any additional Taxes (other than
Indemnified Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities or capital attributable thereto,
then from time to time within three Business Days after written demand by such Lender, as the case may
be, the Borrower shall pay to such Lender such additional amount or amounts as such Lender determines
in good faith to be necessary to compensate such Lender for such Taxes.

                (b)     Mitigation. Each Lender shall promptly notify the Borrower of any event of
which it has knowledge, occurring after the Effective Date, which will entitle such Lender to
compensation pursuant to this Section 2.11 and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 2.11 shall furnish to the Borrower a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be determined by such Lender in good faith and
which shall be conclusive in the absence of manifest error. In determining such amount, such Lender
may use any reasonable averaging and attribution methods.

                 (c)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to compensate a Lender pursuant to
this Section 2.11 for any increased costs incurred or reductions suffered more than one year prior to the
date that such Lender, as the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is retroactive, then the one-year
period referred to above shall be extended to include the period of retroactive effect thereof).

         Section 2.12    Payments and Computations.




99718855.10
                                                     -22-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 100 of 210



               (a)      Payments. All payments of principal, interest, and other amounts to be made by
the Borrower under this Agreement and other Credit Documents shall be made to each Lender in Dollars
and in immediately available funds, without setoff, deduction, or counterclaim.

                 (b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 noon, Houston, Texas time, on the day when due in
Dollars to each Lender at the location referred to in the Notes or herein (or such other location as the
Lenders shall designate in writing to the Borrower) in same day funds in accordance with each Lender’s
applicable Pro Rata Share for the account of their respective applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the terms of this Agreement.

                  (c)     Non-Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of payment of interest or
fees, as the case may be.

                (d)     Computations. All computations of interest shall be made by the Lenders on the
basis of a year of 365/366 days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees are payable. Each
determination by the Lenders of an amount of interest or fees shall be conclusive and binding for all
purposes, absent manifest error.

                  (e)     Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or otherwise) on account of the Loans
made by it in excess of its Pro Rata Share of payments on account of the Loans obtained by the Lenders,
such Lender shall notify the other Lenders and forthwith purchase from the other Lenders such
participations in the Loans made by it as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with the other Lenders; provided that if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from the other Lenders shall be
rescinded and each such Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s Pro Rata Share, but without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.12(e) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount of such participation.

         Section 2.13    Taxes.

                 (a)      No Deduction for Certain Taxes. Any and all payments by any Credit Party
under any of the Credit Documents to a Lender shall be made, in accordance with Section 2.12, free and
clear of and without deduction for any Taxes, excluding, in the case of a Lender, (i) Taxes imposed on or
measured by its net income (however denominated), franchise Taxes and branch profits Taxes, in each
case imposed as a result of such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, having its applicable Lending Office located in the jurisdiction (or any
political subdivision thereof) imposing such Tax, (ii) in the case of a Lender, any United States federal
withholding Taxes imposed on amounts payable to or for the account of such Lender with respect to an
applicable interest in an Obligation, if and to the extent such United States federal withholding Taxes are
in effect on the date a Lender becomes a Lender hereunder (other than pursuant to an assignment request
by the Borrower under Section 2.14), (iii) Taxes attributable to such Lender’s failure to comply with
Section 2.13(e), and (iv) any Taxes imposed under FATCA (the Taxes described in clauses (i) through
(iv) being hereinafter referred to as “Excluded Taxes” and all such Taxes, other than Excluded Taxes,

99718855.10
                                                     -23-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 101 of 210



imposed on or with respect to any payment by or on account of any obligation of the Borrower under any
Credit Document being hereinafter referred to as “Indemnified Taxes”). If any Credit Party shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum payable to any Lender,
(i) the sum payable shall be increased as may be necessary so that, after making all required deductions
(including deductions of Indemnified Taxes applicable to additional sums payable under this Section
2.13), such Lender receives an amount equal to the sum it would have received had no such deductions
been made; (ii) such Credit Party shall make such deductions; and (iii) such Credit Party shall pay the full
amount deducted to the relevant Governmental Authority or other authority in accordance with applicable
law.

                 (b)     Other Taxes. In addition, the Borrower agrees to pay, or at the option of the
Lenders timely reimburse it for the payment of, any present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or registration of, from the receipt
or perfection of a security interest under, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents, except any Taxes that are (i) Excluded Taxes or (ii) imposed with respect to any
assignment (other than an assignment request by the Borrower under Section 2.14) (hereinafter referred to
as “Other Taxes”).

           (c)   Indemnification. THE BORROWER AND EACH OTHER CREDIT PARTY
SHALL INDEMNIFY EACH LENDER FOR THE FULL AMOUNT OF INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13) PAID BY SUCH
LENDER AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
EXPENSES DELIVERED TO THE BORROWER BY A LENDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

                (d)    Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental Authority, the Borrower shall
deliver to the Lenders the original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lenders.

                (e)     Lender Withholding Exemption. Each Lender that is a U.S. Person shall deliver
to the Borrower on or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower), an executed copy of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup withholding Tax. Each Lender
that is not a U.S. Person and that is entitled to an exemption from or reduction of United States
withholding Tax with respect to payments under this Agreement under applicable law or any treaty to
which the United States is a party shall deliver to the Borrower on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), such properly completed and executed documentation (including an applicable
Internal Revenue Service Form W-8BEN or W-8ECI) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without withholding or at a reduced
rate of withholding. Each Lender agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or certification or promptly notify
the Borrower in writing of its legal inability to do so.

                (f)     Reserved.

99718855.10
                                                    -24-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 102 of 210



                (g)      Mitigation. Each Lender shall use reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its applicable Lending Office or
change the jurisdiction of its applicable Lending Office, as the case may be, so as to avoid the imposition
of any Indemnified Taxes or Other Taxes or to eliminate or reduce the payment of any additional sums
under this Section 2.13; provided, that no such selection or change of jurisdiction for its applicable
Lending Office shall be made if, in the reasonable judgment of such Lender, such selection or change
would be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or assignment.

                  (h)     Tax Refunds. If any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid additional amounts pursuant
to this Section, it shall pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will any Lender be required to pay any amount to a Borrower pursuant
to this paragraph (h) the payment of which would place a Lender in a less favorable net after-Tax position
than the applicable Lender would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection shall not be construed
to require any Lender to make available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower or any other Person.

                (i)     Payment. If any Lender becomes entitled to receive payment of Indemnified
Taxes, Other Taxes or additional sums pursuant to this Section 2.13, it shall give notice and demand
thereof to the Borrower, and the Borrower (unless such Lender shall withdraw such notice and demand or
the Borrower is not obligated to pay such amounts) shall pay such Indemnified Taxes, Other Taxes or
additional sums within 10 days after the Borrower’s receipt of such notice and demand.

        Section 2.14    Replacement of Lenders. If the Borrower is required pursuant to Section 2.11 or
2.13 to make any additional payment to any Lender or to any Governmental Authority for the account of
any Lender pursuant to Section 2.13, and, with respect to a payment pursuant to Section 2.13, such
Lender has declined or is unable to designate a different lending office in accordance with Section 2.13(g)
(any such Lender being a “Subject Lender”), the Borrower may, upon notice to the Subject Lender and
the Lenders and at the Borrower’s sole cost and expense, require such Subject Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under this Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that, in any event:

                (a)    as to assignments requested by the Borrower, the Borrower shall have paid to the
Lenders the assignment fee specified in Section 9.7;

                (b)      such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts payable to


99718855.10
                                                    -25-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 103 of 210



it hereunder and under the other Credit Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all other amounts, if applicable);

                (c)     in the case of any such assignment resulting from a claim for compensation under
Section 2.13, such assignment will result in a reduction in such compensation or payments thereafter; and

                (d)      such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

                                               ARTICLE 3

                                 CONDITIONS OF EFFECTIVENESS

        Section 3.1     Conditions to Effectiveness. This Agreement will become effective and the
obligations of Lenders to make the Loans will occur on the date (the “Effective Date”) on which the
following conditions precedent are satisfied or waived:

                  (a)    Payment of Fees. The Lenders shall have received all commitment, arrangement,
upfront, facility and agency fees and all other fees and amounts due and payable by the Credit Parties on
or prior to the Effective Date pursuant to Section 9.1 or any other provision of a Credit Document,
including reimbursement or payment of all reasonable and documented (in summary form) out-of-pocket
fees and expenses required to be reimbursed or paid by the Borrower (including the fees and expenses of
Norton Rose Fulbright US LLP, as counsel to the Lenders, and Ankura Consulting Group, LLC, financial
advisor to the Lenders).

                  (b)      Documentation. The Lenders shall have received the following, duly executed
by all the parties thereto, in form and substance reasonably satisfactory to the Lenders:

                       (i)      this Agreement (and all attached Exhibits and Schedules), the Security
Agreement, to the extent requested by any Lender, a Note payable to such Lender, the Collateral
Assignment and all other applicable Credit Documents;

                         (ii)    certificates of insurance in compliance with Section 5.3(b) of this
Agreement;

                         (iii)   a certificate from an authorized officer of each of the Credit Parties dated
as of the Effective Date stating that as of such date (A) all representations and warranties of such Credit
Party set forth in this Agreement and the Credit Documents are true and correct in all material respects,
(B) such Credit Party shall have performed and complied with all covenants and conditions required
herein to be performed or complied with by it prior to the date hereof and (C) no Default then exists;

                       (iv)    a secretary’s certificate from each Credit Party certifying such Credit
Party’s (A) officers’ incumbency, (B) authorizing resolutions, (C) organizational documents, and
(D) governmental approvals, if any, with respect to the Credit Documents to which the Borrower is a
party;




99718855.10
                                                    -26-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 104 of 210



                         (v)     certificates of good standing for each Credit Party in the state in which
each such Person is incorporated or organized, which certificates shall be dated a date not earlier than
30 days prior to the Effective Date; and

                       (vi)    such other documents, governmental certificates, agreements, and lien
searches as any Lender may reasonably request.

                 (c)    Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower, or any Subsidiary is a party, in
connection with the execution, delivery, performance, validity and enforceability of this Agreement and
the other Credit Documents. In addition, the Credit Parties and the Subsidiaries shall have all such
material consents, licenses and approvals required in connection with the continued operation of the
Credit Parties and the Subsidiaries, and such approvals shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.

                 (d)     Representations and Warranties. The representations and warranties contained in
Article 4 and in each other Credit Document shall be true and correct on and as of the Effective Date.

                 (e)     Other Proceedings. No action, suit, investigation or other proceeding (including,
without limitation, the enactment or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be pending or, to the knowledge of Borrower, threatened and no
preliminary or permanent injunction or order by a state or federal court shall have been entered (i) in
connection with this Agreement, any other credit agreement or any transaction contemplated hereby or
thereby or (ii) which, in any case, in the judgment of the Lenders, could reasonably be expected to result
in a Material Adverse Change.

                  (f)     Other Reports. Subject to Section 3.1(b), the Lenders shall have received, in
form and substance reasonably satisfactory to it, all environmental reports, and such other reports, audits
or certifications as it may reasonably request, which reports the Lenders acknowledge they has received
as of the date of this Agreement.

                (g)      Reserved.

                (h)      No Default. No Default then exists.

                 (i)     Solvency. The Lenders shall have received a certificate in form and substance
reasonably satisfactory to the Lenders from a senior financial officer of the Borrower and each Guarantor
certifying that the Borrower and each such Guarantor is Solvent (assuming with respect to each
Guarantor, that the fraudulent conveyance savings language contained in the Guaranty applicable to such
Guarantor will be given full effect).

                (j)      Reserved.

                (k)     Due Diligence Information. The Lenders shall have received, and satisfactorily
completed their review of, all due diligence information regarding the Credit Parties as it shall have
requested including, without limitation, information regarding litigation, tax matters, accounting matters,
insurance matters, labor matters, pension liabilities (actual or contingent), real property title information,



99718855.10
                                                     -27-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 105 of 210



environmental conditions, real estate leases, material contracts, debt agreements, property ownership,
contingent liabilities and other legal matters of the Borrower and its Subsidiaries.

                 (l)     KYC Information; Patriot Act. The Lenders shall have received at least three (3)
Business Days prior to the Effective Date, and be reasonably satisfied in form and substance with, all
documentation, including a duly executed W-9 tax form (or such other applicable IRS tax form) of the
Borrower, and other information required by bank regulatory authorities under applicable “know-your-
customer” and anti-money laundering rules and regulations, including but not restricted to the Patriot Act,
in each case to the extent requested at least ten (10) days prior to the Effective Date.

                 (m)      Control Agreements. Notwithstanding the generality of Section 5.9(a) below, the
Lenders shall have received fully executed control agreement(s) covering each of the deposit accounts of
the Credit Parties listed on Schedule 4.21 hereof (other than any Excluded Accounts).

                (n)     Reserved.

                (o)     Reserved.

                (p)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and all conditions to the Effective Date (as defined in the Plan of Reorganization) of the Plan of
Reorganization shall have been satisfied (or will be satisfied upon the occurrence of the Effective Date of
this Agreement) or waived in accordance with the terms of the Plan of Reorganization.

                 (q)    Additional Information. The Lenders shall have received any other information
(financial or otherwise) reasonably requested by the Lenders, which information shall be in form and
substance reasonably satisfactory to the Lenders.

         Section 3.2    Reserved.

         Section 3.3    Reserved.

         Section 3.4    Post-Closing Requirements.

                 (a)     Mortgages; Title Information; Surveys. Notwithstanding the generality of
Section 5.9(a) below, the Borrower shall promptly, and in no event later than 90 days after the Effective
Date (or such later date as may be agreed by the Lenders in their sole discretion), deliver or cause to be
delivered to the Lenders, with respect to each parcel of real Property which is required to be subject to a
Lien in favor of the Lenders, (i) each Mortgage and the related title information required to be provided
pursuant to Section 5.9(d) below, and (ii) each Survey required to be provided pursuant to Section 5.9(e)
below.

                 (b)     Collateral Access Agreements. Notwithstanding the generality of Section 5.9(a)
below, the Borrower shall use commercially reasonable efforts to promptly, and in no event later than 90
days after the Effective Date (or such later date as may be agreed by the Lenders in their sole discretion),
deliver or cause to be delivered to the Lenders each Collateral Access Agreement required to be provided
pursuant to Section 5.9(g) below.

                                              ARTICLE 4

                             REPRESENTATIONS AND WARRANTIES



99718855.10
                                                    -28-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 106 of 210



         Each Credit Party hereto represents and warrants as follows:

         Section 4.1     Organization. Each Credit Party is duly and validly organized and existing and
in good standing under the laws of its jurisdiction of incorporation or formation and is authorized to do
business and is in good standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not reasonably be expected to
result in a Material Adverse Change. As of the Effective Date, each Credit Party’s type of organization
and jurisdiction of incorporation or formation are set forth on Schedule 4.1.

         Section 4.2      Authorization. The execution, delivery, and performance by each Credit Party of
each Credit Document to which such Credit Party is a party and the consummation of the transactions
contemplated thereby (a) are within such Credit Party’s powers, (b) have been duly authorized by all
necessary corporate, limited liability company or partnership action, (c) do not contravene any articles or
certificate of incorporation or bylaws, partnership or limited liability company agreement binding on or
affecting such Credit Party, (d) do not contravene any law or any contractual restriction binding on or
affecting such Credit Party, (e) do not result in or require the creation or imposition of any Lien
prohibited by this Agreement, and (f) do not require any authorization or approval or other action by, or
any notice or filing with, any Governmental Authority. The borrowing of the Loans and the use of the
proceeds thereof are within the Borrower’s corporate power, have been duly authorized by all necessary
action, do not contravene (i) the Borrower’s certificate or articles of incorporation or bylaws, or (ii) any
Legal Requirement or any material contractual restriction binding on or affecting the Borrower, will not
result in or require the creation or imposition of any Lien prohibited by this Agreement, and do not
require any authorization or approval or other action by, or any notice or filing with, any Governmental
Authority.

        Section 4.3     Enforceability. The Credit Documents have each been duly executed and
delivered by each Credit Party that is a party thereto and each Credit Document constitutes the legal,
valid, and binding obligation of each Credit Party that is a party thereto enforceable against such Credit
Party in accordance with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws at the time in effect affecting the rights of creditors generally
and by general principles of equity whether applied by a court of law or equity.

         Section 4.4     Financial Condition.

                  (a)     The Borrower has delivered to the Lenders the income statements and balance
sheets for the Credit Parties and their Subsidiaries dated as of December 31, 2019 for the fiscal quarter
ending thereon. The income statements and balance sheets referred to in the preceding sentence have
been prepared in accordance with GAAP and present fairly the consolidated financial condition of the
aforementioned Persons as of the respective dates thereof; provided that, notwithstanding the foregoing,
such income statements and balance sheets do not reflect expected material impairments and are
otherwise not complete in all respects as a result of the impact of the Chapter 11 Cases. As of the date of
the aforementioned income statements and balance sheets, there were no material contingent obligations,
liabilities for Taxes, unusual forward or long-term commitments, or unrealized or anticipated losses of the
applicable Persons, except as disclosed therein and adequate reserves for such items have been made in
accordance with GAAP.

                (b)     Since the entry of the Confirmation Order, no event or condition has occurred
that could reasonably be expected to result in Material Adverse Change.

        Section 4.5       Ownership and Liens; Real Property. Each Credit Party (a) has good and
defensible title to, or a valid and subsisting leasehold interest in, all real property, and good title to all

99718855.10
                                                     -29-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 107 of 210



personal Property, used in its business, and (b) none of the Property owned or leased by the Borrower or a
Subsidiary of the Borrower is subject to any Lien except Permitted Liens.

        Section 4.6      True and Complete Disclosure. All written factual information (whether
delivered before or after the date of this Agreement) prepared by or on behalf of any Credit Party and its
Subsidiaries and furnished to the Lenders for purposes of or in connection with this Agreement, any other
Credit Document or any transaction contemplated hereby or thereby does not contain any material
misstatement of fact or omits to state any material fact necessary to make the statements therein not
misleading. There is no fact known to any officer of any Credit Party on the date of this Agreement that
has not been disclosed to the Lenders that could reasonably be expected to result in a Material Adverse
Change. All projections, estimates, budgets, and pro forma financial information furnished by any Credit
Party or any of its Subsidiaries (or on behalf of any such Credit Party or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions (including current and
reasonably foreseeable business conditions) believed to be reasonable at the time such projections,
estimates, and pro forma financial information were furnished.

        Section 4.7       Litigation. Except as set forth in Schedule 4.7, there are no actions, suits, or
proceedings pending or, to any Credit Party’s knowledge, threatened against any Credit Party or any
Subsidiary, at law, in equity, or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change. Additionally, except as disclosed in
writing to the Lenders and other than the Chapter 11 Cases, there is no pending or, to the knowledge of
any Credit Party, threatened action or proceeding instituted against any Credit Party or any Subsidiary
which seeks to adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other similar official for it or for
any substantial part of its Property.

         Section 4.8     Compliance with Agreements.

                 (a)     No Credit Party nor any Subsidiary is a party to any indenture, loan or credit
agreement or any lease or any other types of agreement or instrument or subject to any charter or
corporate restriction or provision of applicable law or governmental regulation the performance of or
compliance with which could reasonably be expected to cause a Material Adverse Change. Neither the
Borrrower nor any of its Subsidiaries is in default under or with respect to any contract, agreement, lease
or any other types of agreement or instrument to which any Credit Party or such Subsidiary is a party and
which could reasonably be expected to cause a Material Adverse Change. To the best knowledge of the
Credit Parties, except as set forth on Schedule 4.8, no Credit Party or any Subsidiary is in default under,
or has received a notice of default under, any contract, agreement, lease or any other document or
instrument to which any Credit Party or its Subsidiaries is a party which is continuing and which, if not
cured, could reasonably be expected to cause a Material Adverse Change.

                (b)      No Default has occurred and is continuing.

         Section 4.9     Pension Plans. (a) Except for matters that could not reasonably be expected to
result in a Material Adverse Change, all Plans are in compliance with all applicable provisions of ERISA,
(b) no Termination Event has occurred with respect to any Plan that would result in an Event of Default
under Section 7.1(i), and, except for matters that could not reasonably be expected to result in a Material
Adverse Change, each Plan has complied with and been administered in accordance with applicable
provisions of ERISA and the Code, (c) no “accumulated funding deficiency” (as defined in Section 302 of
ERISA) has occurred, and for plan years after December 31, 2007, no unpaid minimum required

99718855.10
                                                     -30-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 108 of 210



contribution exists, and there has been no excise Tax imposed under Section 4971 of the Code, (d) to the
knowledge of Credit Parties, no Reportable Event has occurred with respect to any Multiemployer Plan,
and each Multiemployer Plan has complied with and been administered in accordance with applicable
provisions of ERISA and the Code in all material respects, (e) the present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change, (f) neither the
Borrower nor any member of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that could reasonably be
expected to result in a Material Adverse Change or an Event of Default under Section 7.1(i), and (g)
except for matters that could not reasonably result in a Material Adverse Change, as of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing as of the date of
this Agreement and current factual circumstances, no Credit Party has any reason to believe that the
annual cost during the term of this Agreement to the Borrower or any Subsidiary for post-retirement
benefits to be provided to the current and former employees of the Borrower or any Subsidiary under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.

         Section 4.10    Environmental Condition.

                 (a)     Permits, Etc. Except as set forth on Schedule 4.10 hereto, each Credit Party and
its Subsidiaries (i) has obtained all material Environmental Permits necessary for the ownership and
operation of its Properties and the conduct of its businesses; (ii) is in material compliance with all terms
and conditions of such Permits and with all other material requirements of applicable Environmental
Laws; (iii) has not received written notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit that has not been resolved; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to cause a Material
Adverse Change.

                (b)       Certain Liabilities. To the Credit Parties’ best knowledge, none of the present or
previously owned or operated Property of any Credit Party or of any Subsidiary thereof, wherever
located, (i) has been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System list, or their state
or local analogs, or have been otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection with any Environmental
Laws, that attaches to any revenues or to any Property owned or operated by any Credit Party, wherever
located, which could reasonably be expected to cause a Material Adverse Change; or (iii) has been the site
of any Release of Hazardous Substances or Hazardous Wastes from present or past operations which has
caused at the site or at any third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that could cause a Material Adverse Change.

                 (c)      Certain Actions. Without limiting the foregoing, (i) all necessary material
notices have been properly filed, and no further action is required under current applicable Environmental
Law as to each Response undertaken by the Borrower, any of its Subsidiaries or any of the Borrower’s or
such Subsidiary’s former Subsidiaries on any of their presently or formerly owned or operated Property
and (ii) to the Credit Parties’ knowledge, the present and future liability, if any, of the Borrower or of any
Subsidiary which could reasonably be expected to arise in connection with requirements under
Environmental Laws will not result in a Material Adverse Change.

99718855.10
                                                     -31-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 109 of 210



        Section 4.11     Subsidiaries. As of the Effective Date, the Credit Parties have no Subsidiaries
other than those listed on Schedule 4.11. Each Material Domestic Subsidiary of the Borrower (including
any such Material Domestic Subsidiary formed or acquired subsequent to the Effective Date) has
complied with the requirements of Section 5.6.

       Section 4.12     Investment Company Act. No Credit Party nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Neither the Borrower nor any Subsidiary is subject to regulation
under any Federal or state statute, regulation or other Legal Requirement which limits its ability to incur
Debt.

         Section 4.13   Taxes. To the extent that failure to do so could reasonably, either individually or
in the aggregate, be expected to result in a Material Adverse Change, proper and accurate, federal, state,
local and foreign Tax returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by any Credit Party and each Subsidiary or any member of the
affiliated group as determined under Section 1504 of the Code or similar combined, consolidated or
unitary group (hereafter collectively called the “Tax Group”) have been filed with the appropriate
Governmental Authorities, and all Taxes and other impositions due and payable have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may be added thereto for non-
payment thereof except Taxes for which payment is stayed or excused under the Bankruptcy Code or that
are being contested in good faith by appropriate proceeding and for which adequate reserves have been
established in compliance with GAAP. Except as set forth in Schedule 4.13, no Credit Party nor any
member of the Tax Group has given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign Taxes or other impositions. Proper and
accurate amounts have been withheld by the Credit Parties and all other members of the Tax Group from
their employees for all periods to comply in all material respects with the Tax, social security and
unemployment withholding provisions of applicable federal, state, local and foreign law.

         Section 4.14    Permits, Licenses, etc. Each Credit Party and its Subsidiaries possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark rights, trade names rights, and
copyrights which are material to the conduct of its business. Each Credit Party and its Subsidiaries
manages and operates its business in accordance with all applicable Legal Requirements except where the
failure to so manage or operate could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental Permits or Legal
Requirements of Environmental Law.

        Section 4.15    Use of Proceeds. The proceeds of the Loans shall be used to refinance Debt
owed to the DIP Lenders under the DIP Credit Agreement, respectively, and for working capital and
general corporate purposes, in each case, as permitted under this Agreement and in accordance with the
Section 6.7. No Credit Party is engaged in the business of extending credit for the purpose of purchasing
or carrying margin stock (within the meaning of Regulation U). No proceeds of any Loan will be used to
purchase or carry any margin stock in violation of Regulation T, U or X. No part of the proceeds of any
Loan will be used for any purpose which violates the provisions of Regulations T, U or X.

        Section 4.16     Condition of Property; Casualties. The material Properties used or to be used in
the continuing operations of each Credit Party and each Subsidiary, are in good working order and
condition, normal wear and tear excepted. Neither the business nor the material Properties of each Credit
Party or any Subsidiary has been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority, riot, activities of armed


99718855.10
                                                    -32-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 110 of 210



forces or acts of God or of any public enemy, which effect could reasonably be expected to cause a
Material Adverse Change.

        Section 4.17     Insurance. Each Credit Party and its Subsidiaries carry insurance (which may be
carried by each Credit Party on a consolidated basis) with reputable insurers in respect of such of their
respective Properties, in such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses, or self-insure to the extent customary for persons of
similar size engaged in similar businesses. No Credit Party owns any material Building or material
Manufactured (Mobile) Home, in either case subject to a Mortgage, for which such Credit Party has not
delivered to the Lenders evidence or confirmation reasonably satisfactory to the Lenders that (i) such
Credit Party maintains Flood Insurance for such Building or Manufactured (Mobile) Home in accordance
with Section 5.3 or (ii) such Building or Manufactured (Mobile) Home is not located in a Special Flood
Hazard Area.

         Section 4.18    Compliance with Laws. Each Credit Party and each of the Subsidiaries is in
compliance with all laws, rules, regulations and orders of any Governmental Authority applicable to them
or their Property, except where the failure to do so, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change, or where non-compliance therewith is permitted by
any applicable Governmental Authority; provided that, this Section 4.18 shall not apply with respect to
any requirement under Environmental Laws.

         Section 4.19    Security Interest. Each Credit Party has authorized, or hereby authorizes, the
filing of financing statements (and amendments to existing financing statements) sufficient when filed to
perfect (and maintain the perfection of) the Lien created by the Security Documents. When such
financing statements and amendments to existing financing statements are filed in the offices noted
therein, the Lenders will have a valid and perfected security interest in all Collateral that is capable of
being perfected by filing financing statements under Article 9 of the UCC.

         Section 4.20    FCPA; Sanctions.

                  (a)      No Credit Party nor any Subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent, employee or other person acting on behalf of any Credit Party or any Subsidiaries
has taken any action, directly or indirectly, that would result in a violation in any material respect by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable Anti-Corruption Law; and the Credit Parties have
instituted and maintain policies and procedures designed to promote and achieve continued compliance
therewith.

                  (b)     Except as set forth on Schedule 4.20, none of the Credit Parties, any of their
Subsidiaries or any director, officer, employee, or, to the knowledge of Borrower, agent, or affiliate of the
Credit Parties or any of their Subsidiaries is an individual or entity that is, or is owned or controlled by
Persons that are: (i) the target of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the United Nations
Security Council, the European Union, or Her Majesty’s Treasury (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose government is, the subject of
Sanctions, including, without limitation currently, Cuba, Iran, North Korea, Sudan and Syria.

               (c)      No Loan, use of proceeds thereof or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.




99718855.10
                                                     -33-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 111 of 210



        Section 4.21      Deposit Accounts. Schedule 4.21 (as amended or supplemented from time to
time with the prior written consent of the Lenders) lists all Deposit Accounts maintained by or for the
benefit of the Credit Parties or any Subsidiary.

         Section 4.22    EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

                                               ARTICLE 5

                                      AFFIRMATIVE COVENANTS

        So long as any Obligation shall remain unpaid, each Credit Party agrees to comply with the
following covenants.

         Section 5.1     Organization. Each Credit Party shall, and shall cause each of its respective
Subsidiaries to, preserve and maintain its partnership, limited liability company or corporate existence,
rights, franchises and privileges in the jurisdiction of its organization, and qualify and remain qualified as
a foreign business entity in each jurisdiction in which qualification is necessary or desirable in view of its
business and operations or the ownership of its Properties and where failure to qualify could reasonably
be expected to cause a Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.8 or Section 6.9.

         Section 5.2     Reporting.

                 (a)      Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Lenders, as soon as available, but in any event within 90 days after the end of each fiscal
year of the Borrower (commencing with the fiscal year ending December 31, 2020), a consolidated and
consolidating balance sheet of each Credit Party and its Subsidiaries (excluding, in the case of Foreign
Subsidiaries, consolidating balance sheets) as at the end of such fiscal year, and the related consolidated
and consolidating statements of income or operations for such fiscal year (excluding, in the case of
Foreign Subsidiaries, consolidating statements of income or operations), setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial officer, treasurer or controller of
each Credit Party as fairly presenting the financial condition, results of operations, shareholders’ equity
and cash flow of such Credit Party and its Subsidiaries in accordance with GAAP, and such consolidated
statements to be audited and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the Lenders, which report and
opinion shall be prepared in accordance with GAAP and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the scope of such audit.

                 (b)     Quarterly Financials. The Borrower shall provide, or shall cause to be provided,
to the Lenders, as soon as available, but in any event within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (commencing with the fiscal quarter ended June 30,
2020), a consolidated and consolidating balance sheet of each Credit Party and its Subsidiaries
(excluding, in the case of Foreign Subsidiaries, consolidating balance sheets) as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income or operations for such fiscal
quarter and for the portion of each such Credit Party’s fiscal year then ended (excluding, in the case of
Foreign Subsidiaries, consolidating statements of income or operations), setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer or controller of each Credit
Party as fairly presenting the financial condition, results of operations, shareholders’ equity and cash flow

99718855.10
                                                     -34-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 112 of 210



of such Credit Party and its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

                (c)      Reserved.

                 (d)      Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), (b) and (c) above, the Borrower shall provide to the Lenders a
duly completed Compliance Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower.

                (e)      Reserved.

                (f)     Defaults. The Credit Parties shall provide to the Lenders promptly, but in any
event within five (5) Business Days after the occurrence thereof, a notice of each Default or Event of
Default known to any Credit Party or to any Subsidiary, together with a statement of an officer of the
Borrower setting forth the details of such Default or Event of Default and the actions which the Credit
Parties have taken and proposes to take with respect thereto.

                 (g)      Other Creditors. The Credit Parties shall provide to the Lenders promptly after
the giving or receipt thereof, copies of any default notices given or received by any Credit Party or by any
Subsidiary pursuant to the terms of any indenture, loan agreement, credit agreement, notes, or similar
agreement.

                 (h)      Litigation. The Credit Parties shall provide to the Lenders promptly after the
commencement thereof, notice of all actions, suits, and proceedings before any Governmental Authority,
affecting any Credit Party or any Subsidiary that would reasonably be expected to result in at least
$1,000,000 of liability to the Credit Parties (including, without limitation, damages, penalties, fines, legal
fees, costs and/or other expenses).

                 (i)      Environmental Notices. Promptly upon, and in any event no later than 3
Business Days after, the receipt thereof, or the acquisition of knowledge thereof, by any Credit Party, the
Credit Parties shall provide the Lenders with a copy of any form of request, claim, complaint, order,
notice, summons or citation received from any Governmental Authority or any other Person,
(i) concerning violations or alleged violations of Environmental Laws that seeks to impose liability
therefor in excess of $2,000,000, (ii) concerning any action or omission on the part of any of the Credit
Parties or any of their former Subsidiaries in connection with Hazardous Waste or Hazardous Substances
that could reasonably be expected to result in the imposition of liability in excess of $2,000,000 or
requiring that action be taken to respond to or clean up a Release of Hazardous Substances or Hazardous
Waste into the environment and such action or clean-up could reasonably be expected to exceed
$2,000,000, including without limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien arising under Environmental Law
upon, against or in connection with the Borrower, any Subsidiary, or any of their respective former
Subsidiaries, or any of their leased or owned Property, wherever located.

                (j)     Material Changes. The Borrower will promptly furnish to the Lenders (and in
any event within three Business Days) written notice of the following:

                         (i)     the occurrence of a Material Adverse Change;

                       (ii)     a breach of or noncompliance with any material term, condition, or
covenant of any material contract to which any Credit Party or any Subsidiary is a party or by which their


99718855.10
                                                     -35-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 113 of 210



Properties may be bound which breach or noncompliance could reasonably be expected to result in a
Material Adverse Change; and

                        (iii)    the occurrence of any Default.

Each notice delivered under this Section 5.2(j) shall be accompanied by a statement of a Responsible
Officer setting forth the details of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

                 (k)      Termination Events. As soon as possible and in any event (i) within thirty (30)
days after the Borrower or any member of the Controlled Group knows or has reason to know that any
Termination Event described in clause (a) of the definition of Termination Event with respect to any Plan
has occurred, and (ii) within 10 days after the Borrower or any member of the Controlled Group knows or
has reason to know that any other Termination Event with respect to any Plan has occurred, the Credit
Parties shall provide to the Lenders a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any Affiliate of the Borrower proposes
to take with respect thereto;

                  (l)     Termination of Plans. Promptly and in any event within seven (7) Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from the PBGC, the Credit
Parties shall provide to the Lenders copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

                (m)      Other ERISA Notices. Promptly and in any event within seven (7) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group from a Multiemployer
Plan sponsor, the Credit Parties shall provide to the Lenders a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant to Section 4202 of
ERISA;

                (n)     Other Governmental Notices. Promptly and in any event within five (5) Business
Days after receipt thereof by any Credit Party or any Subsidiary, the Credit Parties shall provide to the
Lenders a copy of any notice, summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any Governmental Authority;

                 (o)      Disputes; etc. The Credit Parties shall provide to the Lenders prompt written
notice of any claims, legal or arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of any Credit Party, any such actions threatened, or affecting any Credit
Party or any Subsidiary, which, if adversely determined, could reasonably be expected to cause the Credit
Parties to incur at least $1,000,000 of liability (including, without limitation, damages, penalties, fines,
legal fees, costs and/or other expenses), or any material labor controversy of which the Borrower or any
of its Subsidiaries has knowledge resulting in or reasonably considered to be likely to result in a strike
against the Borrower or any Subsidiary;

                 (p)     Securities Law Filings and other Public Information. Promptly after the same are
available, the Credit Parties shall provide to the Lenders copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act or any other securities
Governmental Authority, and not otherwise required to be delivered to the Lenders pursuant hereto

99718855.10
                                                    -36-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 114 of 210



(provided that a notice and link posted to the Borrower’s main company website of any such document or
information shall be deemed a satisfaction of the covenant in this clause (p)).

                 (q)     Other Information. Subject to the confidentiality provisions of Section 9.8, the
Credit Parties shall provide to the Lenders such other information respecting the business, operations, or
Property of any Credit Party or any Subsidiary, financial or otherwise, as any Lender may reasonably
request.

                (r)    Accounting Changes. No Credit Party shall make a change in the method of
accounting employed in the preparation of the financial statements referred to in Section 4.4 or change the
fiscal year end of the Borrower unless required to conform to GAAP or approved in writing by the
Lenders.

         Section 5.3     Insurance.

                  (a)     Each Credit Party shall, and shall cause each of its Subsidiaries to, carry
insurance in such amounts and against such risks as is customarily maintained by other Persons of similar
size engaged in similar businesses and with sound and reputable insurers, or self-insure to the extent
customary for persons of similar size engaged in similar businesses and only to the extent the maximum
liability under such self- insurance is less than $5,000,000.

                 (b)      Certificates of all insurance policies covering the property or business of the
Credit Parties, and the renewals thereof, shall be delivered by Borrower to the Lenders. All certificates of
insurance shall set forth the coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. All such policies shall contain a provision that notwithstanding any contrary
agreements between any such Credit Party, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled or allowed to lapse without renewal without at least 30 days’ (or 10 days’
with respect to cancellation due to any failure to pay premiums or other amounts due under such policies,
or, in either case, such shorter period as may be accepted by the Lenders) prior written notice to the
Lenders. All policies of property insurance with respect to the Collateral either shall have attached
thereto a lender’s loss payable endorsement in favor of the Lenders for its benefit and the ratable benefit
of the Secured Parties or name the Lenders as loss payees for its benefit and the ratable benefit of the
Secured Parties, in either case, in form reasonably satisfactory to the Lenders, and all policies of liability
insurance shall name the Lenders as additional insureds and shall provide for a waiver of subrogation in
favor of the Lenders. All such policies shall contain a provision that notwithstanding any contrary
agreements between any such Credit Party, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled or allowed to lapse without renewal without at least 30 days’ (or 10 days’
with respect to cancellation due to any failure to pay premiums or other amounts due under such policies,
or, in either case, such shorter period as may be accepted by the Lenders) prior written notice to the
Lenders.

                 (c)     If at any time the area in which any real Property constituting Collateral (to the
extent any Building or Manufactured (Mobile) Home is situated on such real Property) is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), the Borrower shall, and shall cause each other Credit
Party to, obtain Flood Insurance in such total amount and on such terms as the applicable Flood Insurance
Regulations may require and otherwise in form and substance satisfactory to the Lenders, and otherwise
comply with Flood Insurance Regulations.

        Section 5.4     Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all federal, state, and local laws and regulations (including Environmental

99718855.10
                                                     -37-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 115 of 210



Laws) which are applicable to the operations and Property of any Credit Party and maintain all related
permits necessary for the ownership and operation of each Credit Party’s Property and business, except in
any case where the failure to so comply could not reasonably be expected to result in a Material Adverse
Change.

         Section 5.5     Reserved.

         Section 5.6     Material Domestic Subsidiaries. The Borrower shall notify the Lenders promptly
after, and in any event no later than three (3) days after, the formation or acquisition of any Subsidiary
formed or acquired by the Borrower or any Credit Party after the Effective Date. Upon the request of a
Lender, the Borrower shall cause each Material Domestic Subsidiary, whether existing on the Effective
Date or created or acquired after the Effective Date, to, within 30 days of creation or acquisition (or such
later date as the Lenders shall agree), execute and deliver to the Lenders (A) a joinder to the Guaranty or
otherwise deliver a Guaranty (and a joinder to this Agreement), in each case, in any event, in form and
substance satisfactory to the Lenders and (B) a joinder to the Security Agreement or otherwise deliver a
security agreement, in any event, in form and substance satisfactory to the Lenders and (C) take all
actions necessary to perfect each Lender’s lien in the Collateral of such Subsidiary, consistent with the
provisions of the Security Agreement. Furthermore, if, as of any fiscal quarter end, the Non-Material
Domestic Subsidiaries collectively (a) have operating income equal to or greater than 10% of the
Borrower’s consolidated operating income for the four fiscal quarter period then ended, or (b) have a total
book value of total assets equal to or greater than 10% of the Borrower’s consolidated book value of total
assets, in either case under clause (a) or (b), as established in accordance with GAAP and as reflected in
the financial statements covering such fiscal quarter and delivered to the Lenders pursuant hereto, then,
within 30 days of delivery of such financial statements and the accompanying Compliance Certificate
required under Section 5.2(d) above, the Borrower shall cause such Non-Material Domestic Subsidiaries
to execute and deliver to the Lenders (x) a joinder to the Guaranty or otherwise deliver a Guaranty (and a
joinder to this Agreement), in each case, in any event, in form and substance satisfactory to the Lenders
and (y) a joinder to the Security Agreement or otherwise deliver a security agreement, in any event, in
form and substance satisfactory to the Lenders, but only to the extent necessary in order to result in (i)
operating income of all Non-Material Domestic Subsidiaries that are not Guarantors and Grantors under
the Security Agreement to be less than 10% of the Borrower’s consolidated operating income for the four
fiscal quarter period then ended, and (ii) total book value of total assets of all Non-Material Domestic
Subsidiaries that are not Guarantors and Grantors under the Security Agreement to be less than 10% of
the Borrower’s consolidated book value of total assets, in either case under clause (i) or (ii), as established
in accordance with GAAP and as reflected in the financial statements covering such fiscal quarter and
delivered to the Lenders pursuant hereto. Furthermore, concurrently with the delivery of each financial
statement as required in Sections 5.2(a), (b) and (c) and the accompanying Compliance Certificate
required under Section 5.2(d), the Borrower may request that the Lenders release, and within 30 days of
such request, the Lenders shall release, any Domestic Subsidiary from its Guaranty as requested by the
Borrower, so long as no Default then exists and after giving effect to such release, the Borrower is in
compliance with this Section 5.6. For the avoidance of doubt, no Foreign Subsidiary, FSCHO or any
Subsidiary of a Foreign Subsidiary or FSHCO shall be required to become a Guarantor hereunder.

         Section 5.7     Records; Inspection. Each Credit Party shall, and shall cause each of its
Subsidiaries to maintain proper, complete and consistent, in all material respects, books of record with
respect to such Person’s operations, affairs, and financial condition. From time to time upon reasonable
prior notice, each Credit Party shall permit any Lender and shall cause each of its Subsidiaries to permit
any Lender, at such reasonable times and intervals and to a reasonable extent and under the reasonable
guidance of officers of or employees delegated by officers of such Credit Party or such Subsidiary, to,
subject to any applicable confidentiality considerations, examine and copy the books and records of such
Credit Party or such Subsidiary, to visit and inspect the Property of such Credit Party or such Subsidiary

99718855.10
                                                     -38-
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 116 of 210



at the Borrower's sole cost and expense, and to discuss the business operations and Property of such
Credit Party or such Subsidiary with the officers and directors thereof; provided that, if no Event of
Default has occurred and is continuing only two such inspections shall be at the Borrower’s sole cost and
expense.

         Section 5.8      Maintenance of Property. Each Credit Party shall, and shall cause each of its
Subsidiaries to maintain its owned, leased, or operated Property in good condition and repair, normal
wear and tear excepted; and shall abstain from, and cause each of its Subsidiaries to abstain from,
knowingly or willfully permitting the commission of waste or other injury, destruction, or loss of natural
resources, or the occurrence of pollution, contamination, or any other condition in, on or about the owned
or operated Property involving the Environment that could reasonably be expected to result in Response
activities and that could reasonably be expected to cause a Material Adverse Change.

           Section 5.9      Security.

                 (a)    Each Credit Party agrees that at all times before the termination of this
Agreement and payment in full of the Obligations, the Lenders shall have an Acceptable Security Interest
in the Collateral to secure the performance and payment of the Obligations. Upon the request of the
Lenders, each Credit Party shall, and shall cause each of its Subsidiaries to, promptly grant to each Lender
a Lien in any Collateral of such Credit Party or such Subsidiary now owned or hereafter acquired (other
than leased real property) and to take such actions as may be requested by the Lenders or otherwise
required under the Security Documents to ensure that each Lender has an Acceptable Security Interest in
such Collateral.

                (b)     Within 30 days after opening a deposit account or securities account (other than
an Excluded Account), or such greater period of time as may be approved by the Lenders, the applicable
Credit Party shall execute and deliver and shall cause to be delivered to the Lenders an Account Control
Agreement from the bank maintaining such deposit account or securities account and take any steps
which may reasonably be requested by the Lenders to perfect their security interest in such account.

                (c)      Except as expressly contemplated by Section 5.9(b), all deposit accounts and
securities accounts (in each case, other than Excluded Accounts) owned or held by a Credit Party shall be
subject to an Account Control Agreement at all times.

                 (d)     Mortgages and Title Information. Notwithstanding the generality of Section
5.9(a) above, with respect to the real Property set forth on Schedule 5.9(d), the Credit Parties shall
provide the following to the Lenders as soon as is practicable but in no event later than 90 days after the
Effective Date (or such later date as may be agreed by the Lenders in their sole discretion):

                            (i)      executed Mortgages covering [the real Property listed on Schedule
5.9(d)]1 hereto;

                         (ii)    such customary endorsements and affirmative assurances to each
mortgagee title insurance policy with respect to the Mortgaged Property as the Lenders shall reasonably
request and which are reasonably obtainable from the applicable title company issuing such policy in the
state where such real property interest is located; and

                         (iii)  legal opinions of local counsel to the Credit Parties in each relevant
jurisdiction in which the Mortgages described in the preceding clause (i) will be filed with respect to the

1
    NTD: Borrower/VE to confirm the listing of real property on Schedule 5.9(d).

99718855.10
                                                         -39-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 117 of 210



Mortgages described in the immediately preceding clause (i) above, in form and substance reasonably
acceptable to the Lenders.

                 (e)     Survey. The Borrower shall promptly, and in no event later than 90 days after
the Effective Date (or such later date as may be agreed by the Lenders in their sole discretion), deliver or
cause to be delivered to the Lenders a Survey, with respect to the real Property listed on Schedule 5.9(d).

                  (f)    Environmental Report. Upon the request of the Lenders, the Borrower shall
promptly, and in no event later than 60 days following date of such request (or such later date as may be
agreed by the Lenders in their sole discretion), deliver or cause to be delivered to the Lenders a Phase I
Environmental Site Assessment Report completed by an independent environmental consultant with
respect to the real Property listed on Schedule 5.9(d). In the event that such Phase I Environmental Site
Assessment Report identify any “recognized environmental conditions,” “controlled recognized
environmental conditions,” or “historical recognized environmental conditions” as defined in the ASTM
E 1527-13, Borrower shall also provide to Lenders within a reasonable time thereafter copies of any and
all environmental activities and/or reports, as applicable, reasonably required to ensure that the applicable
real Property is in compliance with Environmental Laws in all material respects.

                (g)      Collateral Access Agreements. The Borrower shall use commercially reasonable
efforts to promptly, and in no event later than 90 days after the Effective Date (or such later date as may
be agreed by the Lenders in their sole discretion), deliver or cause to be delivered to the Lenders
Collateral Access Agreements in favor of the Lenders with respect to the leased real property locations
described on Schedule 5.9(d) as the Lenders require in their sole discretion.

         Section 5.10    Further Assurances; Cure of Title Defects.Each Credit Party shall, and shall
cause each Subsidiary to, cure promptly any defects in the execution and delivery of the Credit
Documents. The Credit Parties hereby authorize each Lender to file any (x) financing statements to the
extent permitted by applicable Legal Requirements in order to perfect or maintain the perfection of any
security interest granted under any of the Credit Documents and/or (y) any amendments to the existing
financing statements to reflect the terms of the Credit Documents. Each Credit Party at its expense will,
and will cause each Subsidiary to, promptly execute and deliver to the Lenders upon reasonable request
by the Lenders all such other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of any Credit Party or Subsidiary, as the case may be, in the Credit Documents,
or to further evidence and more fully describe the collateral intended as security for the Obligations, or to
correct any omissions in the Security Documents, or to state more fully the security obligations set out
herein or in any of the Security Documents, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Documents or the priority thereof, or to make any recordings, to
file any notices or obtain any consents, all as may be necessary or appropriate in connection therewith or
to enable the Lenders to exercise and enforce its rights and remedies with respect to any Collateral.

         Section 5.11    FCPA; Sanctions. Each Credit Party will maintain in effect policies and
procedures designed to promote compliance by such Credit Party, its Subsidiaries, and their respective
directors, officers, employees, and agents with the FCPA and any other applicable Anti-Corruption Laws
and all applicable Sanctions.

         Section 5.12    Reserved.

        Section 5.13     Payment of Obligations. The Borrower will, and will cause each Subsidiary to,
pay its material obligations, including material Tax liabilities of the Borrower and all of its Subsidiaries,
before the same shall become delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has set

99718855.10
                                                    -40-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 118 of 210



aside on its books adequate reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to result in a Material Adverse
Change or result in the seizure or levy of any Mortgaged Property or any other material Property of the
Borrower or any Subsidiary.

        Section 5.14   Performance of Obligations under Credit Documents. The Borrower will pay the
Notes according to the reading, tenor and effect thereof, and the Borrower will, and will cause each
Subsidiary to, do and perform every act and discharge all of the obligations to be performed and
discharged by them under the Credit Documents, including this Agreement.

                                                ARTICLE 6

                                        NEGATIVE COVENANTS

        So long as any Obligation shall remain unpaid, the Credit Parties agree to comply with the
following covenants.

         Section 6.1     Reserved.

        Section 6.2      Debt. No Credit Party shall, nor shall it permit any of its Subsidiaries to, create,
assume, incur, suffer to exist, or in any manner become liable, directly, indirectly, or contingently in
respect of, any Debt other than the following (collectively, the “Permitted Debt”):

                 (a)     the Obligations;

                 (b)     Reserved;

                 (c)     Reserved;

                 (d)    intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party provided that if such Debt constitutes an investment, such
investment is also permitted under Section 6.4;

                (e)      Debt in the form of accounts payable to trade creditors for goods or services and
current operating liabilities (other than for borrowed money) which in each case are not more than 90
days past due, in each case incurred in the ordinary course of business, as presently conducted, unless
contested in good faith and by appropriate proceedings;

                (f)     (i) purchase money indebtedness and Capital Leases in effect on the Effective
Date and set forth in Schedule 6.2(f) and (ii) such other purchase money indebtedness or Capital Leases
incurred after the Effective Date; provided that, the aggregate outstanding principal amount of such
purchase money indebtedness and Capital Leases incurred after the Effective Date shall not exceed
$10,000,000 at any time;

                 (g)     Debt in respect of Hedging Arrangements;

                 (h)    (i) the Existing Letters of Credit, in effect as of the Effective Date, so long as the
face amount of the Existing Letters of Credit is not increased after the Effective Date, and (ii) other letters
of credit issued by Wells Fargo or other commercial banks reasonably satisfactory to the Borrower in the
ordinary course of business provided that no more than an aggregate of $1,000,000 of letters of credit
may be outstanding at any time pursuant to this Section 6.2(h);


99718855.10
                                                     -41-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 119 of 210



                 (i)    Debt incurred pursuant to one or more loan agreements between the Borrower
and LLC CARBO International Eurasia, a company duly organized and existing under the laws of Russia;
provided that (i) such Debt is unsecured, (ii) the aggregate principal amount of such Debt outstanding at
any time shall not to exceed $300,000.00, and (iii) such Debt is subordinated to the Debt under this
Agreement and the other Credit Documents on terms reasonably acceptable to the Lenders;

                (j)      Debt in the form of insurance premium financings incurred in the ordinary course
of business;

                (k)      all Debt outstanding as of the Effective Date, which is described on
Schedule 6.2(k);

                 (l)    all refinancings or replacements of any of the Debt permitted under the foregoing
clauses (a)-(k) provided that any such refinanced or replaced Debt in excess of $5,000,000 on an
individual basis and $10,000,000 in the aggregate constitutes Refinancing Debt;

              (m)    Debt incurred pursuant to the existing corporate credit card services provided to
Borrower by Wells Fargo and described on Schedule 6.2(m), provided that the aggregate principal
amount of such Debt outstanding pursuant to this Section 6.2(m) shall not exceed $315,000.00 at any
time; and

                (n)      without duplication, other unsecured subordinated Debt, provided that on the
date such unsecured subordinated Debt is incurred the aggregate principal amount of such Debt and any
other Debt previously incurred under this clause (n) shall not exceed the greater of $10,000,000.

         Section 6.3     Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to, create,
assume, incur, or suffer to exist any Lien on the Property of any Credit Party or any Subsidiary, whether
now owned or hereafter acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

                (a)      Liens securing the Obligations pursuant to the Security Documents;

                (b)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s,
landlords’ and repairmen’s liens, and other similar liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 30 days or are being contested in
good faith by appropriate procedures or proceedings and for which adequate reserves have been
established;

                (c)       Liens arising in the ordinary course of business out of pledges or deposits under
workers compensation laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation to secure public or statutory obligations;

               (d)     Liens for Taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in compliance with GAAP;

                 (e)     Liens securing purchase money debt or Capital Lease obligations permitted under
Section 6.2(f); provided that each such Lien encumbers only the Property purchased in connection with
the creation of any such purchase money debt or the subject of any such Capital Lease and the amount
secured thereby is not increased;



99718855.10
                                                     -42-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 120 of 210



                 (f)      Liens arising from precautionary UCC financing statements regarding operating
leases to the extent such operating leases are permitted hereby;

                 (g)     encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the aggregate) materially affect the
value of the assets encumbered thereby or materially impair the ability of any Credit Party to use such
assets in its business, and none of which is violated in any material aspect by existing or proposed
structures or land use;

                (h)       Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a depository institution;

                 (i)     Liens on cash or securities pledged to secure (i) letters of credit permitted under
Section 6.2(h), (ii) Hedging Arrangements permitted under Section 6.1(g) provided that the amount of
cash and/or securities pledged to secure such Hedging Arrangements that do not constitute Obligations
shall not exceed $1,000,000 at any time, (iii) performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature incurred in the ordinary course of
business, and (iv) corporate credit card services permitted under Section 6.2(m), provided that the amount
of such cash or securities pledges to secure such corporate credit card services shall not exceed
$315,000.00 at any time; and

                  (j)     judgment and attachment Liens not giving rise to an Event of Default, provided
that (i) any appropriate legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and (ii) no action to enforce such Lien has been commenced.

        Section 6.4       Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
make or hold any direct or indirect investment in any Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of the Person, or any loans,
guaranties, trade credit, or other extensions of credit to any Person, other than the following (collectively,
the “Permitted Investments”):

                (a)      Investments made prior to the Effective Date which are disclosed to the Lenders
in Schedule 6.4(a);

                (b)      investments in the form of trade credit to customers of a Credit Party arising in
the ordinary course of business and represented by accounts from such customers;

                   (c)     Liquid Investments, provided that all such Liquid Investments shall be subject to
a first priority, perfected Lien and security interest in favor of the Lenders;

                 (d)     loans, advances, or capital contributions to, or investments in, or purchases or
commitments to purchase any stock or other securities or evidences of indebtedness of or interests in any
Subsidiary that is not a Credit Party as permitted by Section 6.2(n), including any travel advances or
travel loans to officers and employees; provided that on the date any such loans, advances, capital
contributions, investments, purchases and commitments are made, the aggregate amount of such loans,
advances, capital contributions, investments, purchases and commitments together with any other loans,
advances contributions, investments, purchases and commitments (other than appreciation) then
outstanding under this clause (d) shall not exceed $1,000,000;


99718855.10
                                                     -43-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 121 of 210



                 (e)     loans and advances by a Credit Party to any other Credit Party;

                (f)      investments in the form of Acquisitions permitted by Section 6.5; provided that,
if such Acquisition is of an equity interest or other securities in a Person (that is not a Credit Party and
does not become a Credit Party), such investments shall also be permitted under clause (c) above;

                 (g)   creation of any additional Subsidiaries; provided that in connection with any such
creation of an additional Subsidiary the Borrower shall comply with the terms and conditions in
Section 5.6; and

                 (h)     the Wilkinson Bonds.

        Section 6.5     Acquisitions. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
make an Acquisition in a transaction or related series of transactions for cash consideration that exceeds
$10,000,000 unless (i) the assets, operations or business purchased in connection with such transaction
become Collateral and subject to the first priority Lien in favor of each Lender, and (ii) the transaction is
otherwise acceptable to the Lenders; provided that in no event shall the cash consideration for any
Acquisition exceed $20,000,000.

         Section 6.6      Agreements Restricting Liens. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any contract, agreement or understanding
(other than (i) this Agreement and the other Credit Documents, (ii) documents creating Liens which are
described in clauses (c) and (g) of Section 6.3, but then only with respect to the Property that is the
subject of the applicable lease or document described in such clause (c) or (g), (iii) in connection with any
sale or other disposition of Property permitted under this Agreement, restrictions on such Property during
the pendency of such sale or other disposition imposed under the agreements governing such sale or
disposition, and (iv) anti-assignment provisions in Excluded Contracts (as defined in the Security
Agreement)) which in any way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to secure the Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith.

         Section 6.7      Use of Proceeds. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, use the proceeds of the Loans for any purposes other than as permitted by Section 4.15 hereof. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or indirectly, use any part of the
proceeds of Loans for any purpose which violates, or is inconsistent with, Regulations T, U, or X. No
part of the proceeds of the Loans will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything else of value, to any
Person in violation of the FCPA or any other applicable anticorruption law. The Borrower will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, or, to its knowledge, to any joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions only to the extent the funding of such
proceeds would violate such Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by the Borrower, any of its Subsidiaries or any Lender.

         Section 6.8     Corporate Actions.

                (a)      No Credit Party shall, nor shall it permit any of its Subsidiaries to, merge or
consolidate with or into any other Person, except that (i) the Borrower may merge with any of its wholly-
owned Subsidiaries, (ii) any Credit Party may merge or be consolidated with or into any other Credit


99718855.10
                                                     -44-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 122 of 210



Party, (iii) any Subsidiary of the Borrower that is not a Credit Party may merge or consolidate with any
Credit Party or any other Subsidiary of the Borrower that is not a Credit Party, and (iv) any entity may
merge or be consolidated with or into any Credit Party; provided that immediately after giving effect to
any such proposed transaction no Default would exist and, in the case of any such merger to which (x) the
Borrower is a party, the Borrower is the surviving entity, and (y) a Credit Party (other than Borrower) is a
party, a Credit Party is the surviving entity.

                 (b)     No Credit Party shall, nor shall it permit any of its Subsidiaries to, change its
name, change its state of incorporation, formation or organization, change its organizational identification
number or reorganize in another jurisdiction, or in any manner rearrange its business structure as it exists
on the date of this Agreement, provided that a Credit Party may change its name, change its state of
incorporation, formation or organization, and change its organizational number provided that such Credit
Party has given the Lenders at least ten (10) days’ prior notice of such change.

                 (c)     The Borrower shall not, nor shall it permit any of its Subsidiaries to, modify or
change its fiscal year or its method of accounting (other than as may be required to conform to GAAP)
without the prior written consent of the Lenders.

         Section 6.9     Dispositions.

                 (a)     No Credit Party shall, nor shall it permit any of its Subsidiaries to, sell, convey,
license or otherwise transfer any of its assets except that the Borrower and its Subsidiaries may (i) sell
Inventory in the ordinary course of business; (ii) sell, convey, or otherwise transfer of Equipment that is
(i) obsolete, worn out, depleted or uneconomic and disposed of in the ordinary course of business, or (ii)
contemporaneously replaced by Equipment of at least comparable value and use; provided that no Event
of Default shall exist or shall result from such sale, conveyance, or transfer; (iii) consummate the
Specified Dispositions; (iv) license or otherwise dispose of Intellectual Property (as such term is defined
in the Security Agreement) pursuant to the terms of the Security Agreement; and (v) sell, convey or
otherwise transfer assets so long as the Borrower makes any prepayments of the Loans with the Net Cash
Proceeds thereof to the extent required under Section 2.5(c)(ii).

                 (b)        No Credit Party shall, nor shall it permit any of its Subsidiaries to, sell or
otherwise dispose of any of its ownership interest in any of its Subsidiaries, or in any manner rearrange its
business structure as it exists on the date of this Agreement except that the Borrower and its Subsidiaries
may (i) create or acquire new Subsidiaries if such new Subsidiaries comply with Section 5.6 and such
transactions otherwise comply with the terms of this Agreement, (ii) transfer, sell or otherwise dispose of
such ownership interests in connection with any merger or consolidation permitted under Section 6.8(a)
or any dissolution or liquidation of any Subsidiary of the Borrower to the extent that the Borrower has
reasonably determined that such Subsidiary is no longer useful in its business so long as the Borrower
makes any prepayments of the Loans with the Net Cash Proceeds thereof to the extent required under
Section 2.5(c)(ii), (iii) dispose of any of its ownership interests in any of its Subsidiaries provided that no
Event of Default shall exist or shall result from such sale, conveyance, or transfer; (iv) consummate the
Specified Dispositions; and (v) sell, convey or otherwise transfer assets so long as the Borrower makes
any prepayments of the Loans with the Net Cash Proceeds thereof to the extent required under
Section 2.5(c)(ii).

         Section 6.10    Restricted Payments.

               (a)     No Credit Party shall, nor shall it permit any of its Subsidiaries to make any
Restricted Payments other than (i) a Restricted Payment to a Credit Party and (ii) a Restricted Payment



99718855.10
                                                     -45-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 123 of 210



from a Subsidiary that is not a Credit Party to a Credit Party or another Subsidiary that is not a Credit
Party.

                  (b)     The Borrower will not, and will not permit any of its Subsidiaries to, prior to the
date that is ninety-one (91) days after the Maturity Date, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or in part) any principal
in respect of any Debt other than the Obligations, unless approved by the Lenders in writing.

        Section 6.11      Affiliate Transactions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the rendering of any service)
with any of their Affiliates which are not Credit Parties unless such transaction or series of transactions is
on terms no less favorable to the Borrower or any Subsidiary, as applicable, than those that could be
obtained in a comparable arm’s length transaction with a Person that is not an affiliate.

        Section 6.12    Line of Business. No Credit Party shall, and shall not permit any of its
Subsidiaries to, change the character of the Borrower’s and its Subsidiaries collective business as
conducted on or immediately prior to the Effective Date, or engage in any type of business not reasonably
related to the Borrower’s and its Subsidiaries collective business as of or immediately prior to the
Effective Date subject to the Credit Parties rights to consummate Acquisitions or other investments in
accordance with the terms of this Agreement.

        Section 6.13     Hazardous Materials. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) create, handle, transport, use, or dispose of any Hazardous Substance or Hazardous
Waste, except in the ordinary course of its business and except in compliance with Environmental Law
other than to the extent that such non-compliance could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change, and (b) Release any Hazardous Substance or
Hazardous Waste into the environment or permit any Credit Party’s or any Subsidiary’s Property to be
subjected to any Release of Hazardous Substance or Hazardous Waste, except in compliance with
Environmental Law other than to the extent that such non-compliance could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

        Section 6.14     Compliance with ERISA. Except for matters that individually or in the aggregate
could not reasonably be expected to cause a Material Adverse Change, no Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly: (a) knowingly engage in any transaction in
connection with which the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a Tax imposed by Chapter 43 of Subtitle D of
the Code; (b) terminate, or permit any member of the Controlled Group to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in any liability to the
Borrower, any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to make, or
permit any member of the Controlled Group to fail to make, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law, the Borrower, a Subsidiary
or member of the Controlled Group is required to pay as contributions thereto; (d) permit to exist, or
allow any Subsidiary or any member of the Controlled Group to permit to exist, any accumulated funding
deficiency (or unpaid minimum required contribution for plan years after December 31, 2007) within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan; (e) permit, or allow any member of the Controlled Group to permit, the actuarial present value of
the benefit liabilities (as “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in accordance with Title IV of

99718855.10
                                                     -46-
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 124 of 210



ERISA) of such Plan allocable to such benefit liabilities; (f) contribute to or assume an obligation to
contribute to, or permit any member of the Controlled Group to contribute to or assume an obligation to
contribute to, any Multiemployer Plan; (g) acquire, or permit any member of the Controlled Group to
acquire, an interest in any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the six-year period preceding such
acquisition has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other
Plan that is subject to Title IV of ERISA under which the actuarial present value of the benefit liabilities
under such Plan exceeds the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit liabilities; (h) incur, or permit
any member of the Controlled Group to incur, a liability to or on account of a Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or assume an obligation to contribute to any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of Borrower or any Subsidiary, that may
not be terminated by such entities in their sole discretion at any time without any liability; or (j) amend or
permit any member of the Controlled Group to amend, a Plan resulting in a material increase in current
liability such that the Borrower, any Subsidiary or any member of the Controlled Group is required to
provide security to such Plan under section 401(a)(29) of the Code.

         Section 6.15     Limitation on Hedging. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) purchase, assume, or hold a speculative position in any commodities market or futures
market or enter into any Hedging Arrangement for speculative purposes; or (b) be party to or otherwise
enter into any Hedging Arrangement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s or its Subsidiaries’ operations.

        Section 6.16     [Minimum Liquidity. The Borrower shall not permit the Liquidity to be less than
$2,500,000 as of the last day of any calendar month following the Effective Date.]2

                                               ARTICLE 7

                                          DEFAULT AND REMEDIES

       Section 7.1      Events of Default. The occurrence of any of the following events shall constitute
an “Event of Default” under this Agreement and any other Credit Document:

                (a)      Payment Failure. Any Credit Party (i) fails to pay any principal when due under
this Agreement or (ii) fails to pay, within three Business Days of when due, any other amount due under
this Agreement or any other Credit Document, including payments of interest, fees, reimbursements, and
indemnifications;

                  (b)     False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party or any officer thereof in this Agreement, in any other Credit
Document or in any certificate delivered in connection with this Agreement or any other Credit Document
is incorrect, false or otherwise misleading in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are qualified or modified by
materiality in the text thereof) at the time it was made or deemed made;

               (c)    Breach of Covenant. (i) Any breach by any Credit Party of any of the covenants
in Section 5.1, Section 5.2(f), Section 5.2(g), Section 5.2(j)(iii), Section 5.2(s), Section 5.2(t),

2
    NTD: Subject to further discussion.

99718855.10
                                                     -47-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 125 of 210



Section 5.3(a), Section 5.15, Section 5.16 or Article 6 of this Agreement or the corresponding covenants
in any Guaranty; or (ii) any breach by any Credit Party of any other covenant contained in this Agreement
(other than those specified in Section 7.1(a), Section 7.1(b) or the foregoing clause (i) of this Section
7.1(c)) or any other Credit Document and such breach shall remain unremedied for a period of thirty (30)
days after the earlier of (A) the date on which any Credit Party has actual knowledge of such breach and
(B) the date written notice of such breach shall have been given to the Borrower by any Lender (such
grace period to be applicable only in the event such Default can be remedied by corrective action of a
Credit Party or any of its Subsidiaries);

                (d)      Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force and effect and valid and
binding on the Guarantors party thereto or shall be contested by any party thereto; any Guarantor shall
deny it has any liability or obligation under such Guaranties; or any Guarantor shall cease to exist other
than as expressly permitted by the terms of this Agreement;

                 (e)     Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any principal
of or premium or interest on its Debt which is outstanding in a principal amount of at least $5,000,000
individually or when aggregated with all such Debt of the Borrower and the Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such failure shall continue after
the applicable grace period, if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $5,000,000 individually or when aggregated with all such
Debt of the Borrower and the Subsidiaries so in default (other than Debt evidenced by the Notes), and
shall continue after the applicable grace period, if any, specified in such agreement or instrument, if the
effect of such event or condition is to accelerate, or to permit the acceleration of, the maturity of such
Debt prior to the stated maturity thereof; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required prepayment); provided that, for
purposes of this paragraph (e), the “principal amount” of the obligations in respect of Hedging
Arrangements at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid by the applicable Credit Party if such Hedging
Arrangements were terminated at such time;

                 (f)      Bankruptcy and Insolvency. (i) The Borrower or any other Credit Party shall
terminate its existence or dissolve (except in accordance with a transaction otherwise permitted under this
Agreement) or (ii) any Credit Party (A) admits in writing its inability to pay its debts generally as they
become due; makes an assignment for the benefit of its creditors; consents to or acquiesces in the
appointment of a receiver, liquidator, fiscal agent, or trustee of itself or any of its Property; files a petition
under bankruptcy or other laws for the relief of debtors; or consents to any reorganization, arrangement,
workout, liquidation, dissolution, or similar relief or (B) shall have had, without its consent: any court
enter an order appointing a receiver, liquidator, fiscal agent, or trustee of itself or any of its Property; any
petition filed against it seeking reorganization, arrangement, workout, liquidation, dissolution or similar
relief under bankruptcy or other laws for the relief of debtors and such petition shall not be dismissed,
stayed, or set aside for an aggregate of 60 days, whether or not consecutive; provided, however, that the
pendency of the Chapter 11 Cases shall not be an Event of Default;

                (g)     Adverse Judgment. The Borrower or any other Credit Party suffers final
judgments against any of them since the date of this Agreement in an aggregate amount, less any
insurance proceeds covering such judgments which are received or as to which the insurance carriers
admit liability, greater than $1,000,000 and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (ii) there shall be any period of 30 consecutive days

99718855.10
                                                      -48-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 126 of 210



during which a stay of enforcement of such judgments, by reason of a pending appeal or otherwise, shall
not be in effect;

                   (h)       Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the Borrower by the Lenders, such
Termination Event shall not have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA), which termination could reasonably be expect to result in a
liability of, or liability for withdrawal could reasonably be expected to be, greater than $1,000,000;

               (i)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and such withdrawing employer shall have incurred a withdrawal liability in an
annual amount exceeding $1,000,000; or

                (j)      Change in Control. The occurrence of a Change in Control.

                 (k)     Security Documents. The Security Agreement or any other material Security
Document shall at any time and for any reason cease to create an Acceptable Security Interest in all
material Property purported to be subject to such agreement (and such Acceptable Security Interest) in
accordance with the terms of such agreement or any provisions thereof shall cease to be in full force and
effect and valid and binding on the Credit Party that is a party thereto or any such Person shall so state in
writing.

       Section 7.2      Optional Acceleration of Maturity. If any Event of Default (other than an Event
of Default pursuant to Section 7.1(f)) shall have occurred and be continuing, then, and in any such event,

                 (a)      the Lenders may, by notice to the Borrower, (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans (including, all principal
and interest thereon), and all other amounts payable under this Agreement (including, for the avoidance of
doubt, any Prepayment Fees) to be forthwith due and payable, whereupon the Loans (including all such
principal and interest), and all other amounts payable under this Agreement shall become and be forthwith
due and payable in full, without presentment, demand, protest or further notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties, and

                (b)     the Lenders may proceed to enforce its rights and remedies under the Guaranties
or any other Credit Document for the ratable benefit of the Secured Parties by appropriate proceedings.

        Section 7.3      Automatic Acceleration of Maturity.        If any Event of Default pursuant to
Section 7.1(f) shall occur,

                 (a)      the Loans, including all principal and interest on the Loans, and all other amounts
payable under this Agreement (including, for the avoidance of doubt, any Prepayment Fees) shall
immediately and automatically become and be due and payable in full, without presentment, demand,
protest or any notice of any kind (including, without limitation, any notice of intent to accelerate or notice
of acceleration), all of which are hereby expressly waived by each of the Credit Parties, and

                (b)     the Lenders may proceed to enforce its rights and remedies under the Guaranties
or any other Credit Document for the ratable benefit of the Secured Parties by appropriate proceedings.



99718855.10
                                                     -49-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 127 of 210



         Section 7.4     Prepayment Fee. The parties hereto acknowledge and agree that the Prepayment
Fee referred to in this Article 7 (a) is additional consideration for providing the Commitments,
(b) constitutes reasonable liquidated damages to compensate the applicable Lenders for (and is a
proportionate quantification of) the actual loss of the anticipated stream of interest payments upon the
early termination of the Commitments (such damages being otherwise impossible to ascertain or even
estimate for various reasons, including, without limitation, because such damages would depend on,
among other things, (x) when Commitments might otherwise be terminated, and (y) future changes in
interest rates which are not readily ascertainable on the Effective Date), and (c) is not a penalty to punish
the Borrower for its early termination of the Commitments or for the occurrence of any Event of Default
or the occurrence of any other Prepayment Fee Event, as the case may be.

         Section 7.5    Remedies Cumulative, No Waiver. No right, power, or remedy conferred to any
Lender in this Agreement or the Credit Documents, or now or hereafter existing at law, in equity, by
statute, or otherwise shall be exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power or remedy. No course of
dealing and no delay in exercising any right, power, or remedy conferred to any Lender in this Agreement
and the Credit Documents or now or hereafter existing at law, in equity, by statute, or otherwise shall
operate as a waiver of or otherwise prejudice any such right, power, or remedy. No notice to or demand
upon the Borrower or any other Credit Party shall entitle the Borrower or any other Credit Party to similar
notices or demands in the future.

        Section 7.6     Application of Payments. Prior to an Event of Default, all payments made
hereunder shall be applied by the Lenders as directed by the Borrower, but subject to the terms of this
Agreement, including the application of prepayments according to Section 2.5 and Section 2.12. During
the existence of an Event of Default, all payments and collections received by the Lenders shall be
applied to the Obligations in accordance with Section 2.12 and otherwise in such manner as determined
by the Lenders provided that in the event that the Obligations have been accelerated pursuant to
Section 7.2 or any Lender has exercised any remedy set forth in this Agreement or any other Credit
Document, all payments received on account of the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied by the Lenders as follows:

        First, to payment of that portion of the Obligations constituting fees, indemnities, expenses and
other amounts, including attorney fees, payable to the Lenders in their capacities as such;

        Second, to payment of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders under the Credit Documents, including
attorney fees, ratably among the Lenders in proportion to the respective amounts described in this clause
Second payable to them;

        Third, to payment of that portion of the Obligations constituting accrued and unpaid interest on
the Loans, ratably among the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

        Fourth, to payment of all other Obligations ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth payable to them; and

      Last, the balance, if any, after all of the Obligations have been indefeasibly Paid in Full, to the
Borrower or as otherwise required by Legal Requirements.

       Section 7.7     Lenders May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any Credit Party, each Lender


99718855.10
                                                    -50-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 128 of 210



(irrespective of whether the principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Lender shall have made any demand on the
Borrower) shall be entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

                (a)     to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of the Lenders (including
any claim for the reasonable compensation, expenses, disbursements and advances of the Lenders and
their respective agents and counsel and all other amounts due the Lenders) allowed in such judicial
proceeding; and

                (b)      to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Lenders.

                                               ARTICLE 8

                                               RESERVED


                                               ARTICLE 9

                                           MISCELLANEOUS

         Section 9.1     Costs and Expenses. The Borrower agrees to pay on demand:

                 (a)      all reasonable out-of-pocket costs and expenses of Lenders in connection with
the preparation, execution, delivery, administration, modification, and amendment of this Agreement, the
Notes, and the other Credit Documents and waivers of the provisions hereunder and thereunder, in each
case, whether or not the transactions contemplated hereby or thereby shall be consummated and including
reasonable costs associated with field examinations, appraisals, and the reasonable fees and out-of-pocket
expenses of outside counsel for Lenders, with respect to advising the Lenders as to its rights and
responsibilities under this Agreement, and

                (b)      all out-of-pocket costs and expenses, if any, of each Lender (including outside
counsel fees and expenses of each Lender) in connection with the enforcement (whether through
negotiations, workout, legal proceedings, or otherwise) of this Agreement, the Notes, and the other Credit
Documents.

         Section 9.2     Indemnification; Waiver of Damages.

            (a)  INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO,
JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS EACH LENDER AND EACH
OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, AND ADVISORS (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR
ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF


99718855.10
                                                     -51-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 129 of 210



OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS,
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED
USE OF THE PROCEEDS OF THE LOANS, INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 9.2
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER
PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THIS SECTION 9.2
SHALL NOT APPLY WITH RESPECT TO ANY TAXES.

                (b)     Waiver of Consequential Damages, Etc.

                           (i)      To the fullest extent permitted by applicable law, no Credit Party shall
assert, agrees not to assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that nothing contained in this sentence shall limit any Credit
Party’s indemnification obligations to the extent set forth in clause (a) above to the extent such special,
indirect, consequential or punitive damages are included in any third party claim in connection with
which such indemnified person is otherwise entitled to indemnification hereunder. No Indemnitee
referred to in subsection (a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross negligence or willful misconduct
of such Indemnitee as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

                           (ii)     To the fullest extent permitted by applicable law, no Indemnitee shall
assert, agrees not to assert, and hereby waives, any claim against any Credit Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof other than for such claims provided for in this Agreement provided that
nothing contained in this sentence shall limit any Credit Party’s indemnification obligations to the extent
set forth in clause (a) above to the extent such special, indirect, consequential or punitive damages are
included in any third party claim in connection with which such indemnified person is otherwise entitled
to indemnification hereunder.

                (c)      Survival. Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties contained in this Section 9.2 shall
survive the termination of this Agreement and the payment in full of the Loans and all other amounts
payable under this Agreement.

99718855.10
                                                    -52-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 130 of 210



        Section 9.3      Waivers and Amendments. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure by the Borrower or
any Guarantor therefrom, shall in any event be effective unless the same shall be in writing and signed by
the Lenders and the Borrower, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

                 (a)     no amendment, waiver, or consent shall, unless in writing and signed by all the
Lenders and the Borrower, do any of the following: (i) reduce the principal of, or interest on, the Loans,
(ii) postpone or extend any date fixed for any payment of principal of, or interest on, the Loans, including,
without limitation, the Maturity Date, or (iii) change the number of Lenders which shall be required for
the Lenders to take any action hereunder or under any other Credit Document;

                 (b)     no amendment, waiver, or consent shall, unless in writing and signed by all the
Lenders and the Borrower, do any of the following: (i) waive any of the conditions specified in Article 3,
(ii) reduce any fees or other amounts payable hereunder or under any other Credit Document (other than
those specifically addressed above in this Section 9.3), (iii) increase the Aggregate Commitment,
(iv) postpone or extend any date fixed for any payment of any fees or other amounts payable hereunder
(other than those otherwise specifically addressed in this Section 9.3), (v) amend Section 2.12(e),
Section 7.6, this Section 9.3 or any other provision in any Credit Document which expressly requires the
consent of, or action or waiver by, all of the Lenders, (vi) release any Guarantor from its obligation under
any Guaranty or, except as specifically provided in the Credit Documents and as a result of transactions
permitted by the terms of this Agreement, release all or a material portion of collateral, if any, securing
the Obligations; or (vii) amend the definitions of “Secured Parties”, “Obligations” or “Collateral” in a
manner materially adverse to any Secured Party;

               (c)     no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent; and

               (d)     no amendment, waiver, or consent shall, unless in writing and signed by the
Lenders required above to take such action, affect the rights or duties of the Lenders under this
Agreement or any other Credit Document.

         Section 9.4      Severability. In case one or more provisions of this Agreement or the other
Credit Documents shall be invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality, and enforceability of the remaining provisions contained herein or therein shall not be
affected or impaired thereby.

        Section 9.5      Survival of Representations and Obligations. All representations and warranties
contained in this Agreement or made in writing by or on behalf of the Credit Parties in connection
herewith shall survive the execution and delivery of this Agreement and the other Credit Documents, the
making of the Loans and any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations and warranties. All
obligations of the Borrower or any other Credit Party provided for in Sections 2.11, 2.13(c), 9.1 and 9.2
and all of the obligations of the Lenders in Section 8.5 shall survive any termination of this Agreement
and repayment in full of the Obligations.

        Section 9.6       Binding Effect. This Agreement shall become effective upon the satisfaction of
the conditions set forth in Section 3.1 above, and thereafter shall be binding upon and inure to the benefit
of the Borrower and each Lender and their respective successors and assigns, except that neither the
Borrower nor any other Credit Party shall have the right to assign its rights or delegate its duties under
this Agreement or any interest in this Agreement without the prior written consent of each Lender.

99718855.10
                                                    -53-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 131 of 210



         Section 9.7     Lender Assignments and Participations.

                  (a)    Each Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all or a portion of its Loans);
provided, however, that (i) each such assignment shall be to an Eligible Assignee; (ii) except in the case
of an assignment to another Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, any such partial assignment with respect to the Loans shall be in an amount at least equal to
$5,000,000; (iii) each assignment of a Lender’s rights and obligations with respect to the Loans shall be
of an constant, and not varying percentage of all of its rights and obligations under this Agreement as a
Lender (other than rights of reimbursement and indemnity arising before the effective date of such
assignment) and shall be of an equal pro rata share of the assignor’s interest in the Loans; and (iv) the
parties to such assignment shall execute and deliver to the Lenders for its acceptance an Assignment and
Acceptance, together with any Notes subject to such assignment (if applicable) and the assignor or
assignee Lender shall pay a processing fee of $3,500. Upon execution, delivery, and acceptance of such
Assignment and Acceptance and payment of the processing fee, the assignee thereunder shall be a party
hereto and, to the extent of such assignment, have the obligations, rights, and benefits of a Lender
hereunder and the assigning Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. Upon the consummation of any assignment pursuant
to this Section 9.7, the assignor, the Lenders and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the assignee is not incorporated
under the laws of the United States of America or a state thereof, it shall deliver to the Borrower and the
Lenders certification as to exemption from or reduction of withholding of Taxes in accordance with
Section 2.13(e).

                 (b)     The Lenders, acting as a nonfiduciary agent of the Credit Parties, shall maintain
at the addresses referred to in Section 9.9 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of the Lenders and principal
amount (and stated interest) of the Loans owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.

                 (c)      Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment (if any) and payment of the processing fee,
the Lenders shall, if such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register, and (iii) give prompt notice
thereof to the parties thereto.

                 (d)      Each Lender may sell participations to one or more Persons in all or a portion of
its rights, obligations or rights and obligations under this Agreement (including all or a portion of its
Loans) provided, however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participant shall be entitled to the benefit of the yield protection provisions
including, but not limited to, Section 2.11, (iv) so long as no Event of Default has occurred and is
continuing, such Person or Persons to whom any such participation is to be sold must be approved by the
Borrower, and (iv) the Borrower shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement, and such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to its Loans and its Note (if any) and to approve
any amendment, modification, or waiver of any provision of this Agreement (other than amendments,
modifications, or waivers decreasing the amount of principal of or the rate at which interest is payable on
such Loans, or extending any scheduled principal payment date or date fixed for the payment of interest

99718855.10
                                                     -54-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 132 of 210



on such Loans); provided further, however, that such Participant (A) agrees to be subject to the provisions
of Section 2.11(b), Section 2.13(e), (f) and (g) and Section 2.14 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any greater payment under the yield
protection provisions, with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable participation. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other obligations under the Credit Documents
(the “Participant Register”); provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant or any information relating to
a Participant's interest in any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-1(c)
of the Treasury Regulations. The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding any notice to the contrary.

                (e)     Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time assign and pledge all or any portion of its Loans to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Lender from its obligations hereunder.

                 (f)    Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and participants (including
prospective assignees and participants), subject, however, to the provisions of the following paragraph
Section 9.8.

         Section 9.8      Confidentiality. Each Lender (each a “Lending Party”) agree to keep
confidential any information furnished or made available to it by any Credit Party pursuant to this
Agreement and identified by such Credit Party in writing as proprietary or confidential; provided that
nothing herein shall prevent any Lending Party from disclosing such information (a) to any other Lending
Party or any Affiliate of any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or Affiliate of any Lending Party for purposes of administering, negotiating, considering,
processing, implementing, syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby, (b) to any other Person if directly incidental to the administration of
the credit facilities provided herein, (c) as required by any Legal Requirement, (d) upon the order of any
court or administrative agency, (e) upon the request or demand of any regulatory agency or authority, (f)
that is or becomes available to the public or that is or becomes available to any Lending Party other than
as a result of a disclosure by any other Lending Party prohibited by this Agreement, (g) in connection
with any litigation relating to this Agreement or any other Credit Document to which such Lending Party
or any of its Affiliates may be a party, (h) to the extent necessary in connection with the exercise of any
right or remedy under this Agreement or any other Credit Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions similar to those contained in this Section 9.8.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in
this Agreement shall (a) restrict any Lending Party from providing information to any regulatory
or governmental authorities, including the Federal Reserve Board and its supervisory staff; (b)
require or permit any Lending Party to disclose to any Credit Party that any information will be or
was provided to the Federal Reserve Board or any of its supervisory staff; or (c) require or permit
any Lending Party to inform any Credit Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or action.

99718855.10
                                                     -55-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 133 of 210



         Section 9.9      Notices, Etc. All notices and other communications shall be in writing and hand
delivered with written receipt, telecopied, sent by facsimile (with a hard copy sent as otherwise permitted
in this Section 9.9), sent by a nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Credit Party, as specified on Schedule I and if to any Lender at its
credit contact specified under its name on Schedule I. Each party may change its notice address by
written notification to the other parties. All such notices and communications shall be effective when
delivered, except that notices and communications to any Lender pursuant to Article 2 shall not be
effective until received and, in the case of telecopy, such receipt is confirmed by such Lender, as
applicable, verbally or in writing.

        Section 9.10    Business Loans. Each Credit Party warrants and represents that the Obligations
are and shall be for business, commercial, investment or other similar purposes and not primarily for
personal, family, household or agricultural use, as such terms are used in Chapter One (“Chapter One”) of
the Texas Credit Code. At all such times, if any, as Chapter One shall establish a Maximum Rate, the
Maximum Rate shall be the “indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.

         Section 9.11     Usury Not Intended. It is the intent of each Credit Party and each Lender in the
execution and performance of this Agreement and the other Credit Documents to contract in strict
compliance with applicable usury laws, including conflicts of law concepts, governing the Loans of each
Lender including such applicable laws of the State of Texas, if any, and the United States of America
from time to time in effect. In furtherance thereof, the Lenders and the Credit Parties stipulate and agree
that none of the terms and provisions contained in this Agreement or the other Credit Documents shall
ever be construed to create a contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of this Agreement
“interest” shall include the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that, notwithstanding the
foregoing, under any circumstances the aggregate amounts taken, reserved, charged, received or paid on
the Loans, include amounts which by applicable law are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender receiving same shall
credit the same on the principal (or if Loans (and all other Obligations) owed to such Lender shall have
been paid in full, refund said excess to the Borrower). In the event that the maturity of the Loans are
accelerated by reason of any election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited to the Loans (or, if the Loans and all
other Obligations shall have been paid in full, refunded to the Borrower of such interest). In determining
whether or not the interest paid or payable under any specific contingencies exceeds the Maximum Rate,
the Credit Parties and the Lenders shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated term of the Loans all
amounts considered to be interest under applicable law at any time contracted for, charged, received or
reserved in connection with the Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in apparent conflict herewith.

         Section 9.12    Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time is greater than the Maximum Rate, the unpaid principal amount of the Loans shall
bear interest at the Maximum Rate until the total amount of interest paid or accrued on the Loans equals
the amount of interest which would have been paid or accrued on the Loans if the stated rates of interest
set forth in this Agreement had at all times been in effect. In the event, upon payment in full of the Loans,
the total amount of interest paid or accrued under the terms of this Agreement and the Loans is less than

99718855.10
                                                    -56-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 134 of 210



the total amount of interest which would have been paid or accrued if the rates of interest set forth in this
Agreement had, at all times, been in effect, then the Borrower shall, to the extent permitted by applicable
law, pay ratably among the Lenders an amount equal to the difference between (i) the lesser of (A) the
amount of interest which would have been charged on its Loans if the Maximum Rate had, at all times,
been in effect and (B) the amount of interest which would have accrued on its Loans if the rates of interest
set forth in this Agreement had at all times been in effect and (ii) the amount of interest actually paid
under this Agreement on its Loans. In the event the Lenders ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent permitted by law, be applied
to the reduction of the principal balance of the Loans, and if no such principal is then outstanding, such
excess or part thereof remaining shall be paid to the Borrower.

         Section 9.13    Governing Law; Waiver of Jury Trial.

             (a)   THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT
DOCUMENTS (UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO ANY CHOICE OF LAW PROVISIONS THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION AND EXCEPT TO THE
EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT
FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE
LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED. WITHOUT LIMITING THE
INTENT OF THE PARTIES SET FORTH ABOVE, (i) CHAPTER 346 OF THE TEXAS FINANCE
CODE, AS AMENDED (RELATING TO REVOLVING LOANS AND REVOLVING TRI-PARTY
ACCOUNTS (FORMERLY TEX. REV. CIV. STAT. ANN. ART. 5069, CH. 15)), SHALL NOT APPLY
TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND (ii) TO THE EXTENT THAT ANY LENDER MAY BE SUBJECT TO TEXAS LAW LIMITING
THE AMOUNT OF INTEREST PAYABLE FOR ITS ACCOUNT, SUCH LENDER SHALL UTILIZE
THE INDICATED (WEEKLY) RATE CEILING FROM TIME TO TIME IN EFFECT.

            (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE
CREDIT DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, IN
EITHER CASE LOCATED IN HARRIS COUNTY, TEXAS, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO
THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED UNDER APPLICABLE LAW)
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

           (c)   EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 9.9 OR SUCH
OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 9.9 (OR ITS ASSIGNMENT AND
ACCEPTANCE), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF

99718855.10
                                                    -57-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 135 of 210



A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

            (d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE CREDIT
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS SECTION 9.13.

         Section 9.14    Amended and Restated. It is the intention of each of the parties hereto that the
DIP Credit Agreement be amended and restated so as to preserve the perfection and priority of all security
interests and Liens securing all Obligations (as defined in the DIP Credit Agreement) of the Credit Parties
under the DIP Credit Agreement (that continue on as Obligations under this Agreement), that all of the
Obligations (as defined hereunder) of the Credit Parties be secured by the Liens created by the Credit
Documents, that the Obligations be secured by pari passu security interests in and Liens on the Collateral
(unless otherwise provided herein) and that this Agreement not constitute a novation of the obligations
and liabilities existing under the DIP Credit Agreement. The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment of the DIP Credit Agreement made in accordance
with the terms of the DIP Credit Agreement. In addition, unless specifically amended hereby or amended
or amended and restated in connection herewith, each of the Credit Documents (as defined in the DIP
Credit Agreement) shall continue in full force and effect and, from and after the Effective Date, all
references to the “Agreement” contained therein shall be deemed to refer to this Agreement.

         Section 9.15    Reaffirmation and Grant of Security Interests.

                (a)     Each Guarantor, subject to the terms and conditions contained herein and in the
other Credit Documents, has (i) guarantied the Obligations and (ii) created Liens in favor of the Lenders
for the benefit of the Secured Parties on the Collateral to secure the Obligations and all of its other
obligations under the Credit Documents. Each Guarantor hereby acknowledges that it has reviewed the
terms and provisions of this Agreement (and the other Credit Documents) and consents to the amendment
and restatement of the DIP Credit Agreement effected pursuant to this Agreement (and the amendment
and/or the amendment and restatement of any of the other Credit Documents (as defined in the DIP Credit
Agreement) in connection with this Agreement) and to the Borrower entering into any other Credit
Documents in connection with this Agreement. Each Credit Party hereby (i) confirms that each Credit
Document to which it is a party or is otherwise bound and all Collateral encumbered thereby will continue
to guarantee and/or secure, as the case may be, to the fullest extent possible in accordance with such
Credit Document, the payment and performance of the Obligations (including the Guaranteed Obligations
(as defined in the Guaranty)), as the case may be, including, without limitation, the payment and
performance of all such applicable Obligations that are joint and several obligations of any Credit Party
now or hereafter existing, and (ii) grants to the Lenders for the benefit of the Secured Parties a continuing

99718855.10
                                                    -58-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 136 of 210



Lien on and security interest in and to such Credit Party’s right, title and interest in, to and under all
Collateral as collateral security for the prompt payment and performance in full when due of all
Obligations (including the Guaranteed Obligations) subject to the terms and conditions contained herein
and in the Credit Documents (whether at stated maturity, by acceleration or otherwise).

                 (b)      Each Credit Party acknowledges and agrees that the Credit Documents (as
amended, restated, amended and restated, supplemented or otherwise modified in connection herewith) to
which it is a party or otherwise bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the DIP Credit Agreement.

         Section 9.16     Submission to Jurisdiction. Each Credit Party hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Houston, Texas in any action or proceeding
arising out of or relating to this Agreement or the other Credit Documents, and each Credit Party hereby
irrevocably agrees that all claims in respect of such action or proceeding may be heard and determined in
such court. Each Credit Party hereby unconditionally and irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each Credit Party hereby agrees that service of copies of the summons and
complaint and any other process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to such Credit Party at its address set forth in this
Agreement. Each Credit Party hereby agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any Lender to serve legal process in
any other manner permitted by the law or affect the right of any Lender to bring any action or proceeding
against any Credit Party or its Property in the courts of any other jurisdiction.

        Section 9.17   Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall constitute one and the same
agreement.

         Section 9.18    Reserved.

        Section 9.19      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

                  (a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any party
hereto that is an EEA Financial Institution; and

                (b)      the effects of any Bail-in Action on any such liability, including, if applicable:

                         (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or other instruments of


99718855.10
                                                     -59-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 137 of 210



ownership will be accepted by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

                        (iii)  the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

        Section 9.20     USA Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
each Credit Party that pursuant to the requirements of the Patriot Act it is required to obtain, verify and
record information that identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender to identify such Credit Party in
accordance with the Patriot Act.

     Section 9.21 No Oral Agreements. PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT
INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT
SUBJECT TO THE PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM
THE WRITTEN LOAN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN AGREEMENT.
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THIS
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND THEREIN AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

         THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        Section 9.22    No Third Party Beneficiaries. This Agreement, the other Credit Documents, and
the agreement of the Lenders to make Loans hereunder are solely for the benefit of the Borrower, and no
other Person (including any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialman) shall have any rights, claims, remedies or privileges hereunder or under any other Credit
Document against any Lender for any reason whatsoever. There are no third party beneficiaries.

                [Remainder of this page intentionally left blank. Signature pages follow.]




99718855.10
                                                   -60-
    Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 138 of 210



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered by their respective authorized officers as of the date first above written.



                                                     BORROWER:

                                                     CARBO CERAMICS INC.


                                                     By:
                                                           Name:
                                                           Title:


                                                     GUARANTORS:

                                                     ASSET GUARD PRODUCTS INC.


                                                     By:
                                                           Name:
                                                           Title:

                                                     STRATAGEN, INC.


                                                     By:
                                                           Name:
                                                           Title:




                     [Signature Page to Amended and Restated Credit Agreement]
Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 139 of 210



                                             LENDERS:

                                             WILKS BROTHERS, LLC,
                                             as a Lender


                                             By:
                                                   Name:
                                                   Title:


                                             By:
                                                   Name:
                                                   Title:




             [Signature Page to Amended and Restated Credit Agreement]
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 140 of 210



                                                    ANNEX I

                                                  Commitments3

                                                           Outstanding Principal
           Lender                    Commitment             Amount of Loans        Pro Rata Share
Wilks Brothers, LLC                       $15,000,000.00          $15,000,000.00               100%
Total:                                    $15,000,000.00          $15,000,000.00               100%




3
    As of the Effective Date of this Agreement.
99718855.10
                                                     Annex I
                                                       -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 141 of 210



                                  SCHEDULE I

                                Contact Information

                                    LENDERS
Wilks Brothers, LLC                Address for Notices:

                                   Wilks Brothers, LLC
                                   17010 IH-20
                                   Cisco, TX 76437
                                   Attention:      Philip Pecora
                                                   Matthew Wilks
                                   Facsimile:      (817) 850-3698
                                   Email:          philip.pecora@wilksbrothers.com
                                                   matt.wilks@profrac.com

                                CREDIT PARTIES
Borrower/Guarantors               Address for Notices:

                                   Carbo Ceramics Inc.
                                   Asset Guard Products Inc.
                                   StrataGen, Inc.
                                   Energy Center II
                                   575 N. Dairy Ashford Rd., Suite 300
                                   Houston, TX 77079
                                   Attn:           Ernesto Bautista III
                                                   Chief Financial Officer
                                   Telephone:      (281) 931-8884
                                   Facsimile:      (281) 931-8302




99718855.10
                                     Schedule I
                                        -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 142 of 210



                                          EXHIBIT A
                             FORM OF ASSIGNMENT AND ACCEPTANCE

        This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]4 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]5 Assignee identified in
item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated, supplemented
and/or modified from time to time, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

         For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from [the Assignor][the respective Assignors], subject to
and in accordance with the Standard Terms and Conditions and the Credit Agreement, as of
the Effective Date inserted by the Lenders as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender][their respective
capacities as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below (including without limitation any
letters of credit and guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred
to herein collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by [the][any] Assignor.


4
  For bracketed language here and elsewhere in this form relating to the Assignor(s), if the assignment is from a
single Assignor, choose the first bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
5
  For bracketed language here and elsewhere in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple Assignees, choose the second
bracketed language.
6
  Select as appropriate.
7
  Include bracketed language if there are either multiple Assignors or multiple Assignees.
99718855.10
                                  Exhibit A – Form of Assignment and Acceptance
                                                    Page 1 of 6
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 143 of 210




1.         Assignor[s]:



2.         Assignee[s]:



[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.         Borrower:                  CARBO CERAMICS INC.

4.         Lenders:                   Wilks Brothers, LLC, as Lender

5.         Credit Agreement:          Amended and Restated Credit Agreement, dated as of [__], 2020,
                                      among Borrower, the Lenders party thereto from time to time,
                                      the Guarantors party thereto from time to time, and Wilks
                                      Brothers, LLC, as Lender.

6.            Assigned Interest[s]:
    Assignor[s] Assignee[s]   Facility   Aggregate Amount          Amount of     Percentage Assigned   CUSIP
                              Assigned    of Commitments          Commitment /    of Commitment /      Number
                                          /Advances for all        Advances          Advances9
                                              Lenders              Assigned8

                                         $                    $                                   %
                                         $                    $                                   %
                                         $                    $                                   %

7.         Trade Date:                _________________10

Effective Date:               , 20  [TO BE INSERTED BY THE LENDERS
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]




8
  Amount to be adjusted by the counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
9
  Set forth, to at least 9 decimals, as a percentage of the Commitment / Advances of all Lenders thereunder.
10
   To be completed if the Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to be
determined as of the Trade Date.
99718855.10
                                  Exhibit A – Form of Assignment and Acceptance
                                                    Page 2 of 6
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 144 of 210




The terms set forth in this Assignment and Acceptance are hereby agreed to:

                                                     ASSIGNOR[S]11
                                                     [NAME OF ASSIGNOR]


                                                     By:
                                                     Name:
                                                     Title:


                                                     ASSIGNEE[S]
                                                     [NAME OF ASSIGNEE]


                                                     By:
                                                     Name:
                                                     Title:




11
     Add additional signature blocks as needed.
99718855.10
                                   Exhibit A – Form of Assignment and Acceptance
                                                     Page 3 of 6
        Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 145 of 210




[Consented to and]12 Accepted:

Wilks Brothers, LLC,
as Lender


By:
Name:
Title:


[Consented to:]13

CARBO CERAMICS INC.

By:
Name:
Title:




12
     To be added only if the consent of the Lenders is required by the terms of the Credit Agreement.
13
     To be added only if the consents of the Borrower is required by the terms of the Credit Agreement.
99718855.10
                                    Exhibit A – Form of Assignment and Acceptance
                                                      Page 4 of 6
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 146 of 210




                                                                                     Annex 1 To
                                                           Exhibit A – Assignment and Acceptance

                         STANDARD TERMS AND CONDITIONS FOR
                            ASSIGNMENT AND ACCEPTANCE

1.       Representations and Warranties.

        1.1     Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the Borrower, its
Subsidiaries or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrower, its Subsidiaries or Affiliates or any
other Person of any of its obligations under any Credit Document.

         1.2.   Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver this Assignment
and Acceptance and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.7 of the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.7 of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to Section 5.2
thereof, as applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without reliance upon
any Lender and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is not incorporated under the laws of the
United States of America or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Lenders, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms of the Credit
99718855.10
                            Exhibit A – Form of Assignment and Acceptance
                                              Page 5 of 6
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 147 of 210




Documents are required to be performed by it as a Lender.

        2.       Payments. From and after the Effective Date, the Lenders shall make all
payments in respect of [the][each] Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Lenders for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

        3.      General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a signature page of
this Assignment and Acceptance by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of Texas.




99718855.10
                            Exhibit A – Form of Assignment and Acceptance
                                              Page 6 of 6
         Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 148 of 210



                                              EXHIBIT B
                                    FORM OF COMPLIANCE CERTIFICATE

                        FOR THE PERIOD FROM ________, 20__ TO ________, 20__

         This certificate dated as of ________________, 20__ is prepared pursuant to that certain
Amended and Restated Credit Agreement, dated as of [__], 2020 (as amended, restated, amended and
restated, supplemented and/or modified from time, the “Credit Agreement”) among CARBO Ceramics
Inc., a Delaware corporation (“Borrower”), the guarantors party thereto from time to time, the lenders
party thereto from time to time (the “Lenders”), and Wilks Brothers, LLC, as Lender. Unless otherwise
defined in this certificate, capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

           A.        General

The undersigned certifies that:

          (a)       the Borrower has delivered the consolidated and consolidating balance sheet and the
related consolidated and consolidating statements of income or operations required by Section 5.2[(a) /
(b) / (c)] of the Credit Agreement for the [fiscal year / fiscal quarter / month] of the Borrower ended as of
the financial statement date of __________, _____. Such consolidated and consolidating balance sheet
and statements of income or operations (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, changes in shareholders’ equity and cash flows for the period covered thereby;

       (b)      except as otherwise set forth in this certificate, the Borrower and each Credit Party
has complied with all the terms, covenants and conditions to be performed or observed by the
Borrower contained in the Credit Agreement and any other Credit Document; and

           [(c)      that no Default or Event of Default has occurred or is continuing as of the date hereof.]

         [(c)     the following Default[s] or Event[s] of Default exist[s] as of the date hereof, if any, and
the actions set forth below are being taken to remedy such circumstances:

                                                                .]

           B.        Covenants

Section 5.6 – Material Domestic Subsidiaries.

           (a)       Non-Material Domestic Subsidiaries' collective operating income14           $___________

           (b)       Borrower's consolidated operating income                                    $___________

                     Operating income test = (a) divided by (b)                                  ___________%
           (c)       Non-Material Domestic Subsidiaries collective book value of
                     total assets                                                                $___________

14
     Calculated as of each fiscal quarter end, for the four-fiscal quarter period then ended.

99718855.10
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 149 of 210



         (d)    Borrower's consolidated book value of total assets                       $___________

                Total book value test = (c) divided by (d)                               ___________%

Is either (a) divided by (b), or (c) divided by (d) equal to or greater than 10%:        Yes      No

        If the answer to the above question is yes, attached hereto in Annex A is a list of Non-Material
Domestic Subsidiaries that will need to execute and deliver to the Lenders a joinder to the Guaranty or
otherwise deliver a Guaranty, in any event, in form and substance satisfactory to the Lenders, in order to
comply with Section 5.6 of the Credit Agreement.

        If the answer to the above question is no, the Borrower may attach hereto as Annex B, a list of
Non-Material Domestic Subsidiaries that the Borrower requests to be released from their respective
guaranty obligations and a detailed calculation of compliance with the requirements of Section 5.6 of the
Credit Agreement after giving effect to each such release.



                            [Remainder of this page intentionally left blank.]




99718855.10
                                     Exhibit B – Form of Compliance Certificate
                                                      Page 2
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 150 of 210




        IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate as of the
date and year first above written.

                                                 CARBO CERAMICS INC.


                                                 By:_________________________________
                                                 Name:_______________________________
                                                 Title: ________________________________




99718855.10
                                  Exhibit B – Form of Compliance Certificate
                                                   Page 3
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 151 of 210



                                                                                                 Annex A to
                                                                           Exhibit B – Compliance Certificate

                   Non-Material Domestic Subsidiaries to Join Guaranty

                                       [As appropriate.]




99718855.10
                              Exhibit B – Form of Compliance Certificate
                                               Page 4
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 152 of 210



                                                                                                  Annex B to
                                                                            Exhibit B – Compliance Certificate

              Non-Material Domestic Subsidiaries to be Released from Guaranty

                                        [As appropriate.]




99718855.10
                               Exhibit B – Form of Compliance Certificate
                                                Page 5
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 153 of 210




                                  EXHIBIT C
              FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT

        This Amended and Restated Guaranty Agreement dated as of [__], 2020 (as amended,
restated, amended and restated, supplemented and/or modified from time to time, this
“Guaranty”) is executed by each of CARBO CERAMICS INC., a Delaware corporation, as
reorganized pursuant to the Plan of Reorganization (defined below) (the “Borrower”), and each
Material Domestic Subsidiary of the Borrower party hereto from time to time (collectively with
the Borrower, the “Guarantors” and individually, a “Guarantor”), in favor of WILKS
BROTHERS, LLC, as Secured Party (as defined the Credit Agreement), and the other Secured
Parties from time to time.

                                       INTRODUCTION

        A.     Reference is made to that certain Amended and Restated Credit Agreement, dated
as of the date hereof, among the Borrower, the Guarantors (as defined therein), the Lenders (as
defined therein) from time to time party thereto and the Secured Parties, as Lenders (as amended,
restated, amended and restated, supplemented and/or modified from time, the “Credit
Agreement”).

        B.     On March 29, 2020 (the “Petition Date”), the Borrower, Asset Guard (as defined
in the Credit Agreement) and StrataGen (as defined in the Credit Agreement) each commenced a
voluntary case (collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), and the Chapter 11 Cases are being jointly administered in
the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court”).

        C.      The Borrower, the Guarantors (as defined therein) and lenders from time to time
party thereto (the “DIP Lenders”) entered into that certain Senior Secured Super Priority Debtor-
in-Possession Credit Agreement, dated as of March 30, 2020 (the “DIP Credit Agreement”),
pursuant to which the DIP Lenders made certain post-petition debtor-in-possession loans and
other extensions of credit to the Borrower which remain outstanding as of the Effective Date (the
“DIP Facility”).

        D.     In order to secure the full and punctual payment and performance of the
obligations under the DIP Credit Agreement, the Borrower and the Guarantors (as defined in the
DIP Credit Agreement) executed and delivered, among other things, that certain Guaranty
Agreement dated as of March 30, 2020 (as amended, restated, supplemented and/or modified
from time to time immediately prior to giving effect to this Guaranty, and as amended, restated,
amended and restated, supplemented and/or modified from time to time after this Guaranty
becomes effective and/or in connection with this Guaranty becoming effective, the “DIP
Guaranty”).

        E.      The Borrower, Asset Guard and StrataGen have filed a Debtor’s Joint Chapter 11
Plan of Reorganization, dated as of [___], 2020, (as may be amended or supplemented from time
to time prior to the date hereof and together with all exhibits and schedules thereto, the “Plan of
Reorganization”) with the Bankruptcy Court, which was confirmed pursuant to the Confirmation

99718855.10
                                       Exhibit C – Form of Guaranty
                                                   -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 154 of 210




Order entered by the Bankruptcy Court on [____], 2020. Pursuant to the Plan of Reorganization,
the Borrower, Asset Guard and StrataGen reorganized and emerged from bankruptcy on the date
hereof when the Plan of Reorganization was consummated.

       F.      Pursuant to and upon consummation of the Plan of Reorganization, the Lenders
will, among other things, extend to Borrower a new term loan facility in an aggregate
outstanding principal amount of $15,000,000 (the “Exit Facility”).

         G.     Each Guarantor, other than the Borrower, is a Material Domestic Subsidiary (as
defined in the Credit Agreement) of the Borrower and the transactions contemplated by the
Credit Agreement and the other Credit Documents (as defined in the Credit Agreement), are
(i) in furtherance of such Guarantor’s corporate purposes, (ii) necessary or convenient to the
conduct, promotion or attainment of such Guarantor’s business, and (iii) for such Guarantor’s
direct or indirect benefit.

       H.      As a condition precedent to the effectiveness of the Credit Agreement and the
agreement of the Lenders to extend credit to the Borrower under the Exit Facility, the Borrower
and each additional Guarantor are required to execute and deliver this Guaranty.

        I.       Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide extensions of credit under the Credit Agreement, and (ii) intending it to be a
legal, valid, binding, enforceable and continuing obligation of such Guarantor.

        J.     It is the intention of the parties hereto that this Guaranty is an amendment and
restatement of the DIP Guaranty, and is not a new or substitute security agreement or novation of
the DIP Guaranty.

       K.      It is in the best interests of each Guarantor to execute this Guaranty inasmuch as
each Guarantor will derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement and the other Credit Documents, and each Guarantor is
willing to execute, deliver and perform its obligations under this Guaranty to secure the
Obligations (as defined in the Credit Agreement).

       NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees as
follows:

        Section 1.     Definitions. All capitalized terms not otherwise defined in this Guaranty
that are defined in the Credit Agreement shall have the meanings assigned to such terms by the
Credit Agreement.

         Section 2.   Guaranty.

               (a)     Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations, whether absolute or contingent and whether for
principal, interest (including, without limitation, interest that but for the existence of a
bankruptcy, reorganization or similar proceeding would accrue), fees, amounts required to be
provided as collateral, indemnities, expenses or otherwise (collectively, the “Guaranteed
99718855.10
                                      Exhibit C – Form of Guaranty
                                                  -2-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 155 of 210




Obligations”). Without limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower or any Material Domestic Subsidiary of the Borrower to the Secured Parties or any
Lender under the Credit Documents but for the fact that they are unenforceable or not allowable
due to insolvency or the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower or any Material Domestic Subsidiary of the Borrower.

               (b)    In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on any date under
this Guaranty by any Guarantor (the “Funding Guarantor”), each other Guarantor (each a
“Contributing Guarantor”) shall indemnify the Funding Guarantor in an amount equal to the
amount of such payment, in each case multiplied by a fraction the numerator of which shall be
the net worth of the Contributing Guarantor as of such date and the denominator of which shall
be the aggregate net worth of all the Contributing Guarantors together with the net worth of the
Funding Guarantor as of such date. Any Contributing Guarantor making any payment to a
Funding Guarantor pursuant to this Section 2(b) shall be subrogated to the rights of such Funding
Guarantor to the extent of such payment.

                (c)    Reserved.

                (d)     Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited to a maximum
aggregate amount equal to the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under Section 548 of the
United States Bankruptcy Code (11 U.S.C. §§ 101 et seq) or any applicable provisions of
comparable laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any Fraudulent
Transfer Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

                (i)    after giving effect to all liabilities of such Guarantor, contingent or
         otherwise, that are relevant under the Fraudulent Transfer Laws, but specifically
         excluding:

                       (A)     any liabilities of such Guarantor in respect of intercompany
                indebtedness to the Borrower or other affiliates of the Borrower to the extent that
                such indebtedness would be discharged in an amount equal to the amount paid by
                such Guarantor hereunder;

                       (B)     any liabilities of such Guarantor under this Guaranty; and

                        (C)    any liabilities of such Guarantor under each of its other guarantees
                of and joint and several co-borrowings of Debt, in each case entered into on the
                date this Guaranty becomes effective, which contain a limitation as to maximum
                amount substantially similar to that set forth in this Section 2(d) (each such other
                guarantee and joint and several co-borrowing entered into on the date this
                Guaranty becomes effective, a “Competing Guaranty”) to the extent such

99718855.10
                                        Exhibit C – Form of Guaranty
                                                    -3-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 156 of 210




                 Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
                 (1) the aggregate principal amount of such Guarantor’s obligations under such
                 Competing Guaranty (notwithstanding the operation of that limitation contained
                 in such Competing Guaranty that is substantially similar to this Section 2(d)),
                 multiplied by (2) a fraction (i) the numerator of which is the aggregate principal
                 amount of such Guarantor’s obligations under such Competing Guaranty
                 (notwithstanding the operation of that limitation contained in such Competing
                 Guaranty that is substantially similar to this Section 2(d)), and (ii) the
                 denominator of which is the sum of (x) the aggregate principal amount of the
                 obligations of such Guarantor under all other Competing Guaranties
                 (notwithstanding the operation of those limitations contained in such other
                 Competing Guaranties that are substantially similar to this Section 2(d)), (y) the
                 aggregate principal amount of the obligations of such Guarantor under this
                 Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
                 aggregate principal amount of the obligations of such Guarantor under such
                 Competing Guaranty (notwithstanding the operation of that limitation contained
                 in such Competing Guaranty that is substantially similar to this Section 2(d)); and

                         (ii)    after giving effect as assets to the value (as determined under the
              applicable provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
              reimbursement, indemnification or contribution of such Guarantor pursuant to
              applicable law or pursuant to the terms of any agreement (including any such right of
              contribution under Section 2(b)).

        Section 3.     Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit Documents,
regardless of any law, regulation or order now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of the Secured Parties and any Lender with respect thereto but
subject to Section 2(d) above. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against a Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:

                (a) any lack of validity or enforceability of any Credit Document or any
 agreement or instrument relating thereto or any part of the Guaranteed Obligations being
 irrecoverable;

                (b)    any change in the time, manner or place of payment of, or in any other
 term of, all or any of the Guaranteed Obligations or any other obligations of any Person under
 the Credit Documents, or any other amendment or waiver of or any consent to departure from
 any Credit Document, including, without limitation, any increase in the Guaranteed Obligations
 resulting from the extension of additional credit to the Borrower or otherwise;


99718855.10
                                         Exhibit C – Form of Guaranty
                                                     -4-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 157 of 210




                (c)    any taking, exchange, release or non-perfection of any Collateral, or any
 taking, release or amendment or waiver of or consent to departure from any other guaranty, for
 all or any of the Guaranteed Obligations;

                (d)    any manner of application of Collateral, or proceeds thereof, to all or any
 of the Guaranteed Obligations, or any manner of sale or other disposition of any collateral for
 all or any of the Guaranteed Obligations or any other obligations of any other Person under the
 Credit Documents or any other assets of the Borrower or any Guarantor;

                (e)    any change, restructuring or termination of the corporate structure or
 existence of the Borrower or any Guarantor;

                (f)    any failure of any Lender or any other Secured Party to disclose to the
 Borrower or any Guarantor any information relating to the business, condition (financial or
 otherwise), operations, properties or prospects of any Person now or in the future known to any
 Lender or any other Secured Party (and each Guarantor hereby irrevocably waives any duty on
 the part of any Secured Party to disclose such information);

              (g)    any signature of any officer of the Borrower or any Guarantor being
 mechanically reproduced in facsimile or otherwise; or

                (h)    any other circumstance or any existence of or reliance on any
 representation by any Secured Party that might otherwise constitute a defense available to, or a
 discharge of, the Borrower, any Guarantor or any other guarantor, surety or other Person.

        Section 4.     Continuation and Reinstatement, Etc. Each Guarantor agrees that, to the
extent that payments of any of the Guaranteed Obligations are made, or any Secured Party
receives any proceeds of Collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed Obligations shall be
reinstated and continued in full force and effect as of the date such initial payment or collection
of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE UNDER THIS SECTION 4 (INCLUDING
REASONABLE ATTORNEYS' FEES AND EXPENSES) IN THE DEFENSE OF ANY
SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED
PARTY'S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED SECURED PARTY'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT IT IS THE INTENTION
OF THE PARTIES HERETO THAT EACH INDEMNIFIED SECURED PARTY BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.


99718855.10
                                       Exhibit C – Form of Guaranty
                                                   -5-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 158 of 210




         Section 5.   Waivers and Acknowledgments.

               (a)    Each Guarantor hereby waives promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property or exhaust any right or take any action against the Borrower or any other Person
or any Collateral.

             (b)     Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

               (c)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower or any Guarantor
contemplated by the Credit Documents.

               (d)    Each Guarantor acknowledges that the Secured Parties may, to the extent
permitted by applicable law and after the occurrence and during the continuance of an Event of
Default, without notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any Credit Document by non-judicial sale,
and each Guarantor hereby waives (to the extent permitted by applicable law) any defense to the
recovery by the Secured Parties against such Guarantor of any deficiency after such non-judicial
sale and any defense or benefits that may be afforded by applicable law.

               (e)     Each Guarantor hereby unconditionally and irrevocably waives (to the
extent permitted by applicable law) (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement, exoneration, contribution
or indemnification rights of such Guarantor or other rights of such Guarantor to proceed against
any of the other Credit Parties, any other guarantor or any other Person or any Collateral and
(ii) any defense based on any right of set-off or counterclaim against or in respect of the
Guaranteed Obligations of such Guarantor hereunder.

               (f)     Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Secured Party to disclose to such Guarantor any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance, properties or
prospects of any other Credit Party or any of its Subsidiaries now or hereafter known by such
Secured Party, as the case may be.

         Section 6.   Subrogation and Subordination.

              (a)    No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights arise from the
existence, payment, performance or enforcement of such Guarantor's obligations under this
Guaranty or any other Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Person, whether or not
such claim, remedy or right arises in equity or under contract, statute or common law, including,
99718855.10
                                      Exhibit C – Form of Guaranty
                                                  -6-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 159 of 210




without limitation, the right to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Termination Date (as defined in the
Security Agreement). If any amount shall be paid to a Guarantor in violation of the preceding
sentence at any time prior to or on the Termination Date, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Secured Parties to be credited
and applied to the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty, whether matured or unmatured, in accordance with the terms of
the Credit Documents.

                (b)     Each Guarantor agrees that, until after the Termination Date, all
Subordinated Guarantor Obligations (as hereinafter defined) are and shall be subordinate and
inferior in rank, preference and priority to all obligations of such Guarantor in respect of the
Guaranteed Obligations hereunder, and such Guarantor shall, if requested by the Secured Parties,
execute a subordination agreement reasonably satisfactory to the Secured Parties to more fully
set out the terms of such subordination. Each Guarantor agrees that none of the Subordinated
Guarantor Obligations shall be secured by a lien or security interest on any assets of such
Guarantor or any ownership interests in any Subsidiary of such Guarantor. “Subordinated
Guarantor Obligations” means any and all obligations and liabilities of a Guarantor owing to the
Borrower or any other Guarantor, direct or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, all future advances, with interest, attorneys’ fees,
expenses of collection and costs.

       Section 7.    Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

             (a)     There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

                (b)    Such Guarantor has, independently and without reliance upon the Secured
Parties or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the Borrower and each other
relevant Person on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, financial condition, operations and
properties of the Borrower and each other relevant Person.

                (c)     The obligations of such Guarantor under this Guaranty are the valid,
binding and legally enforceable obligations of such Guarantor (except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and (ii) general principles of equity whether applied by
a court of law or equity) and the execution and delivery of this Guaranty by such Guarantor has
been duly and validly authorized in all respects by all requisite corporate, limited liability
company or partnership actions on the part of such Guarantor, and the Person who is executing
and delivering this Guaranty on behalf of such Guarantor has full power, authority and legal right
to so do, and to observe and perform all of the terms and conditions of this Guaranty on such
Guarantor’s part to be observed or performed.

99718855.10
                                        Exhibit C – Form of Guaranty
                                                    -7-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 160 of 210




        Section 8.     Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, any Lender or any other Secured Party is hereby authorized at any time, to the
fullest extent permitted by law, to set-off and apply any deposits (general or special, time or
demand, provisional or final) and other indebtedness owing by such Secured Party to the account
of each Guarantor against any and all of the obligations of the Guarantors under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured. Such Secured Party
shall promptly notify the affected Guarantor after any such set-off and application is made,
provided that the failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Secured Parties under this Section 8 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which any Secured Party may
have.

        Section 9.     Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the affected Guarantor and the
Secured Parties, and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

       Section 10.     Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit Agreement, in
writing and hand delivered with written receipt, telecopied, sent by facsimile, sent by a
nationally recognized overnight courier, or sent by certified mail, return receipt requested, if to a
Guarantor, at its address for notices specified in Schedule II to the Security Agreement, and if to
the Secured Parties or any Lender, at its address specified in or pursuant to the Credit
Agreement. All such notices and communications shall be effective when delivered.

        Section 11.    No Waiver: Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

        Section 12.      Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect until the
Termination Date, (b) be binding upon each Guarantor and its successors and assigns, and (c)
inure to the benefit of and be enforceable by each Secured Party, each other Lender and their
respective successors, and, in the case of transfers and assignments made in accordance with the
Credit Agreement, transferees and assigns. Without limiting the generality of the foregoing
clause (c), subject to Section 9.7 of the Credit Agreement, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit Agreement to any other
Person, and such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject, however, in all respects to the
provisions of the Credit Agreement. Each Guarantor acknowledges that upon any Person
becoming a Lender or a Secured Party in accordance with the Credit Agreement, such Person
shall be entitled to the benefits hereof.


99718855.10
                                        Exhibit C – Form of Guaranty
                                                    -8-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 161 of 210




       Section 13.      Governing Law; Venue; Waiver of Jury Trial. This Guaranty shall be
governed by, and construed and enforced in accordance with, the laws of the State of Texas. The
other provisions of Section 9.13 of the Credit Agreement are incorporated herein, mutatis
mutandis, as if a part hereof.

     Section 14. INDEMNIFICATION.    EACH   GUARANTOR   HEREBY
INDEMNIFIES AND HOLDS HARMLESS EACH SECURED PARTY AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (THE
"INDEMNITEES") FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES OF ANY KIND OR NATURE
WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING
TO OR ARISING OUT OF THIS GUARANTY, INCLUDING SUCH INDEMNITEE'S
OWN NEGLIGENCE, EXCEPT TO THE EXTENT SUCH CLAIMS, LOSSES OR
LIABILITIES ARE FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

         Section 15.   Reserved.

        Section 16.    Additional Guarantors. Pursuant to Section 5.6 of the Credit Agreement,
certain Material Domestic Subsidiaries that were not in existence on the Effective Date may be
required to enter into this Guaranty as a Guarantor upon becoming a Material Domestic
Subsidiary. Upon execution and delivery after the date hereof by such Material Domestic
Subsidiary of an instrument in the form of Annex 1, such Material Domestic Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an additional Guarantor
as a party to this Guaranty shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

       Section 17.     USA Patriot Act. Each Secured Party that is subject to the Act (as
hereinafter defined) and each Secured Party hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that identifies such
Guarantor, which information includes the name and address of such Guarantor and other
information that will allow such Secured Party to identify such Guarantor in accordance with the
Act. Following a request by any Secured Party, each Guarantor shall promptly furnish all
documentation and other information that such Secured Party reasonably requests in order to
comply with its ongoing obligations under the applicable "know your customer" and anti-money
laundering rules and regulations, including the Act.

    Section 18. ORAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE
AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR THAT PARTY'S AUTHORIZED REPRESENTATIVE.


99718855.10
                                      Exhibit C – Form of Guaranty
                                                  -9-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 162 of 210




     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT
SUBJECT TO THE PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY
FROM THE WRITTEN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS
BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THIS
GUARANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF
THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

         Section 19.   Amendment and Restatement. This Guaranty shall be deemed to amend,
restate and replace the DIP Guaranty in its entirety as the date hereof. It is expressly understood
and agreed by each of the parties hereto that this Guaranty is in no way intended and shall not be
deemed or construed to constitute a novation agreement. Each Guarantor acknowledges and
agrees that (a) each reference in the Credit Documents to the “Guaranty” or “Guaranty
Agreement” (or words of similar import) made by any Guarantor shall be a reference to this
Guaranty and (b) with respect to matters prior to the date hereof, all terms of the DIP Guaranty
are ratified and confirmed.

                        [Remainder of this page intentionally left blank.]




99718855.10
                                       Exhibit C – Form of Guaranty
                                                  -10-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 163 of 210




        Each Guarantor has caused this Guaranty to be duly executed as of the date first above
written.
                                          GUARANTORS:

                                             CARBO CERAMICS INC.


                                             By:_________________________________
                                             Name:_______________________________
                                             Title: ________________________________


                                             ASSET GUARD PRODUCTS INC.


                                             By:_________________________________
                                             Name:_______________________________
                                             Title: ________________________________


                                             STRATAGEN, INC.


                                             By:_________________________________
                                             Name:_______________________________
                                             Title: ________________________________




99718855.10
                                     Exhibit C – Form of Guaranty
                                                -11-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 164 of 210




                                                                      Annex 1 to the Guaranty Agreement



        SUPPLEMENT dated as of ______________(the “Supplement”), to the Amended and
Restated Guaranty Agreement dated as of [__], 2020 (as amended, restated, amended and
restated, supplemented and/or modified from time to time, the “Guaranty Agreement”), among
CARBO Ceramics Inc. (the “Borrower”), each Material Domestic Subsidiary of Borrower party
thereto from time to time (collectively with the Borrower, the “Guarantors” and individually, a
“Guarantor”), in favor of WILKS BROTHERS, LLC, as Secured Party (as defined in the Credit
Agreement), and the other Secured Parties from time to time.

        A.      Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [__], 2020 (as amended, restated, amended and restated, supplemented and/or modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”), and Wilks Brothers, LLC, as Lender.

      B.      Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit Agreement.

       C.     The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make extensions of credit. Section 16 of the Guaranty Agreement provides that
additional Material Domestic Subsidiaries of the Borrower shall become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of this Supplement.
The undersigned Material Domestic Subsidiary of the Borrower (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty Agreement as consideration for the extensions of credit
previously made by the Lenders.

         Accordingly, the New Guarantor agrees as follows:

       SECTION 1. In accordance with Section 16 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty Agreement with the
same force and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty Agreement applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations and warranties
made by it as a Guarantor thereunder are true and correct in all material respects on and as of the
date hereof. Each reference to a "Guarantor" in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein by
reference.

        SECTION 2. The New Guarantor represents and warrants to each Secured Party that
this Supplement has been duly authorized, executed and delivered by it by all requisite corporate
limited liability company or partnership action and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to equitable principles of general application (regardless of whether
enforcement is sought in a proceeding in equity or at law)).
99718855.10
                                       Exhibit C – Form of Guaranty
                                                  -12-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 165 of 210




        SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a single contract.
This Supplement shall become effective when the Secured Parties shall have received
counterparts of this Supplement that, when taken together, bear the signatures of the New
Guarantor. Delivery of an executed signature page to this Supplement by fax transmission or by
e-mail “PDF” copy shall be as effective as delivery of a manually executed counterpart of this
Supplement.

       SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

        SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF TEXAS. The New Guarantor hereby irrevocably submits to the jurisdiction of any Texas
state or federal court sitting in Houston, Texas in any action or proceeding arising out of or
relating to this Supplement or the Guaranty Agreement and the other Credit Documents, and the
New Guarantor hereby irrevocably agrees that all claims in respect of such action or proceeding
may be heard and determined in such court. The New Guarantor hereby irrevocably waives, to
the fullest extent it may effectively do so, any right it may have to the defense of an inconvenient
forum to the maintenance of such action or proceeding. The New Guarantor hereby agrees that
service of copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of such process to
such Guarantor at its address set forth on the signature page hereof. The New Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided by law. Nothing
in this Section 5 shall affect the rights of any Secured Party to serve legal process in any other
manner permitted by the law or affect the right of any Secured Party to bring any action or
proceeding against the New Guarantor or its Property in the courts of any other jurisdiction.

     SECTION 6. THE  NEW     GUARANTOR     HEREBY     KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, EACH CREDIT DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY SECURED PARTY OR ANY OBLIGOR IN
CONNECTION THEREWITH. THE NEW GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
CREDIT DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR EACH LENDER ENTERING INTO THE CREDIT
DOCUMENTS.

       SECTION 7. In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and in the Guaranty Agreement shall
not in any way be affected or impaired thereby (it being understood that the invalidity of a
99718855.10
                                       Exhibit C – Form of Guaranty
                                                  -13-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 166 of 210




particular provision hereof in a particular jurisdiction shall not in and of itself affect the validity
of such provision in any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

       SECTION 8. All communications and notices hereunder shall be in writing and given as
provided in Section 10 of the Guaranty Agreement.

     THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS
SUPPLEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

      IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement to the
Guaranty Agreement as of the day and year first above written.

                                                      [Name of New Guarantor]

                                                      By:
                                                      Name:
                                                      Title:




99718855.10
                                        Exhibit C – Form of Guaranty
                                                   -14-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 167 of 210




                                           EXHIBIT D

                                   FORM OF TERM NOTE

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL
INCOME TAX PURPOSES. THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE
DISCOUNT (“OID”) WITHIN THE MEANING OF SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND THIS
LEGEND IS REQUIRED BY SECTION 1275(c) OF THE CODE. HOLDERS MAY
OBTAIN INFORMATION REGARDING THE AMOUNT OF OID, THE ISSUE PRICE,
THE ISSUE DATE AND THE YIELD TO MATURITY RELATING TO THE NOTES BY
CONTACTING THE BORROWER AT: CARBO CERAMICS INC., ATTN: [name],
[title], [address].

                                  CARBO CERAMICS INC.

                                          TERM NOTE

$__________                                                                    __________, 20__

        For value received, the undersigned CARBO CERAMICS INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of WILKS BROTHERS, LLC
(“Payee”) the principal amount of ______________ No/100 DOLLARS ($___________) or, if
less, the aggregate outstanding principal amount of the Payee’s Loans (as defined in the Credit
Agreement referred to below) made by the Payee (or predecessor in interest) to the Borrower,
together with interest on the unpaid principal amount of the Loans until such principal amount is
paid in full, at such interest rates, and at such times, as are specified in the Credit Agreement.
The Borrower may make prepayments on this Term Note in accordance with the terms of the
Credit Agreement.

        This Note is one of the Notes referred to in, and is entitled to the benefits of, and is
subject to the terms of, that certain Amended and Restated Credit Agreement dated as of [__],
2020 (as the same may be amended, restated, amended and restated, supplement and/or modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders party thereto (the
“Lenders”), the guarantors party thereto, and Wilks Brothers, LLC, as Lender. Capitalized terms
used in this Note that are defined in the Credit Agreement and not otherwise defined in this Note
have the meanings assigned to such terms in the Credit Agreement. The Credit Agreement
contains, among other things, provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain events stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Note upon the terms and conditions
specified in the Credit Agreement.

        Both principal and interest are payable in lawful money of the United States of America
to the Payee at the location or address specified by the Payee to the Borrower in same day funds.
The Payee shall record payments of principal made under this Note, but no failure of the Payee
to make such recordings shall affect the Borrower's repayment obligations under this Note.

99718855.10
                                      Exhibit D – Form of Term Note
                                                  Page 1
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 168 of 210




         This Note is guaranteed pursuant to the terms of the Guaranties.

       This Note is made expressly subject to the terms of Section 9.11 and Section 9.12 of the
Credit Agreement.

        Except as specifically provided in the Credit Agreement, the Borrower hereby waives
presentment, demand, protest, notice of intent to accelerate, notice of acceleration, and any other
notice of any kind. No failure to exercise, and no delay in exercising, any rights hereunder on
the part of the holder of this Note shall operate as a waiver of such rights.

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.         THE
PROVISIONS OF SECTION 9.13 OF THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN, MUTATIS MUTANDIS, AS IF A PART HEREOF.

     THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


               [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]




99718855.10
                                       Exhibit D – Form of Term Note
                                                   Page 2
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 169 of 210




        IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed as of
the date first above written.



                                 CARBO CERAMICS INC., a Delaware corporation


                                 By:
                                 Name:
                                 Title:




99718855.10
                                  Exhibit D – Form of Term Note
                                              Page 3
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 170 of 210




                                  EXHIBIT E

                                  [RESERVED]




99718855.10
                                  Exhibit E – Reserved
                                         Page 1
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 171 of 210




                                  EXHIBIT F

                                  [RESERVED]




99718855.10
                                  Exhibit F – Reserved
                                         Page 1
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 172 of 210



                                   EXHIBIT G

                                  [RESERVED]




99718855.10
                                 Exhibit G – Reserved
                                        Page 2
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 173 of 210



                                  SCHEDULE 1.2
                              Existing Letters of Credit




99718855.10
                                     Schedule 1.2
                                         -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 174 of 210




                                              SCHEDULE 4.1

                                        Organizational Information

CARBO Ceramics Inc.
Principal Office:                      575 N. Dairy Ashford, Ste. 300
                                       Houston, TX 77079

Local Office:                          Same as Principal

Date of Incorporation:                 Delaware - June 23, 1987

Type of Organization:                  Corporation

Asset Guard Products Inc. (d/b/a Falcon Technologies and Services, Inc.)
f/k/a/ Falcon Technologies and Services, Inc.(2)
f/k/a Falcon Technology Services, Inc.(1)

Principal Office:                      575 N. Dairy Ashford, Ste. 300,
                                       Houston, Texas 77079

Local Offices:                         2242 East Hwy 380
                                       Decatur, Texas 76234

Date of Incorporation                  Delaware — September 15, 2009

and Name Change Dates:                 Name Change — September 29, 2009(1)

                                       Name Change — December 12, 2016(2)

Type of Organization:                  Corporation

StrataGen, Inc.15
Principal Office:                      575 N. Dairy Ashford
                                       Ste. 300
                                       Houston, TX 77079
Sales and Operations Local             575 N. Dairy Ashford
Office:                                Ste. 300
                                       Houston, TX 77079
Date of Incorporation and              Delaware — July 2, 2012
Name Change Dates:
Type of Organization:                  Corporation




15
  Previously incorporated in California — September 11, 1992. In California, name changed to: (i) StrataGen
Engineering, Inc. on February 26, 2009, and (ii) StrataGen, Inc. on March 24, 2009.
99718855.10
                                                   Schedule 4.1
                                                       -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 175 of 210




                                        SCHEDULE 4.7

                                            Litigation

Well Site Supply, Inc. vs. CARBO Ceramics Inc., Cause # 01-19-0004-6529, American Arbitration
Association. Breach of Contract claim. Alleged damages $2.42M.




99718855.10
                                            Schedule 4.7
                                                -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 176 of 210



                                           SCHEDULE 4.8
                                               Defaults

    1. Failure to meet railcar rent obligations due under the Lease Agreement (the “Master Lease”)
       dated effective October 1, 2011 between MUL Railcars, Inc. (as successor-interest to MUL
       Railcars Leasing, LLC)(as assignee of Greenbrier Leasing company LLC) and CARBO Ceramics
       Inc., and that certain Schedule No. 8 to the Master Lease dated April 15, 2014 and effective as of
       February 1, 2014, as amended and modified from time to time.

    2. Failure to meet railcar rent obligations due under the Lease Agreement (the "Master Lease")
       dated effective October 1, 2011 between Bridge Funding Group (as successor-interest to Bridge
       Capital Leasing, Inc.)(as assignee of Greenbrier Leasing company LLC) and CARBO Ceramics
       Inc., and those certain Schedule Nos. 9 and 10 to the Master Lease dated June 30, 2014 and
       September 15, 2014, respectively, as amended and modified from time to time.

    3. Failure to meet railcar rent obligations due under the Lease Agreement (the "Master Railcar
       Lease") dated effective April 17, 2006 between The CIT Group/Equipment Financing, Inc. and
       CARBO Ceramics Inc., and those certain Schedule Nos. 1-7 and 9-14 to the Master Railcar Lease
       dated, April 17, 2006, March 9, 2007, March 13, 2008, March 14, 2008, April 7, 2008, April 7,
       2008, February 18, 2010, April 6, 2011, May 10, 2011, May 10, 2011, February 28, 2017,
       February 28, 2017, and February 28, 2017, respectively, as amended and modified from time to
       time.

    4. Failure to meet railcar rent obligations due under the Lease Agreement (the "Master Lease")
       dated effective October 1, 2011 between Greenbrier Leasing company LLC) and CARBO
       Ceramics Inc., and its Schedule Nos. 1-11, of which Schedule No. 1 is assigned to CFG
       Community Bank, Schedule No. 2 is assigned to Fifth Third Equipment Finance Company,
       Schedule Nos. 1B, 3, 5, and 6 are assigned to Capital One Equipment Finance Corp., Schedule
       Nos. 7 and 11 are assigned to Green Union IV Trust, Schedule No. 8 is assigned to MUL as
       described in item #1 above, and Schedule Nos. 9 and 10 are assigned to Bridge Funding Group as
       described in item #2 above.

    5. Failure to meet railcar rent obligations due under the Lease Agreements dated August 21, 1984,
       November 2, 1993, October 25, 1999, and July 31, 2006, between Chicago Freight Car Leasing
       Co. (“Car Company”) (“Lessor”) and Carbo Ceramics Inc. (“Lessee”) and that certain Third
       Supplement to lease effective August 1, 2014, and terminates July 31, 2021.

    6. Failure to meet railcar rent obligations due under the JAIX/SMBC Master Railcar Lease
       Agreement (“Agreement”) between Jaix Leasing Company (“Lessor”) and Carbo Ceramics Inc.
       (“Lessee”) executed and accepted on the 29th day of July 2014 and Equipment Riders, each
       constituting a lease, to be entered into from to time.

    7. Failure to meet railcar rent obligations due under the Wells Fargo Railroad Corporation (as
       successor to General Electric Railcar Services Corporation) (“Lessor”) Car Leasing Agreement
       No. 2183-97-00 with CARBO Ceramics Inc. (“Lessee”) dated March 5, 2002, to lease railroad
       cars subject to this agreement and subsequent riders.


    8. Failure to meet rent obligations due under the Lease Agreement dated December 31, 2014, as
       amended by First Amendment to Lease dated February 3, 2015 and by that Second Amendment


99718855.10
                                              Schedule 4.8
                                                  -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 177 of 210



         to Lease dated November 30, 2015 (collectively, the “Lease”) by and between CARBO Ceramics
         Inc. and KTJ 251, LLC.

    9. Failure to meet payment obligations due under the Wildcat Minerals LLC (“Operator”) Material
       Handling and Storage Agreement Dated October 11, 2013, with CARBO Ceramics Inc. Operator
       to perform the necessary transloading, handling and inventory storage services of proppant for
       CARBO. The term of the agreement began on the agreement date and ends on December 31,
       2023.

    10. Failure to meet rent obligations due under the Lease Agreement dated November 20, 2014, as
        amended by First Amendment dated January 21, 2015, by that Second Amendment dated
        February 3, 2015, and by that Third Amendment dated August 20, 2015 (collectively, the
        “Lease”) by and between CARBO Ceramics Inc. and KTJ 250, LLC.

    11. Failure to meet payment obligations due under the Wildcat Minerals LLC (“Wildcat”) Storage
        Facility Agreement dated October 11, 2013, with Carbo Ceramics Inc. (“Company”) for
        construction of a silo and storage in that silo aggregating 10,000 tons of storage space. The term
        of the agreement began on the agreement date and ends on December 31, 2023.




99718855.10
                                               Schedule 4.8
                                                   -2-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 178 of 210



                                         SCHEDULE 4.10

                                    Environmental Conditions

    1. A claim from The Port of Shreveport-Bossier for $68,208.92*.


    *CARBO has received an invoice from The Port of Shreveport-Bossier for environmental
    remediation work in an amount of $68,408.92. We have sent a letter to the Port of Shreveport-
    Bossier disputing the necessity of such remediation and are seeking at least a mutually-agreeable
    reduction in the amount of this invoice.




99718855.10
                                            Schedule 4.10
                                                 -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 179 of 210




                                      SCHEDULE 4.11

                                         Subsidiaries




                                      JURISDICTION OF                         OWNERSHIP
          NAME OF ENTITY               ORGANIZATION           OWNER            INTEREST
1. CARBO Ceramics (Mauritius) Inc.    Mauritius           CARBO              100%
                                                          Ceramics Inc.
2. CARBO Ceramics (China)             China               CARBO              100%
   Company Ltd.                                           Ceramics
                                                          (Mauritius) Inc.
3. LLC CARBO International Eurasia    Russia              CARBO              100%
                                                          International,
                                                          Inc.
4. CARBO International, Inc.          Delaware, USA       CARBO              100%
                                                          Ceramics Inc.
5. Asset Guard Products Inc.          Delaware, USA       CARBO              100%
   (formerly known as Falcon                              Ceramics Inc.
   Technologies and Services, Inc.)
6. StrataGen, Inc.                    Delaware, USA       CARBO              100%
                                                          Ceramics Inc.
7. CARBO Ceramics (Canada) Inc.       BC, Canada          CARBO              100%
                                                          International,
                                                          Inc.




99718855.10
                                          Schedule 4.11
                                               -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 180 of 210




                                        SCHEDULE 4.13
                               Waivers of Tax Statute of Limitations

    1. Asset Guard Products Inc. has entered into a waiver of the statute of limitations with respect to
       an audit relating to the payment of state sales tax in the State of Texas during the period from
       May 2016 through May 2019.

    2. CARBO Ceramics Inc. has entered into a waiver of the statute of limitations with respect to an
       audit relating to the payment of federal income tax during the period from 2012 through 2015.

    3. CARBO Ceramics Inc. has entered into a waiver of the statute of limitations with respect to an
       audit relating to the payment of state sales tax in the State of Texas during the period from
       January 2014 through June 2017.

    4. CARBO Ceramics Inc. has entered into a waiver of the statute of limitations with respect to an
       audit relating to a refund of state sales tax paid in the State of Georgia during the period from
       December 2013 through December 2015.




99718855.10
                                             Schedule 4.13
                                                  -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 181 of 210




                                            SCHEDULE 4.20

                                                 Sanctions

The Borrower’s indirect, wholly-owned subsidiary, LLC CARBO International Eurasia, is organized in
the Russian Federation and conducts sales operations in that country. From time to time, the Borrower or
its other Subsidiaries may enter into business transactions with that entity or with customers located in the
Russian Federation.




99718855.10
                                                Schedule 4.20
                                                     -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 182 of 210




                                       SCHEDULE 4.21

                                       Deposit Accounts

                                       Name of Depositary          Account    Description
           Name of Grantor                 Institution             Number     of Account
1.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    3705590132   Premium
                                                                             Commercial
                                                                             Money
                                                                             Market
2.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    Lockbox      Lockbox
3.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    298287613    Accounts
                                                                             Payable
4.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    298279693    Payroll
5.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    298278315    Operating
6.     Carbo Ceramics Inc.         JPMorgan Chase Bank, N.A.    359236061    Ecommerce
7.     Asset Guard Products Inc.   JPMorgan Chase Bank, N.A.    Lockbox      Lockbox
8.     Asset Guard Products Inc.   JPMorgan Chase Bank, N.A.    298316651    Accounts
                                                                             Payable -
                                                                             ZBA
9.     Asset Guard Products Inc.   JPMorgan Chase Bank, N.A.    298316537    Operating
10.    StrataGen Inc.              JPMorgan Chase Bank, N.A.    Lockbox      Lockbox
11.    StrataGen Inc.              JPMorgan Chase Bank, N.A.    298317121    Operating
12.    StrataGen Inc.              JPMorgan Chase Bank, N.A.    298317071    Accounts
                                                                             Payable -
                                                                             ZBA
13.    Carbo Ceramics Inc.         Wells Fargo Bank, National   Lockbox      Legacy
                                   Association                               Lockbox
14.    Carbo Ceramics Inc.         Wells Fargo Bank, National   4950031153   Legacy
                                   Association                               Receipts
                                                                             Account
15.    Asset Guard Products Inc.   Wells Fargo Bank, National   Lockbox      Legacy
       f/k/a Falcon Technologies   Association                               Lockbox
       and Services Inc.
16.    Asset Guard Products Inc.   Wells Fargo Bank, National   4122000599   Operating
       f/k/a Falcon Technologies   Association
       and Services Inc.
17.    StrataGen Inc.              Wells Fargo Bank, National   4121685424   Operating
                                   Association
18.    StrataGen Inc.              Wells Fargo Bank, National   Lockbox      Legacy
                                   Association                               Lockbox
19.    Carbo Ceramics Inc.         Wells Fargo Bank, National   9600031814   Legacy
                                   Association                               Outstanding
                                                                             Chks AP




99718855.10
                                          Schedule 4.21
                                               -1-
       Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 183 of 210




20..   Carbo Ceramics Inc.         Wells Fargo Bank, National   4945077261       Outstanding
                                   Association                                   Chks PR –
                                                                                 Proposed
                                                                                 Utility
                                                                                 Adequate
                                                                                 Assurance
                                                                                 Escrow
                                                                                 Account
21.    Asset Guard Products Inc,   Wells Fargo Bank, National   9600134246       Legacy
       f/k/a Falcon Technologies   Association                                   Accounts
       and Services Inc.                                                         Payable
22.    Carbo Ceramics Inc.         Wells Fargo Bank, National   4121233100       Legacy FSA
                                   Association                                   Disbursement
23.    Carbo Ceramics Inc.         Wells Fargo Bank, National   4067470724       Amazon
                                   Association                                   Disbursement
                                                                                 – Proposed
                                                                                 Professional
                                                                                 Fee Escrow
                                                                                 Account
24.    Carbo Ceramics Inc.,        Foreign bank accounts                         Various
       Mauritius, CIE, Dubai                                                     operating
25.    Century Bank & Trust        Certificates of Deposit      Accounts         Collateral for
                                                                ending           reclamation
                                                                3253,3260,2429   bonds
26.    Carbo Ceramics Inc.         Wells Fargo Bank, National   Accounts         Collateral for
                                   Association                  ending           Credit Cards
                                                                3458,3466,3474




99718855.10
                                           Schedule 4.21
                                                -2-
                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 184 of 210




                                                                 SCHEDULE 5.9(d)16

                                                                    Real Property

Type                                     Address                  City                State     Zip      Credit Party   Title Held
Plant                                    1800 Dent Rd             Toomsboro            GA      31090
Plant                                    2301 East 4th Street     Marshfield           WI      54449
Plant                                    2295 Wriley Road         McIntyre             GA      31054
Plant                                    36 Arch Drive            Eufaula              AL      36027
Plant                                    4801 Industrial Drive    New Iberia           LA      70560
Office/Manufacturing Facility            2242 East Hwy 380        Decatur              TX      76234
Minerals Sand – Helgerson                9240 County Road V       Marshfield           WI      54449
Minerals Sand - Hansen                   11575 MacArthur Drive    Marshfield           WI      54449
Minerals Sublease - Kaolin Allen North                            Wilkinson County     GA
Minerals owned Kaolin Brannan                                     Wilkinson County     GA
Minerals owned Kaolin Kellam                                      Wilkinson County     GA
Minerals owned Kaolin CE Dent                                     Wilkinson County     GA
Minerals owned Kaolin CBrick                                      Wilkinson County     GA
Minerals Sublease Kaolin F Wall                                   Wilkinson County     GA
Minerals Sublease Kaolin CM Shepherd                              Wilkinson County     GA
1
Minerals Sublease Kaolin CM Shepherd                              Wilkinson County     GA
2
Minerals Sublease CD Dent                                         Wilkinson County     GA
Minerals Sublease - Kaolin CM                                     Wilkinson County     GA
Shepherd 2N
Minerals stockpile Kaolin Roland                                  Henry County        AL
Minerals stockpile kaolin Sellers                                 Henry County        AL
Minerals stockpile kaolin Bell                                    Henry County        AL
Minerals stockpile kaolin Espy 4                                  Barbour County      AL
Distribution Center                      4810 Industrial Drive    New Iberia          LA        70560
Distribution Center                      1975 W Blairtown Rd.     Rock Springs        WY        82901
Distribution Center                      2600 10180 101 St        Edmonton, AB        CA       T5J 3Y2
Distribution Center                      8715 Park Road           Grand Prairie, AB   CA      T6R 2W9
Distribution Center                      2346 CR 115              Alice               TX        78332


16
     NTD: Borrower/VE to confirm.
99718855.10
                                                                    Schedule 5.9(d)
                                                                         -1-
                           Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 185 of 210



Distribution Center                      51 Main Street            Douglas               ND      58735
195.33 Acres (Branan Tract)                                        Wilkinson County      GA              Fee Simple
Mineral Lease – Kaolin/Bauxite                                     Henry County          AL                Lease
(Roland)
Tract of Land – 508 Acres                                          Henry County          AL
13.47 Acres                                                        Grande Prairie      Alberta           Fee Simple
13.99 Acres                              36 Arch Drive             Eufaula               AL      36027   Fee Simple
7.78 Acres                               36 Arch Drive             Eufaula               AL      36027   Fee Simple
3.21 Acres                                                         Leduc               Alberta           Fee Simple
5.68 Acres                                                         Leduc               Alberta           Fee Simple
1.003 Acres                                                        Jenkins County        GA              Fee Simple
Lot (.5 Acres)                                                     Jenkins County        GA              Fee Simple
36.43 Acres                              2295 Wriley Road          McIntyre              GA              Leasehold
70.41 Acres                                                        Wilkinson County      GA              Fee Simple
349.07 Acres (multiple tracts)                                     Wilkinson County      GA              Fee Simple
195.33 Acres                                                       Wilkinson County      GA              Fee Simple
1509.42           Acres          (Dent                             Wilkinson County      GA              Fee Simple
Tract/Chattahoochee Brick Tract/Main
Tract)
78.93 Acres                                                        Wilkinson County      GA              Fee Simple
10.799 Acres                                                       Iberia Parish         LA              Fee Simple
13.284 Acres                                                       Iberia Parish         LA
Tract of Land                                                      Gladstone             ND      58630   Fee Simple
83.96 Acres                                                        Stark County          ND              Fee Simple
4.23 Acres                                                         Ward County           ND              Fee Simple
Tract of Land                                                      Ward County           ND              Fee Simple
43.668 Acres                                                       Jim Wells County      TX              Fee Simple
Two land parcels                         2009 / 2301 East 4th St   Marshfield            WI      54449   Fee Simple
Easement to State Hwy 13                                           Marshfield            WI      54449
58.992 Acres                                                       Wood County           WI              Fee Simple
Vacant Land (less a portion that was                               Town of Wood          WI              Fee Simple
sold 1/7/2016 to Hughes)                                           (HWY 13)
Rock Springs Industrial Park (Lots 15-                             Rock Springs         WY               Fee Simple
18)
Tract of Land                                                      Sweetwater           WY               Fee Simple
                                                                   County



99718855.10
                                                                     Schedule 5.9(d)
                                                                          -2-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 186 of 210




                                    SCHEDULE 6.2(f)

                          Purchase Money Debt and Capital Leases

    1. Development Authority of Wilkinson County (as “Lessor”) and CARBO Ceramics Inc.
       (as “Lessee”) dated November 1, 2008, as amended, pertaining to each of the Toomsboro
       Facility and McIntyre Facility, respectfully.




99718855.10
                                        Schedule 6.2(f)
                                             -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 187 of 210




                               SCHEDULE 6.2(k)

                                 Outstanding Debt

                                      NONE




99718855.10
                                   Schedule 6.2(k)
                                        -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 188 of 210




                                     SCHEDULE 6.2(m)

                            Existing Corporate Credit Card Services

As part of the Cash Management System, and in the ordinary course of business, the Debtors
maintain various Company-paid credit cards (collectively, the “Credit Cards”) and various
corporate purchasing cards and corporate fuel cards (collectively, the “P-Cards,” and together
with the Credit Cards, the “Corporate Cards”) that are utilized to pay for certain work related
expenses, such as work-related travel, fuel charges, and other small, non-recurring purchases
made on behalf of the Debtors (collectively, the “Corporate Card Programs”). The Corporate
Cards are issued by four credit card providers, Wells Fargo, The Universal Air Travel Plan, Inc.
(“UATP”), Universal Advantage Fleet Card (“Universal”), and Wright Express Fleet Card
(“WEX,” and together with Wells Fargo, UATP, and Universal, the “Credit Card Providers”).




99718855.10
                                         Schedule 6.2(m)
                                               -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 189 of 210




                                SCHEDULE 6.4(a)

                                   Investments

                                     NONE




99718855.10
                                  Schedule 6.4(a)
                                       -1-
      Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 190 of 210




                              SCHEDULE 6.9(a)(iii)

                               Specified Dispositions

                                        NONE




99718855.10
                                  Schedule 6.9(a)(iii)
                                         -1-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 191 of 210




                                            Exhibit H

                      Identity and Affiliations of the Members of the
                 New Board of Reorganized CARBO as of the Effective Date

       Philip Pecora, Matthew D. Wilks, and Justin Wilks will serve as the members of the New
Board of Reorganized CARBO, from and after the Effective Date in accordance with the terms of
the New Organizational Documents attached hereto as Exhibit I and applicable non-bankruptcy
law. None of the foregoing individuals will receive any compensation on account of their service
as members of the New Board.

        Mr. Pecora is currently a Portfolio Manager at Wilks Brothers, LLC, a multifaceted,
family-based partnership headquartered in Cisco, Texas. Mr. Pecora has extensive experience in
financial and business management, and previous worked as an analyst at an investment firm
focused on high-yield and convertible debt instruments, and a full service brokerage and
investment banking firm. Mr. Pecora has a bachelor’s degree in Finance from Susquehanna
University.

         Matthew D. Wilks has developed a broad skill set in supply chain management, project
management, and finance in the construction, manufacturing, and energy industries. From 1996,
he held various roles at Wilks Masonry including Estimator, Project Manager, and Vice President.
Notably in 2001, he worked with Cisco High Lift modeling estimated costs associated with the
first frac pumps that would later become Frac Tech. In 2009, Mr Wilks left the construction
industry to join Frac Tech as Vice President of Logistics. In preparation for an anticipated growth
in pressure pumping and an even greater expansion to the associated supply chain, Mr. Wilks
coordinated the planning and construction of sand mines, transloads, and the last mile logistics for
Frac Tech until 2012. In 2012, he established a family office for the Wilks where he and the team
executed M&A transactions, debt originations, and actively managed a portfolio of private and
public equity and debt investments with assets exceeding $1 billion. Seeing an opportunity in 2016,
he orchestrated the evaluation of 6 million horsepower before concluding that the condition of
pumping equipment was in disrepair and that newbuild would need to be the path forward. Since
2017, Mr. Wilks has been with Profrac Services, LLC, serving as Chief Financial Officer and
President. With 1 million HHP, Profrac has become one of the leading pressure pumping service
providers in North America in under 3 years.

        Justin Wilks currently serves as Chief Executive Officer at Equify, LLC, an industrial
asset-based lending, risk, and auction company, and Chief Executive Officer of Alpine Silica, an
in-basin natural sand provider to the oil & gas industry. Since 2012, Mr. Wilks has also served as
Senior Vice President of Wilks Brothers, LLC, a multi-billion dollar single family office located
in Cisco, Texas. Wilks has spent his entire professional career managing and building businesses
in the construction, logistics, transportation, oil & gas, mining and finance industries. Wilks
previously served as President of Wilks Masonry Corporation from 2005 to 2010; Senior Vice
President of Logistics at FTS International, Inc., from 2010 to 2012; and President of Vertex
Solutions, a wholly-owned subsidiary of Frac Tech Services, LLC, from 2010 to 2012.




                                           Exhibit H-1
US 7087371
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 192 of 210




                                   Exhibit I

                 Forms of Material New Organizational Documents




                                   Exhibit I-1
US 7087371
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 193 of 210




                                  Exhibit I-1

                                   Charter




                                  Exhibit I-2
US 7087371
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 194 of 210



                                 AMENDED AND RESTATED
                              CERTIFICATE OF INCORPORATION
                                           OF
                                  CARBO CERAMICS INC.




                                            ARTICLE I

                                 NAME OF THE CORPORATION

        The name of the corporation is CARBO Ceramics Inc. (the “Corporation”).

                                            ARTICLE II

                                      REGISTERED AGENT

      The address of the registered office of the Corporation in the State of Delaware is
1209 Orange Street, in the City of Wilmington, Delaware 19801, in the County of New Castle.
The name of the registered agent of the Corporation at that address is The Corporation Trust
Company.

                                            ARTICLE III

                                    CORPORATE PURPOSE

        The nature of the business or purposes to be conducted or promoted by the Corporation
is to engage in any lawful act or activity for which a corporation may be organized under the
General Corporation Law of the State of Delaware (the “DGCL”).

                                           ARTICLE IV

                                        CAPITAL STOCK

       4.1     Authorized Capital Stock. The total number of shares of stock which the
Corporation is authorized to issue is 1,000 shares. All shares shall be Common Stock, par value
$0.01 per share, and are to be of one class.

        4.2     Common Stock. Except as otherwise required by the DGCL or as provided by or
pursuant to the provisions of this Amended and Restated Certificate of Incorporation of the
Corporation (this “Certificate of Incorporation”), each holder of Common Stock shall be entitled
to one vote for each share of Common Stock held of record by such holder. The holders of shares
of Common Stock shall not have cumulative voting rights.

        4.3      Non-voting Equity Securities. The Corporation shall not issue any non-voting
equity securities (which shall not be deemed to include any warrants or options to purchase capital
stock of the Corporation) to the extent prohibited by Section 1123(a)(6) of the Bankruptcy Code
as in effect on the date of filing of this Amended and Restated Certificate of Incorporation with the
Secretary of State of the State of Delaware; provided, however, that the foregoing restriction



99922531.3                                      -1-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 195 of 210



(i) shall have such force and effect only for so long as Section 1123 of the Bankruptcy Code is in
effect and applicable to the Corporation, (ii) shall not have any further force or effect beyond that
required under Section 1123(a)(6), (iii) shall be deemed void or eliminated if required by
applicable law, and (iv) in all events may be amended or eliminated in accordance with applicable
law as from time to time may be in effect.

                                               ARTICLE V

                        STOCKHOLDER ACTION BY WRITTEN CONSENT

        Any action required or permitted to be taken at any annual or special meeting of
stockholders of the Corporation may be taken without a meeting, without prior notice and without
a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the
holders of shares having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares entitled to vote thereon were present
and voted and shall be delivered to the Corporation in accordance with Section 228 of the DGCL.

                                              ARTICLE VI

                                       BOARD OF DIRECTORS

       6.1     General Powers. The business and affairs of the Corporation shall be managed
by or under the direction of the board of directors of the Corporation (the “Board of Directors”).

      6.2    Number. The Board of Directors shall consist of one or more members, the
number thereof to be determined from time to time by resolution of the Board of Directors.

        6.3     Written Ballot. Unless and except to the extent that the Bylaws shall so require, the
election of directors of the Corporation need not be by written ballot.

                                              ARTICLE VII

                                       BYLAW AMENDMENTS

        In furtherance and not in limitation of the powers conferred by law, the Board of Directors
is expressly authorized and empowered to adopt, amend, alter, or repeal the Bylaws without any
action on the part of the stockholders. The stockholders shall also have the power to adopt,
amend, alter, or repeal the Bylaws.

                                              ARTICLE VIII

                               LIMITATION ON DIRECTOR LIABILITY

         A director of the Corporation shall not be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director, except for liability
(i) for any breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for any
act or omission not in good faith or which involves intentional misconduct or a knowing violation
of law, (iii) under Section 174 of the DGCL, or (iv) for any transaction from which the director
derived an improper personal benefit. If the DGCL is amended to authorize corporate action
further eliminating or limiting the personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by the DGCL, as so



99922531.3                                         -2-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 196 of 210



amended. In the event that it is determined that Delaware law does not apply, the liability of a
director of the Corporation to the company or its stockholders for monetary damages shall be
eliminated to the fullest extent permissible under applicable law. Any repeal or modification of
the foregoing paragraph shall not adversely affect any right or protection of a director of the
Corporation existing at the time of such repeal or modification.

                                             ARTICLE IX

                     INDEMNIFICATION OF DIRECTORS AND OFFICERS

         9.1     Generally. Each person who was or is a party or is threatened to be made a party
to or is involved in any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “proceeding”), by reason of the fact that he or she, or
a person of whom he or she is the legal representative, is or was a director or officer of the
Corporation or is or was serving at the request of the Corporation as a director, officer, manager,
employee or agent of another corporation or of a limited liability company, partnership, joint
venture, trust or other enterprise, including service with respect to employee benefit plans
(hereinafter, a “Covered Person”), whether the basis of such proceeding is alleged action or
inaction in an official capacity or in any other capacity while serving as director, officer, manager,
employee or agent, shall be indemnified and held harmless by the Corporation to the fullest extent
permitted by the DGCL, as amended from time to time (but in the case of any such amendment,
to the fullest extent permitted by law, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted the Corporation to
provide prior to such amendment), against all costs, charges, expenses, liabilities and losses
(including attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts paid
or to be paid in settlement) reasonably incurred or suffered by such Covered Person in connection
therewith, and that indemnification shall continue as to a Covered Person who has ceased to be
a director, officer, manager, employee or agent and shall inure to the benefit of his or her heirs,
executors, administrators and personal and legal representatives; provided, however, that, except
as provided in Section 9.3 below, the Corporation shall indemnify any such Covered Person
seeking indemnification in connection with a proceeding (or part thereof) initiated by that Covered
Person, only if that proceeding (or part thereof) was authorized by the Board of Directors. The
right to indemnification conferred in this Article shall be a contract right and shall include the right
to be paid by the Corporation the expenses incurred in defending any such proceeding in advance
of its final disposition; provided, however, that, if the DGCL, as amended from time to time,
requires, the payment of such expenses incurred by a director or officer in his capacity as a
director or officer in advance of the final disposition of a proceeding shall be made only upon
delivery to the Corporation of an undertaking, by or on behalf of such director or officer, to repay
all amounts so advanced, if it shall ultimately be determined that such director or officer is not
entitled to be indemnified under this Article or otherwise. No director or officer will be required to
post any bond or provide any other security with respect to any such undertaking.

       9.2     Primary Indemnitor. The Corporation hereby acknowledges that certain Covered
Persons may have rights to indemnification and advancement of expenses (directly or through
insurance obtained by any such entity) provided by one or more third parties (collectively, the
“Other Indemnitors”), and which may include third parties for whom such Covered Person serves
as a manager, member, officer, employee or agent. The Corporation hereby agrees and
acknowledges that notwithstanding any such rights that a Covered Person may have with respect
to any Other Indemnitor(s), (i) the Corporation is the indemnitor of first resort with respect to all
Covered Persons and all obligations to indemnify and provide advancement of expenses to
Covered Persons, (ii) the Corporation shall be required to indemnify and advance the full amount


99922531.3                                       -3-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 197 of 210



of expenses incurred by the Covered Persons, to the fullest extent required by law, the terms of
this Amended and Restated Certificate of Incorporation, the Bylaws, any agreement to which the
Corporation is a party, any vote of the stockholders or the Board of Directors, or otherwise, without
regard to any rights the Covered Persons may have against the Other Indemnitors and (iii) to the
fullest extent permitted by law, the Corporation irrevocably waives, relinquishes and releases the
Other Indemnitors from any and all claims for contribution, subrogation or any other recovery of
any kind in respect thereof. The Corporation further agrees that no advancement or payment by
the Other Indemnitors with respect to any claim for which the Covered Persons have sought
indemnification from the Corporation shall affect the foregoing and the Other Indemnitors shall
have a right of contribution and/or be subrogated to the extent of any such advancement or
payment to all of the rights of recovery of the Covered Persons against the Corporation. These
rights shall be a contract right, and the Other Indemnitors are express third party beneficiaries of
the terms of this paragraph.

        9.3     Right of Claimant to Bring Suit. If a claim under this Article is not paid in full by the
Corporation within 30 days after a written claim has been received by the Corporation, the
claimant may at any time thereafter bring suit against the Corporation to recover the unpaid
amount of the claim and, if successful in whole or in part, the claimant also shall be entitled to be
paid the expense of prosecuting that claim. It shall be a defense to any such action (other than
an action brought to enforce a claim for expenses incurred in defending any proceeding in
advance of its final disposition, where the required undertaking, if any, is required and has been
tendered to the Corporation) that the claimant has failed to meet a standard of conduct that makes
it permissible under Delaware law for the Corporation to indemnify the claimant for the amount
claimed, but the burden of proving such defense shall be on the Corporation. Neither the failure
of the Corporation (including its Board of Directors, its independent legal counsel or its
stockholders) to have made a determination prior to the commencement of such action that
indemnification of the claimant is permissible in the circumstances because he or she has met
the applicable standard of conduct set forth in the DGCL, nor an actual determination by the
Corporation (including its Board of Directors, its independent legal counsel or its stockholders)
that the claimant has not met such applicable standard of conduct, shall be a defense to the action
or create a presumption that the claimant has not met the applicable standard of conduct.

        9.4     Non-Exclusivity of Rights. The right to indemnification and the payment of
expenses incurred in defending a proceeding in advance of its final disposition conferred in this
Article shall not be exclusive of any other right that any person may have or hereafter acquire
under any statute, provision of this Amended and Restated Certificate of Incorporation, the bylaws
of the Corporation, any agreement to which the Corporation is a party, any vote of the
stockholders or the Board of Directors or otherwise.

        9.5     Insurance. The Corporation may maintain insurance, at its expense, to protect
itself and any director, officer, manager, employee or agent of the Corporation or another
corporation, limited liability company, partnership, joint venture, trust or other enterprise against
any such expense, liability or loss, whether or not the Corporation would have the power to
indemnify such person against that expense, liability or loss under Delaware law.

        9.6    Expenses as a Witness. To the extent any director, officer, manager, employee or
agent of the Corporation is by reason of such position, or a position with another entity at the
request of the Corporation, a witness in any action, suit or proceeding, he or she shall be
indemnified against all costs and expenses actually and reasonably incurred by him or her or on
his or her behalf in connection therewith.



99922531.3                                        -4-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 198 of 210



         9.7    Indemnification of Employees and Agents. The Corporation may, to the extent
authorized from time to time by the Board of Directors, grant rights to indemnification, and rights
to be paid by the Corporation the expenses incurred in defending any proceeding in advance of
its final disposition, to any employee or agent of the Corporation to the fullest extent of the
provisions of this Article with respect to the indemnification and advancement of expenses of
directors and officers of the Corporation.

         9.8     Severability. If any provision or provisions of this Article shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality and enforceability of
the remaining provisions of this Article (including, without limitation, each portion of any paragraph
of this Article containing any such provision held to be invalid, illegal or unenforceable, that is not
itself held to be invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (ii) to the fullest extent possible, the provisions of this Article (including, without
limitation, each such portion of any paragraph of this Article containing any such provision held to
be invalid, illegal or unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

        9.9     Nature of Rights; Amendments to this Article. The rights conferred upon
indemnitees in this Article shall be contract rights and such rights shall continue as to an
indemnitee who has ceased to be a director, officer or trustee and shall inure to the benefit of the
indemnitee’s heirs, executors and administrators. Any repeal, amendment or modification of this
Article or any of the provisions hereof shall not adversely affect any rights to indemnification and
to the advancement of expenses of a director or officer of the Corporation existing at the time of
such repeal or modification with respect to any acts or omissions occurring prior to such repeal
or modification.

                                              ARTICLE X

                                    BUSINESS OPPORTUNITIES

        To the fullest extent permitted by Section 122(17) of the DGCL (or any successor
provision) and except as may be otherwise expressly agreed in writing by the Corporation and
any Dual Role Person (as defined below), the Corporation, on behalf of itself and its subsidiaries,
renounces and waives any interest or expectancy of the Corporation and its subsidiaries in, or in
being offered an opportunity to participate in, directly or indirectly, any potential transactions,
matters or business opportunities (including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive with, the Corporation
or any of its subsidiaries or any dealings with customers or clients of the Corporation or any of its
subsidiaries) that are from time to time presented to any Dual Role Person, even if the transaction,
matter or opportunity is one that the Corporation or its subsidiaries might reasonably be deemed
to have pursued or had the ability or desire to pursue if granted the opportunity to do so and no
such person shall be liable to the Corporation or any of its subsidiaries or affiliates for breach of
any fiduciary or other duty, as a director or officer or otherwise, by reason of the fact that such
person pursues, acquires or participates in such business opportunity, directs such business
opportunity to another person or fails to present such business opportunity, or information
regarding such business opportunity, to the Corporation or its subsidiaries. Without limiting the
foregoing renunciation, the Corporation acknowledges that certain of the stockholders are in the
business of making investments in, and have investments in, other businesses similar to and that
may compete with the Corporation’s businesses (“Competing Businesses”), and agrees that
each such stockholder shall have the right to make additional investments in or have relationships
with other Competing Businesses independent of its investment in the Corporation. Any person


99922531.3                                        -5-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 199 of 210



purchasing or otherwise acquiring any interest in any shares of stock of the Corporation shall be
deemed to have notice of and consented to the provisions of this paragraph. Neither the
alteration, amendment or repeal of this paragraph, nor the adoption of any provision of this
Amended and Restated Certificate of Incorporation inconsistent with this paragraph, nor, to the
fullest extent permitted by Delaware law, any modification of law, shall eliminate or reduce the
effect of this paragraph in respect of any business opportunity first identified or any other matter
occurring, or any cause of action, suit or claim that, but for this paragraph, would accrue or arise,
prior to such alteration, amendment, repeal, adoption or modification. If any provision or
provisions of this paragraph shall be held to be invalid, illegal or unenforceable as applied to any
circumstance for any reason whatsoever: (i) the validity, legality and enforceability of such
provisions in any other circumstance and of the remaining provisions of this paragraph (including,
without limitation, each portion of any paragraph of this paragraph containing any such provision
held to be invalid, illegal or unenforceable that is not itself held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (ii) to the fullest extent
possible, the provisions of this paragraph (including, without limitation, each such portion of any
paragraph of this paragraph containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to permit the Corporation to protect its directors, officers,
employees and agents from personal liability in respect of their good faith service to or for the
benefit of the Corporation to the fullest extent permitted by law. This paragraph shall not limit any
protections or defenses available to, or indemnification or advancement rights of, any director or
officer of the Corporation under this Amended and Restated Certificate of Incorporation, the
bylaws of the Corporation, or applicable law. As used herein, “Dual Role Person” shall mean
any individual who is a director of the Corporation and is otherwise an employee, officer, partner,
member, manager, owner (direct or indirect) or a director of a stockholder.

                                           ARTICLE XI

                                         AMENDMENTS

       Except as expressly provided in this Amended and Restated Certificate of Incorporation,
the Corporation reserves the right to amend or repeal any provision contained in this Amended
and Restated Certificate of Incorporation in the manner prescribed by the laws of the State of
Delaware and all rights conferred upon stockholders are granted subject to this reservation.




99922531.3                                      -6-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 200 of 210




                                  Exhibit I-2

                                    Bylaws




                                  Exhibit I-3
US 7087371
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 201 of 210



                                  AMENDED AND RESTATED
                                        BYLAWS
                                           OF
                                   CARBO CERAMICS INC.

                                        Effective [•], 2020


                                           ARTICLE 1

                                            OFFICES

        Section 1.1 Offices. The address of the registered office of CARBO Ceramics Inc. (the
“Corporation”) in the State of Delaware shall be at The Corporation Trust Company, 1209
Orange Street, in the City of Wilmington, County of New Castle, Delaware 19808. The
Corporation may have other offices, both within and without the State of Delaware, as the board
of directors of the Corporation (the “Board of Directors”) from time to time shall determine or the
business of the Corporation may require.

        Section 1.2 Books and Records. Any records administered by or on behalf of the
Corporation in the regular course of its business, including its stock ledger, books of account, and
minute books, may be maintained on any information storage device, method, or one or more
electronic networks or databases (including one or more distributed electronic networks or
databases); provided that the records so kept can be converted into clearly legible paper form
within a reasonable time, and, with respect to the stock ledger, the records so kept comply with
Section 224 of the Delaware General Corporation Law. The Corporation shall so convert any
records so kept upon the request of any person entitled to inspect such records pursuant to
applicable law.

                                           ARTICLE 2

                             MEETINGS OF THE STOCKHOLDERS

         Section 2.1 Place of Meetings. All meetings of the stockholders shall be held at such
place, if any, either within or without the State of Delaware, or by means of remote communication,
as shall be designated from time to time by resolution of the Board of Directors and stated in the
notice of meeting.

        Section 2.2 Annual Meeting. The annual meeting of the stockholders for the election
of directors and for the transaction of such other business as may properly come before the
meeting shall be held at such date, time and place, if any, as shall be determined by the Board of
Directors and stated in the notice of the meeting.

        Section 2.3 Special Meetings. Special meetings of stockholders for any purpose or
purposes shall be called pursuant to a resolution approved by the Board of Directors and may not
be called by any other person or persons. The only business which may be conducted at a special
meeting shall be the matter or matters set forth in the notice of such meeting.

       Section 2.4 Adjournments. Any meeting of the stockholders, annual or special, may
be adjourned from time to time to reconvene at the same or some other place, if any, and notice
need not be given of any such adjourned meeting if the time, place, if any, thereof and the means



99922087.3                                     -1-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 202 of 210



of remote communication, if any, are announced at the meeting at which the adjournment is taken.
At the adjourned meeting, the Corporation may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 30 days, a notice of the
adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. If
after the adjournment a new record date is fixed for stockholders entitled to vote at the adjourned
meeting, the Board of Directors shall fix a new record date for notice of the adjourned meeting
and shall give notice of the adjourned meeting to each stockholder of record entitled to vote at
the adjourned meeting as of the record date fixed for notice of the adjourned meeting.

        Section 2.5 Notice of Meetings. Notice of the place, if any, date, hour, the record date
for determining the stockholders entitled to vote at the meeting (if such date is different from the
record date for stockholders entitled to notice of the meeting) and means of remote
communication, if any, of every meeting of stockholders shall be given by the Corporation not less
than ten days nor more than 60 days before the meeting (unless a different time is specified by
law) to every stockholder entitled to vote at the meeting as of the record date for determining the
stockholders entitled to notice of the meeting. Notices of special meetings shall also specify the
purpose or purposes for which the meeting has been called. Notices of meetings to stockholders
may be given by mailing the same, addressed to the stockholder entitled thereto, at such
stockholder’s mailing address as it appears on the records of the corporation and such notice
shall be deemed to be given when deposited in the U.S. mail, postage prepaid. Without limiting
the manner by which notices of meetings otherwise may be given effectively to stockholders, any
such notice may be given by electronic transmission in accordance with applicable law. Notice
of any meeting need not be given to any stockholder who shall, either before or after the meeting,
submit a waiver of notice or who shall attend such meeting, except when the stockholder attends
for the express purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Any stockholder so waiving
notice of the meeting shall be bound by the proceedings of the meeting in all respects as if due
notice thereof had been given.

        Section 2.6 List of Stockholders. The Corporation shall prepare a complete list of the
stockholders entitled to vote at any meeting of stockholders (provided, however, if the record date
for determining the stockholders entitled to vote is less than ten days before the date of the
meeting, the list shall reflect the stockholders entitled to vote as of the tenth day before the
meeting date), arranged in alphabetical order, and showing the address of each stockholder and
the number of shares of each class of capital stock of the Corporation registered in the name of
each stockholder at least ten days before any meeting of the stockholders. Such list shall be
open to the examination of any stockholder, for any purpose germane to the meeting, on a
reasonably accessible electronic network if the information required to gain access to such list
was provided with the notice of the meeting or during ordinary business hours, at the principal
place of business of the Corporation for a period of at least ten days before the meeting. If the
meeting is to be held at a place, the list shall also be produced and kept at the time and place of
the meeting the whole time thereof and may be inspected by any stockholder who is present. If
the meeting is held solely by means of remote communication, the list shall also be open for
inspection by any stockholder during the whole time of the meeting as provided by applicable law.
Except as provided by applicable law, the stock ledger of the Corporation shall be the only
evidence as to who are the stockholders entitled to examine the stock ledger and the list of
stockholders or to vote in person or by proxy at any meeting of stockholders.

       Section 2.7 Quorum. Unless otherwise required by law, the Corporation’s Certificate
of Incorporation (the “Certificate of Incorporation”) or these bylaws, at each meeting of the
stockholders, a majority in voting power of the shares of the Corporation entitled to vote at the


99922087.3                                     -2-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 203 of 210



meeting, present in person or represented by proxy, shall constitute a quorum. If, however, such
quorum shall not be present or represented at any meeting of the stockholders, the stockholders
entitled to vote thereat, present in person or represented by proxy, shall have power, by the
affirmative vote of a majority in voting power thereof, to adjourn the meeting from time to time, in
the manner provided in Section 2.4, until a quorum shall be present or represented. A quorum,
once established, shall not be broken by the subsequent withdrawal of enough votes to leave less
than a quorum. At any such adjourned meeting at which there is a quorum, any business may be
transacted that might have been transacted at the meeting originally called.

         Section 2.8 Conduct of Meetings. The Board of Directors may adopt by resolution
such rules and regulations for the conduct of the meeting of the stockholders as it shall deem
appropriate. At every meeting of the stockholders, the President, or in his or her absence or
inability to act, the person whom the President shall appoint, shall act as chairman of, and preside
at, the meeting. The secretary or, in his or her absence or inability to act, the person whom the
chairman of the meeting shall appoint secretary of the meeting, shall act as secretary of the
meeting and keep the minutes thereof. Except to the extent inconsistent with such rules and
regulations as adopted by the Board of Directors, the chairman of any meeting of the stockholders
shall have the right and authority to prescribe such rules, regulations and procedures and to do
all such acts as, in the judgment of such chairman, are appropriate for the proper conduct of the
meeting. Such rules, regulations or procedures, whether adopted by the Board of Directors or
prescribed by the chairman of the meeting, may include, without limitation, the following: (a) the
establishment of an agenda or order of business for the meeting; (b) the determination of when
the polls shall open and close for any given matter to be voted on at the meeting; (c) rules and
procedures for maintaining order at the meeting and the safety of those present; (d) limitations on
attendance at or participation in the meeting to stockholders of record of the corporation, their
duly authorized and constituted proxies or such other persons as the chairman of the meeting
shall determine; (e) restrictions on entry to the meeting after the time fixed for the commencement
thereof; and (f) limitations on the time allotted to questions or comments by participants.

        Section 2.9 Voting; Proxies. Unless otherwise required by law or the Certificate of
Incorporation the election of directors shall be decided by a plurality of the votes cast at a meeting
of the stockholders by the holders of stock entitled to vote in the election. Unless otherwise
required by law, the Certificate of Incorporation or these bylaws, any matter, other than the
election of directors, brought before any meeting of stockholders shall be decided by the
affirmative vote of the majority of shares present in person or represented by proxy at the meeting
and entitled to vote on the matter. Each stockholder entitled to vote at a meeting of stockholders
or to express consent to corporate action in writing without a meeting may authorize another
person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted
upon after three years from its date, unless the proxy provides for a longer period. A proxy shall
be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an
interest sufficient in law to support an irrevocable power. A stockholder may revoke any proxy
which is not irrevocable by attending the meeting and voting in person or by delivering to the
secretary of the Corporation a revocation of the proxy or a new proxy bearing a later date. Voting
at meetings of stockholders need not be by written ballot.

        Section 2.10 Inspectors at Meetings of Stockholders. The Board of Directors, in
advance of any meeting of stockholders, may, and shall if required by law, appoint one or more
inspectors, who may be employees of the Corporation, to act at the meeting or any adjournment
thereof and make a written report thereof. The Board of Directors may designate one or more
persons as alternate inspectors to replace any inspector who fails to act. If no inspector or
alternate is able to act at a meeting, the person presiding at the meeting shall appoint one or more


99922087.3                                      -3-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 204 of 210



inspectors to act at the meeting. Each inspector, before entering upon the discharge of his or her
duties, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality
and according to the best of his or her ability. The inspectors shall (a) ascertain the number of
shares outstanding and the voting power of each, (b) determine the shares represented at the
meeting, the existence of a quorum and the validity of proxies and ballots, (c) count all votes and
ballots, (d) determine and retain for a reasonable period a record of the disposition of any
challenges made to any determination by the inspectors, and (e) certify their determination of the
number of shares represented at the meeting and their count of all votes and ballots. The
inspectors may appoint or retain other persons or entities to assist the inspectors in the
performance of their duties. Unless otherwise provided by the Board of Directors, the date and
time of the opening and the closing of the polls for each matter upon which the stockholders will
vote at a meeting shall be announced at the meeting. No ballot, proxies, votes or any revocation
thereof or change thereto, shall be accepted by the inspectors after the closing of the polls unless
the Court of Chancery of the State of Delaware upon application by a stockholder shall determine
otherwise. In determining the validity and counting of proxies and ballots cast at any meeting of
stockholders, the inspectors may consider such information as is permitted by applicable law. No
person who is a candidate for office at an election may serve as an inspector at such election.

         Section 2.11 Written Consent of Stockholders Without a Meeting. Any action to be
taken at any annual or special meeting of stockholders may be taken without a meeting, without
prior notice and without a vote, if a consent or consents in writing, setting forth the action to be so
taken, shall be signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or take such action at a meeting at which
all shares entitled to vote thereon were present and voted and shall be delivered (by hand or by
certified or registered mail, return receipt requested) to the Corporation by delivery to its registered
office in the State of Delaware, its principal place of business or an officer or agent of the
Corporation having custody of the book in which proceedings of meetings of stockholders are
recorded. Every written consent shall bear the date of signature of each stockholder who signs
the consent, and no written consent shall be effective to take the corporate action referred to
therein unless, within 60 days of the earliest dated consent delivered in the manner required by
this Section 2.11, written consents signed by a sufficient number of holders to take action are
delivered to the Corporation as aforesaid. Prompt notice of the taking of the corporate action
without a meeting by less than unanimous written consent shall, to the extent required by
applicable law, be given to those stockholders who have not consented in writing, and who, if the
action had been taken at a meeting, would have been entitled to notice of the meeting if the record
date for notice of such meeting had been the date that written consents signed by a sufficient
number of holders to take the action were delivered to the Corporation.

        Section 2.12 Fixing the Record Date.

                        (a)    In order that the Corporation may determine the stockholders
entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, the
Board of Directors may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the Board of Directors, and which record date
shall not be more than 60 nor less than ten days before the date of such meeting. If the Board of
Directors so fixes a date, such date shall also be the record date for determining the stockholders
entitled to vote at such meeting unless the Board of Directors determines, at the time it fixes such
record date, that a later date on or before the date of the meeting shall be the date for making
such determination. If no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at
the close of business on the day next preceding the day on which notice is given, or, if notice is


99922087.3                                        -4-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 205 of 210



waived, at the close of business on the day next preceding the day on which the meeting is held.
A determination of stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however, that the Board of
Directors may fix a new record date for the determination of stockholders entitled to vote at the
adjourned meeting and in such case shall also fix as the record date for stockholders entitled to
notice of such adjourned meeting the same or an earlier date as that fixed for the determination
of stockholders entitled to vote therewith at the adjourned meeting.

                         (b)    In order that the Corporation may determine the stockholders
entitled to consent to corporate action in writing without a meeting, the Board of Directors may fix
a record date, which record date shall not precede the date upon which the resolution fixing the
record date is adopted by the Board of Directors, and which record date shall not be more than
ten days after the date upon which the resolution fixing the record date is adopted by the Board
of Directors. If no record date has been fixed by the Board of Directors, the record date for
determining stockholders entitled to consent to corporate action in writing without a meeting: (i)
when no prior action by the Board of Directors is required by law, the record date for such purpose
shall be the first date on which a signed written consent setting forth the action taken or proposed
to be taken is delivered to the Corporation by delivery (by hand, or by certified or registered mail,
return receipt requested) to its registered office in the State of Delaware, its principal place of
business, or an officer or agent of the Corporation having custody of the book in which
proceedings of meetings of stockholders are recorded and (ii) if prior action by the Board of
Directors is required by law, the record date for such purpose shall be at the close of business on
the day on which the Board of Directors adopts the resolution taking such prior action.

                       (c)     In order that the Corporation may determine the stockholders
entitled to receive payment of any dividend or other distribution or allotment of any rights or the
stockholders entitled to exercise any rights in respect of any change, conversion or exchange of
stock, or for the purpose of any other lawful action, the Board of Directors may fix a record date,
which record date shall not precede the date upon which the resolution fixing the record date is
adopted, and which record date shall be not more than 60 days prior to such action. If no record
date is fixed, the record date for determining stockholders for any such purpose shall be at the
close of business on the day on which the Board of Directors adopts the resolution relating thereto.

                                            ARTICLE 3

                                     BOARD OF DIRECTORS

       Section 3.1 General Powers. The business and affairs of the Corporation shall be
managed by or under the direction of the Board of Directors. The Board of Directors may adopt
such rules and procedures, not inconsistent with the Certificate of Incorporation, these bylaws or
applicable law, as it may deem proper for the conduct of its meetings and the management of the
Corporation.

        Section 3.2 Number; Term of Office. The Board of Directors shall consist of one or
more members, the number thereof to be determined from time to time by resolution of the Board
of Directors. Each director shall hold office until a successor is duly elected and qualified or until
the director’s earlier death, resignation, disqualification or removal.

        Section 3.3 Newly Created Directorships and Vacancies. Any newly created
directorships resulting from an increase in the authorized number of directors and any vacancies
occurring in the Board of Directors, may be filled by the affirmative votes of a majority of the


99922087.3                                      -5-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 206 of 210



remaining members of the Board of Directors, although less than a quorum, or by a sole remaining
director. A director so elected shall be elected to hold office until the earlier of the expiration of
the term of office of the director whom he or she has replaced, a successor is duly elected and
qualified or the earlier of such director’s death, resignation or removal.

        Section 3.4 Resignation. Any director may resign at any time by notice given in writing
or by electronic transmission to the Corporation. Such resignation shall take effect at the date of
receipt of such notice by the Corporation or at such later time as is therein specified.

        Section 3.5 Removal. Except as prohibited by applicable law or the Certificate of
Incorporation, the stockholders entitled to vote in an election of directors may remove any director
from office at any time, with or without cause, by the affirmative vote of a majority in voting power
thereof.

       Section 3.6 Fees and Expenses. Directors shall receive such fees and expenses as
the Board of Directors shall from time to time prescribe.

        Section 3.7 Regular Meetings. Regular meetings of the Board of Directors may be
held without notice at such times and at such places as may be determined from time to time by
the Board of Directors or its chairman.

        Section 3.8 Special Meetings. Special meetings of the Board of Directors may be held
at such times and at such places as may be determined by the chairman or the President on at
least 24 hours’ notice to each director given by one of the means specified in Section 3.11 hereof
other than by mail or on at least three days’ notice if given by mail. Special meetings shall be
called by the chairman or the President in like manner and on like notice on the written request of
any two or more directors.

        Section 3.9 Telephone Meetings. Board of Directors or Board of Directors committee
meetings may be held by means of telephone conference or other communications equipment by
means of which all persons participating in the meeting can hear each other and be heard.
Participation by a director in a meeting pursuant to this Section 3.9 shall constitute presence in
person at such meeting.

        Section 3.10 Adjourned Meetings. A majority of the directors present at any meeting
of the Board of Directors, including an adjourned meeting, whether or not a quorum is present,
may adjourn and reconvene such meeting to another time and place. At least 24 hours’ notice of
any adjourned meeting of the Board of Directors shall be given to each director whether or not
present at the time of the adjournment, if such notice shall be given by one of the means specified
in Section 3.11 hereof other than by mail, or at least three days’ notice if by mail. Any business
may be transacted at an adjourned meeting that might have been transacted at the meeting as
originally called.

       Section 3.11 Notices. Subject to Section 3.8, Section 3.10 and Section 3.12 hereof,
whenever notice is required to be given to any director by applicable law, the Certificate of
Incorporation or these bylaws, such notice shall be deemed given effectively if given in person or
by telephone, mail addressed to such director at such director’s address as it appears on the
records of the Corporation, facsimile, email or by other means of electronic transmission.

        Section 3.12 Waiver of Notice. Whenever notice to directors is required by applicable
law, the Certificate of Incorporation or these bylaws, a waiver thereof, in writing signed by, or by



99922087.3                                      -6-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 207 of 210



electronic transmission by, the director entitled to the notice, whether before or after such notice
is required, shall be deemed equivalent to notice. Attendance by a director at a meeting shall
constitute a waiver of notice of such meeting except when the director attends a meeting for the
express purpose of objecting, at the beginning of the meeting, to the transaction of any business
on the ground that the meeting was not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any regular or special Board of Directors or committee meeting
need be specified in any waiver of notice.

        Section 3.13 Organization. At each meeting of the Board of Directors, the chairman or,
in his or her absence, another director selected by the Board of Directors shall preside. The
secretary shall act as secretary at each meeting of the Board of Directors. If the secretary is
absent from any meeting of the Board of Directors, an assistant secretary shall perform the duties
of secretary at such meeting; and in the absence from any such meeting of the secretary and all
assistant secretaries, the person presiding at the meeting may appoint any person to act as
secretary of the meeting.

        Section 3.14 Quorum of Directors. Except as otherwise permitted by the Certificate of
Incorporation, these bylaws, or applicable law, the presence of a majority of the Board of Directors
shall be necessary and sufficient to constitute a quorum for the transaction of business at any
meeting of the Board of Directors.

       Section 3.15 Action by Majority Vote. Except as otherwise expressly required by these
bylaws, the Certificate of Incorporation or by applicable law, the vote of a majority of the directors
present at a meeting at which a quorum is present shall be the act of the Board of Directors.

       Section 3.16 Action Without Meeting. Unless otherwise restricted by the Certificate of
Incorporation or these bylaws, any action required or permitted to be taken at any meeting of the
Board of Directors or of any committee thereof may be taken without a meeting if all directors or
members of such committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the minutes of
proceedings of the Board of Directors or committee in accordance with applicable law.

         Section 3.17 Committees of the Board of Directors. The Board of Directors may
designate one or more committees, each committee to consist of one or more of the directors of
the Corporation. The Board of Directors may designate one or more directors as alternate
members of any committee, who may replace any absent or disqualified member at any meeting
of the committee. If a member of a committee shall be absent from any meeting, or disqualified
from voting thereat, the remaining member or members present at the meeting and not
disqualified from voting, whether or not such member or members constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the meeting in the place
of any such absent or disqualified member. Any such committee, to the extent permitted by
applicable law, shall have and may exercise all the powers and authority of the Board of Directors
in the management of the business and affairs of the Corporation and may authorize the seal of
the Corporation to be affixed to all papers that may require it to the extent so authorized by the
Board of Directors. Unless the Board of Directors provides otherwise, at all meetings of such
committee, a majority of the then authorized members of the committee shall constitute a quorum
for the transaction of business, and the vote of a majority of the members of the committee present
at any meeting at which there is a quorum shall be the act of the committee. Each committee
shall keep regular minutes of its meetings. Unless the Board of Directors provides otherwise,
each committee designated by the Board of Directors may make, alter and repeal rules and
procedures for the conduct of its business. In the absence of such rules and procedures each


99922087.3                                      -7-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 208 of 210



committee shall conduct its business in the same manner as the Board of Directors conducts its
business pursuant to this ARTICLE 3.

                                            ARTICLE 4

                                            OFFICERS

        Section 4.1 Positions and Election. The officers of the Corporation shall be elected
by the Board of Directors and shall include a president, a treasurer and a secretary. The Board
of Directors, in its discretion, may also elect a chairman (who must be a director), one or more
vice chairmen (who must be directors) and one or more vice presidents, assistant treasurers,
assistant secretaries and other officers. Any two or more offices may be held by the same person.

         Section 4.2 Term. Each officer of the Corporation shall hold office until such officer’s
successor is elected and qualified or until such officer’s earlier death, resignation or removal. Any
officer elected or appointed by the Board of Directors may be removed by the Board of Directors
at any time, with or without cause, by the majority vote of the members of the Board of Directors
then in office. The removal of an officer shall be without prejudice to his or her contract rights, if
any. The election or appointment of an officer shall not of itself create contract rights. Any officer
of the Corporation may resign at any time by giving written notice of his or her resignation to the
president or the secretary. Any such resignation shall take effect at the time specified therein or,
if the time when it shall become effective shall not be specified therein, immediately upon its
receipt. Unless otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective. Should any vacancy occur among the officers, the position shall
be filled for the unexpired portion of the term by appointment made by the Board of Directors.

        Section 4.3 The President. The president shall have general supervision over the
business of the Corporation and other duties incident to the office of president, and any other
duties as may be from time to time assigned to the president by the Board of Directors and subject
to the control of the Board of Directors in each case.

       Section 4.4 Vice Presidents. Each vice president shall have such powers and perform
such duties as may be assigned to him or her from time to time by the chairman of the Board of
Directors or the president.

        Section 4.5 The Secretary. The secretary shall attend all sessions of the Board of
Directors and all meetings of the stockholders and record all votes and the minutes of all
proceedings in a book to be kept for that purpose, and shall perform like duties for committees
when required. He or she shall give, or cause to be given, notice of all meetings of the
stockholders and meetings of the Board of Directors, and shall perform such other duties as may
be prescribed by the Board of Directors or the president. The secretary shall keep in safe custody
the seal of the Corporation and have authority to affix the seal to all documents requiring it and
attest to the same.

        Section 4.6 The Treasurer. The treasurer shall have the custody of the corporate
funds and securities, except as otherwise provided by the Board of Directors, and shall keep full
and accurate accounts of receipts and disbursements in books belonging to the Corporation and
shall deposit all moneys and other valuable effects in the name and to the credit of the Corporation
in such depositories as may be designated by the Board of Directors. The treasurer shall disburse
the funds of the Corporation as may be ordered by the Board of Directors, taking proper vouchers
for such disbursements, and shall render to the president and the directors, at the regular


99922087.3                                      -8-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 209 of 210



meetings of the Board of Directors, or whenever they may require it, an account of all his or her
transactions as treasurer and of the financial condition of the Corporation.

        Section 4.7 Duties of Officers May Be Delegated. In case any officer is absent, or
for any other reason that the Board of Directors may deem sufficient, the president or the Board
of Directors may delegate for the time being the powers or duties of such officer to any other
officer or to any director.

                                            ARTICLE 5

                       STOCK CERTIFICATES AND THEIR TRANSFER

         Section 5.1 Certificates Representing Shares.              The shares of stock of the
Corporation shall be represented by certificates; provided that the Board of Directors may provide
by resolution or resolutions that some or all of any class or series shall be uncertificated shares
that may be evidenced by a book-entry system maintained by the registrar of such stock. If shares
are represented by certificates, such certificates shall be in the form, other than bearer form,
approved by the Board of Directors. The certificates representing shares of stock of each class
shall be signed by, or in the name of, the Corporation by any two authorized officers of the
Corporation. Any or all such signatures may be facsimiles. Although any officer, transfer agent
or registrar whose manual or facsimile signature is affixed to such a certificate ceases to be such
officer, transfer agent or registrar before such certificate has been issued, it may nevertheless be
issued by the Corporation with the same effect as if such officer, transfer agent or registrar were
still such at the date of its issue.

         Section 5.2 Transfers of Stock. Stock of the Corporation shall be transferable in the
manner prescribed by law and in these bylaws. Transfers of stock shall be made on the books of
the Corporation only by the holder of record thereof, by such person’s attorney lawfully constituted
in writing and, in the case of certificated shares, upon the surrender of the certificate thereof,
which shall be cancelled before a new certificate or uncertificated shares shall be issued. No
transfer of stock shall be valid as against the Corporation for any purpose until it shall have been
entered in the stock records of the Corporation by an entry showing from and to whom transferred.
To the extent designated by the president or any vice president or the treasurer of the Corporation,
the Corporation may recognize the transfer of fractional uncertificated shares, but shall not
otherwise be required to recognize the transfer of fractional shares.

       Section 5.3 Transfer Agents and Registrars. The Board of Directors may appoint, or
authorize any officer or officers to appoint, one or more transfer agents and one or more registrars.

         Section 5.4 Lost, Stolen or Destroyed Certificates. The Board of Directors may
direct a new certificate or uncertificated shares to be issued in place of any certificate theretofore
issued by the Corporation alleged to have been lost, stolen or destroyed upon the making of an
affidavit of that fact by the owner of the allegedly lost, stolen or destroyed certificate. When
authorizing such issue of a new certificate or uncertificated shares, the Board of Directors may,
in its discretion and as a condition precedent to the issuance thereof, require the owner of the
lost, stolen or destroyed certificate, or the owner’s legal representative to give the Corporation a
bond sufficient to indemnify it against any claim that may be made against the Corporation with
respect to the certificate alleged to have been lost, stolen or destroyed or the issuance of such
new certificate or uncertificated shares.




99922087.3                                      -9-
     Case 20-31973 Document 414 Filed in TXSB on 05/29/20 Page 210 of 210



                                           ARTICLE 6

                                    GENERAL PROVISIONS

       Section 6.1 Seal. The seal of the Corporation shall be in such form as shall be
approved by the Board of Directors. The seal may be used by causing it or a facsimile thereof to
be impressed or affixed or reproduced or otherwise, as may be prescribed by law or custom or
by the Board of Directors.

      Section 6.2 Fiscal Year. The fiscal year of the Corporation shall begin on January 1
and end on December 31 of each year.

       Section 6.3 Checks, Notes, Drafts, Etc. All checks, notes, drafts or other orders for
the payment of money of the Corporation shall be signed, endorsed or accepted in the name of
the Corporation by such officer, officers, person or persons as from time to time may be
designated by the Board of Directors or by an officer or officers authorized by the Board of
Directors to make such designation.

       Section 6.4 Dividends. Subject to applicable law and the Certificate of Incorporation,
dividends upon the shares of capital stock of the Corporation may be declared by the Board of
Directors at any regular or special meeting of the Board of Directors. Dividends may be paid in
cash, in property or in shares of the Corporation’s capital stock, unless otherwise provided by
applicable law or the Certificate of Incorporation.

        Section 6.5 Conflict with Applicable Law or Certificate of Incorporation. These
bylaws are adopted subject to any applicable law and the Certificate of Incorporation. Whenever
these bylaws may conflict with any applicable law or the Certificate of Incorporation, such conflict
shall be resolved in favor of such law or the Certificate of Incorporation.

                                           ARTICLE 7

                                         AMENDMENTS

       These bylaws may be adopted, amended, or repealed or new bylaws adopted by the
Board of Directors. The stockholders may make additional bylaws and may adopt, amend, or
repeal any bylaws whether such bylaws were originally adopted by them or otherwise.




99922087.3                                     - 10 -
